


Exhibit 10.1


EXECUTION VERSION








JOINT OWNERSHIP AND OPERATING AGREEMENT
BETWEEN
IDAHO POWER COMPANY
AND
PACIFICORP


DATED OCTOBER 24, 2014








--------------------------------------------------------------------------------




TABLE OF CONTENTS
ARTICLE I DEFINITIONS; RULES OF INTERPRETATION
2
1.1
 
Definitions
2
1.2
 
Rules of Construction
10
ARTICLE II TERM
11
2.1
 
Effectiveness of this Agreement
11
2.2
 
Term
11
2.3
 
Termination
11
2.4
 
Effect of Termination
11
ARTICLE III TRANSMISSION FACILITIES OWNERSHIP INTERESTS
12
3.1
 
Ownership Interests
12
3.2
 
Capacity Allocations
13
3.3
 
Adjustment of Capacity Allocations and Ownership Interests
13
3.4
 
Qualified Owner
15
3.5
 
No Right to Use
15
3.6
 
Payments
15
3.7
 
Waiver of Partition Rights
16
3.8
 
Nonexclusive License to Enter and Use Real Property
16
3.9
 
Access to Antelope Substation for Idaho Power Maintenance of Department of
Energy Facilities
18
ARTICLE IV OPERATOR OF TRANSMISSION FACILITIES
18
4.1
 
Appointment of Operator
18
4.2
 
Authority of Operator
19
4.3
 
Delegation of Responsibilities
19
4.4
 
Governmental Authorizations
19
4.5
 
Audit
20
4.6
 
Insurance
21
4.7
 
Invoices
22
4.8
 
Disputed Amounts
22
4.9
 
Assistance
23
4.10
 
Remedies
23
ARTICLE V OPERATION AND MAINTENANCE OF TRANSMISSION FACILITIES
24
5.1
 
Compliance; Standard of Work
24
5.2
 
Operation and Maintenance; Outages and Outage Coordination; Capital Upgrades and
Improvements
24
5.3
 
Requests for Generation or Transmission Interconnection Service
26
ARTICLE VI TRANSMISSION FACILITIES CAPITAL UPGRADES PROPOSED BY AN OWNER
26
6.1
 
Capital Upgrades
26
6.2
 
McNary Transmission Project
28
ARTICLE VII PHYSICAL DAMAGE TO TRANSMISSION FACILITIES; CONDEMNATION
29
7.1
 
Rebuilding Damaged Facilities
29
7.2
 
Decision not to Rebuild
30
7.3
 
Purchase of Ownership Interest
30
7.4
 
Cooperation
30
7.5
 
Condemnation
31
ARTICLE VIII RETIREMENT AND DECOMMISSIONING OF TRANSMISSION FACILITIES
32





--------------------------------------------------------------------------------




8.1
 
Decision to Retire Transmission Facilities
32
8.2
 
Costs of Decommissioning
32
8.3
 
Purchase of Ownership Interest
32
8.4
 
Cooperation
33
ARTICLE IX TRANSMISSION SYSTEM BOUNDARIES
33
9.1
 
Points of Interconnection; Points of Balancing Authority Area Adjacency
33
9.2
 
E-Tags
33
9.3
 
Dynamic Transfer Capability Rights
33
9.4
 
Jim Bridger Pseudo Tie
34
9.5
 
Electric Losses
34
9.6
 
Jim Bridger Project Generation RAS
34
ARTICLE X TRANSMISSION SYSTEMS OPERATION AND MAINTENANCE
34
10.1
 
Service Conditions
34
10.2
 
Survival
35
ARTICLE XI FORCE MAJEURE
36
11.1
 
Force Majeure Defined
36
11.2
 
Effect of Force Majeure
36
ARTICLE XII EVENTS OF DEFAULT
37
12.1
 
Event of Default
37
12.2
 
Cure by Non-Defaulting Party
37
12.3
 
Remedies
38
ARTICLE XIII REPRESENTATIONS AND WARRANTIES
38
13.1
 
Representations and Warranties of Idaho Power
38
13.2
 
Representations and Warranties of PacifiCorp
39
ARTICLE XIV INDEMNIFICATION
39
14.1
 
Indemnities
39
14.2
 
Notice and Participation
40
14.3
 
Net Amount
41
14.4
 
No Release of Insurers
41
14.5
 
Mitigation
42
14.6
 
Assertion of Claims
42
14.7
 
Survival of Obligation
42
14.8
 
Limitation on Liability
42
ARTICLE XV PROPRIETARY INFORMATION
42
15.1
 
Disclosure of Proprietary Information Prohibited
42
15.2
 
Disclosure by Representatives
43
15.3
 
Permitted Disclosures
43
15.4
 
Injunctive Relief
43
15.5
 
Publicity
43
15.6
 
Proprietary Information Defined
44
15.7
 
Survival
44
ARTICLE XVI TAXES
44
16.1
 
No Partnership
44
16.2
 
761 Election
44
16.3
 
Responsibility for Taxes
45
16.4
 
Indemnification
45





--------------------------------------------------------------------------------




16.5
 
Determination of Depreciation and Other Matters
45
ARTICLE XVII DISPUTES
45
17.1
 
Exclusive Procedure
45
17.2
 
Dispute Notices
46
17.3
 
Informal Dispute Resolution
46
17.4
 
Submission of Dispute to FERC or Approved Courts
46
17.5
 
Continued Performance
46
ARTICLE XVIII ASSIGNMENT
47
 
18.1 Prohibited Transfers and Assignments
47
 
18.2 Permitted Assignments and Transfers
47
 
18.3 FERC Approval
48
ARTICLE XIX MISCELLANEOUS
48
 
19.1 Notices
48
 
19.2 Parties Bound
49
 
19.3 Amendments
50
 
19.4 Waivers
50
 
19.5 Choice of Law
50
 
19.6 Headings
51
 
19.7 Relationship of Parties
51
 
19.8 Severability
51
 
19.9 No Third Party Beneficiaries
51
 
19.10 Further Assurances
51
 
19.11 Conflict of Interest
51
 
19.12 Exhibits and Schedules
51
 
19.13 Counterparts
52
 
19.14 Entire Agreement
52

EXHIBITS
 
Exhibit A
Description of PacifiCorp Common Equipment
Exhibit B
Description of Idaho Power Common Equipment
Exhibit C
Ownership Interests; Directional Capacity Allocations; Directional Capacity
Allocation Percentages
Exhibit D
Monthly Transmission Facilities O&M Charge; Monthly Substation O&M Charge;
Monthly Common Equipment Charge
Exhibit E
Department of Energy Equipment Located in the Antelope Substation
Exhibit F
Acquisition Costs
 
 
SCHEDULES
 
Schedule 13.1(f)
Idaho Power Governmental Authorizations
Schedule 13.2(f)
PacifiCorp Governmental Authorizations









--------------------------------------------------------------------------------




JOINT OWNERSHIP AND OPERATING AGREEMENT
This Joint Ownership and Operating Agreement, dated October 24, 2014 (the
“Execution Date”), is between PacifiCorp, an Oregon corporation, (“PacifiCorp”),
and Idaho Power, an Idaho corporation (“Idaho Power”). Each of PacifiCorp and
Idaho Power are sometimes hereinafter referred to individually as “Party” and
collectively as “Parties”.
RECITALS:
WHEREAS, Idaho Power is a transmission provider which owns, controls and
operates, or in certain cases only operates, equipment for the transmission of
electric power and energy located in Idaho, Oregon, Washington and Wyoming (the
“Idaho Power Transmission System”);
WHEREAS, Idaho Power uses the Idaho Power Transmission System, its distribution
system and its generation resources to provide retail and wholesale electric
services, and is the NERC recognized Balancing Authority Operator of one
Balancing Authority Area;
WHEREAS, PacifiCorp is a transmission provider which owns, control and operates,
or in certain cases only operates, equipment for the transmission of electric
power and energy located in Idaho, Oregon, Washington and Wyoming (the
“PacifiCorp Transmission System”);
WHEREAS, PacifiCorp uses the PacifiCorp Transmission System, its distribution
system and its generation resources to provide retail and wholesale electric
services, and is the NERC recognized Balancing Authority Operator of two
Balancing Authority Areas (PACW and PACE);
WHEREAS, the Idaho Power Transmission System and the PacifiCorp Transmission
System interconnect at the Points of Interconnection and the Idaho Power and
PacifiCorp Balancing Authority Areas are considered Adjacent Balancing Authority
Areas at the Points of Balancing Authority Area Adjacency;
WHEREAS, the Idaho Power Transmission System and the PacifiCorp Transmission
System include certain equipment for the transmission of electric power and
energy located in Idaho and Wyoming that are jointly owned and were operated
pursuant to certain legacy agreements between the Parties;
WHEREAS, the Parties desired to exchange with one another certain jointly-owned
and wholly-owned equipment to provide each Party with transmission capacity that
better aligns with the current configuration of its Transmission System and
current load service obligations, each of which had changed since the
jointly-owned and wholly-owned equipment were originally constructed;
WHEREAS, in order to facilitate such an exchange, the Parties entered into a
Joint Purchase and Sale Agreement, dated as of the Execution Date (the “JPSA”),
pursuant to which at closing: (i) the ownership of certain jointly-owned
equipment was reallocated and the ownership of certain additional equipment was
exchanged between the Parties (as further described in Exhibit C, the
“Transmission Facilities”); and (ii) certain legacy agreements between the
Parties were terminated and the transmission service contained therein converted
to OATT service;
Page | 1




--------------------------------------------------------------------------------




WHEREAS, PacifiCorp individually owns additional equipment that serve and are a
part of the PacifiCorp Transmission System and will not be part of the
Transmission Facilities, but that PacifiCorp will make available to support the
operation of the Transmission Facilities (as further described in Exhibit A, the
“PacifiCorp Common Equipment”);
WHEREAS, Idaho Power individually owns additional equipment that serve and are a
part of the Idaho Power Transmission System and will not be part of the
Transmission Facilities, but that Idaho Power will make available to support the
operation of the Transmission Facilities (as further described in Exhibit B, the
“Idaho Power Common Equipment” and, together with the PacifiCorp Common
Equipment, the “Common Equipment”); and
WHEREAS, in connection with the JPSA, Idaho Power and PacifiCorp are entering
into this Agreement: (i) to acknowledge each Party’s ownership interest in the
jointly-owned Transmission Facilities; (ii) to allocate the transmission
capacity of the jointly-owned Transmission Facilities as between the Parties;
(iii) to allocate operational responsibility for the Transmission Facilities as
between the Parties; (iv) to define the responsibility of the Operators with
respect to the operation and maintenance of the Transmission Facilities and
Common Equipment; and (v) to define the responsibilities of the Owners with
respect to the operation of their Transmission Systems in relation to the other.
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, Idaho Power and PacifiCorp agree as follows:
ARTICLE I
DEFINITIONS; RULES OF INTERPRETATION


1.1    Definitions.
Unless the context otherwise requires, the following capitalized terms have the
meanings given to them below:
“Adjacent Balancing Authority Area” has the meaning set forth in the Reliability
Standards.
“Affected Party” has the meaning given to such term in Section 11.1.
“Affiliate” means, with respect to a Person, each other Person that, directly or
indirectly, controls, is controlled by or is under common control with, such
designated Person; provided, however, that in the case of PacifiCorp, the term
“Affiliate” does not include Berkshire Hathaway Inc. or any of its affiliates
(other than PacifiCorp and any direct or indirect subsidiaries of PacifiCorp),
and no provision of this Agreement shall apply to, be binding on, create any
liability of, or otherwise restrict the activities of, Berkshire Hathaway Inc.
or any of its affiliates (other than PacifiCorp and any direct or indirect
subsidiaries of PacifiCorp). For the purposes of this definition, “control”
(including with correlative meanings, the terms “controlled by” and “under
common control with”), as used with respect to any Person, shall mean (a) the
direct or indirect right to cast at least fifty percent (50%) of the votes
exercisable at an annual general meeting (or its equivalent) of such Person or,
if there are no such rights, ownership of at
Page | 2






--------------------------------------------------------------------------------




least fifty percent (50%) of the equity or other ownership interest in such
Person, or (b) the right to direct the policies or operations of such Person.
“AFUDC” means allowance for funds used during construction and has the meaning
set forth in 18 CFR § 101, Electric Plant Instructions § 17 (2014), as amended
from time-to-time.
“Agreement” means this Joint Ownership and Operating Agreement (including all
Exhibits and Schedules attached hereto), as the same may be amended and
supplemented from time to time in accordance with the terms hereof.
“Amendment” has the meaning given to such term in Section 6.1(a)(i).
“Approved Courts” has the meaning given to such term in Section 17.4.
“Automatic Generation Control” has the meaning set forth in the Reliability
Standards.
“Balancing Authority Area” means the collection of generation, transmission and
loads within the metered boundaries of each Owner determined in accordance with
the Reliability Standards.
“Bankrupt” means, with respect to any Person, that such Person: (a) files a
petition or otherwise commences, authorizes or acquiesces in the commencement of
a proceeding or cause of action under any bankruptcy, insolvency, reorganization
or similar law, or has any such petition filed or commenced against it; (b)
makes an assignment or any general arrangement for the benefit of creditors; (c)
otherwise becomes insolvent (however evidenced); (d) has a liquidator,
administrator, receiver, trustee, conservator or similar official appointed with
respect to it or any substantial portion of its property or assets; or (e) is
generally unable to pay its debts as they fall due.
“Business Days” means any day except a Saturday, Sunday and any day which is a
legal holiday or a day on which banking institutions in New York, New York are
authorized or obligated by Governmental Requirements to close.
“Capital Upgrade Notice” has the meaning given to such term in Section 6.1(a).
“Claims” has the meaning given to such term in Section 14.1(a).
“Closing Date” has the meaning given to such term in the JPSA.
“Code” has the meaning given to such term in Section 16.2.
“Commercially Reasonable Efforts” means the level of effort that a reasonable
electric utility would take in light of the then known facts and circumstances
to accomplish the required action at a then commercially reasonable cost (taking
into account the benefits to be gained thereby).
“Common Equipment” has the meaning given to such term in the recitals and
includes all ancillary equipment necessary to support the operation of the
Substations, including land, site
Page | 3






--------------------------------------------------------------------------------




preparation, improvements (control building and other permanent buildings),
communications equipment, control equipment, SCADA, relays, batteries, battery
chargers, cable trench, cabling, local service, security equipment, fencing,
yard gravel, and grounding. Each Owner’s Common Equipment, sorted by Substation,
on the Effective Date is identified on Exhibit A or Exhibit B.
“Continuing Owner” has the meaning given to such term in Section 7.3.
“Costs” means, with respect to the construction, reconstruction or upgrade of
the Transmission Facilities or Common Equipment by or on behalf of the Operator
responsible for such Transmission Facilities or Common Equipment pursuant to
this Agreement, including capital upgrades and improvements thereto, such
Operator’s actual cost of: (a) preliminary surveys and investigations and
property acquisitions in connection therewith; and (b) the development, design,
engineering, procurement, construction, reconstruction and upgrade of such
Transmission Facilities and Common Equipment, including an allowance for AFUDC
and applicable overheads determined in accordance with such Operator’s customary
practices, as calculated in accordance with FERC’s Uniform System of Accounts;
provided, however, AFUDC shall be recovered by Operators, if at all, in
accordance with Section 4.7(b).
“Damage Notice” has the meaning given to such term in Section 7.1(a).
“Damaged Facilities” has the meaning given to such term in Section 7.1(a).
“Decommissioning Notice” has the meaning given to such term in Section 8.3.
“Defaulting Party” has the meaning given to such term in Section 12.1.
“Delegate” has the meaning given to such term in Section 4.3.
“Directional Capacity Allocation” has the meaning given to such term in Section
3.2(a).
“Directional Capacity Allocation Percentage” has the meaning given to such term
in Section 3.2(a).
“Dispute” has the meaning given to such term in Section 17.1.
“Dispute Notice” has the meaning given to such term in Section 17.2.
“Dynamic Transfer Capability” means the intra-hour deviation from scheduled
flow.
“Effective Date” has the meaning given to such term in Section 2.1.
“Electing Owner” has the meaning given to such term in Section 6.1(a).
“Energy Emergency” has the meaning set forth in the applicable version of NERC
Reliability Standard EOP-002, which pertains to capacity and energy emergencies.
“Event of Default” has the meaning given to such term in Section 12.1.
“Execution Date” has the meaning given to such term in the preamble.
Page | 4






--------------------------------------------------------------------------------




“Executive(s)” has the meaning given to such term in Section 17.3(a).
“Excluded Transmission Facilities Sites” has the meaning given to such term in
Section 3.8(h).
“FERC” means the Federal Energy Regulatory Commission.
“FERC Methodology” has the meaning given to such term in Section 4.7(b).
“FERC Uniform System of Accounts” means the Uniform System of Accounts
Prescribed for Public Utilities and Licensees Subject to the Jurisdiction of the
Federal Power Act prescribed by FERC, and codified as of the Execution Date at
18 C.F.R. Part 101, as the same may be amended from time to time.
“Force Majeure” has the meaning given to such term in Section 11.1.
“Good Utility Practice” means any of the practices, methods and acts engaged in
or approved by a significant portion of the electric utility industry during the
relevant time period, or any of the practices, methods and acts which, in the
exercise of reasonable judgment in light of the facts known at the time the
decision was made, would have been expected to accomplish the desired result at
a reasonable cost consistent with good business practices, reliability, safety
and expedition. Good Utility Practice is not intended to be limited to the
optimum practice, method, or act to the exclusion of all others, but rather to
be acceptable practices, methods, or acts generally accepted in the region,
including those practices required by Federal Power Act section 215(a)(4), 16
U.S.C. § 824o(a)(4)(2014).
“Governmental Authority” means any federal, state, local or municipal
governmental body; any governmental, quasi-governmental, regulatory or
administrative agency, commission, body or other authority exercising or
entitled to exercise any administrative, executive, judicial, legislative,
policy, regulatory or taxing authority or power, including FERC, NAESB, NERC or
any regional reliability council; or any court or governmental tribunal, in each
case, having jurisdiction over the Person or matter in question, including
either Owner (including in its capacity as Operator) or any of its Affiliates or
the ownership, use, operation and maintenance, repair and reconstruction, or
retirement and decommissioning of all or a portion of the Transmission
Facilities or the Common Equipment.
“Governmental Authorizations” means any license, permit, order, approval,
filing, waiver, exemption, variance, clearance, entitlement, allowance,
franchise, or other authorization from or by a Governmental Authority that is
applicable to the Person or matter in question.
“Governmental Requirements” means all laws, statutes, ordinances, rules,
regulations, codes, and similar acts or promulgations or other legally
enforceable requirements of any Governmental Authority that are applicable to
the Person or matter in question.
“Idaho Power” has the meaning given to such term in the preamble.
“Idaho Power Common Equipment” has the meaning given to such term in the
recitals.
Page | 5






--------------------------------------------------------------------------------




“Idaho Power License” has the meaning given to such term in Section 3.8(a)(i).
“Idaho Power Real Property Rights” has the meaning given to such term in Section
3.8(a)(ii).
“Idaho Power Sites” has the meaning given to such term in Section 3.8(a)(ii).
“Idaho Power Transmission System” has the meaning given to such term in the
recitals.
“Indemnified Party” has the meaning given to such term in Section 14.1(a).
“Indemnifying Party” has the meaning given to such term in Section 14.1(a).
“Interconnection Owner” has the meaning given to such term in Section 5.3.
“Interrupting Owner” has the meaning given to such term in Section 10.1(c).
“Jim Bridger Project” means the four-unit Jim Bridger coal fired electric power
plant and related facilities, of which Idaho Power’s ownership share is 1/3, and
PacifiCorp’s ownership share is 2/3 and which is metered at the bus bar located
at the Jim Bridger Project.
“Jim Bridger Project Net Generation” means the gross generation output of the
four Jim Bridger Project generators metered on the low side of the generator
step up transformers, minus the calculated losses on the four step up
transformers, minus the tertiary loads on the 345/230 kV transformers #1 and #2,
minus the 230/34 kV transformer #5 load, as calculated below:
Jim Bridger total generation - ((Jim Bridger Unit1)2 + (Jim Bridger Unit2)2 +
(Jim Bridger Unit3)2 + (Jim Bridger Unit4)2) x (4.4 x 10-6) - 1.2 -
XFMR1tertiary - XFMR2tertiary - XFMR5.
“Jim Bridger Transmission Losses” means the calculated line losses on the Jim
Bridger-Goshen, Jim Bridger-Populus #1 and #2, Populus-Kinport, and
Populus-Borah #1 and #2 345 kV lines, and the transformer losses on the Jim
Bridger 345/230 kV transformers #1, 2 and 3.
“JPSA” has the meaning given to such term in the recitals.
“Losses” mean any and all damages and losses, deficiencies, liabilities, taxes,
obligations, penalties, judgments, settlements, claims, payments, fines,
interest, costs and expenses, whether or not resulting from third party claims,
including the costs and expenses of any and all actions and demands,
assessments, judgments, settlements and compromises relating thereto and the
costs and expenses of attorneys’, accountants’, consultants’ and other
professionals’ fees and expenses incurred in the investigation or defense
thereof or the enforcement of rights hereunder and costs and expenses of
remediation (including, in the case of remediation, all expenses and costs
associated with financial assurance); provided, however, that in no event shall
Losses include lost profits or damages and losses excluded under Section
14.8(a).
“Manager” has the meaning given to such term in Section 17.3(a).
Page | 6






--------------------------------------------------------------------------------




“McNary Transmission Project” has the meaning given to such term in Section 6.2.
“McNary Transmission Project Agreements” has the meaning given to such term in
Section 6.2.
“Monthly Common Equipment Charge” has the meaning given to such term in Exhibit
D.
“Monthly Transmission Facilities O&M Charge” has the meaning given to such term
in Exhibit D.
“NAESB” means the North American Energy Standards Board.
“Negotiation End Date” has the meaning given to such term in Section 6.2.
“NERC” means the North American Electric Reliability Corporation.
“Non-Defaulting Party” means an Owner that is not a Defaulting Party.
“Non-Operating Owner” means, in a given circumstance or context with respect to
certain Transmission Facilities or Common Equipment, the Owner which is not also
serving as the Operator in such circumstance or context with respect to such
Transmission Facilities or Common Equipment.
“OATT” means, with respect to each Owner, the Owner’s Open Access Transmission
Tariff on file with FERC.
“Operating Owner” means, in a given circumstance or context with respect to
certain Transmission Facilities or Common Equipment, the Owner which is also
serving as the Operator in such circumstance or context with respect to such
Transmission Facilities or Common Equipment.
“Operator” means PacifiCorp or Idaho Power, in its capacity as Operator under
this Agreement.
“Other Costs” has the meaning given to such term in Section 4.7(a).
“Other Costs Records” has the meaning given to such term in Section 4.5.
“Owner” means PacifiCorp or Idaho Power, in its capacity as an owner of
Transmission Facilities or Common Equipment under this Agreement.
“Ownership Interest” means: (a) in respect of an Owner and a Segment, the
ownership interest (expressed as a percentage) of such Owner in such Segment as
described in Section 3.1(a) and set forth on Exhibit C, as the same may be
adjusted from time to time pursuant to Section 3.3(b); and (b) in respect of an
Owner and Common Equipment, the one hundred percent (100%) ownership interest of
such Owner in such Common Equipment.
“PacifiCorp” has the meaning given to such term in the preamble.
Page | 7






--------------------------------------------------------------------------------




“PacifiCorp Common Equipment” has the meaning given to such term in the
recitals.
“PacifiCorp License” has the meaning given to such term in Section 3.8(a)(ii).
“PacifiCorp Real Property Rights” has the meaning given to such term in Section
3.8(a)(i).
“PacifiCorp Sites” has the meaning given to such term in Section 3.8(a)(i).
“PacifiCorp Transmission System” has the meaning given to such term in the
recitals.
“Party” and “Parties” have the meanings given to such terms in the preamble.
“Paths” means the specific rated electric transmission paths within the Western
Interconnection that are identified in the WECC path rating catalogue and that
are identified in Exhibit C, which rated paths the Parties acknowledge may be
comprised of transmission line or substation equipment that are in addition to
those identified on Exhibit C.
“Person” means an individual, partnership, corporation, limited liability
company, joint venture, association, trust, unincorporated organization,
Governmental Authority, or other form of entity.
“Points of Balancing Authority Area Adjacency” means the points at which Idaho
Power’s Balancing Authority Area is an Adjacent Balancing Authority Area with
each of PacifiCorp’s PACE and PACW Balancing Authority Areas.
“Points of Interconnection” means the points of interconnection between Idaho
Power’s Transmission System and PacifiCorp’s Transmission System.
“Prior Projects” has the meaning given to such term in Section 5.2(e).
“Pro Rata Share” or “Pro Rata Basis” means a proportionate allocation of a
quantity between the Owners that is calculated by multiplying the quantity being
allocated by each Owner’s Ownership Interest or Directional Capacity Allocation
Percentage or other metric, as the context provides.
“Proprietary Information” has the meaning given to such term in Section 15.6.
“Qualified Owner” means an Owner that has an OATT on file with FERC under which
it is authorized to provide transmission service on its transmission system.
“Real Property Licenses” has the meaning given to such term in Section
3.8(a)(ii).
“Real Property Rights” has the meaning given to such term in Section 3.8(a)(ii).
“Regulations” has the meaning given to such term in Section 16.2.
“Reliability Standards” means the electric reliability standards approved by
FERC pursuant to Federal Power Act Section 215, 16 U.S.C. §824o(d) (2014).
Page | 8






--------------------------------------------------------------------------------




“Remaining Owner” has the meaning given to such term in Section 8.3.
“Representatives” means, in respect of an Owner or Operator, the directors,
officers, shareholders, partners, members, employees, agents, consultants,
contractors or other representatives of such Owner or Operator.
“Retired Transmission Facilities” has the meaning given to such term in Section
8.1.
“Segment” means a Substation Segment or a Transmission Segment.
“Substations” means the substations that are identified on Exhibit C.
“Substation Segment” means the Transmission Facilities that are identified on a
specific row of Exhibit C as a Substation.
“Transmission Segment” means the Transmission Facilities that are identified on
a specific row of Exhibit C as a transmission line.
“Tax Indemnifying Party” has the meaning given to such term in Section 16.4.
“Tax Indemnitee Party” has the meaning given to such term in Section 16.4.
“Taxes” has the meaning given to such term in Section 16.3.
“Term” has the meaning given to such term in Section 2.2.
“Terminated Transmission Facilities” has the meaning given to such term in
Section 2.3(a).
“Total Directional Capacity” has the meaning given to such term in Section
3.2(a).
“Transfer” has the meaning given to such term in Section 18.1.
“Transferee” has the meaning given to such term in Section 15.1.
“Transferor” has the meaning given to such term in Section 15.1.
“Transmission Facilities” has the meaning given to such term in the recitals.
“Transmission Facilities Contracts” means, in respect of each Operator, each
agreement, instrument or other contract relating to or in connection with the
Transmission Facilities or Common Equipment it is responsible for, that such
Operator enters into pursuant to this Agreement and, in respect of the Prior
Projects, that the Operating Owner entered into prior to the Effectiev Date; but
does not include transmission service agreements.
“Transmission Facilities Sites” has the meaning given to such term in Section
3.8(a)(ii).
“Transmission System” means, in the case of PacifiCorp, the PacifiCorp
Transmission System, and, in the case of Idaho Power, the Idaho Power
Transmission System.
Page | 9






--------------------------------------------------------------------------------




“WECC” means the Western Electricity Coordinating Council.
“WIS Agreement” has the meaning given to such term in Section 14.8(b).
1.2    Rules of Construction.
The following rules of interpretation shall apply in this Agreement:
(a)The masculine shall include the feminine and neuter.
(b)References to “Articles,” “Sections,” “Exhibits” and “Schedule” shall be to
articles, sections, exhibits and schedules of this Agreement.
(c)The Exhibits and Schedules attached hereto are incorporated in and are
intended to be a part of this Agreement.
(d)This Agreement was negotiated and prepared by both Parties with the advice
and participation of counsel. The Parties have agreed to the wording of this
Agreement and none of the provisions hereof shall be construed against one Party
on the ground that such Party is the author of this Agreement or any part
hereof.
(e)Each reference in this Agreement to any agreement or document or a portion or
provision thereof shall be construed as a reference to the relevant agreement or
document as amended, supplemented or otherwise modified from time to time with
the written approval of both the Parties.
(f)Each reference in this Agreement to Governmental Requirements and to terms
defined in, and other provisions of, Governmental Requirements shall be
references to the same (or a successor to the same) as amended, supplemented or
otherwise modified from time to time.
(g)The term “day” shall mean a calendar day, the term “month” shall mean a
calendar month, and the term “year” shall mean a calendar year. Whenever an
event is to be performed, a period commences or ends, or a payment is to be made
on or by a particular date and the date in question falls on a day which is not
a Business Day, the event shall be performed, or the payment shall be made, on
the next succeeding Business Day; provided, however, that all calculations shall
be made regardless of whether any given day is a Business Day and whether or not
any given period ends on a Business Day.
(h)Each reference in this Agreement to a Person includes its successors and
permitted assigns; and each reference to a Governmental Authority includes any
Governmental Authority succeeding to its functions and capacities.
(i)In this Agreement, the words “include,” “includes” and “including” are to be
construed as being at all times followed by the words “without limitation.”
Page | 10






--------------------------------------------------------------------------------






(j)The words “hereof,” “herein” and “hereunder” and words of similar import when
used in this Agreement shall, unless otherwise specified, refer to this
Agreement as a whole and not to any particular provision of this Agreement.
ARTICLE II
TERM
2.1    Effectiveness of this Agreement. This Agreement, including the Parties’
rights and obligations hereunder, shall become effective, if at all, on the
Closing Date (the “Effective Date”). For the avoidance of doubt, no aspect of
this Agreement, other than this Section 2.1, shall have any effect unless and
until the Effective Date occurs. If the Effective Date does not occur and the
JPSA is terminated, this Agreement, including this Section 2.1, shall become
void ab initio.
2.2    Term. The term of this Agreement (“Term”) shall commence upon the
Effective Date and shall continue in full force and effect until terminated in
accordance with the provisions hereof.
2.3    Termination.
(a)    Subject to Section 2.4(a) and Section 2.4(b), this Agreement shall
terminate solely with respect to certain Transmission Facilities and Common
Equipment (each, “Terminated Transmission Facilities”), and not otherwise with
respect to any other Transmission Facilities or Common Equipment or other
obligations hereunder, if one or more of the following events occur:
(i)The Terminated Transmission Facilities are damaged and destroyed and the
Owners decide not to repair or rebuild (or cannot reach agreement to repair or
rebuild) them in accordance with Article VII; or
(ii)The Terminated Transmission Facilities are retired and decommissioned in
accordance with Article VIII.
(b)    Subject to Section 2.4(c), this entire Agreement shall terminate if one
or more of the following events occur:
(i)    Mutual agreement of the Parties to terminate this Agreement; or
(ii)    This Agreement is terminated by exercise of remedies pursuant to Section
12.3.
2.4    Effect of Termination.
(a)    If this Agreement is terminated pursuant to Section 2.3(a) with respect
to any Terminated Transmission Facilities, then, except as for those provisions
that are expressly intended to survive termination and, subject to Section
2.4(b) and receipt of any necessary Governmental Authorizations required by
Governmental Requirements, this Agreement shall terminate and become void and of
no further force and effect, without further action by either
Page | 11






--------------------------------------------------------------------------------




Party solely with respect to such Terminated Transmission Facilities, provided
that neither Party shall be relieved from any of its obligations or liabilities
hereunder accruing prior thereto.
(b)    In the event that this Agreement is terminated pursuant to Section 2.3(a)
with respect to any Terminated Transmission Facilities and the Non-Operating
Owner continues to own all or a portion of the Ownership Interest(s) in such
Terminated Transmission Facilities, then: (i) the Operator shall, upon written
notice from the Non-Operating Owner delivered to the Operator no later than
fifteen (15) Business Days after termination of this Agreement solely with
respect to such Terminated Transmission Facilities pursuant to Section 2.3(a),
continue to perform such of its obligations and covenants in Articles VI, VII,
and VIII as are set forth in the notice; (ii) such obligations and covenants,
together with Articles XI, XIV, XV, XVI, XVII, and XIX (to the extent applicable
to the surviving covenants and obligations), shall continue in full force and
effect notwithstanding the termination of this Agreement solely with respect to
such Terminated Transmission Facilities pursuant to Section 2.3(a); and (iii)
the Parties shall amend this Agreement to reflect such changes to this Agreement
as shall be necessary and mutually acceptable to the Parties to conform this
Agreement solely as it relates to such Terminated Transmission Facilities to the
surviving provisions of this Agreement in accordance with this Section 2.4(b).
(c)    If this Agreement is terminated pursuant to Section 2.3(b), then, except
as for those provisions that are expressly intended to survive termination of
this Agreement and, subject to receipt of any necessary Governmental
Authorizations required by Governmental Requirements, including FERC approval,
this Agreement shall terminate and become void and of no further force and
effect, without further action by either Party, provided that neither Party
shall be relieved from any of its obligations or liabilities hereunder accruing
prior thereto.
ARTICLE III
TRANSMISSION FACILITIES OWNERSHIP INTERESTS
3.1    Ownership Interests.
(a)    Pursuant to the JPSA, as of the Closing Date: (i) the percentage of
ownership in a Segment that is owned by Idaho Power is set forth in column A of
Exhibit C, and the percentage of ownership in a Segment that is owned by
PacifiCorp is set forth in column B of Exhibit C; and (ii) when the Owners each
own a percentage of a Segment, each of the Owners own an undivided ownership
interest in such Segment as tenants-in-common.
(b)    The Owners agree that they shall enter into such additional documentation
as shall reasonably be required to document the Owners’ Ownership Interests in
the Transmission Facilities and any change in the Owners’ Ownership Interests in
the Transmission Facilities as a result of the application of Section 3.3(b),
provided that in no event shall an Owner be responsible for paying any amount to
the other Owner as a result of any change in any Ownership Interest in the
Transmission Facilities, except as expressly provided for in this Agreement or
as otherwise agreed to in writing by the Parties.
Page | 12






--------------------------------------------------------------------------------






3.2    Capacity Allocations.
(a)     Directional Capacity Allocation. The Parties agree that the total
directional transmission capacity in megawatts of each Segment and Path is set
forth in columns E and H of Exhibit C (the “Total Directional Capacity”), and is
allocated to: (i) Idaho Power (A) as expressed in megawatts as set forth in
columns C and F of Exhibit C and (B) as expressed as a percentage of the total
directional transmission capacity of each Segment and Path as set forth in
columns I and K of Exhibit C; and (ii) PacifiCorp (A) as expressed in megawatts
as set forth in columns D and G of Exhibit C and (B) as expressed as a
percentage of the total directional transmission capacity of each Segment and
Path as set forth in columns J and L of Exhibit C. Each of the allocations of
directional transmission capacity of each of the Segments and Paths to each of
the Owners expressed in megawatts in Sections 3.2(a)(i)(A) and 3.2(a)(ii)(A) is
herein referred to as the “Directional Capacity Allocation” and each of the
allocations of directional transmission capacity of each of the Segments and
Paths to each of the Owners in percentages in Sections 3.2(a)(i)(B) and
3.2(a)(ii)(B) is herein referred to as the “Directional Capacity Allocation
Percentage.”
(b)    Scheduling Over Segments which are Not Part of a Path. Each Owner shall
have the right to post and sell its Directional Capacity Allocation over each
Segment (which is not part of a Path) in accordance with its OATT, and each
Owner shall schedule energy or make available for scheduling each Segment (which
is not part of a Path) in each direction consistent with its applicable
Directional Capacity Allocation Percentage of the Total Directional Capacity of
the Segment in each direction and pursuant to Governmental Requirements and
Governmental Authorizations; provided, however, that at no time shall an Owner
be entitled to post, sell, schedule or make available for scheduling more than
its applicable Directional Capacity Allocation Percentage of the Total
Directional Capacity of any Segment (which is not part of a Path) in any
direction, unless otherwise mutually agreed to in writing by the Owners.
(c)    Scheduling Over Segments which are Part of a Path. Each Owner shall have
the right to post and sell its Directional Capacity Allocation over a Path in
accordance with its OATT, and each Owner shall schedule energy or make available
for scheduling a Path in each direction consistent with its applicable
Directional Capacity Allocation Percentage of the Total Directional Capacity of
the Path in each direction and pursuant to Governmental Requirements and
Governmental Authorizations; provided, however, that at no time shall an Owner
be entitled to post, sell, schedule or make available for scheduling more than
its applicable Directional Capacity Allocation Percentage of the Total
Directional Capacity of any Path over one or more of the Segments which are part
of the Path in any direction, unless otherwise mutually agreed to in writing by
the Owners.
3.3    Adjustment of Capacity Allocations and Ownership Interests.
(a)    Adjustment of Directional Capacity Allocations and Directional Capacity
Allocation Percentages.
(i)    Each of the Owners shall be allocated their Pro Rata Share (based on
their applicable Directional Capacity Allocation Percentages) of all temporary
changes in the Total Directional Capacity of a Segment or Path.
Page | 13






--------------------------------------------------------------------------------






(ii)    Permanent changes in the Total Directional Capacity of a Segment or Path
occur when the first of the following occurs: (A) when the quantity and, if
applicable, direction of change in Total Directional Capacity are agreed to by
the Owners; or (B) when WECC or the applicable WECC committee recognizes the
quantity and, if applicable, direction of change in Total Directional Capacity.
(iii)Each of the Owners shall be allocated their Pro Rata Share (based on their
applicable Directional Capacity Allocation Percentages) of any permanent
decrease or permanent increase (which is not the result of a capital upgrade or
which is the result of a capital upgrade that both Owners participated in on a
Pro Rata Basis (in accordance with their Ownership Interests)) in the Total
Directional Capacity of a Segment or Path calculated pursuant to Section
3.3(a)(ii). In the event of a permanent increase in the Total Directional
Capacity of a Segment or Path calculated pursuant to Section 3.3(a)(ii), then
the increase in Total Directional Capacity shall be allocated to the Owners
based on their participation in the capital upgrade established pursuant to
Section 6.1.
(iv)In the event there is a permanent increase or decrease in the Total
Directional Capacity of a Segment or Path calculated pursuant to Section
3.3(a)(ii), the Owners shall promptly amend the Agreement to update Exhibit C to
reflect revisions in the Total Directional Capacity of the Segment or Path as
well as the Directional Capacity Allocations and Directional Capacity Allocation
Percentages of the Owners in the Segment or Path calculated pursuant to Sections
3.3(a)(ii) and 3.3(a)(iii).
(b)    Adjustment of Ownership Interests in Segments.
(i)    Only permanent changes in the Total Directional Capacity of a Segment
pursuant to Section 3.3(a)(ii) have the ability to affect the Owners’ Ownership
Interests in a Segment. In the event that there is a permanent increase or
decrease in the Total Directional Capacity of a Segment in accordance with
Section 3.3(a)(ii), then the Ownership Interest for each Owner shall be
calculated on the following basis:
(A)Add both of the Owner’s Directional Capacity Allocations in the Segment
(taking into account the Owner’s Pro Rata Share of the increase or decrease
determined in accordance with Section 3.3(a));
(B)Add both of the Segment’s Total Directional Capacities (taking into account
the increase or decrease of the Segment’s Total Directional Capacities
determined in accordance with Section 3.3(a)); and
(C)Divide the sum of clause A above by the sum of clause B above to produce the
Owner’s revised Ownership Interest in the Segment.
(ii)    In the event that there is a permanent increase or decrease in the Total
Directional Capacity of a Segment in accordance with Section 3.3(a)(ii), the
Owners shall promptly amend the Agreement to update Exhibit C to reflect any
revisions in the Ownership Interests of the Owners in any Segment calculated in
accordance with this Section 3.3(b)(i). In addition, the Owners shall promptly
amend the Agreement to update Exhibit C to reflect
Page | 14






--------------------------------------------------------------------------------




revisions in any Substation O&M Allocation as a result of changes in the
Ownership Interests of the Owners in any Substation Segment calculated in
accordance with Section 3.3(b)(i).
(c)    Reviews.
(i)    Subject to Section 3.3(c)(iii), the Owners shall meet periodically, but
not less than every five (5) years beginning in the year 2020, to review:
(A)
The Directional Capacity Allocations, the Directional Capacity Allocation
Percentages and the Substation O&M Allocations set forth in Exhibit C;

(B)
The formulas for adjusting Directional Capacity Allocation Percentages and
Ownership Interests set forth in this Section 3.3;

(C)
The definition of Pro Rata Share;

(D)
The treatment of electric losses set forth in Section 9.5;

(E)
The formulas describing the charges set forth in Exhibit D; and

(F)
Any other provisions of this Agreement as either Party may elect.

(ii)    Subject to Section 3.3(c)(iii), the Owners shall meet promptly and
attempt to reach a mutually agreeable solution in the event that a Governmental
Requirement or Governmental Authorization adversely affects: (A) the ability of
an Owner to perform its obligations or exercise its rights under this Agreement;
or (B) the treatment of assets of an Owner that are subject to or affected by
this Agreement.
(iii)    In no event shall this Agreement be amended, supplemented or otherwise
modified pursuant to Sections 3.3(c)(i) or 3.3(c)(ii), unless the Parties agree
in writing to such amendment, supplement or modification.
3.4    Qualified Owner. Each Owner shall take all actions required to continue
to be a Qualified Owner during the Term. If at any time during the Term an Owner
ceases to be a Qualified Owner, then such Owner shall immediately provide notice
thereof to the other Owner and take all actions required to resume being a
Qualified Owner.
3.5    No Right to Use. For the avoidance of doubt, the provisions of this
Agreement shall not confer upon either Owner the right to use or transmit energy
over any transmission facilities owned by the other Owner (other than with
respect to the Transmission Facilities and Paths as provided for herein).
3.6    Payments. All payments required to be made by or on behalf of the Owners
under the terms of this Agreement, including payments to the Operators of the
Monthly Transmission
Page | 15






--------------------------------------------------------------------------------




Facilities O&M Charge, the Monthly Substation O&M Charge, the Monthly Common
Equipment Charge and Other Costs, shall be made to the account or accounts
designated by the Owner or Operator to which the payment is owed, by wire
transfer in immediately available funds in the lawful currency of the United
States.
3.7    Waiver of Partition Rights. The Owners acknowledge that any exercise of
the remedy of partition (whether at law or in equity) of the jointly-owned
Transmission Facilities or any portion thereof would be impracticable in view of
the purposes and requirements of this Agreement, would violate the spirit and
intent of this Agreement, and would defeat the Owners’ intentions and reasonable
expectations as well as the consideration upon which each Owner entered into
this Agreement. Accordingly, each Owner agrees that during the Term it: (a) will
not, directly or indirectly, commence, maintain, support or join in any action
or proceedings of any kind to partition the jointly-owned Transmission
Facilities or any portion thereof; and (b) waives, after consultation with its
qualified legal counsel, any and all rights that it may have under this
Agreement or Governmental Requirements (whether at law or in equity) or
otherwise to commence, maintain, support or join in any such action or
proceeding. Each Owner acknowledges that the other Owner has entered into and
will perform the terms of this Agreement in reliance upon the other Owner’s
agreement and adherence to the terms of this Section 3.7, and would not have
entered into this Agreement but for such reliance; and that it would be unjust
and inequitable for any Owner to violate or to seek relief from any provision of
this Section 3.7.
3.8    Nonexclusive License to Enter and Use Real Property.
(a)    Subject to the terms and conditions of this Agreement, including this
Section 3.8:
(i)    PacifiCorp hereby irrevocably grants to Idaho Power a nonexclusive
license (the “Idaho Power License”) to use and access the real property to which
Idaho Power’s Ownership Interests in the Transmission Facilities are affixed
(the “PacifiCorp Sites”), but only to the extent of, and subject in all respects
to, PacifiCorp’s real property interests (including fee, rights-of-way,
easements and other real property interests) and other real property rights
therein (collectively, the “PacifiCorp Real Property Rights”) and only to the
extent such Idaho Power License is permitted by the PacifiCorp Real Property
Rights and Governmental Requirements; and
(ii)    Idaho Power hereby irrevocably grants to PacifiCorp a nonexclusive
license (the “PacifiCorp License” and, together with the Idaho Power License,
the “Real Property Licenses”) to use and access the real property to which
PacifiCorp’s Ownership Interests in the Transmission Facilities are affixed (the
“Idaho Power Sites” and, together with the PacifiCorp Sites, the “Transmission
Facilities Sites”), but only to the extent of, and subject in all respects to,
Idaho Power’s real property interests (including fee, rights-of-way, easements
and other real property interests) and other real property rights therein
(collectively, the “Idaho Power Real Property Rights” and, together with the
PacifiCorp Real Property Rights, the “Real Property Rights”) and only to the
extent such PacifiCorp License is permitted by the Idaho Power Real Property
Rights and Governmental Requirements.
Page | 16


        




--------------------------------------------------------------------------------




(b)    Each Real Property License will be utilized by the grantee Owner and its
Representatives for the use of, and rights of ingress, egress and access to, the
applicable Transmission Facilities Sites to permit the Owner and its
Representatives to exercise the Owner’s rights and obligations as to its
Ownership Interests in the Transmission Facilities.
(c)    The rights of the grantee Owner and its Representatives for use of,
ingress, egress and access to the applicable Transmission Facilities Sites shall
be governed by this Section 3.8 during the period the Real Property License is
in effect, including during any period after this Agreement has been terminated
but the surviving provisions identified in Section 10.2 (including Section 3.8)
remain in effect.
(d)    Upon the termination or expiration of this Agreement, each Real Property
License may be utilized by the grantee Owner and its Representatives for the
right of ingress, egress and access to the Transmission Facilities Sites, for
the sole purpose of inspection and as provided for in Section 3.8(f).
(e)    In the exercise of its rights under the Real Property License: (i) the
grantee Owner and its Representatives shall not interfere with the construction,
commissioning, operation and maintenance, capital upgrades and improvements to,
repair and reconstruction of, and retirement and decommissioning of the
Transmission Facilities (or any other equipment or facilities owned, controlled
or operated by the grantor Owner on the Transmission Facilities Site) or any
portion thereof by the Operator or pose a safety hazard; (ii) the grantee Owner
and its Representatives shall comply with any requirements of the Real Property
Rights applicable to the Transmission Facilities Sites as of the Effective Date
and any other Real Property Rights arising after the Effective Date with respect
to which it receives written notice; (iii) the grantee Owner shall provide
reasonable prior written notice to the grantor Owner of its intent to exercise
any right or privilege granted by the Real Property License; and (iv) the
grantee Owner and its Representatives exercising any right or privilege under
the Real Property License shall comply with the grantor Owner’s or any other
contractor’s safety and operational procedures and security rules, provided that
such procedures and rules are in writing and are delivered to the grantee Owner
in advance. For the avoidance of doubt, the Owners acknowledge that no
representations or warranties are made with respect to the Transmission
Facilities Sites and that the Real Property Licenses are expressly subject in
all respects to all Real Property Rights applicable to the Transmission
Facilities Sites.
(f)    Each Real Property License includes a nonexclusive right of the grantee
Owner for the location of equipment in which such Owner has an Ownership
Interest, together with any replacements, capital upgrades or improvements
thereto, on the Transmission Facilities Sites, to be utilized by such Owner to
locate such equipment on such premises, together with the right to access such
equipment over and across the Transmission Facilities Sites, provided that any
replacements, capital upgrades or improvements to such equipment shall be made
in accordance with the provisions of this Agreement prior to its expiration or
termination.
(g)    Each Real Property License shall terminate, in whole or in part, if and
to the extent the grantee Owner no longer requires the Real Property License for
the uses described in this Section 3.8, including if and to the extent such
Owner no longer has an Ownership
Page | 17






--------------------------------------------------------------------------------




Interest in the Transmission Facilities affixed to the respective Transmission
Facilities Sites, written notice of which the grantee Owner shall promptly
provide to the grantor Owner.
(h)    If and to the extent the Real Property Licenses are not permitted by any
of the Real Property Rights with respect to all or any portion of the
Transmission Facilities Sites (the “Excluded Transmission Facilities Sites”),
then the Parties shall cooperate in good faith to identify and use Commercially
Reasonable Efforts to implement an alternative to the Real Property Licenses
with respect to the Excluded Transmission Facilities Sites in order to attempt
to provide each of the Parties with the rights that they would have been
provided under the Real Property Licenses with respect to the Transmission
Facilities Sites; provided, however, in no event shall an Owner be required to
amend, revise or modify in any respect any of its Real Property Rights pursuant
to this Section 3.8(h).
3.9    Access to Antelope Substation for Idaho Power Maintenance of Department
of Energy Facilities.
(a)    PacifiCorp shall provide Idaho Power access to the Antelope Substation
for the purpose of maintaining the Department of Energy equipment that is listed
on Exhibit E and located in the Antelope Substation.
(b)    PacifiCorp shall provide Idaho Power access to the Antelope Substation
control building to allow Idaho Power to perform the necessary switching to
maintain the Department of Energy equipment, and to allow access to Idaho
Power’s SCADA, communication, telemetry and metering equipment. Idaho Power
shall provide PacifiCorp advance notice of its desire to gain access to the
control building.
ARTICLE IV
OPERATOR OF TRANSMISSION FACILITIES
4.1    Appointment of Operator.
(a)    The Owners hereby appoint the Party set forth in column M of Exhibit C as
the Operator of each of the Transmission Facilities associated with the Party’s
name on Exhibit C, and the Party hereby accepts appointment, to serve as the
Operator and to perform the other covenants and obligations of the Operator
expressly set forth in this Agreement, in accordance with the terms and
conditions of this Agreement.
(b)    Each of the Owners hereby authorizes the Operators to utilize its Common
Equipment and wholly-owned Transmission Facilities to support the operation of
the Transmission Facilities in accordance with the terms of this Agreement.
(c)    Notwithstanding anything to the contrary contained in this Agreement or
Governmental Requirements, the Owners agree that the Operators shall have no
obligations, responsibilities or duties to the Owners other than as are
expressly provided for in this Agreement.
Page | 18






--------------------------------------------------------------------------------




4.2    Authority of Operator.
(a)    Subject to the limitations set forth in Articles IV-VIII, each Operator
shall be responsible in all respects for the Transmission Facilities and Common
Equipment for which it is the Operator in accordance with the terms and
conditions of this Agreement. Without limiting the foregoing, each Operator
shall supervise and perform, or cause to be supervised and performed, the
physical operation and maintenance of, interconnection to, design of, capital
upgrades and improvements to, repair and reconstruction of, security of, outage
restoration of, and retirement and decommissioning of, the Transmission
Facilities and Common Equipment it is responsible for in accordance with this
Article IV and Articles V-VIII. In the performance of its obligations under this
Agreement, each Operator shall have authority, subject to the other terms of
this Article IV and Articles V-IX, to take any or all of the actions it
reasonably determines are necessary to perform its obligations under this
Agreement.
(b)    The Owners and the Operators agree that title to all capital upgrades and
improvements to the Segments and Common Equipment constructed by or on behalf of
the Operators pursuant to Articles V and VI shall vest with the Owner or Owners
of such Segments or Common Equipment in accordance with their respective
Ownership Interests in such Segments or Common Equipment, and, in the case of
jointly-owned Segments, shall be jointly owned by the Owners as
tenants-in-common in accordance with their respective Ownership Interests in the
jointly-owned Segments.
(c)    Each Operator will exercise or enforce all of the benefits, rights and
remedies under the Transmission Facilities Contracts for the benefit of the
Owners without adverse distinction between the Owners. In furtherance and not in
limitation of the immediately preceding sentence, and except as otherwise
provided in Section 9.5 with respect to electric losses, each Operator agrees to
transfer, assign, distribute, pay over or otherwise make available to the
Non-Operating Owner, the Non-Operating Owner’s Pro Rata Share (based on its
respective Ownership Interest(s), if any) of any payments or proceeds obtained
pursuant to any Transmission Facilities Contract. Notwithstanding anything to
the contrary contained in this Agreement, the Owners agree that only the
Operators shall be entitled to exercise or enforce the benefits, rights and
remedies under the Transmission Facilities Contracts.
4.3    Delegation of Responsibilities.
An Operator may, in its sole and absolute discretion, utilize its employees and
supervisory personnel, and any independent technical advisors, consultants,
contractors and agents which it may select, as may be required to perform its
obligations (each, a “Delegate”). Notwithstanding any such delegation, the
Operator shall remain responsible and liable for all of its delegated
obligations in accordance with the terms of this Agreement.
4.4    Governmental Authorizations.
(a)    Each Operator is authorized to prepare and submit to all appropriate
Governmental Authorities the necessary reports, applications, plans,
specifications and other documents to procure all Governmental Authorizations
required to perform its obligations under this Agreement with respect to the
Transmission Facilities and Common Equipment it is responsible for or to comply
with Governmental Requirements, provided that the Operator shall
Page | 19






--------------------------------------------------------------------------------




consult with the Non-Operating Owner prior to the submission of any such
reports, application, plans, specification and other documents to the extent to
which they relate to any jointly-owned Transmission Facilities. To the extent
permitted by Governmental Requirements, each Operator shall use Commercially
Reasonable Efforts to obtain and structure all Government Authorizations for
which it applies after the Effective Date in such a way as to recognize each
Owner’s applicable Ownership Interest(s) (and associated Directional Capacity
Allocation Percentage(s) and Directional Capacity Allocation(s)), if any, as
contemplated by this Agreement. Notwithstanding anything to the contrary in this
Agreement, except as set forth in Section 5.1(b), nothing in this Section 4.4
shall obligate an Operator to prepare and submit to appropriate Governmental
Authorities any reports, applications, plans, specifications and other documents
to procure any Governmental Authorizations required by the Owners in connection
with their ownership of an Ownership Interest in the Transmission Facilities or
the Common Equipment or the recovery of any costs and expenses in connection
therewith.
(b)    To the extent that an Operator cannot obtain a Governmental Authorization
pursuant to Section 4.4(a) on behalf of one or both of the Owners, each such
Owner shall: (i) be responsible for preparing and submitting to the appropriate
Governmental Authority the necessary reports, applications, plans,
specifications and other documents to procure such Governmental Authorization;
and (ii) exercise all Commercially Reasonable Efforts to obtain such
Governmental Authorization. Unless and until the Owner or Owners are able to
obtain such Governmental Authorizations, the Operator shall not perform or
continue to perform any of the obligations requiring such Governmental
Authorizations if to do so would result in the Owner or Owners or the Operator
being in violation of Governmental Requirements or Governmental Authorizations.
(c)    Each Owner shall, at its own cost: (i) reasonably cooperate and support
the Operators in obtaining any Governmental Authorizations required pursuant to
Section 4.4(a); and (ii) reasonably respond to inquiries or requests issued to
it by any Governmental Authorities in respect of such Governmental
Authorizations; provided, however, that an Owner shall not be obligated pursuant
to this Section 4.4(c) to disclose Proprietary Information except to the extent
that it is otherwise required to disclose such Proprietary Information: (A) by
Governmental Requirements; (B) by any Governmental Authority; or (C) pursuant to
the express terms of this Agreement.
4.5    Audit. Each Non-Operating Owner may, at its cost, at any time during
normal business hours and with reasonable prior notice of not less than thirty
(30) Business Days, but not more often than once in any twelve (12) month
period, inspect and audit the books and records of the Operator and any of its
Affiliates and Delegates (and the Operator shall secure such rights for the
Non-Operating Owner from its Affiliates and Delegates) involved in the provision
of services pursuant to this Agreement (“Other Costs Records”), to the extent
reasonably relating to the determination of Monthly Transmission Facilities O&M
Charges, Monthly Substation O&M
Page | 20






--------------------------------------------------------------------------------




Charges, Monthly Common Equipment Charges, and Other Costs for which the
Non-Operating Owner is liable under this Agreement as shown on an invoice
provided to the Non-Operating Owner pursuant to Section 4.7 within eighteen (18)
months prior to the date of the audit notice. Each Operator shall, and shall
cause any of its relevant Affiliates and Delegates, to keep and maintain all
such Other Costs Records to the extent reasonably relating to the determination
of Monthly Transmission Facilities O&M Charges, Monthly Substation O&M Charges,
Monthly Common Equipment Charges, and Other Costs for which the Non-Operating
Owner is liable under this Agreement and make such Other Costs Records available
to the Non-Operating Owner in accordance with the terms of this Agreement. If
any audit discloses that, during such eighteen (18) month period, an overpayment
or underpayment of Monthly Transmission Facilities O&M Charges, Monthly
Substation O&M Charges, Monthly Common Equipment Charges or Other Costs has been
made by the Non-Operating Owner or the amount of any Monthly Transmission
Facilities O&M Charges, Monthly Substation O&M Charges, Monthly Common Equipment
Charges, or Other Costs allocated to the Non-Operating Owner in an invoice is
incorrect, then such overpayment, underpayment or incorrect amount shall be
resolved pursuant to Section 4.8. The Non-Operating Owner requesting the audit
shall reimburse one hundred percent (100%) of all reasonable costs and expenses
(including internal costs and expenses) incurred by or on behalf of the Operator
and any of its Affiliates and Delegates in complying with the provisions of this
Section 4.6, provided that the Non-Operating Owner shall not be required to
reimburse any such costs if the audit determines that the Non-Operating Owner
has made more than Twenty-Five Thousand Dollars ($25,000) in overpayments of
Monthly Transmission Facilities O&M Charges, Monthly Substation O&M Charges,
Monthly Common Equipment Charges, or Other Costs or more than Twenty-Five
Thousand Dollars ($25,000) in Monthly Transmission Facilities O&M Charges,
Monthly Substation O&M Charges, Monthly Common Equipment Charges, or Other Costs
have been incorrectly allocated to the Owner.
4.6    Insurance.
(a)    Owner Insurance. Each Owner shall be responsible for obtaining and
maintaining during the Term insurance covering its respective legal liabilities
related to its Ownership Interests in the Transmission Facilities and Common
Equipment. Insurance required by this Section 4.6(a) will be placed with
appropriate carriers and in amounts in accordance with Good Utility Practice and
Governmental Requirements.
(b)    Property Insurance. Each Operator, on behalf of the Owners and any other
named insureds or loss payees, will, with respect to Substations and equipment
therein that is included as part of the jointly-owned Transmission Facilities it
is responsible for: (i) determine the appropriate property insurance coverages,
minimum amounts, self-insured amounts, deductibles and other insurance policy
terms which shall be reasonable and customary for similarly situated utilities;
(ii) obtain and maintain such property insurance during the Term; and (iii) be
solely responsible for pursuing claims and/or negotiating settlements in respect
of claims under such insurance coverages. The Operators shall be compensated for
the costs of obtaining and maintaining such insurance (including any premiums,
taxes and fees, but excluding deductibles, self-insurance or non-insured costs)
through the Monthly Substation O&M Charge. Subject to Article VII, each Owner
shall be responsible for its Pro Rata Share (based on its applicable Ownership
Interest(s)) of any deductibles, self-insurance and non-insured costs, all of
which shall be Other Costs. The Operators shall not be obligated to obtain or
maintain any other insurance by or on behalf of the Owners with respect to the
Transmission Facilities or Common Equipment for which they are responsible.
Page | 21


    




--------------------------------------------------------------------------------




4.7    Invoices.
(a)    Each Non-Operating Owner shall pay the respective Operator the Monthly
Transmission Facilities O&M Charge, the Monthly Substation O&M Charge, and the
Monthly Common Equipment Charge calculated in accordance with Exhibit D as
compensation for the Operator’s services under this Agreement. In addition, each
Owner shall be responsible for its Pro Rata Share (based on its applicable
Ownership Interest(s)) of costs incurred by or on behalf of the Operators
pursuant to the terms of this Agreement, including Sections 4.2(a), 4.4(a), 4.6,
5.2, 6.1, 7.1, 7.5, 8.2 and 16.3 (collectively, the “Other Costs”). In the event
that an Operator incurs, or reasonably expects to incur, significant Other Costs
in excess of One Hundred Thousand Dollars ($100,000), the Operator shall
immediately notify the Owners in writing of such Other Costs.
(b)    Within thirty (30) days after the end of the first full calendar month
during the Term, and within thirty (30) days after the end of each month
thereafter during the Term, each Operator will deliver to the Non-Operating
Owner an invoice which will show the total amount and each Owner’s Pro Rata
Share (based on its Ownership Interests) of the Monthly Transmission Facilities
O&M Charge, the Monthly Substation O&M Charge and the Monthly Common Equipment
Charge determined in accordance with the terms and conditions of this Agreement.
For purposes of clarity, the first such invoices will include amounts owed for
the first full month and any partial month that precedes it during the Term.
Within thirty (30) days after the end of the first calendar quarter first
occurring during the Term (i.e., within 30 days of the first March 31st, June
30th, September 30th, or December 31st during the Term), and within thirty (30)
days after the end of each calendar quarter thereafter during the Term, each
Operator will deliver to the Non-Operating Owner an invoice which will show the
total amount and each Owner’s Pro Rata Share (based on its Ownership Interests)
of Other Costs determined in accordance with the terms and conditions of this
Agreement; provided, however, that Other Costs associated with capital upgrades
and improvements to, or repair and reconstruction of, Transmission Facilities:
(a) shall not include AFUDC, provided, that the first Other Costs invoice may
include accrued AFUDC on Prior Projects up to the Effective Date; and (b) that
are a Substation Segment shall be invoiced using estimated Other Costs, provided
that each Operator shall provide a final invoice showing a true-up of estimated
Other Costs compared to actual Other Costs after the upgrade, improvement,
repair or reconstruction is placed into service;. The Non-Operating Owner shall
pay its Pro Rata Share (based on its Ownership Interests) of the Monthly
Transmission Facilities O&M Charge, the Monthly Substation O&M Charge, the
Monthly Common Equipment Charge and the Other Costs shown on the invoice no
later than thirty (30) days after the date of the invoice. Any payment past due
will accrue interest, per annum, calculated in accordance with the methodology
specified for interest in the FERC regulations at 18 C.F.R. § 35.19a(a)(2)(iii)
(the “FERC Methodology”). The failure by an Operator to timely deliver an
invoice shall not relieve the Non-Operating Owner of its payment obligation in
respect of its share of the Monthly Transmission Facilities O&M Charge, the
Monthly Substation O&M Charge, the Monthly Common Equipment Charge and Other
Costs as shown on such invoice, or release the Operating Owner of its
responsibility for such invoice.
4.8    Disputed Amounts. If any Non-Operating Owner disputes any portion of any
amount specified in an invoice delivered by an Operator pursuant to Section 4.7,
the Non-Operating Owner shall pay its total amount of the invoice when due, and,
if actually known at
Page | 22




--------------------------------------------------------------------------------




the time by the Non-Operating Owner, identify the disputed amount and state that
the disputed amount is being paid under protest. Any disputed amount shall be
resolved pursuant to the provisions of Article XVII. If it is determined
pursuant to Article XVII that an overpayment or underpayment has been made by
the Non-Operating Owner or the amount of any Monthly Transmission Facilities O&M
Charge, Monthly Substation O&M Charge, Monthly Common Equipment Charge, or Other
Costs allocated to the Non-Operating Owner on an invoice is incorrect, then: (i)
in the case of any overpayment by the Non-Operating Owner, the Operator shall
promptly return the amount of the overpayment (or credit the amount of the
overpayment on the next invoice) to the Non-Operating Owner; (ii) in the case of
an underpayment by the Non-Operating Owner, the Non-Operating Owner shall
promptly pay the amount of the underpayment to the Operator (for the benefit of
the Operating Owner), otherwise, the Operator shall charge the Non-Operating
Owner for the underpayment on the next invoice; and (iii) in the case of an
incorrect allocation of Other Costs to an Owner, the allocations of Other Costs
on the next invoice shall be adjusted to correct for such incorrect allocation,
in each case, together with interest for the period from the date of
overpayment, underpayment or incorrect allocation until such amount has been
paid or credited against a future invoice calculated in the manner prescribed
for calculating interest on refunds under the FERC Methodology.
4.9    Assistance. Each Non-Operating Owner shall cooperate with the Operator
promptly, as and when reasonably requested by the Operator, to assist the
Operator in the performance of its duties, responsibilities and obligations
under this Agreement, including executing and delivering from time to time such
additional documents, certificates or instruments, and taking such additional
actions, as may be reasonably requested by the Operator. Each Non-Operating
Owner shall bear its own costs for providing such cooperation and assistance as
requested by the Operator unless the Owners agree otherwise in writing.
4.10    Remedies.
(a)    Notwithstanding any provision to the contrary contained in this
Agreement, the Operators shall have no liability to the respective Non-Operating
Owners in connection with the performance of their covenants and obligations
under this Agreement, except as provided in this Section 4.10 and Section
14.1(c). The Non-Operating Owners agree that they have a duty to mitigate any
damages and shall use Commercially Reasonable Efforts to minimize any damages
they may incur as a result of an Operator’s failure to perform or breach of any
of its covenants or obligations under this Agreement.
(b)    The Owners and Operators acknowledge that the obligations and covenants
performed by the Operators hereunder are unique and that the Non-Operating
Owners will be irreparably injured should such obligations and covenants not be
performed in accordance with the terms and conditions of this Agreement.
Consequently, the Non-Operating Owners will not have an adequate remedy at law
if the Operators shall fail to perform their obligations and covenants
hereunder. The Non-Operating Owners shall have the right, in addition to any
other remedy available under this Agreement, to specific performance of the
Operators’ obligations and covenants hereunder, and the Owners and Operators
agree not to take a position in any proceeding arising out of this Agreement to
the effect that the Non-Operating Owners have an adequate remedy at law.
Page | 23




--------------------------------------------------------------------------------




ARTICLE V
OPERATION AND MAINTENANCE OF TRANSMISSION FACILITIES
5.1    Compliance; Standard of Work.
(a)    The Operator shall perform its obligations set forth in this Agreement:
(i) without adverse distinction between the Owners; and (ii) in accordance with
Good Utility Practice, Governmental Requirements, Governmental Authorizations
and Reliability Standards.
(b)    Without limiting the generality of Section 5.1(a), each Operator shall
comply with Governmental Requirements and Reliability Standards applicable to an
owner and an operator of the Transmission Facilities and Common Equipment for
which it is responsible, regardless of whether any such Transmission Facilities
and Common Equipment are solely owned by the Operating Owner or jointly owned by
the Parties.
5.2    Operation and Maintenance; Outages and Outage Coordination; Capital
Upgrades and Improvements.
(a)    Each Operator shall operate and maintain the Transmission Facilities and
Common Equipment for which it is responsible in accordance with Good Utility
Practice, Governmental Requirements, Governmental Authorizations and Reliability
Standards.
(b)    Each Operator shall provide written notice of planned outages associated
with the Transmission Facilities, Common Equipment and Paths for which it is
responsible to the Non-Operating Owner’s outage coordinator as soon as outage
schedules are known, but no later than the later of the period specified in the
Operating Owner’s OATT or the Northwest Power Pool Processes document dated May
2014, as it is amended from time-to-time, regarding outage coordination and
shall, subject to Good Utility Practice, Governmental Requirements, Governmental
Authorizations and Reliability Standards, accommodate reasonable requests of the
Non-Operating Owner to change the date or period of the planned outage. Each
Operator shall promptly notify the Non-Operating Owner’s outage coordinator of
any event or circumstance that results in a partial or total reduction of the
transmission capacity of a Segment or Path set forth in Exhibit C, and shall use
Commercially Reasonable Efforts to diligently: (i) coordinate operations during
such event or circumstance; (ii) coordinate the restoration of the transmission
capacity of such Segment from such event or circumstance with the Non-Operating
Owner; and (iii) perform the actions necessary to restore the transmission
capacity of such Segment or Path and otherwise recover from the event or
circumstance. Notwithstanding any provision to the contrary contained in this
Agreement, the Owners shall be allocated their share of a temporary reduction in
the transmission capacity of the Transmission Facilities and the Paths pursuant
to Section 3.3(a)(i), and shall be allocated their share of a permanent
reduction in transmission capacity of the Transmission Facilities and the Paths
pursuant to Sections 3.3(a)(ii) and 3.3(a)(iii). The Operator’s outage
coordinator shall accommodate reasonable requests of the Non-Operating Owner’s
outage coordinator, and Non-Operating Owner’s outage coordinator shall
accommodate reasonable requests of the Operator’s outage coordinator, in the
event of an actual or potential Energy Emergency to take extraordinary steps to
protect reliability.
Page | 24
        




--------------------------------------------------------------------------------




(c)    Each Operator shall make maintenance renewals and replacements to the
Transmission Facilities and Common Equipment it is responsible for: (i) the
costs of which are recordable as an operation and maintenance expense under the
FERC Uniform System of Accounts; and (ii) that are necessary for the operation
of the Transmission Facilities and Common Equipment in accordance with Good
Utility Practice, Governmental Requirements, Governmental Authorizations and
Reliability Standards. Such maintenance renewals and replacements to the
Transmission Facilities are included in the services for which the Operator is
compensated by the Monthly Transmission Facilities O&M Charge. The Operator
shall not separately invoice the Owners for the costs of such maintenance
renewals and replacements to the Transmission Facilities and Common Equipment.
Notwithstanding anything to the contrary contained in this Agreement, any
maintenance renewals and replacements made pursuant to this Section 6.1(c) to
Transmission Facilities shall be Transmission Facilities for purposes of this
Agreement, and any maintenance renewals and replacements made pursuant to this
Section 6.1(c) to Common Equipment shall be Common Equipment for purposes of
this Agreement.
(d)    Each Operator shall make capital upgrades and improvements to the
Transmission Facilities and Common Equipment it is responsible for: (i) the
costs of which are recordable as capital expenditures under the FERC Uniform
System of Accounts; and (ii) which are necessary for the operation of the
Transmission Facilities and Common Equipment in accordance with Good Utility
Practice, Governmental Requirements, Governmental Authorizations and Reliability
Standards. The Operator shall consult with the Non-Operating Owner and receive
prior approval, such approval not to be unreasonably withheld, delayed or
conditioned, with respect to any capital upgrade or improvement for which the
Non-Operating Owner shall have financial responsibility under this Agreement and
which Operator reasonably expects to incur total project costs that exceed Five
Hundred Thousand Dollars ($500,000). The Owners shall be responsible for their
Pro Rata Share (based on their respective Ownership Interests, if any, in the
Transmission Facilities and Common Equipment being upgraded or improved) of any
Costs incurred by or on behalf of the Operator in making such capital upgrades
or improvements. Such capital upgrades and improvements to the Transmission
Facilities and Common Equipment are included in the services for which the
Operator is compensated by the Other Costs charge. Notwithstanding anything to
the contrary contained in this Agreement, any capital upgrades and improvements
made pursuant to this Section 6.1(d) to the Transmission Facilities shall be
considered Transmission Facilities for purposes of this Agreement, and any
capital upgrades and improvements made pursuant to this Section 6.1(d) to Common
Equipment shall be considered Common Equipment for purposes of this Agreement.
(e)    Each Operator shall assume responsibility for completion of “Idaho Power
Extraordinary Items,” “PacifiCorp Extraordinary Items,” “Idaho Power Planned
Improvements,” “PacifiCorp Planned Improvements” and completion of a “Casualty
Loss” as each is defined in the JPSA (collectively, the “Prior Projects”),
underway on the Effective Date on Segments for which it is responsible in
accordance with the terms and conditions of this Agreement, and such capital
upgrades, improvements, repairs or reconstruction shall not be subject to
approval of the Non-Operating Owner. Such Prior Projects are included in the
services for which the Operator is compensated by the Other Costs charge. The
Owners shall be responsible for their Pro Rata Share (based on their respective
Ownership Interests in the Segment being upgraded, improved, repaired or
reconstructed) of any Costs incurred by or on behalf of: (i) the Prior Project’s
Owner
Page | 25




--------------------------------------------------------------------------------




prior to the Effective Date; and (ii) the Operator commencing on the Effective
Date through the completion of such capital upgrades, improvements, repairs or
reconstruction. Notwithstanding anything to the contrary contained in this
Agreement, any capital upgrades and improvements made pursuant to this Section
6.1(e) to the Transmission Facilities shall be considered Transmission
Facilities for purposes of this Agreement. Insurance proceeds received by a
Party related to the Prior Projects, shall be forwarded to the Operator, less an
amount equal to that expended by the Party on the Prior Projects up to the
Effective Date and not reflected in Net Book Value on the Effective Date. The
Operator shall apply such proceeds (up to each Owner’s Pro Rata Share (based on
its respective Ownership Interest(s) in the Segment being upgraded, improved,
repaired or reconstructed)) to the completion of the Prior Projects, and return
to the Owners their Pro Rata Share (based on their respective Ownership
Interest(s) in the Segment being upgraded, improved, repaired or reconstructed)
of any excess insurance proceeds.
5.3    Requests for Generation or Transmission Interconnection Service.
The Owners acknowledge and agree that all requests for interconnection to any of
the jointly-owned Transmission Facilities must be coordinated with the Operator
responsible for such Transmission Facilities and processed in a manner
consistent with the Owner’s OATT pursuant to which the request was made
(“Interconnection Owner”) and any Governmental Requirements. An Interconnection
Owner in receipt of a request for interconnection with any jointly-owned
Transmission Facilities will promptly notify the responsible Operator and the
other Owner, and thereafter the Owners and the Operator will coordinate and
cooperate to process the interconnection request. The Operator will coordinate
and conduct any studies required to determine the impact of the interconnection
request on the jointly-owned Transmission Facilities and other affected systems,
including the Owners’ Transmission Systems, in accordance with the
Interconnection Owner’s OATT and any Governmental Requirements. The Operator
will notify the Owners and such affected systems of all meetings held with the
entity requesting an interconnection.
ARTICLE VI
TRANSMISSION FACILITIES CAPITAL UPGRADES PROPOSED BY AN OWNER
6.1    Capital Upgrades.
(a)    At any time during the Term, an Owner (“Electing Owner”) may elect to
make a capital upgrade or improvement to the Transmission Facilities, provided
that in no event shall an Electing Owner be entitled to make a capital upgrade
or improvement to any Transmission Facilities that reasonably would be expected
to have a material adverse effect on the other Owner’s ownership, use or
enjoyment of its Ownership Interest(s) in such Transmission Facilities (and
associated Directional Capacity Allocation Percentage(s) and Directional
Capacity Allocation(s)) as contemplated in this Agreement. An Electing Owner
shall provide the other Owner no less than sixty (60) days’ prior written notice
of its election, together with reasonable details about the proposed upgrade or
improvement to the Transmission Facilities (each, a “Capital Upgrade Notice”).
Within sixty (60) days of receipt of the Capital Upgrade Notice, the other Owner
may notify the Electing Owner in writing that it elects to participate in the
capital upgrade or improvement to the Transmission Facilities.
Page | 26
            




--------------------------------------------------------------------------------




(i)    If the other Owner delivers notice to the Electing Owner within the sixty
(60) day period that it elects to participate in the capital upgrade or
improvement to the Transmission Facilities, then the Owners shall meet and agree
on: (A) the final scope of the capital upgrade or improvement; (B) the
allocation of increased transmission capacity, if any, associated with such
capital upgrade and improvement between the Owners, including any change in the
Owners’ Directional Capacity Allocation Percentage(s) and Directional Capacity
Allocation(s) which shall be determined in accordance with Section 3.3; (C) any
change in each Owner’s Ownership Interest with respect to such Transmission
Facilities and any applicable Substation O&M Allocation which shall be
determined in accordance with Section 3.3; (D) each Owner’s share of the costs
of such upgrade or improvement (which shall be based on the Owners’ respective
Ownership Interests in the Transmission Facilities); (E) any change in the
Monthly Transmission Facilities O&M Charge, the Monthly Substation O&M Charge,
or the Monthly Common Equipment Charge, if any; and (F) such other matters as
the Owners may agree upon, all of which shall be memorialized in an amendment to
this Agreement executed by the Owners, including any amendments to the Exhibits
hereto which shall be effective as set forth in Section 6.1(b) (the
“Amendment”); provided, however, that any failure of the Owners to agree on any
of the matters specified in subparts (A) through (F) above shall be resolved
pursuant to the provisions of Article XVII. Notwithstanding any provisions to
the contrary in this Agreement, an Owner shall not be prohibited from making a
capital upgrade or improvement to the Transmission Facilities pursuant to this
Section 6.1(a) because the Owners fail to agree on any of the matters specified
in subparts (A) through (F) of the immediately preceding sentence, and any such
disagreement shall be resolved pursuant to Article XVII.
(ii)    If the other Owner elects not to participate in the capital upgrade or
improvement to the Transmission Facilities (or fails to deliver a notice to the
Electing Owner within the sixty (60) day period), then the Electing Owner may
proceed with the capital upgrade or improvement, provided that the Electing
Owner shall coordinate with the Operator responsible for the applicable
Transmission Facilities on the final scope of the capital upgrade or
improvement.
(b)    The applicable Operator shall design, permit, construct, install and
commission any upgrades or improvements to the Transmission Facilities provided
for in Section 6.1(a)(i) in accordance with the Amendment or, if applicable, any
resolution pursuant to Article XVII, and otherwise in accordance with Good
Utility Practice, Governmental Requirements and Governmental Authorizations. The
Owners shall be responsible, based on the Amendment or, if applicable, any
resolution pursuant to Article XVII, for all of the Costs incurred by or on
behalf of the Operator in connection with such capital upgrade or improvement to
the Transmission Facilities. Effective as of the date of successful
commissioning of such capital upgrade or improvement, written notice of which
the Operator shall provide to the Owners, the Owners’ Ownership Interests,
Directional Capacity Allocation Percentages and Directional Capacity Allocations
in respect of such Transmission Facilities any applicable Substation O&M
Allocation shall be adjusted, if at all, in accordance with the Amendment or, if
applicable, any resolution pursuant to Article XVII, and the Owners shall
memorialize any revised Ownership Interests, Directional Capacity Allocation
Percentages, Directional Capacity Allocations and applicable Substation O&M
Allocation in a revised Exhibit C which shall be effective as of the date of
successful commissioning of such upgrade or improvement. Notwithstanding
anything to the contrary contained in this Agreement, any capital upgrades or
Page | 27




--------------------------------------------------------------------------------




improvements provided for in this Section 6.1(b) shall be Transmission
Facilities for purposes of this Agreement.
(c)    The applicable Operator shall design, permit, construct, install and
commission any upgrades or improvements to the Transmission Facilities provided
for in Section 6.1(a)(ii) in accordance with the final scope of the capital
upgrade or improvement established by the Electing Owner pursuant to Section
6.1(a)(ii), and otherwise in accordance with Good Utility Practice, Governmental
Requirements and Governmental Authorizations. The Electing Owner shall be
responsible for all of the Costs incurred by or on behalf of the Operator in
connection with such capital upgrade or improvement to the Transmission
Facilities and title to such capital upgrades or improvement shall vest solely
with the Electing Owner. Effective as of the date of successful commissioning of
such capital upgrade or improvement, written notice of which the Operator shall
provide to the Owners: (i) the Owners’ Ownership Interests, Directional Capacity
Allocation Percentages and Directional Capacity Allocations in respect of such
Transmission Facilities and any applicable Substation O&M Allocation shall be
adjusted, if at all, in accordance with Section 3.3; and (ii) the Operator shall
operate and maintain such capital upgrade or improvement in accordance with
Section 6.1(a). In addition, the Owners shall meet and agree on: (A) the
allocation of increased transmission capacity, if any, associated with such
capital upgrade and improvement between the Owners, including any change in the
Owners’ Directional Capacity Allocation Percentages and Directional Capacity
Allocations which shall be determined in accordance with Section 3.3; (B) any
change in the Monthly Transmission Facilities O&M Charge, the Monthly Substation
O&M Charge, or the Monthly Common Equipment Charge, if any; and (C) such other
matters as the Owners may agree upon, all of which shall be memorialized in an
amendment to this Agreement executed by the Owners, including any amendments to
the Exhibits hereto which shall be effective as of the date of successful
commissioning of such upgrade or improvement; provided, however, that any
failure of the Owners to agree on any of the matters specified in subparts (A)
through (C) above shall be resolved pursuant to the provisions of Article XVII.
Notwithstanding anything to the contrary contained in this Agreement, any
capital upgrades or improvements provided for in this Section 6.1(c) shall be
Transmission Facilities for purposes of this Agreement.
(d)    Notwithstanding anything to the contrary contained herein, the provisions
of this Section 6.1 shall not apply to capital upgrades or improvements made by
an Operator pursuant to Section 6.1(c) which are necessary for the operation of
the Transmission Facilities in accordance with Good Utility Practice or required
by Governmental Requirements or Governmental Authorizations, which shall be
governed by the provisions of Section 5.1(d).
(e)    Each Owner shall provide the applicable Operator prompt written notice of
any request pursuant to its OATT from a customer to provide additional
transmission capacity that will require one or more capital upgrades or
improvements to any of the Transmission Facilities. If capital upgrades or
improvements are required in accordance with such Owner’s OATT, then such
capital upgrades and improvements shall be made by the Operator in accordance
with the provisions of Section 6.1(a) and Section 6.1(b).
6.2    McNary Transmission Project. Within thirty (30) days after the earlier of
the date on which: (a) Idaho Power notifies PacifiCorp in writing that it
desires to proceed with negotiations regarding the development, construction,
operation and joint ownership of a new
Page | 28




--------------------------------------------------------------------------------




transmission line from McNary-Walulla-Walla Walla with capacity to be determined
based on future studies and needs (the “McNary Transmission Project”); or (b)
PacifiCorp notifies Idaho Power that it plans to proceed with all or a part of
the McNary Transmission Project, the Parties will meet and negotiate in good
faith to reach agreement on the definitive terms and conditions of construction,
ownership and operation agreements for the McNary Transmission Project (the
“McNary Transmission Project Agreements”) pursuant to which the Parties will
develop, design, engineer, procure, construct, test, commission, operate and
jointly own the McNary Transmission Project. Any such negotiations shall
automatically terminate if the Parties fail to reach agreement on the definitive
terms and conditions of the McNary Transmission Project Agreements within ninety
(90) days of receipt of the earlier of the notice in Section 6.2(a) and Section
6.2(b) (the “Negotiations End Date”). The Parties will attempt, to the greatest
extent possible, to base the Parties’ rights, duties, obligations, liabilities
and remedies under the McNary Transmission Project Agreements on the Parties’
rights, duties, obligations, liabilities and remedies under this Agreement;
provided that the Parties agree that PacifiCorp shall be the operator of and
responsible for the design, engineering, procurement, construction, testing and
commissioning of the McNary Transmission Project under any McNary Transmission
Project Agreements and that the terms and conditions associated with
PacifiCorp’s responsibilities as operator shall be definitively negotiated as
part of any McNary Transmission Project Agreements. If the Parties fail to reach
agreement by the Negotiations End Date on the definitive terms and conditions of
the McNary Transmission Project Agreements pursuant to this Section 6.2, then
PacifiCorp may proceed or not proceed with the McNary Transmission Project and
Idaho Power will have no further right to participate with PacifiCorp in the
development, construction, operation and joint ownership of the McNary
Transmission Project.
ARTICLE VII
PHYSICAL DAMAGE TO TRANSMISSION FACILITIES; CONDEMNATION
7.1    Rebuilding Damaged Facilities.
(a)    If any of the Transmission Facilities or Common Equipment are materially
damaged or destroyed (the “Damaged Facilities”), then within thirty (30) days of
the date the damage or destruction occurred, the Operator responsible for such
Transmission Facilities and Common Equipment shall deliver to the Owners a
written notice (the “Damage Notice”) of the Operator’s good faith reasonable
estimate of the cost to repair or rebuild the Damaged Facilities.
(i)    If the Damaged Facilities consist of Transmission Facilities that are
jointly owned by the Owners and the Damage Notice indicates that the total
project cost to repair or rebuild the Damaged Facilities is estimated to be Five
Million Dollars ($5,000,000) or more, inclusive of insurance proceeds, then the
Owners will determine whether the Damaged Facilities will be repaired or rebuilt
within thirty (30) days of the date of the Damage Notice.
(ii)    If the Damaged Facilities consist of Transmission Facilities that are
jointly owned and the Damage Notice indicates that the total project cost to
repair or rebuild the Damaged Facilities is estimated to be less than Five
Million Dollars ($5,000,000), inclusive of insurance proceeds, then, the
Operator will determine in accordance with Good Utility Practice whether the
Damaged Facilities will be repaired or rebuilt and provide notice thereof to the
Owners within thirty (30) days of the date of the Damage Notice.
Page | 29




--------------------------------------------------------------------------------




(iii)    If the Damaged Facilities consist of an Owner’s wholly-owned
Transmission Facilities or Common Equipment, then, the Owner will determine in
accordance with Good Utility Practice whether the Damaged Facilities will be
repaired or rebuilt and provide notice thereof to the Operator within thirty
(30) days of the date of the Damage Notice.
(b)    If the Owners, the Operator, or the Owner determines pursuant to
Sections 7.1(a)(i), 7.1(a)(ii), or 7.1(a)(iii), respectively, to repair or
rebuild the Damaged Facilities, then the Owners will, upon receipt of any
insurance proceeds paid in connection with such Damaged Facilities, apply such
proceeds (up to each Owner’s Pro Rata Share (based on its respective Ownership
Interest(s), if any, in the Damaged Facilities) in the amount to be paid) to the
repair and reconstruction of the Damaged Facilities which will be carried out by
the Operator. The Operator will be responsible for obtaining any necessary
Governmental Authorizations to repair or rebuild the Damaged Facilities and
determining the manner in which to repair and reconstruct the Damaged Facilities
(including the equipment to be used). Each Owner shall reasonably cooperate with
and support the Operator in obtaining any such Governmental Authorizations in
accordance with Section 4.4(c). The Operator will cause such repairs or
reconstruction to be made so that the Damaged Facilities will be repaired and
restored to substantially the same general condition, character and use as
existed prior to such damage or destruction. If the cost of such repairs or
reconstruction exceeds the insurance proceeds required to be applied to the
repair or reconstruction pursuant to this Section 7.1, then the Owners shall
pay, in accordance with their applicable Ownership Interests, if any, the
shortfall amount.
7.2    Decision not to Rebuild. If the Owners, the Operator, or the Owner
determines pursuant to Sections 7.1(a)(i), 7.1(a)(ii), or 7.1(a)(iii),
respectively, not to repair or rebuild the Damaged Facilities (or cannot reach
agreement to repair or rebuild the Damaged Facilities), then, in each case: (a)
each Owner shall: (i) be entitled to retain any insurance proceeds received
pursuant to insurance maintained by it with respect to the Damaged Facilities;
(ii) receive its Pro Rata Share (based on its respective Ownership Interest(s),
if any, in the Damaged Facilities) of any revenues from the salvage or sale of
the Damaged Facilities; and (iii) pay its Pro Rata Share (based on its
respective Ownership Interest(s), if any, in the Damaged Facilities) of any
costs of removal of parts and equipment from the Damaged Facilities; (b) the
Operator shall pay to the Owners their Pro Rata Share (based on their respective
Ownership Interest(s), if any, in the Damaged Facilities) of any insurance
proceeds received from any property insurance obtained by the Operator pursuant
to Section 4.6(b); and (c) subject to Section 7.3, this Agreement shall
terminate pursuant to Section 2.3(a) solely with respect to such Damaged
Facilities.
7.3    Purchase of Ownership Interest. If the Owners, the Operator, or the Owner
determines pursuant to Sections 7.1(a)(i), 7.1(a)(ii), or 7.1(a)(iii),
respectively, not to repair or rebuild the Damaged Facilities (or cannot reach
agreement to repair or rebuild the Damaged Facilities) and, in each case, one
Owner desires to repair or rebuild the Damaged Facilities (the “Continuing
Owner”), then the Continuing Owner shall have the option to purchase all of the
Ownership Interest(s) (and associated Directional Capacity Allocation
Percentage(s) and Directional Capacity Allocation(s)) of the other Owner in the
Damaged Facilities. In order to exercise its option to purchase all of the
Ownership Interest(s) (and associated Directional Capacity Allocation
Percentage(s) and Directional Capacity Allocation(s)) of the other Owner in the
Damaged Facilities, the Continuing Owner must give written notice thereof to the
other Owner within thirty (30) days of the Owners’ or Operator’s determination
pursuant to Section
Page | 30




--------------------------------------------------------------------------------




7.1 not to repair or rebuild the Damaged Facilities. The Owners shall enter into
such documentation as the Continuing Owner shall reasonably request to document
the purchase and sale of all of the Ownership Interest(s) (and associated
Directional Capacity Allocation Percentage(s) and Directional Capacity
Allocation(s)) of the other Owner in the Damaged Facilities, provided that the
purchase price of the Ownership Interest(s) (and associated Directional Capacity
Allocation Percentage(s) and Directional Capacity Allocation(s)) of the other
Owner shall be equal to the other Owner’s Pro Rata Share (based on its
respective Ownership Interest(s) in the Damaged Facilities) of the salvage value
of the Damaged Facilities.
7.4    Cooperation. If the Continuing Owner seeks to repair or rebuild the
Damaged Facilities purchased from the other Owner pursuant to Section 7.3, then,
at the Continuing Owner’s request and expense, the other Owner and the
responsible Operator (if the Continuing Owner is not the responsible Operator)
will, for a reasonable period of time, cooperate with and use Commercially
Reasonable Efforts to assist the Continuing Owner in the repair or rebuilding of
the Damaged Facilities. This Section 7.4 shall survive the expiration or
termination of this Agreement pursuant to Section 2.3(a) solely with respect to
such Damaged Facilities.
7.5    Condemnation. If there occurs a loss of title to, or ownership of, or use
and possession of, all or any portion of any of the Transmission Facilities or
Common Equipment as the result of the exercise of the right of condemnation or
eminent domain by or on behalf of any Governmental Authority, then the Operator
responsible for such Transmission Facilities or Common Equipment will promptly
give notice thereof to the Owners, which notice shall generally describe the
nature and extent of such condemnation or eminent domain proceedings (including
any negotiations in connection with such proceedings). The Operator shall, in
consultation with the Owners, use Commercially Reasonable Efforts to resist the
loss of title to, or ownership of, or use and possession of, all or any portion
of any of the Transmission Facilities or Common Equipment through condemnation
or eminent domain. If, as a result of condemnation or eminent domain, the Owners
shall lose title to, or ownership of, or use and possession of, all or any
portion of any of the Transmission Facilities or Common Equipment, the Owners
shall determine, by mutual agreement, whether:
(a)    the relevant portion of the Transmission Facilities or Common Equipment
is no longer useful for the transmission of electric power and should be retired
and decommissioned, in which case the provisions of Article VIII shall control;
(b)    the relevant portion of the Transmission Facilities or Common Equipment
should be replaced or modified, in which case the Owners will, upon receipt of
any awards paid in connection with such condemnation or eminent domain, apply
such awards to the replacement or modification of the Transmission Facilities or
Common Equipment which will be carried out by the Operator responsible for such
Transmission Facilities or Common Equipment. The Operator will, consistent with
the mutual agreement of the Owners, determine the manner in which to replace or
modify the Transmission Facilities or Common Equipment, and will cause such
replacement and modifications to be made so that the Transmission Facilities or
Common Equipment are replaced or modified in accordance with the mutual
agreement of the Owners. If the cost of replacement or modification of the
Transmission Facilities or Common Equipment exceeds the awards received by the
Owners in connection with such condemnation or eminent domain, then the Owners
shall pay their Pro Rata Share (based on their respective Ownership
Page | 31




--------------------------------------------------------------------------------




Interest(s), if any, in the Transmission Facilities or Common Equipment) of the
shortfall amount; or
(c)    if the Owners do not reach mutual agreement on one of the actions
provided for in Section 7.5(a) and Section 7.5(b), or on another course of
action, within sixty (60) days after the date of the notice provided by the
Operator to the Owners pursuant to the first sentence of this Section 7.5, then
each Owner shall receive its Pro Rata Share (based on its respective Ownership
Interest(s), if any, in the Transmission Facilities or Common Equipment) of all
awards received by the Owners (or their Affiliates) in connection with any such
condemnation or eminent domain (less the actual cost, fees and expenses incurred
by the Operator in collection thereof).
ARTICLE VIII
RETIREMENT AND DECOMMISSIONING OF TRANSMISSION FACILITIES
8.1    Decision to Retire Transmission Facilities. The Owners will determine in
accordance with the terms of this Article VIII when any of the Transmission
Facilities or Common Equipment are no longer useful for the transmission of
electric power and should be retired and decommissioned. If the Owners mutually
agree to retire and decommission any of the Transmission Facilities or Common
Equipment (“Retired Transmission Facilities”), then, subject to Section 8.2 and
Section 8.3, this Agreement shall terminate pursuant to Section 2.3(a) solely
with respect to such Retired Transmission Facilities.
8.2    Costs of Decommissioning. Each of the Owners shall be responsible for
paying its Pro Rata Share (based on its respective Ownership Interest(s), if
any, in the Retired Transmission Facilities) of the aggregate amount of all
costs incurred by or on behalf of the Operator responsible for the Retired
Transmission Facilities to retire permanently the Retired Transmission
Facilities from service, including decommissioning, dismantling, demolishing and
removal of equipment, facilities and structures, security, maintenance,
disposing of debris, abandonment and all other costs incurred by or on behalf of
the Operator to retire permanently the Retired Transmission Facilities from
service, net of any amounts recovered in connection with the sale of any retired
equipment, facilities and structures.
8.3    Purchase of Ownership Interest. Each Owner shall give written notice to
the other Owner when it believes any of the Transmission Facilities or Common
Equipment should be Retired Transmission Facilities (each, a “Decommissioning
Notice”). If the other Owner desires to continue the operation of such Retired
Transmission Facilities (the “Remaining Owner”), then the Remaining Owner shall
have the option to purchase all of the Ownership Interest(s) (and associated
Directional Capacity Allocation Percentage(s) and Directional Capacity
Allocation(s)), if any, of the other Owner in such Retired Transmission
Facilities. In order to exercise its option to purchase all of the Ownership
Interest(s) (and associated Directional Capacity Allocation Percentage(s) and
Directional Capacity Allocation(s)) of the other Owner in such Retired
Transmission Facilities, the Remaining Owner must give written notice thereof to
the other Owner within ninety (90) days of receipt of the other Owner’s
Decommissioning Notice. The Owners shall enter into such documentation as the
Remaining Owner shall reasonably request to document the purchase and sale of
the Ownership Interest(s) (and associated Directional Capacity Allocation
Percentage(s) and Directional Capacity
Page | 32




--------------------------------------------------------------------------------




Allocation(s)), if any, of the other Owner in such Retired Transmission
Facilities, provided that the purchase price of the Ownership Interest(s) (and
associated Directional Capacity Allocation Percentage(s) and Directional
Capacity Allocation(s)) of the other Owner shall be equal to the other Owner’s
Pro Rata Share (based on its respective Ownership Interest(s), if any, in the
Retired Transmission Facilities) of the depreciated cost of the Retired
Transmission Facilities.
8.4    Cooperation. If the Remaining Owner seeks to purchase and continue the
operation of the Retired Transmission Facilities, then, at the Remaining Owner’s
request and expense, the other Owner and the responsible Operator (if the
Remaining Owner is not the responsible Operator) will, for a reasonable period
of time, cooperate with and use Commercially Reasonable Efforts to assist the
Remaining Owner in the continued operation of the Retired Transmission
Facilities. This Section 8.4 shall survive the expiration or termination of this
Agreement pursuant to Section 2.3.
ARTICLE IX
TRANSMISSION SYSTEM BOUNDARIES
9.1    Points of Interconnection; Points of Balancing Authority Area Adjacency.
(a)    Each Owner’s Transmission System, which includes the Owner’s Ownership
Interests in the Transmission Facilities, shall be considered interconnected at
the Points of Interconnection, and the location and associated meter for each
Point of Interconnection, and any other information required by Governmental
Requirements to be agreed to by the Parties, shall have been mutually agreed to
by the Parties in writing and included in operating procedures of the Parties on
or before the Effective Date, which the Parties shall review and update annually
as necessary.
(b)    Each Owner’s Balancing Authority Area shall be considered Adjacent
Balancing Authority Areas at the Points of Balancing Authority Area Adjacency,
and the location and associated meter for each Point of Balancing Authority Area
Adjacency, and any other information required by Governmental Requirements to be
agreed to by the Parties, shall have been mutually agreed to by the Parties in
writing and included in operating procedures of the Parties on or before the
Effective Date, which the Parties shall review and update annually as necessary.
9.2    E-Tags. Each Party shall cause the Operator of a Path to be included on
all e-Tags as a scheduling entity.
9.3    Dynamic Transfer Capability Rights.
(a)    Notwithstanding any provision of this Agreement to the contrary, Idaho
Power authorizes PacifiCorp to utilize up to 400 MW of Dynamic Transfer
Capability over the Idaho Power Transmission System in an east to west
direction; provided, however, no schedule shall exceed the scheduling capability
of any point of receipt and point of delivery combination.
(b)    Idaho Power’s grant of, and PacifiCorp’s utilization of, Dynamic Transfer
Capability scheduling rights pursuant to this Section 9.3 are subject to Good
Utility Practice and Governmental Requirements.
Page | 33
        




--------------------------------------------------------------------------------




(c)    The Dynamic Transfer Capability rights provided for in this Section 9.3
does not include the Jim Bridger pseudo-tied generation provided for in Section
9.4 and recognizes that Jim Bridger Project generation does not utilize
Automatic Generation Control. If the Parties desire to utilize Automatic
Generation Control for Jim Bridger Project generation in the future, it will be
designed to have no impact to the Dynamic Transfer Capability or any such impact
will be mutually agreed to by the Parties.
9.4    Jim Bridger Pseudo Tie.
(a)    Idaho Power authorizes PacifiCorp to transfer its share of the electrical
output of the Jim Bridger Project from the Jim Bridger Project bus bar meter
into its PACW Balancing Authority Area utilizing a pseudo-tie.
(b)    Idaho Power’s grant of, and PacifiCorp’s utilization of, the pseudo-tie
are subject to Good Utility Practice and Governmental Requirements. In addition,
the pseudo-tie rights provided for in this Section 9.4 may not be sold or
transferred by PacifiCorp to anyone without Idaho Power’s prior written consent.
(c)    To calculate the PacifiCorp pseudo tie, PacifiCorp shall subtract Jim
Bridger Transmission Losses from PacifiCorp’s share of the Jim Bridger Project
Net Generation.
9.5    Electric Losses. Each Party agrees that when it is the operator of the
Balancing Authority Area containing a Segment for which the other Owner is the
transmission provider for the Segment, that it will: (a) provide electric energy
for transmission losses as needed to keep transmission service schedules whole
within its Balancing Authority Area, consistent with Governmental Requirements
and Reliability Standards; and (b) not require compensation (either financial or
energy) from the Operator for energy provided for the purpose set forth in
Section 9.5(a); provided, however, compensation shall be provided once an OATT
based losses methodology has been accepted by FERC that is applicable to the
facilities subject to this provision. On or before the Effective Date, the
Parties shall have developed such OATT based losses methodology and submitted
such methodology to FERC for approval.
9.6    Jim Bridger Project Generation RAS. The Parties agree that the Jim
Bridger Project shall be tripped to implement the Jim Bridger Project Generation
RAS schemes according to protocols that shall have been mutually agreed to by
the Parties and included in operating procedures of the Parties on or before the
Effective Date, which operating procedures the Parties shall review and update
annually as necessary.
ARTIVLE X
TRANSMISSION SYSTEMS OPERATION AND MAINTENANCE
10.1    Service Conditions.
(a)    Operation and Maintenance. Each Owner shall operate and maintain its
Transmission System in a manner consistent with Good Utility Practice,
Governmental Requirements, Governmental Authorizations and Reliability
Standards; provided, however, that nothing in this Section 10.1(a) shall modify
or amend such Party’s responsibility as an Operator under this Agreement.
Page | 34
        




--------------------------------------------------------------------------------




(b)    Additional Services. This Article X is applicable only to the physical
interconnection of the Owners’ Transmission Systems at the Points of
Interconnection and does not obligate either Owner to receive or provide any
service. Other services provided by one Owner to the other Owner shall be
governed by such other agreements as the Owners may enter into from time to
time.
(c)    Interruption of Service. The Owners shall use Commercially Reasonable
Efforts, consistent with Good Utility Practice, Reliability Standards and
Governmental Requirements, to provide a physical interconnection to be operated
in continuous synchronization at the Points of Interconnection, provided that an
Owner (“Interrupting Owner”) may temporarily interrupt or isolate the
interconnected facilities under the following circumstances: (i) by operation of
automatic equipment installed for power system protection; (ii) after
consultation with the other Owner, other than in an emergency situation where
consultation is not practicable, when an Owner deems it necessary for
installation, maintenance, inspection, repairs or replacements of equipment on
its Transmission System; (iii) at any time that, in the sole judgment of the
Interrupting Owner, such action is necessary to preserve the integrity of, or to
prevent or limit any instability on its Transmission System; (iv) where
necessary to comply with documented directives from a Governmental Authority;
(v) as a result of one or more events of Force Majeure; or (vi) where necessary
to prevent: (A) death or serious injury to any person; (B) material damage or
harm to any property; or (C) any material adverse effect to the security of, or
damage to its Transmission System or the electric systems of others to which its
Transmission System is directly connected, including the other Owner’s
Transmission System. An Interrupting Owner shall use Commercially Reasonable
Efforts to provide the other Owner (1) with reasonable advance notice of any
planned interruption of the interconnection facilities in accordance with the
notice requirements set forth in Section 5.2(b), and (2) with notice of any
other interruption of the interconnected facilities as soon as practicable after
the interruption. If synchronous operation is interrupted, the Owners shall
cooperate so as to remove the cause of such interruption as soon as commercially
practicable consistent with Good Utility Practice, Reliability Standards and
Governmental Requirements.
(d)    Physical and Cyber Security. The Operators shall cooperate with the
Owners in complying with any physical and cyber security or other security
requirement established by Governmental Requirements or Reliability Standards
applicable to the Owners and the Transmission Facilities and the Common
Equipment, written notice of which the Owners shall provide to the Operators.
10.2    Survival. The provisions of this Article X, together with other
provisions of this Agreement (but only to the extent applicable to the surviving
provisions of this Article X), shall continue in full force and effect
notwithstanding the termination of this Agreement, provided that in the event of
termination of this Agreement, the Parties shall amend this Agreement to reflect
such changes to this Agreement as shall be necessary and mutually acceptable to
the Parties to conform this Agreement to the surviving provisions of this
Agreement in accordance with this Section 10.2.
Page | 35




--------------------------------------------------------------------------------




ARTICLE XI
FORCE MAJEURE
11.1    Force Majeure Defined. For purposes of this Agreement, “Force Majeure”
means an event or circumstance beyond the reasonable control of and without the
fault or negligence of the Party claiming Force Majeure (“Affected Party”),
which, despite the exercise of reasonable diligence, cannot be or be caused to
be prevented, avoided or removed by such Affected Party including, to the extent
satisfying the above requirements, acts of God; earthquake; abnormal weather
condition; hurricane; flood; lightning; high winds; drought; peril of the sea;
explosion; fire; war (declared or undeclared); military action; sabotage; riot;
insurrection; civil unrest or disturbance; acts of terrorism; economic sanction
or embargo; civil strike, work stoppage, slow-down, or lock-out that are of an
industry or sector-wide nature and that are not directed solely or specifically
at the Affected Party; the binding order of any Governmental Authority, provided
that the Affected Party has in good faith reasonably contested such order; the
failure to act on the part of any Governmental Authority, provided that such
action has been timely requested and diligently pursued; unavailability of
equipment, supplies or products, but only to the extent caused by Force Majeure;
failure of equipment, provided that the equipment has been operated and
maintained in accordance with Good Utility Practice; and transportation delays
or accidents, but only to the extent otherwise caused by Force Majeure;
provided, however, that neither insufficiency of funds, financial inability to
perform nor changes in market conditions shall constitute Force Majeure.
11.2    Effect of Force Majeure.
(a)    If an Affected Party is rendered wholly or partly unable to perform its
obligations under this Agreement or its performance is delayed because of Force
Majeure, such Affected Party shall be excused from, and shall not be liable for,
whatever performance it is unable to perform or delayed in performing due to the
Force Majeure to the extent so affected, provided that:
(i)    The Affected Party, as soon as reasonably practical after the
commencement of the Force Majeure, gives the other Party prompt written notice
thereof, including a description of the particulars of the Force Majeure;
(ii)    The suspension of performance is of no greater scope and of no longer
duration than is required by the Force Majeure; and
(iii)    The Affected Party uses Commercially Reasonable Efforts to overcome and
remedy its inability to perform as soon as reasonably practical after the
commencement of the Force Majeure.
(b)    Notwithstanding anything in this Article XI to the contrary, no payment
obligation arising under this Agreement prior to the date of an event of Force
Majeure shall be excused by such event of Force Majeure.
(c)    Whenever an Affected Party is required to commence or complete any action
within a specified period and is prevented or delayed by Force Majeure from
commencing or completing such action within the specified period, such period
shall be extended by an
Page | 36




--------------------------------------------------------------------------------




amount equal to the duration of such event of Force Majeure occurring or
continuing during such period.
ARTICLE XII
EVENTS OF DEFAULT
12.1    Event of Default. Each of the following events shall constitute an event
of default (“Event of Default”) by the defaulting Party (a “Defaulting Party”):
(a)    The failure to make, when due, any payment required pursuant to this
Agreement, if such failure is not remedied within thirty (30) days after written
notice thereof from the Non-Defaulting Party;
(b)    Any representation or warranty made by such Defaulting Party herein is
false or misleading in any material respect when made, unless: (i) the fact,
circumstance or condition that is the subject of such representation or warranty
is made true within thirty (30) days after notice thereof from the
Non-Defaulting Party, provided that if the fact, circumstance or condition that
is the subject of such representation or warranty reasonably cannot be corrected
within such thirty (30) day period, then the Defaulting Party shall have an
additional period of time (not to exceed sixty (60) days) in which to correct
the fact, circumstance or condition that is the subject of such representation
or warranty; and (ii) such cure removes any adverse effect on the Non-Defaulting
Party of such fact, circumstance or condition being otherwise than as first
represented, or such fact, circumstance or condition being otherwise than as
first represented does not materially adversely affect the Non-Defaulting Party;
(c)    A transfer, assignment or other disposition of its interest in this
Agreement or its Ownership Interests (or Directional Capacity Allocation
Percentages and Directional Capacity Allocations) in the Transmission
Facilities, in each case, in violation of Article XIX;
(d)    The failure to perform or breach of its covenants and obligations in
Section 3.7;
(e)    The failure to be a Qualified Owner, if such failure is not remedied
within thirty (30) days after written notice thereof from the Non-Defaulting
Party;
(f)    The failure to perform or breach of any material covenant or obligation
set forth in this Agreement (other than provided for in Section 12.1(a), (b),
(c), (d) or (e)), if such failure is not remedied within thirty (30) days after
written notice thereof from the Non-Defaulting Party, provided that if such
failure or breach cannot reasonably be cured within thirty (30) days, then the
Defaulting Party shall have an additional period of time (not to exceed ninety
(90) days) in which to cure such failure or breach so long as the Defaulting
Party commences good faith activities to cure the failure or breach during the
initial 30-day cure period and continues to utilize Commercially Reasonable
Efforts to effect a cure; or
(g)    The Defaulting Party becomes Bankrupt.
12.2    Cure by Non-Defaulting Party. If a Defaulting Party fails to cure an
Event of Default, then the Non-Defaulting Party may, in its sole discretion,
attempt to cure the Event of
Page | 37




--------------------------------------------------------------------------------




Default, provided that the Defaulting Party shall reimburse the Non-Defaulting
Party for all costs and expenses incurred by or on behalf of the Non-Defaulting
Party pursuant to this Section 12.2.
12.3    Remedies.
(a)    If an Event of Default occurs and is continuing, then the Non-Defaulting
Party shall be entitled to exercise any of it remedies at law or in equity,
including recovery from the Defaulting Party of any damages suffered as a result
of the Event of Default, subject to Section 14.8. The Non-Defaulting Party shall
use Commercially Reasonable Efforts to mitigate any damages suffered as a result
of the Event of Default.
(b)    The Parties acknowledge that the obligations and covenants performed by
each Party hereunder are unique and that the Non-Defaulting Party will be
irreparably injured should such obligations and covenants not be consummated in
accordance with the terms and conditions of this Agreement. Consequently, the
Non-Defaulting Party will not have an adequate remedy at law if the other Party
shall fail to perform its obligations and covenants hereunder. The
Non-Defaulting Party shall have the right, in addition to any other remedy
available under this Agreement, to specific performance of the Defaulting
Party’s obligations and covenants hereunder, and the Parties agree not to take a
position in any proceeding arising out of this Agreement to the effect that the
Non-Defaulting Party has an adequate remedy at law.
ARTICLE XIII
REPRESENTATIONS AND WARRANTIES
13.1    Representations and Warranties of Idaho Power. Idaho Power represents
and warrants to PacifiCorp as of the Execution Date as follows:
(a)    It is duly formed, validly existing and in good standing under the laws
of the jurisdiction of its formation.
(b)    It has all requisite corporate power necessary to own its assets and
carry on its business as now being conducted or as proposed to be conducted
under this Agreement.
(c)    It has all necessary corporate power and authority to execute and deliver
this Agreement and to perform its obligations under this Agreement, and the
execution and delivery of this Agreement and the performance by it of this
Agreement have been duly authorized by all necessary corporate action on its
part.
(d)    The execution and delivery of this Agreement and the performance by it of
this Agreement do not: (i) violate its organizational documents; (ii) violate
any Governmental Requirements; or (iii) result in a breach of or constitute a
default of any material agreement to which it is a party.
(e)    This Agreement has been duly and validly executed and delivered by it and
constitutes its legal, valid and binding obligation enforceable against it in
accordance with its terms, except as the same may be limited by bankruptcy,
insolvency or other similar laws affecting creditors’ rights generally and by
principles of equity regardless of whether such principles are considered in a
proceeding at law or in equity.
Page | 38
        




--------------------------------------------------------------------------------




(f)    Except as disclosed in Schedule 13.1(f), all material Governmental
Authorizations required by Governmental Requirements to have been obtained by it
prior to the date hereof in connection with the due execution and delivery of
this Agreement, have been duly obtained or made and are in full force and
effect.
(g)    It is a Qualified Owner.
13.2    Representations and Warranties of PacifiCorp. PacifiCorp represents and
warrants to Idaho Power as of the Execution Date as follows:
(a)    It is duly formed, validly existing and in good standing under the laws
of the jurisdiction of its formation.
(b)    It has all requisite corporate power necessary to own its assets and
carry on its business as now being conducted or as proposed to be conducted
under this Agreement.
(c)    It has all necessary corporate power and authority to execute and deliver
this Agreement and to perform its obligations under this Agreement, and the
execution and delivery of this Agreement and the performance by it of this
Agreement have been duly authorized by all necessary corporate action on its
part.
(d)    The execution and delivery of this Agreement and the performance by it of
this Agreement do not: (i) violate its organizational documents; (ii) violate
any Governmental Requirements; or (iii) result in a breach of or constitute a
default of any material agreement to which it is a party.
(e)    This Agreement has been duly and validly executed and delivered by it and
constitutes its legal, valid and binding obligation enforceable against it in
accordance with its terms, except as the same may be limited by bankruptcy,
insolvency or other similar laws affecting creditors’ rights generally and by
principles of equity regardless of whether such principles are considered in a
proceeding at law or in equity.
(f)    Except as disclosed in Schedule 13.2(f), all material Governmental
Authorizations required by Governmental Requirements to have been obtained by it
prior to the date hereof in connection with the due execution and delivery of
this Agreement, have been duly obtained or made and are in full force and
effect.
(g)    It is a Qualified Owner.
ARTICLE XIV
INDEMNIFICATION
14.1    Indemnities.
(a)    Subject to the provisions of Section 14.3 and Section 14.8, each Owner
(the “Indemnifying Party”) shall indemnify, defend and hold harmless the other
Owner (the “Indemnified Party”) and its Representatives, from and against any
and all suits, actions, liabilities, legal proceedings, claims, demands, losses,
costs and expenses of whatsoever kind or
Page | 39




--------------------------------------------------------------------------------




character (including reasonable attorneys’ fees and expenses) of third parties
(collectively, “Claims”), for injury or death of persons or physical loss of or
damage to property of Persons (other than the Indemnified Party and its
Representatives) arising from the Indemnifying Party’s (including its
Representatives’): (i) gross negligence or willful misconduct in connection with
the performance of this Agreement; or (ii) failure to perform a material
obligation under this Agreement.
(b)    In addition to and not in limitation of the indemnity provided in
Section 14.1(a), but subject to the provisions of Section 14.3 and Section 14.8,
each Owner, as Indemnifying Party, shall severally and not jointly, in
accordance with its applicable Ownership Interest(s), indemnify, defend and hold
harmless each Operator, as Indemnified Party, and its Representatives from and
against any and all Claims for injury or death of persons or physical loss of or
damage to property of Persons (other than the Indemnified Party and its
Representatives), or fines or penalties levied or imposed by Governmental
Authorities or other Losses incurred by the Indemnified Party and its
Representatives, in each case, arising under or in connection with this
Agreement, including in connection with the performance by the Operator of its
obligations under this Agreement, except for such Claims or fines or penalties
or other Losses arising from the Operator’s or its Representatives’: (i) gross
negligence or willful misconduct in connection with the performance of this
Agreement; or (ii) failure to perform a material obligation under this
Agreement.
(c)    Subject to the provisions of Section 14.3 and Section 14.8, each
Operator, as Indemnifying Party, shall indemnify, defend and hold harmless each
Owner, as Indemnified Party, and its Representatives from and against any and
all Claims for injury or death of persons or physical loss of or damage to
property of Persons (including the Indemnified Party and its Representatives),
or fines or penalties levied or imposed by Governmental Authorities or other
Losses incurred by the Indemnified Party and its Representatives, in each case,
arising from the Operator’s and its Representatives’: (i) gross negligence or
willful misconduct in connection with the performance of this Agreement; or (ii)
failure to perform a material obligation under this Agreement; provided,
however, in no event shall the Operator be obligated to indemnify, defend or
hold harmless an Owner and its Representatives from and against any such Claims
or fines or penalties or Losses to the extent arising from such Owner’s or its
Representatives’: (i) gross negligence or willful misconduct in connection with
the performance of this Agreement; or (ii) failure to perform any material
obligation under this Agreement.
14.2    Notice and Participation.
(a)    If an Indemnified Party intends to seek indemnification under this
Article XIV with respect to any Claims, the Indemnified Party shall give the
Indemnifying Party prompt written notice of such Claims upon the receipt of
actual knowledge or information by the Indemnified Party of any possible Claims
or of the commencement of such Claims. The Indemnifying Party shall have no
liability under this Article XIV for any Claim for which such notice is not
provided, but only to the extent that the failure to give such notice materially
impairs the ability of the Indemnifying Party to respond to or to defend the
Claim.
(b)    The Indemnifying Party shall have the right to assume the defense of any
Claim, at its sole cost and expense, with counsel designated by the Indemnifying
Party and
Page | 40




--------------------------------------------------------------------------------




reasonably satisfactory to the Indemnified Party; provided, however, that if the
defendants in any such proceeding include both the Indemnified Party and the
Indemnifying Party, and the Indemnified Party shall have reasonably concluded
that there may be legal defenses available to it which are in conflict with
those available to the Indemnifying Party and that such conflict materially
prejudices the ability of the counsel selected by the Indemnifying Party to
represent both Parties, the Indemnified Party shall have the right to select
separate counsel reasonably satisfactory to the Indemnifying Party, at the
Indemnifying Party’s expense, to assert such legal defenses and to otherwise
participate in the defense of such Claim on behalf of such Indemnified Party,
and the Indemnifying Party shall be responsible for the reasonable fees and
expenses of such separate counsel.
(c)    Should any Indemnified Party be entitled to indemnification under this
Article XIV as a result of a Claim, and should the Indemnifying Party fail to
assume the defense of such Claim within a reasonable period of time after the
Indemnified Party has provided the Indemnifying Party written notice of such
Claim, the Indemnified Party may, at the expense of the Indemnifying Party,
contest or, with or without the prior consent of the Indemnifying Party, settle
such Claim.
(d)    Except to the extent expressly provided herein, no Indemnified Party
shall settle any Claim with respect to which it has sought or is entitled to
seek indemnification pursuant to this Article XIV unless: (i) it has obtained
the prior written consent of the Indemnifying Party; or (ii) the Indemnifying
Party has failed to assume the defense of such Claim within a reasonable period
of time after the Indemnified Party has provided the Indemnifying Party written
notice of such Claim.
(e)    Except to the extent expressly provided otherwise herein, no Indemnifying
Party shall settle any Claim with respect to which it may be liable to provide
indemnification pursuant to this Section without the prior written consent of
the Indemnified Party; provided, however, that if the Indemnifying Party has
reached a bona fide settlement agreement with the plaintiff(s) in any such
proceeding, which settlement includes a full release of the Indemnified Party
for any and all liability with respect to such Claim and does not obligate the
Indemnified Party to take or forbear to take any action, and the Indemnified
Party does not consent to such settlement agreement, then the dollar amount
specified in the settlement agreement, plus the Indemnified Party’s reasonable
legal fees and other costs related to the defense of the Claim paid or incurred
prior to the date of such settlement agreement, shall act as an absolute maximum
limit on the indemnification obligation of the Indemnifying Party with respect
to the Claim, or portion thereof, that is the subject of such settlement
agreement.
14.3    Net Amount. Subject to the limitation in Section 14.2(e), if applicable,
in the event that an Indemnifying Party is obligated to indemnify and hold any
Indemnified Party harmless under this Article XIV, the amount owing to the
Indemnified Party shall be the amount of such Indemnified Party’s actual Claims,
fines or penalties or other Losses, as the case may be, net of any insurance or
other recovery actually received by the Indemnified Party.
14.4    No Release of Insurers. The provisions of this Article XIV shall not be
deemed or construed to release any insurer from its obligation to pay any
insurance proceeds in accordance with the terms and conditions of valid and
collectible insurance policies.
Page | 41
    




--------------------------------------------------------------------------------




14.5    Mitigation. Each Indemnified Party entitled to indemnification hereunder
shall use Commercially Reasonable Efforts to mitigate all Claims, fines,
penalties or other Losses, as the case may be, after becoming aware of any event
which could reasonably be expected to give rise to any Claims, fines, penalties
or other Losses, as the case may be, that are indemnifiable or recoverable
hereunder or in connection herewith.
14.6    Assertion of Claims. No Claim of any kind shall be asserted against any
Owner or Operator pursuant to this Article XIV, whether arising out of contract,
tort (including negligence), strict liability, or any other cause of or form of
action, unless it is filed in a court of competent jurisdiction, or a demand for
arbitration is made, within the applicable statute of limitations period for
such Claim.
14.7    Survival of Obligation. The duty to indemnify under this Article XIV
shall continue in full force and effect notwithstanding the expiration or
termination of this Agreement, with respect to any Claim, fine, penalty or other
Losses, as the case may be, arising out of an event or condition which occurred
or existed prior to such expiration or termination.
14.8    Limitation on Liability.
(a)    Notwithstanding any provision in this Agreement to the contrary, neither
Party shall be liable under this Agreement in any action at law or in equity,
whether based on contract, tort or strict liability or otherwise, for any
special, incidental, indirect, exemplary, punitive or consequential damages or
losses, including any loss of revenue, income, profits or investment
opportunities, loss of the use of equipment, or the cost of temporary equipment
or services, provided that any fines or penalties or other Losses levied or
imposed by Governmental Authorities shall not be excluded under this Section
14.8(a) as special, incidental, indirect, exemplary, punitive or consequential
damages or losses.
(b)    Notwithstanding any provision in this Agreement to the contrary, neither
Party shall be liable under this Agreement if and to the extent that the
Agreement Limiting Liability Among Western Interconnected Systems executed by
Idaho Power on August 5, 1985 and by PacifiCorp on August 22, 1973 (the “WIS
Agreement”) is then in effect between the Parties and expressly limits or
precludes such liability. Nothing in this Agreement shall amend or otherwise
affect in any way the terms and conditions of or liability of the Parties under
the WIS Agreement.
ARTICLE XV
PROPRIETARY INFORMATION
15.1    Disclosure of Proprietary Information Prohibited. Any Proprietary
Information of a Party (whether in its capacity as Owner or Operator) (the
“Transferor”) which is disclosed to or otherwise received or obtained by the
other Party (whether in its capacity as Owner or Operator) (the “Transferee”)
incident to this Agreement shall be held in confidence and the Transferee shall
not (subject to Sections 15.2, 15.3 and 15.5) publish or otherwise disclose any
Proprietary Information of the Transferor to any Person for any reason or
purpose whatsoever, or use any Proprietary Information for any purpose other
than performance under this Agreement, without the prior written approval of the
Transferor, which approval may be granted or withheld by the
Page | 42




--------------------------------------------------------------------------------




Transferor in its sole discretion. Without limiting the generality of the
foregoing, each Transferee shall observe at a minimum the same safeguards and
precautions with regard to the Transferor’s Proprietary Information which the
Transferee observes with respect to its own information of the same or similar
kind.
15.2    Disclosure by Representatives. Each Transferee agrees that it will make
available Proprietary Information received from a Transferor to its own
Representatives only on a need-to-know basis and in compliance with Governmental
Requirements, and that all Persons to whom such Proprietary Information is made
available will be made aware of the confidential nature of such Proprietary
Information, and will be required to agree to hold such Proprietary Information
in confidence in accordance with the terms hereof and in compliance with
Governmental Requirements.
15.3    Permitted Disclosures. Notwithstanding anything to the contrary
contained in this Article XV:
(a)    A Transferee may provide any Proprietary Information to any Governmental
Authority having jurisdiction over or asserting a right to obtain such
information, provided that: (i) such Governmental Authority orders that such
Proprietary Information be provided; and (ii) unless prohibited from so doing by
Governmental Requirements, the Transferee promptly advises the Transferor of any
request for such information by such Governmental Authority and cooperates in
giving the Transferor an opportunity to present objections, requests for
limitation, and/or requests for confidentiality or other restrictions on
disclosure or access, to such Governmental Authority.
(b)    A Transferee may, to the extent required, disclose Proprietary
Information to any Governmental Authority in connection with the application for
any Governmental Authorization; provided that unless prohibited from so doing by
Governmental Requirements, the Transferee shall provide the Transferor prior
written advance notice of such disclosure and the Proprietary Information that
is to be disclosed.
(c)    A Transferee may disclose such Proprietary Information regarding the
existence and terms of this Agreement as such Transferee deems necessary to
enable it to comply with the Securities Exchange Act of 1934, or the rules,
regulations and forms of the Securities and Exchange Commission, issued
thereunder or the applicable rules of any stock exchange, or as otherwise
required by Governmental Requirements.
15.4    Injunctive Relief. In the event of a breach or threatened breach of the
provisions of this Article XV by any Transferee, the Transferor shall be
entitled to an injunction restraining the Transferee from such breach or
threatened breach. Nothing contained herein shall be construed as prohibiting
the Transferor from pursuing any other remedies available at law or equity for
such breach or threatened breach of this Agreement.
15.5    Publicity. Any public relations matters, including public announcements
and press releases or similar publicity, arising out of or in connection with
the terms of this Agreement or the transactions contemplated herein, shall be
coordinated and agreed to between the Parties prior to said announcement or
release.
Page | 43
    




--------------------------------------------------------------------------------




15.6    Proprietary Information Defined. For purposes of this Agreement,
“Proprietary Information” means all information, written or oral, which has been
or is disclosed by the Transferor, or by any Representative of the Transferor,
or which otherwise becomes known to the Transferee, or to any Representative of
such Transferee, or any other party in a confidential relationship with, the
Transferee, in each case, incident to this Agreement, and which: (a) relates to
matters such as patents, trade secrets, research and development activities,
draft or final contracts or other business arrangements, books and records,
budgets, cost estimates, pro forma calculations, engineering work product,
environmental compliance, vendor lists, suppliers, manufacturing processes,
energy consumption, pricing information, private processes, and other similar
information, as they may exist from time to time; (b) and the Transferor
expressly designates in writing to be confidential, provided that “Proprietary
Information” shall exclude information falling into any of the following
categories:
(i)    Information that, at the time of disclosure hereunder, is in the public
domain, other than information that entered the public domain by breach of this
Agreement by Transferee or any of its Representatives;
(ii)    Information that, after disclosure hereunder, enters the public domain,
other than information that enters the public domain by breach of this Agreement
by Transferee or any of its Representatives;
(iii)    Information, other than that obtained from third-parties, that prior to
disclosure hereunder, was already in Transferee’s possession, either without
limitation on disclosure to others or subsequently becoming free of such
limitation;
(iv)    Information obtained by Transferee from a third-party having an
independent right to disclose the information; or
(v)    Information that is available through independent research without use of
or access to the Proprietary Information.
15.7    Survival. The provisions of this Article XV shall continue in full force
and effect during the Term and for a period of two (2) years thereafter,
notwithstanding the termination of this Agreement, with respect to any
Proprietary Information obtained by any Transferee prior to such termination.
ARTICLE XVI
TAXES
16.1    No Partnership. Nothing in this Agreement shall be deemed to create or
constitute a partnership, joint venture or association between the Owners. Each
Owner agrees and covenants that it shall not take or omit to take any action or
reporting position with any Governmental Authority contrary to this Section
16.1.
16.2    761 Election. The Owners intend that, as tenants in common and owners of
undivided Ownership Interests, for United States income tax purposes the Owners
shall elect in accordance with the provisions of section 761 of the Internal
Revenue Code of 1986, as amended (“Code”), and the applicable income tax
regulations thereunder (“Regulations”), to be excluded
Page | 44




--------------------------------------------------------------------------------




from all of the provisions of Subchapter K of the Code upon the first occasion
in which such election may be filed under these Regulations and that, if such
election is not filed, this Agreement shall constitute an election under
Regulations section 1.761-2(b)(2)(ii) to be excluded from all of the provisions
of Subchapter K of the Code and the applicable Regulations, beginning with the
first year of the creation of the tenancy in common as contemplated by this
Agreement and that no Owner shall object to any such election.
16.3    Responsibility for Taxes. It is the intent of the Owners that so far as
possible, each Owner shall separately report, promptly and timely file returns
with respect to, be responsible for and pay all property, income, franchise,
business, or other taxes or fees (“Taxes”), arising out of its Ownership
Interests and the matters contemplated by this Agreement, that such Taxes shall
be separately levied and assessed against each Owner severally and that each
Owner shall be solely responsible for and shall pay all such Taxes so levied and
assessed against it without any responsibility of the other Owner with respect
thereto and without the amounts thereof being paid and apportioned between the
Owners under this Agreement. To the extent that Taxes (such as property,
payroll, sales and use Taxes) may be levied or assessed against the Transmission
Facilities, their operation or the Owners in such a manner as to make impossible
the carrying out of the foregoing provisions of this Section 16.3, then either
Operator shall report, file returns with respect to and pay such Taxes and each
Owner shall immediately reimburse such Operator for each such Owner’s Pro Rata
Share (based on its applicable Ownership Interest(s)) of such Taxes; provided,
however, that sales and use tax included in Other Costs or in the Monthly
Transmission Facilities O&M Charge, the Monthly Substation O&M Charge or the
Monthly Common Equipment Charge shall be recovered by the Operator pursuant to
Section 4.7. Neither Operator shall have any obligation to contest or to seek
refund of such Taxes; provided, however, that each Operator may, by its
personnel or counsel of its selection, pursue such administrative or court
proceedings as the Operator may determine. Each Owner shall on request pay to
the Operator such Owner’s Pro Rata Share (based on its applicable Ownership
Interest(s)) of the costs of such proceedings and shall share in any savings
resulting from such proceedings in the same proportion. Each Owner agrees to
cooperate with the other Owner with respect to reasonable requests for
information or other matters with respect to Taxes.
16.4    Indemnification. Each Owner (the “Tax Indemnifying Party”) shall
indemnify and hold harmless the other Owner (the “Tax Indemnitee Party”), on an
after-tax basis, from and against any Taxes (including any interest or
penalties) imposed on such Tax Indemnitee Party or the Transmission Facilities
or any part thereof, to the extent such Taxes are the responsibility of the Tax
Indemnifying Party pursuant to this Article XVI.
16.5    Determination of Depreciation and Other Matters. Each Owner shall
determine the basis and method it will use for purposes of depreciation and
other matters where investment of the Transmission Facilities or Common
Equipment is relevant.
ARTICLE XVII
DISPUTES
17.1    Exclusive Procedure. Any dispute, controversy or claim arising out of or
relating to this Agreement or the breach, interpretation, termination,
performance or validity of this Agreement (each, a “Dispute”) shall be resolved
pursuant to the procedures of this Article XVII.
Page | 45
    




--------------------------------------------------------------------------------




17.2    Dispute Notices. If a Dispute arises between the Parties, then either
Party may provide written notice thereof to the other Party, including a
detailed description of the subject matter of the Dispute (the “Dispute
Notice”). Any Party may seek a preliminary injunction or other provisional
judicial remedy if such action is necessary to prevent irreparable harm or
preserve the status quo, in which case the Parties nonetheless will continue to
pursue resolution of the Dispute pursuant to this Article XVII.
17.3    Informal Dispute Resolution.
(a)    The Parties shall make a good faith effort to resolve any Dispute by
prompt negotiations between the Party’s representative so designated in writing
to the other Party (each a “Manager”). If the Managers are not able to resolve
the Dispute within thirty (30) days after the date of the Dispute Notice, then
they shall refer the matter to the designated senior officers of their
respective companies (the “Executive(s)”), who shall have authority to settle
the Dispute. If the Executives are not able to resolve the Dispute within sixty
(60) days after the date of the Dispute Notice, then the Dispute shall be
resolved pursuant to Section 17.4.
(b)    All negotiations, communications and writings exchanged between the
Parties pursuant to this Article XVII shall be treated and maintained as
Proprietary Information, shall be treated as compromise and settlement
negotiations for purposes of the federal and state rules of evidence, and shall
not be used or referred to in any subsequent adjudicatory process between the
Parties, including at FERC, either with respect to the current Dispute or any
future Dispute between the Parties.
17.4    Submission of Dispute to FERC or Approved Courts. If a Dispute cannot be
settled amicably between the Parties pursuant to Section 17.3, then any Party
may, in its sole discretion, within one (1) year after the conclusion of the
time period for informal dispute resolution specified in Section 17.3, submit
such Dispute (a) to FERC or (b) to the jurisdiction of the state courts situated
in the State of Idaho or the United States District Court for the District of
Idaho (the “Approved Courts”). Each of the Parties, in its capacity as an Owner
and Operator, consents to and accepts for itself and in respect of its property,
generally and unconditionally, the exclusive jurisdiction of the Approved Courts
and appellate courts from any appeal thereof, and irrevocably waives any
objection which it may now or hereafter have to the jurisdiction of the Approved
Courts. Each of the Parties, in its capacity as an Owner and Operator, further
irrevocably waives, to the fullest extent permitted by law, any objection that
it may now or hereafter have to the laying of venue of any suit, proceeding or
other action brought pursuant to this Article XVII in any of the Approved
Courts, and irrevocably waives, to the fullest extent permitted by law, and
agrees not to plead or claim in any such Approved Court that any suit,
proceeding or other action brought therein has been brought in an inconvenient
forum.
17.5    Continued Performance. During the pendency of any Dispute, each Party
shall continue to perform all of its respective obligations under this
Agreement.
Page | 46




--------------------------------------------------------------------------------




ARTICLE XVIII
ASSIGNMENT
18.1    Prohibited Transfers and Assignments.
Neither Party shall have the right to transfer, assign, sell or otherwise
dispose of (collectively, “Transfer”), in whole or in part, its interest in this
Agreement, including its rights, duties and obligations hereunder, nor to
Transfer, in whole or in part, its Ownership Interests (or Directional Capacity
Allocation Percentages and Directional Capacity Allocations) in the Transmission
Facilities or Common Equipment, except as permitted under this Article XVIII.
18.2    Permitted Assignments and Transfers. Subject to Section 18.3, the
restrictions set forth in Section 18.1 shall not restrict:
(a)    Dispositions and sales of equipment or facilities by either Operator
incident to renewals or replacements of the Transmission Facilities or Common
Equipment;
(b)    The right of an Owner to subject any of its Ownership Interests (or
Directional Capacity Allocation Percentages and Directional Capacity
Allocations) to the lien of any mortgage upon all or a portion of its own
physical electric utility property or to otherwise collaterally assign its
rights and obligations in this Agreement to a lender or other person providing
financing to the Owner;
(c)    The right of an Owner to Transfer voluntarily all of its Ownership
Interests (and Directional Capacity Allocation Percentages and Directional
Capacity Allocations) and all of its rights and obligations in this Agreement
(including as part of such Transfer, all of its rights and obligations in this
Agreement as an Operator) in connection with any sale, merger or other transfer
of substantially all of such Owner’s electric transmission facilities as an
operating entity; provided, however, that the effectiveness of such Transfer
shall be conditioned upon the transferee: (i) agreeing in writing, in form and
substance reasonably satisfactory to the other Owner, to assume all of the
rights and obligations of the transferring Owner (including, all of its rights
and obligations in this Agreement as an Operator) as of the transfer date; and
(ii) qualifying as a Qualified Owner on the transfer date;
(d)    The right of an Owner to Transfer voluntarily all of its Ownership
Interests (and Directional Capacity Allocation Percentages and Directional
Capacity Allocations) and all of its rights and obligations in this Agreement
(including as part of such Transfer, all of its rights and obligations in this
Agreement as an Operator) to an Affiliate of such Owner which owns all or
substantially all of the transmission facilities of such Owner; provided,
however, that the effectiveness of such Transfer shall be conditioned upon the
transferee: (i) agreeing in writing, in form and substance reasonably
satisfactory to the other Owner, to assume all of the rights and obligations of
the transferring Owner (including, all of its rights and obligations in this
Agreement as an Operator) as of the transfer date; and (ii) qualifying as a
Qualified Owner on the transfer date;
(e)    The right of any Owner to Transfer voluntarily all of its Ownership
Interests (and Directional Capacity Allocation Percentages and Directional
Capacity Allocations) and all of its rights and obligations in this Agreement
(including as part of such Transfer, all of
Page | 47




--------------------------------------------------------------------------------




its rights and obligations in this Agreement as an Operator) to a third party;
provided that: (i) the other Owner, in its sole discretion, approves such
Transfer and approves the third-party purchaser as having demonstrated that it
is financially and technically capable of performing the transferring Owner’s
(and Operator’s) obligations under this Agreement; and (ii) the other Owner is
offered the right of first refusal to purchase all of such Ownership Interests
(and Directional Capacity Allocation Percentages and Directional Capacity
Allocations) and Common Equipment and all of the transferring Owner’s rights and
obligations in this Agreement (including as part of such Transfer, all of its
rights and obligations in this Agreement as an Operator), on terms no less
favorable than those offered to such proposed third-party purchaser; provided,
however, that the effectiveness of such Transfer shall be conditioned upon the
third-party purchaser: (A) agreeing in writing, in form and substance reasonably
satisfactory to the other Owner, to assume all of the rights and obligations of
the transferring Owner (including as part of such Transfer, all of its rights
and obligations in this Agreement as an Operator) as of the transfer date; and
(B) qualifying as a Qualified Owner on the transfer date; and
(f)    The right of an Owner to post, sell or make available for scheduling
transmission capacity or schedule energy in accordance with Sections 3.2(b) and
3.2(c), unless otherwise mutually agreed to in writing in advance by the other
Owner.
18.3    FERC Approval. Any Transfer pursuant to Section 18.2 that is subject to
FERC approval shall not take effect until FERC has approved such Transfer and
has made it effective.
ARTICLE XIX
MISCELLANEOUS
19.1    Notices.
(a)    Any notice, demand, request or other communication required or permitted
to be given pursuant to this Agreement shall be in writing and signed by the
Owner or Operator giving such notice, demand, request or other communication and
shall be hand delivered or sent by certified mail, return receipt requested, or
overnight courier to the other Owner and/or Operator at the address set forth
below:
If to Idaho Power as Owner:        Idaho Power Company
1221 West Idaho Street
Boise, ID 83702
Attn: Director, Load Serving Operations
Telephone: 208-388-2360


With a copy to:                Idaho Power Company
1221 West Idaho Street
Boise, ID 83702
Attn: Legal Department
Telephone: 208-388-2300


If to Idaho Power as Operator:        Idaho Power Company
1221 West Idaho Street


Page | 48




--------------------------------------------------------------------------------




Boise, ID 83702
Attn: Director, Load Serving Operations
Telephone: 208-388-2360


With a copy to:                Idaho Power Company
1221 West Idaho Street
Boise, ID 83702
Attn: Legal Department
Telephone: 208-388-2300


If to PacifiCorp as Owner:            PacifiCorp
825 NE Multnomah Street, Suite 1600
Portland, OR 97232
Attn: Director, Transmission Service
Telephone: 503-813-6712


With a copy to:                PacifiCorp
825 NE Multnomah Street, Suite 2000
Portland, OR 97232
Attn: Legal Department
Telephone: 503-813-5854


If to PacifiCorp as Operator:        PacifiCorp
825 NE Multnomah Street, Suite 1600
Portland, OR 97232
Attn: Director, Transmission Service
Telephone: 503-813-6712


With a copy to:                PacifiCorp
825 NE Multnomah Street, Suite 2000
Portland, OR 97232
Attn: Legal Department
Telephone: 503-813-5854


(b)    Each Party shall have the right to change the place to which any notice,
demand, request or other communication shall be sent or delivered by similar
notice sent in like manner to the other Party. The effective date of any notice,
demand, request or other communication issued pursuant to this Agreement shall
be when: (i) delivered to the address of the Party personally, by messenger, by
a nationally or internationally recognized overnight delivery service or
otherwise; or (ii) received or rejected by the Party, if sent by certified mail,
return receipt requested, in each case, addressed to the Party at its address
and marked to the attention of the person designated above (or to such other
address or person as a Party may designate by notice to the other Party
effective as of the date of receipt by the other Party).
19.2    Parties Bound. This Agreement shall be binding upon each of the Parties
and their respective successors and permitted assigns.
Page | 49
    




--------------------------------------------------------------------------------




19.3    Amendments.
(a)    Except as otherwise provided in Section 19.3(c), this Agreement may not
be amended, supplemented or otherwise modified, other than pursuant to an
instrument in writing executed by the Parties.
(b)    Absent agreement of both Parties to the proposed change and except as
otherwise provided in Section 19.3(c), the standard of review for changes to
this Agreement proposed by a Party, or FERC acting sua sponte, shall be the
“public interest” standard of review set forth in United Gas Pipe Line Co. v.
Mobile Gas Service Corp., 350 U.S. 332 (1956) and Federal Power Commission v.
Sierra Pacific Power Co., 350 U.S. 348 (1956); provided that the standard of
review for any modification to this Agreement requested by non-contracting third
parties shall be the most stringent standard permissible under then-applicable
Governmental Requirements.
(c)    Nothing contained in this Agreement shall be construed as affecting in
any way the right of either Party to unilaterally make application to FERC under
Section 205 or Section 206 of the Federal Power Act for a change in the charges
set forth in this Agreement. It is the intent of the Parties that the standard
of review that FERC will apply to any such unilateral application shall be the
just and reasonable standard of review rather than the “public interest”
standard of review.
(d)    An amendment that is subject to FERC approval shall not take effect until
FERC has accepted such amendment for filing and has made it effective.
19.4    Waivers. No waiver by any Party of any one or more breaches or defaults
by the other Party in the performance of any of the provisions of this Agreement
shall be construed as a waiver of any other breaches or defaults whether of a
like kind or different nature. Any delay, less than any applicable statutory
period of limitations, in asserting or enforcing any rights under this Agreement
shall not be deemed a waiver of such rights. Failure of any Party to enforce any
provisions hereof shall not be construed to waive such provision, or to affect
the validity of this Agreement or any part thereof, or the right of the other
Party thereafter to enforce each and every provision thereof.
19.5    Choice of Law.
(a)    This Agreement, the rights and obligations of the Parties under this
Agreement, and any claim or controversy arising out of this Agreement (whether
based on contract, tort, or any other theory), including all matters of
construction, validity, effect, performance and remedies with respect to this
Agreement, shall be governed by and interpreted, construed, and determined in
accordance with, the laws of the State of Idaho (regardless of the laws that
might otherwise govern under applicable principles of conflicts of law).
(b)    TO THE FULLEST EXTENT PERMITTED BY LAW, EACH OF THE PARTIES HERETO WAIVES
ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF LITIGATION DIRECTLY OR
INDIRECTLY ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS AGREEMENT. EACH
PARTY FURTHER WAIVES ANY RIGHT TO CONSOLIDATE ANY ACTION IN WHICH A JURY TRIAL
HAS BEEN
Page | 50




--------------------------------------------------------------------------------




WAIVED WITH ANY OTHER ACTION IN WHICH A JURY TRIAL CANNOT BE OR HAS NOT BEEN
WAIVED.
19.6    Headings. Article and Section headings used in this Agreement (including
headings used in any Exhibits or Schedules attached hereto) are for convenience
of reference only and shall not affect the construction of this Agreement.
19.7    Relationship of Parties. The covenants, obligations, and liabilities of
the Owners are intended to be several and not joint or collective, and nothing
herein contained shall be construed to create an association, joint venture,
trust or partnership, or to impose a trust or partnership covenant, obligation
or liability on or with regard to any of the Owners. Each Owner shall be
individually responsible for its own covenants, obligations and liability as
herein provided. No Owner shall be under the control of, or shall be deemed to
control, the other Owner. Neither Owner shall have the right or power to bind
the other Owner without its express written consent.
19.8    Severability. In the event that any provision of this Agreement or the
application thereof becomes or is declared by a court of competent jurisdiction
to be illegal, void or unenforceable, the remainder of this Agreement will
continue in full force and effect and the application of such provision to other
persons or circumstances will be interpreted so as reasonably to effect the
intent of the Parties. The Parties further agree to replace such illegal, void
or unenforceable provision of this Agreement with a valid and enforceable
provision that will achieve, to the extent possible, the economic, business and
other purposes of such illegal, void or unenforceable provision.
19.9    No Third Party Beneficiaries. Nothing expressed or implied in this
Agreement is intended to nor shall be construed to confer upon or give to any
Person (other than the Parties) any rights or remedies under or by reason of
this Agreement or any transaction contemplated herein.
19.10    Further Assurances. Each Party agrees to execute and deliver from time
to time such additional documents, and take such additional actions, as may be
reasonably required by the other Party to give effect to the purposes and intent
hereof.
19.11    Conflict of Interest. Nothing in this Agreement shall prohibit any
Party from engaging in or possessing any interest in other projects or business
ventures of any nature and description, independently or with others.
19.12    Exhibits and Schedules. The Exhibits and Schedules to this Agreement
are identified as follows, and are incorporated herein by this reference:
Exhibit A
Description of PacifiCorp Common Equipment

Exhibit B
Description of Idaho Power Common Equipment

Exhibit C
Ownership Interests; Directional Capacity Allocations; Directional Capacity
Allocation Percentages

Page | 51




--------------------------------------------------------------------------------




Exhibit D
Monthly Transmission Facilities O&M Charge; Monthly O&M Equipment Charge

Exhibit E
Department of Energy Equipment Located in the Antelope Substation

Exhibit F
Acquisition Costs

Schedule 13.1(f)
Idaho Power Governmental Authorizations

Schedule 13.2(f)
PacifiCorp Governmental Authorizations

19.13    Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be original, and all of which together shall
constitute one agreement. Electronic transmission of any signed original
document, and retransmission of any signed electronic transmission, shall be the
same as delivery of an original. At the request of either Party, the other Party
will confirm electronically transmitted signatures by signing an original
document.
19.14    Entire Agreement. This Agreement and the Exhibits and Schedules
attached hereto, and the other documents between the Parties referenced herein
constitute the entire agreement between the Parties and supersede all prior
agreements and understandings, whether oral and written, between the Parties
with respect to the subject matter hereof. There are no oral understandings,
terms or conditions and the Parties have not relied upon any representation or
warranty, expressed or implied, not contained in this Agreement.


[SIGNATURE PAGE FOLLOWS]
Page | 52


    




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, each of the Parties has caused its duly authorized
representative to execute this Joint Ownership and Operating Agreement as of the
date first above written.


PACIFICORP,
AS OWNER AND OPERATOR
By: /s/ R. Patrick Reiten
Name: R. Patrick Reiten
Title: President and CEO, Pacific Power


IDAHO POWER COMPANY,
AS OWNER AND OPERATOR
By: /s/ Darrel T. Anderson
Name: Darrel T. Anderson
Title: President and Chief Executive Officer




















Page | 53




    




--------------------------------------------------------------------------------




EXHIBIT A
Description of PacifiCorp Common Equipment1
1 An updated list of PacifiCorp’s Common Equipment that reflects any changes in
PacifiCorp’s Common Equipment between the Execution Date and the Effective Date
shall be mutually agreed to by the Parties pursuant to the JPSA and the updated
list shall replace the above list effective as of the Effective Date.
Location: 085026 - Antelope Substation, ID
 
Asset
FERC Class
Asset Description
2nd Line of Description
40077637
35205
AIR CONDITIONER
ER 85-6998
30058712
39729
ANALOG CHANNEL
CAATS #100697
30020151
39729
ANALOG CHANNEL
ER 100964
30020143
39729
ANALOG CHANNEL
ER 3394350
30020161
39729
ANALOG CHANNEL
CAATS #104205
30020145
39729
ANALOG CHANNEL
ER 3639465
30032507
39729
ANALOG CHANNEL MODEM & TERM UNIT (ANALOG)
GRANGER/TELLABS FXS - PROJECT 65543
40077708
35321
BATTERY AND RACK
ER 393884 Over 100% CIAC
30020149
39735
BATTERY CHARGER
ER 5057
40077709
35321
BATTERY CHARGER
ER 393884 Over 100% CIAC
40051027
35201
CABLE TRAY
TIDM/2005/C/011
40077678
35317
CABLE TRENCH
ER 85-6859
30042062
39750
CELLULAR TELEPHONE (10761)
TIDM/2004/C/018
40078957
35227
CLEARING, GRADING, & FILL MATERIAL (SURF
WBS TZPR/2009/C/TR1/10038830
40069400
35227
CLEARING, GRADING, & FILL MATERIAL (SURF
ER 393041
30036924
39735
COMMUNICATIONS BATTERY BANK
TIDM/2002/C/RDF/011
40069820
35317
CONDUIT
TZPR/2007/C/TR6/10034421
40077679
35317
CONDUIT
ER 85-6859
40069480
35317
CONDUIT
TIDM/2004/C/004/01
40077623
35201
CONTROL BUILDING
ER 85-8606
40069398
35301
CURRENT TRANSFORMER
ER 86-6888
40037997
35319
DIGITAL FAULT RECORDER
DREX/1999/C/012/01
30020155
39729
DIGITAL MULTIPLEX SYSTEM
CAATS #106293
40069401
35227
FENCE & GATES
ER 393041
40077624
35227
FENCE & GATES
ER 85-8606
30020157
39717
FIBER OPTIC CABLE
CAATS #106293
30020159
39717
FIBER OPTIC/TRANSMITTER RECEIVER SET
CAATS #106293
30034104
39717
FIBER OPTIC/TRANSMITTER RECEIVER SET
CAATS #39063 WBS DSHE/1999/C/064
40077685
35325
GROUND GRID SYSTEM
ER 85-6859
40069402
35315
GROUND SWITCH
ER 85-6859
40077632
35205
Heat Pump
ER 6167
40077687
35325
INSULATED PLATFORM 10'
ER 85-6859
40077686
35325
INSULATED PLATFORM 4'
ER 85-6859
40053457
35325
INSULATED PLATFORM 4'
ER 85-8606
40053458
35325
INSULATED PLATFORM 6'
ER 85-8606
40026471
35341
INTERPOSITION CABINET
ER 85-6805
40077634
35229
LIGHTING FIXTURE/SYSTEM
ER 85-8606
40077692
35329
LIGHTING FIXTURE/SYSTEM
ER 85-6859
40077677
35329
LIGHTING FIXTURE/SYSTEM
ER 86-6859
40077635
35229
LIGHTING FIXTURE/SYSTEM
ER 85-8606
40053472
35327
LIGHTNING ARRESTER 192KV
ER 85-8606
40045539
35341
METER
WBS TIDM/2003/C/027/01
40004900
35319
OSCILLOGRAPH
ER 383741 ROCHESTER SN 38960
40055763
35327
POWER AND CONTROL CABLE
WBS TIDM/2005/C/013/002
40053473
35327
POWER AND CONTROL CABLE
ER 85-8606
40049274
35327
POWER AND CONTROL CABLE
TIDM/2003/C/006
40077691
35327
POWER AND CONTROL CABLE
ER 85-6859
40069484
35327
POWER AND CONTROL CABLE
TIDM/2004/C/004/01





--------------------------------------------------------------------------------




30036182
39738
PROTECTIVE RELAY TERMINAL - RFL 9745
TIDM/2000/C/013
40077644
35319
RELAY AND CONTROL
ER 85-6202
40069399
35319
RELAY AND CONTROL
ER 86-6888
40077640
35319
RELAY AND CONTROL
ER 85-8550
40077645
35319
RELAY AND CONTROL
ER 85-6673
40077643
35319
RELAY AND CONTROL
ER 85-6397
40077647
35319
RELAY AND CONTROL
ER 85-7088
40049109
35319
RELAY AND CONTROL
WBS TIDM/2004/C/018
40066160
35319
RELAY AND CONTROL
ER 85-6119
40077684
35319
RELAY AND CONTROL
ER 85-6859
40055764
35319
RELAY AND CONTROL
WBS TIDM/2005/C/013/002
40038465
35319
RELAY AND CONTROL
CAATS #39063 WBS DSHE/1999/C/064
40049275
35319
RELAY AND CONTROL
TIDM/2003/C/006
40069485
35319
RELAY AND CONTROL
TIDM/2004/C/004/01
40077649
35341
REMOTE TERMINAL UNIT (SCADA RTU)
ER 85-8035
40038308
35341
REMOTE TERMINAL UNIT (SCADA RTU)
CAATS #101090
40077648
35341
REMOTE TERMINAL UNIT (SCADA RTU)
ER 85-6797, 85-6991
40026479
35341
REMOTE TERMINAL UNIT (SCADA RTU)
CAATS #103389 LEEDS & NORTHRUP
40026483
35341
REMOTE TERMINAL UNIT (SCADA RTU)
CAATS #105609 HARRIS CONTROLS
40026475
35341
REMOTE TERMINAL UNIT (SCADA RTU)
ER 85-6805 LEEDS & NORTHRUP
40078832
35341
REMOTE TERMINAL UNIT (SCADA RTU) EQ# 328118
CAATS #104205 LANDIS & GYR MODEL 5410
40053477
35227
RETAINING WALL
ER 85-8606
40064983
35201
ROOF
TZPR/2006/C/LU2/10029788
40026487
35349
SATELLITE CLOCK
CAATS #21206
40038013
35341
SEQUENTIAL EVENT RECORDER
CENG/1999/C/062
40053478
35301
STATION SERVICE TRANSFORMER
ER 85-8606 GE
40053484
35301
STATION SERVICE TRANSFORMER
ER 85-8606 ELEC DRY TYPE
40053482
35301
STATION SERVICE TRANSFORMER 50KVA
ER 85-8606 WEST
40053480
35301
STATION SERVICE TRANSFORMER 50KVA
ER 85-8606 GE 14400-249
40053481
35301
STATION SERVICE TRANSFORMER 50KVA
ER 85-8606 GE 12470-277
40077642
35301
STATION SERVICE TRANSFORMER 50KVA
ER-85-6167
30036183
39744
TELEPHONE LINE SIGNALLING UNIT - TELLABS 4410
TIDM/2000/C/013
40049971
35301
VOLTAGE TRANSFORMER
ER 85-8606 WEST
40049960
35301
VOLTAGE TRANSFORMER S/N 69E609
ER 85-8606 230KV
40049958
35301
VOLTAGE TRANSFORMER S/N 69E610
ER 85-8606 230KV
40049959
35301
VOLTAGE TRANSFORMER S/N 69E614
ER 85-8606 230KV
40049963
35301
VOLTAGE TRANSFORMER S/N F669299
ER 85-8606 230KV
40049966
35301
VOLTAGE TRANSFORMER S/N F702656
ER 85-8606 230KV
40049967
35301
VOLTAGE TRANSFORMER S/N F702658
ER 85-8606 230KV
30064761
3970000
CY2013 ANTELOPE SUB COMM EQUIP (C/C 13696)
 
40082502
3520000
TREX BERM
 
40082503
3520000
ROADWAY
 
 
 
 
 
Location: 064003 - Hurricane Substation, OR
 
Asset
FERC Class
Asset Description
2nd Line of Description
40079174
35319
ANNUNCIATOR
ER 31-8240-183
40001623
35227
CLEARING, GRADING, & FILL MATERIAL (SURF
ER 31-16685-183
40001629
35227
CLEARING, GRADING, & FILL MATERIAL (SURF
ER 31-16685-183
40001635
35227
CLEARING, GRADING, & FILL MATERIAL (SURF
ER 31-45565-4110
40001599
35227
CLEARING, GRADING, & FILL MATERIAL (SURF
ER 31-8240-183
40019242
35317
CONDUIT
ER 31-45565-4110
40019286
35317
CONDUIT
ER 31-52228-4310
40019126
35317
CONDUIT
ER 31-8240-183
40001602
35201
CONTROL BUILDING
ER 31-8240-183
40019110
35301
CURRENT TRANSFORMER
ER 31-8240-183
40001638
35201
EMERGENCY LIGHTING SYSTEM
ER 31-45565-4110
40001611
35201
EMERGENCY LIGHTING SYSTEM
ER 31-8240-183
40025836
35343
EQUIPMENT RACK/SHELF
ER 31-45598-4077





--------------------------------------------------------------------------------




301046
35010
FEE LAND
JV 98
301047
35010
FEE LAND
JV 98
40059121
35227
FENCE
CAATS W/O 4909-40920
40001605
35227
FENCE
ER 31-8240-183
40019106
35339
FIRE EXTINGUISHER
ER 31-8240-183
40019089
35329
FLOODLIGHT
ER 31-8240-183
40001626
35227
GATE
ER 31-16685-183
40019098
35323
GENERATOR ENCLOSURE
ER 31-8240-183
40079189
35325
GROUND GRID SYSTEM
ER 31-45565-4110
40079190
35325
GROUND GRID SYSTEM
ER 31-52228-4310
40079175
35325
GROUND GRID SYSTEM
ER 31-8240-183
40059011
35227
ISOLATION LINK PANEL
CAATS# 61383
40019085
35329
LIGHTING FIXTURE/SYSTEM
ER 31-8240-183
40001620
35227
LOAD CENTER
ER 31-8240-183
40019270
35319
RELAY AND CONTROL
ER 31-45598-4077
40019302
35319
RELAY AND CONTROL
ER 31-52228-4310
40079188
35319
RELAY AND CONTROL
ER 31-60175
40019150
35319
RELAY AND CONTROL
ER 31-8240-183
40056961
35319
RELAY AND CONTROL - JLS METER
CWES/2004/C/071/10026626 JLS METERS
40058735
35341
REMOTE TERMINAL UNIT (SCADA RTU)
CAATS# 63735/63741
40025848
35341
REMOTE TERMINAL UNIT (SCADA RTU)
ER 31-45598-4077
40001617
35227
ROADWAY
ER 31-8240-183
40001614
35227
SIGN
ER 31-8240-183
40019081
35301
STATION SERVICE TRANSFORMER 25KVA
JV 98
40088248
3530000
BATTERY AND RACK 125VDC eq# 398360
 
40088249
3530000
BATTERY CHARGER EQ# 400034
 
40089325
3520000
HVAC (AIR CONDITIONER)
 
30060499
3970000
TRANSLATOR CABINET
 
30060500
3970000
MODEM ENCLOSURE
 
 
 
 
 
Location: 238018 - Walla Walla Substation, WA
 
Asset
FERC Class
Asset Description
2nd Line of Description
30058943
39747
ANTENNA SYSTEM - VHF FOR TAIT BASE STATION
DSYS/2007/C/806/PPWW231
30058938
39711
BASE STATION - TAIT TB 8100
DSYS/2007/C/806/PPWW231
40049636
35321
BATTERY AND RACK 125VDC
DZWA/2003/C/DR5/10020340 C&D
30058952
39735
BATTERY AND RACK 48V DEKA
DSYS/2007/C/806/PPWW23
40049637
35321
BATTERY CHARGER 125VDC
DZWA/2003/C/DR5/10020340 LAMARCHE
30058953
39735
BATTERY CHARGER 48VDC AMERICAN POWER
DSYS/2007/C/806/PPWW23
30025606
39714
CHANNEL SERVICE UNIT
ER 4339
40006235
35227
CLEARING, GRADING, & FILL MATERIAL (SURF
CAATS# 62049
40006091
35227
CLEARING, GRADING, & FILL MATERIAL (SURF
ER 31-11353-283
40006211
35227
CLEARING, GRADING, & FILL MATERIAL (SURF
ER 31-17074-283
40006151
35227
CLEARING, GRADING, & FILL MATERIAL (SURF
ER 31-19287-283
40006203
35227
CLEARING, GRADING, & FILL MATERIAL (SURF
ER 31-8759-283
40006187
35227
CLEARING, GRADING, & FILL MATERIAL (SURF
JV 98
40015768
35317
CONDUIT
ER 31-11353-283
40015970
35317
CONDUIT
ER 31-13569-283
40016031
35317
CONDUIT
ER 31-17074-283
40015873
35317
CONDUIT
ER 31-6625-283
40015917
35317
CONDUIT
ER 31-8759-283
40079177
35317
CONDUIT
TZWA/2009/C/TR4/10038563 BLUE MOUNTAIN L
40006115
35201
CONTROL BUILDING
ER 31-11353-283
40006207
35201
CONTROL BUILDING
ER 31-11825-284 ADDITION 12' X 40'
40006155
35201
CONTROL BUILDING
ER 31-1297-285
40006163
35201
CONTROL BUILDING
ER 31-3032-285
40006171
35201
CONTROL BUILDING
ER 31-6625-283
40006195
35201
CONTROL BUILDING
ER 31-8759-283
30047400
39714
CSU/DSU
CAATS# 64711





--------------------------------------------------------------------------------




40015676
35301
CURRENT TRANSFORMER
ER 31-11353-283 WEST
40015857
35301
CURRENT TRANSFORMER
ER 31-19287-283
40015825
35301
CURRENT TRANSFORMER
ER 31-19287-283 15KV
40015699
35327
CUTOUT
ER 31-11353-283
40016063
35327
CUTOUT
ER 31-19142-286
30058948
39714
DATA NETWORK ROUTER - CISCO 2811
DSYS/2007/C/806/PPWW23
30058947
39714
DATA NETWORK SWITCH - CISCO ETHERSWITCH
DSYS/2007/C/806/PPWW23
30044944
39735
DC POWER SUPPLY PANEL *see long descrip.
XFR FR 39702 30025620 PRJ 62917
30058951
39729
DIGITAL CHANNEL
DSYS/2007/C/806/PPWW23
30055182
39729
DIGITAL MULTIPLEX SYS-IMACS PREMISYS CHANNEL BANK
TIWA/2008/C/005/10037974
30025616
39729
DIGITAL MULTIPLEX SYSTEM
CAATS 106733
30058955
39735
EMERGENCY POWER GENERATOR SYSTEM W/SAFTEY SWITCH
DSYS/2007/C/806/PPWW23
30058950
39726
EQUIPMENT RACK/SHELF
DSYS/2007/C/806/PPWW23
30058942
39726
EQUIPMENT RACK/SHELF W/FUSE PANEL
DSYS/2007/C/806/PPWW231
40006159
35205
FAN SYSTEM
ER 31-3726-283
302032
35010
FEE LAND
1998 BALANCE CONVERSION
302033
35010
FEE LAND
1998 BALANCE CONVERSION
40006231
35227
FENCE
CAATS W/O 5044-42960
40006239
35227
FENCE
CAATS# 62049
40006143
35227
FENCE
ER 31-11353-283
40006215
35227
FENCE
ER 31-17074-283
40006223
35227
FENCE
ER 31-51146-4283
40015776
35339
FIRE PROTECTION SYSTEM
ER 31-11353-283
40006175
35227
GATE
ER 31-6625-283
40015809
35323
GENERATOR FUEL TANK
ER 31-1474-285
40015772
35325
GROUND GRID SYSTEM
ER 31-11353-283
40015974
35325
GROUND GRID SYSTEM
ER 31-13569-283
40016035
35325
GROUND GRID SYSTEM
ER 31-17074-283
40015837
35325
GROUND GRID SYSTEM
ER 31-19287-283
40079179
35325
GROUND GRID SYSTEM
TZWA/2009/C/TR4/10038563 BLUE MOUNTAIN L
30058954
39735
GROUNDING GRID
DSYS/2007/C/806/PPWW23
40079192
35205
HEAT PUMP
TZWA/2009/C/TR6/10039983
40006099
35227
LANDSCAPING_W/SPRINKLING_SYSTEM
ER 31-11353-283
40006123
35227
LIGHTING FIXTURE/SYSTEM
ER 31-11353-283
40006167
35227
LIGHTING FIXTURE/SYSTEM
ER 31-5095-286 FOR CONTROL BUILDING
40015739
35329
LIGHTING FIXTURE/SYSTEM
ER 31-11353-283
40016018
35329
LIGHTING FIXTURE/SYSTEM
ER 31-17074-283
40015845
35329
LIGHTING FIXTURE/SYSTEM
ER 31-6625-283
40016115
35327
LIGHTNING ARRESTER 60KV
ER 31-45656-4149
40006191
35207
LOAD CENTER
ER 31-8130-283
30054429
39723
MICROWAVE RADIO TO KENNEWICK EQ #381360
DZWA/2008/C/002/10035481 - MOD A84797F1-
30040190
39723
MICROWAVE SYSTEM TO COMBINE HILLS EQ #373072
DWAL/2004/C/001/03
30047401
39714
MODEM
CAATS# 64711
30045833
39723
MW TOWER *see long descrip.
XFR fr 39702 30025618 PRJ 107223
30055181
39717
PATCH PANEL FOR FIBER-OPTICS
TIWA/2008/C/005/10037974
30025612
39732
PLC TRANSMITTER/RECEIVER SET
CAATS 62199
40037826
35327
POWER AND CONTROL CABLE
CAATS #62665
40016155
35327
POWER AND CONTROL CABLE
CAATS# 61140
40015780
35327
POWER AND CONTROL CABLE
ER 31-11353-283
40015986
35327
POWER AND CONTROL CABLE
ER 31-13569-283
40016002
35327
POWER AND CONTROL CABLE
ER 31-14122-283
40016051
35327
POWER AND CONTROL CABLE
ER 31-17074-283
40016087
35327
POWER AND CONTROL CABLE
ER 31-20078-285
40016107
35327
POWER AND CONTROL CABLE
ER 31-3844-296
40016131
35327
POWER AND CONTROL CABLE
ER 31-45598-4085
40069613
35327
POWER AND CONTROL CABLE
TIWA/2006/C/002/10030679 100% CIAC
40079180
35327
POWER AND CONTROL CABLE
TZWA/2009/C/TR4/10038563 BLUE MOUNTAIN L





--------------------------------------------------------------------------------




30058957
39735
PROPANE STORAGE TANK
DSYS/2007/C/806/PPWW23
30058946
39711
RADIO CONTROL - DISPATCH OUTPOST CONTROLLER
DSYS/2007/C/806/PPWW23 AVTEC (A/I CONVER
30058944
39711
RADIO CONTROL SYSTEM - TAIT 1541 NODE
DSYS/2007/C/806/PPWW23
30058941
39711
RADIO CONTROL SYSTEM - TAIT CMM
DSYS/2007/C/806/PPWW231 CONTROL MODULE
30058945
39711
RADIO CONTROL SYSTEM - TAIT DAS
DSYS/2007/C/806/PPWW23 TAIT DIGITAL AUDI
30058940
39711
RADIO CONTROL SYSTEM - TAIT SMM
DSYS/2007/C/806/PPWW231 SITE MGMT MODULE
40037827
35319
RELAY AND CONTROL
CAATS #62665
40079271
35319
RELAY AND CONTROL
CAATS# 60177
40016159
35319
RELAY AND CONTROL
CAATS# 61140
40016179
35319
RELAY AND CONTROL
CAATS# 62199
40062282
35319
RELAY AND CONTROL
CAATS# 64711
40070542
35319
RELAY AND CONTROL
DZWA/2007/C/DR2/10033850
40016135
35319
RELAY AND CONTROL
ER 31-45598-4085
40069614
35319
RELAY AND CONTROL
TIWA/2006/C/002/10030679 100% CIAC
40051649
35319
RELAY AND CONTROL
TMGM/2005/C/002/007
40045019
35319
RELAY AND CONTROL
TWAM/2000/C/002/02
40039330
35319
RELAY AND CONTROL
twam/2000/c/004
40067360
35319
RELAY AND CONTROL
WBS TWAM/2006/C/008/10030393
40016147
35319
RELAY AND CONTROL
WEST TYPE LCB-MDAR TONE TRANSFER
40038965
35319
RELAY AND CONTROL
TWAM/2000/C/006/01
40056959
35319
RELAY AND CONTROL - JLS METER
CWES/2004/C/071/10026624 JLS METERS
40016191
35319
RELAY, INSTRUMENT, OR DEVICE
CAATS# 62199
40016195
35319
RELAY, INSTRUMENT, OR DEVICE
CAATS# 62199
40016199
35319
RELAY, INSTRUMENT, OR DEVICE
CAATS# 62199
40040993
35341
REMOTE TERMINAL UNIT (SCADA RTU)
TWAM/2002/C/011/B GE HARRIS
40073835
35341
REMOTE TERMINAL UNIT (SCADA RTU)
WBS DPIT/2007/C/001/10033783
30058939
39711
RF COMBINER
DSYS/2007/C/806/PPWW231 DB SPECTRA
40006111
35227
ROADWAY
ER 31-11353-283
40006183
35227
ROADWAY
ER 31-6625-283
40006243
35201
ROOF
CAATS# 63366
40040442
35319
SATELLITE CLOCK
WBS TWAM/2001/C/RDF/10009183 ARBITER
40016139
35342
SEQUENTIAL EVENT RECORDER
ER 31-45598-4085 HATHAWAY
40006103
35227
SIDEWALK
ER 31-11353-283
40006107
35227
SIGN
ER 31-11353-283
40015680
35301
STATION SERVICE TRANSFORMER
ER 31-11353-283 15KVA & 75KVA
40015751
35301
STATION SERVICE TRANSFORMER
ER 31-11353-283 2 25KVA $1,020.30 1 50KV
30025614
39744
TELEPHONE SWITCH
CAATS 62199
30044940
39714
TERMINAL CONTROLLER *see long descrip.
XFR FR 39702 30025620 PRJ 62917
40006227
35205
UNIT HEATER
ER 31-52545-4359 HEAT PUMP
30058956
39735
VOLTAGE CONVERTER DC TO DC 48-12 VDC
DSYS/2007/C/806/PPWW23
40016099
35301
VOLTAGE TRANSFORMER 14.4KV
ER 31-323-385 WEST
40079240
35301
VOLTAGE TRANSFORMER 14.4KV
ER 31-323-385 WEST
40079241
35301
VOLTAGE TRANSFORMER 14.4KV
ER 31-323-385 WEST
40079242
35301
VOLTAGE TRANSFORMER 14.4KV
ER 31-323-385 WEST
40079243
35301
VOLTAGE TRANSFORMER 14.4KV
ER 31-323-385 WEST
40079244
35301
VOLTAGE TRANSFORMER 14.4KV
ER 31-323-385 WEST
40079245
35301
VOLTAGE TRANSFORMER 14.4KV
ER 31-323-385 WEST
40079246
35301
VOLTAGE TRANSFORMER 14.4KV
ER 31-323-385 WEST
40079247
35301
VOLTAGE TRANSFORMER 14.4KV
ER 31-323-385 WEST
40015813
35301
VOLTAGE TRANSFORMER I-0468 S/N 61E995 EQ# 321330
ER 31-11353-283 WEST 69KV
40079182
35301
VOLTAGE TRANSFORMER S/N 0941582001 EQ# 383187
TZWA/2009/C/TR4/10038563 BLUE MOUNTAIN L
40079183
35301
VOLTAGE TRANSFORMER S/N 0941582002 EQ# 383188
TZWA/2009/C/TR4/10038563 BLUE MOUNTAIN L
40079183
35301
VOLTAGE TRANSFORMER S/N 0941582002 INSTALL COSTS
TZWA/2009/C/TR4/10038563 BLUE MOUNTAIN L
40079184
35301
VOLTAGE TRANSFORMER S/N 0941582003 EQ# 383189
TZWA/2009/C/TR4/10038563 BLUE MOUNTAIN L
40079184
35301
VOLTAGE TRANSFORMER S/N 09415825003 INSTALL COSTS
TZWA/2009/C/TR4/10038563 BLUE MOUNTAIN L
40079182
35301
VOLTAGE TRANSFORMER S/N 094182001 INSTALL COSTS
TZWA/2009/C/TR4/10038563 BLUE MOUNTAIN L





--------------------------------------------------------------------------------




30040401
39729
WALLA WALLA CHANNEL CARDS FOR PARTY LINE CONNECTN
TWAM/2005/C/030
30046553
39753
WALLA WALLA COMMUNICATIONS ROOM AIR CONDITIONER
DWAL/2006/C/DR9/10029455
30040188
39747
WALLA WALLA SUB ANTENNA SYSTEM
DWAL/2004/C/001/03
30054430
39747
WALLA WALLA SUB ANTENNA SYSTEM
DZWA/2008/C/002/10035481
30040189
39729
WALLA WALLA SUB MULTIPLEX SYSTEM
DWAL/2004/C/001/03
30040191
39747
WALLA WALLA SUB RADOME
DWAL/2004/C/001/03
30040192
39747
WALLA WALLA SUB WAVEGUIDE MATERIALS
DWAL/2004/C/001/03
30044266
39711
WW SUB GROUP PENDLETON RADIO CONTROL SYS #360706
DZWW/2002/C/DU5/10013392
40083979
3520000
SORBWEB BERM
 
40084368
3530000
RELAY AND CONTROL
 
40084398
3530000
RELAY AND CONTROL
 
40084773
3530000
RELAY AND CONTROL
 
40086983
3530000
RELAY AND CONTROL
 
40086984
3530000
RELAY AND CONTROL
 
30060484
3970000
PLC TRANSMITTER/RECEIVER SET
 
30061183
3970000
CY2011 WALLA 2 SUB COMMUNICATION EQUIP (C/C 13749)
 
30064194
3970000
CY2013 WALLA WALLA SUB COMM EQUIP (C/C 13747)
 
30065027
3970000
CY2013 WALLA WALLA SUB COMM EQUIP (C/C 13749)
 
 
 
 
 
Location: 085023 - Jefferson Substation, ID
 
Asset
FERC Class
Asset Description
2nd Line of Description
30020049
39729
ANALOG CHANNEL
CAATS #29638
30020043
39729
ANALOG CHANNEL
ER 100388
30058717
39729
ANALOG CHANNEL
ER 3394384
30020035
39729
ANALOG CHANNEL
ER 3429610
30020039
39729
ANALOG CHANNEL
ER 3639473
30020037
39729
ANALOG MULTIPLEX SHELF
ER 3429610
30020057
39747
ANTENNA SYSTEM
CAATS #106921
40048363
35321
BATTERY AND RACK 125VDC
WBS DZPR/2004/C/DR5/10021825 C&D
30055030
39735
BATTERY AND RACK 48V EQ# 386004
DZPR/2009/C/DR9/10039402
40048364
35321
BATTERY CHARGER 135VDC
WBS DZPR/2004/C/DR5/10021825 C&D 35A
40068066
35317
CABLE TRENCH
ER 85-7780
40077566
35317
CABLE TRENCH
ER 85-8138
40051983
35317
CABLE TRENCH
ER 85-8534
40077563
35227
CLEARING, GRADING, & FILL MATERIAL (SURF
ER 85-8138
40051981
35227
CLEARING, GRADING, & FILL MATERIAL (SURF
ER 85-8534
30020051
39741
COMPUTERIZED DIAL EXCHANGE
CAATS #103068
40077659
35317
CONDUIT
ER 101131
40068067
35317
CONDUIT
ER 85-7780
40077561
35201
CONTROL HOUSE
ER 85-7780
40077594
35301
CURRENT TRANSFORMER
ER 83-8355
40077568
35301
CURRENT TRANSFORMER
ER 85-8138
30020059
39723
DEHYDRATOR SYSTEM
CAATS #106921
301873
35010
FEE LAND IDJI-0034
ER 85-7780
40078966
35227
FENCE
ER 85-7780 INTERIOR FENCE AROUND REACTORS
40077580
35227
FENCE & GATES
ER 85-8138
40068100
35325
GROUND GRID SYSTEM
ER 85-7780
40068101
35325
GROUND GRID SYSTEM
ER 85-7780
40077582
35325
GROUND GRID SYSTEM
ER 85-8138
40077583
35315
GROUND SWITCH
ER 85-8138
40077615
35325
INSULATED PLATFORM
ER 85-6557
40068104
35325
INSULATED PLATFORM 12'
ER 85-7780
40077585
35325
INSULATED PLATFORM 14'
ER 85-8138
40051986
35325
INSULATED PLATFORM 14'
ER 85-8534
40068102
35325
INSULATED PLATFORM 4'
ER 85-7780





--------------------------------------------------------------------------------




40077584
35325
INSULATED PLATFORM 4'
ER 85-8138
40051985
35325
INSULATED PLATFORM 4'
ER 85-8534
40068103
35325
INSULATED PLATFORM 6'
ER 85-7780
40077589
35325
INSULATED PLATFORM 6'
ER 85-8137
40077663
35329
LIGHTING FIXTURE/SYSTEM
ER 101131
40077601
35329
LIGHTING FIXTURE/SYSTEM
ER 83-8355
40068130
35329
LIGHTING FIXTURE/SYSTEM
ER 85-7780
40078831
35327
LIGHTNING ARRESTER 161KV
TZPR/2008/C/TR6/10035304
40078830
35327
LIGHTNING ARRESTER 34.5KV
TZPR/2008/C/TR6/10035304
40077602
35327
POWER AND CONTROL CABLE
ER 83-8355
40077618
35327
POWER AND CONTROL CABLE
ER 85-6557
40068109
35327
POWER AND CONTROL CABLE
ER 85-7780
40077590
35327
POWER AND CONTROL CABLE
ER 85-8137
40051989
35327
POWER AND CONTROL CABLE
ER 85-8534
30020045
39738
PROTECTIVE RELAYING RECEIVER
ER 100388
30020047
39738
PROTECTIVE RELAYING TRANSMITTER
ER 100388
30020061
39723
RADIO (RF) TO MENAN BUTTE EQ# 333534
ER 6-3360
40077664
35319
RELAY AND CONTROL
ER 101131
40077653
35319
RELAY AND CONTROL
ER 383764
40077641
35319
RELAY AND CONTROL
ER 393587
40077605
35319
RELAY AND CONTROL
ER 83-8355
40077612
35319
RELAY AND CONTROL
ER 85-6403
40077629
35319
RELAY AND CONTROL
ER 85-6670
40077633
35319
RELAY AND CONTROL
ER 85-6892 & 85-6906
40068035
35319
RELAY AND CONTROL
ER 85-7780
40068093
35319
RELAY AND CONTROL
ER 85-7780
40077586
35319
RELAY AND CONTROL
ER 85-8138
40051991
35319
RELAY AND CONTROL
ER 85-8534
40051990
35319
RELAY AND CONTROL
ER 85-8534
40048224
35319
RELAY AND CONTROL
TIDM/2003/C/032/01
40058887
35341
REMOTE TERMINAL UNIT (SCADA RTU)
CAATS #104220
40077651
35341
REMOTE TERMINAL UNIT (SCADA RTU)
ER 3346400
40068132
35341
REMOTE TERMINAL UNIT (SCADA RTU)
ER 85-7780
40051992
35341
REMOTE TERMINAL UNIT (SCADA RTU)
ER 85-8534
40041681
35341
REMOTE TERMINAL UNIT (SCADA RTU)
TIDM/2002/C/009/B L&G 5700 RTU Type 1A w
40003928
35201
ROOF
CAATS #105119
40077606
35301
STATION SERVICE TRANSFORMER
ER 83-8355
40077666
35301
VOLTAGE TRANSFORMER
ER 101131
40077667
35301
VOLTAGE TRANSFORMER
ER 101131
40077668
35301
VOLTAGE TRANSFORMER
ER 101131
40077669
35301
VOLTAGE TRANSFORMER
ER 101131
40077670
35301
VOLTAGE TRANSFORMER
ER 101131
40077671
35301
VOLTAGE TRANSFORMER
ER 101131
40068046
35301
VOLTAGE TRANSFORMER
ER 85-7780
40068047
35301
VOLTAGE TRANSFORMER
ER 85-7780
40068048
35301
VOLTAGE TRANSFORMER
ER 85-7780
40068049
35301
VOLTAGE TRANSFORMER
ER 85-7780
40068050
35301
VOLTAGE TRANSFORMER
ER 85-7780
40068051
35301
VOLTAGE TRANSFORMER
ER 85-7780 3PH
40077611
35301
VOLTAGE TRANSFORMER
ER 85-8709
40077666
35301
VOLTAGE TRANSFORMER INSTALL COSTS
ER 101131
40077667
35301
VOLTAGE TRANSFORMER INSTALL COSTS
ER 101131
40077668
35301
VOLTAGE TRANSFORMER INSTALL COSTS
ER 101131
40077669
35301
VOLTAGE TRANSFORMER INSTALL COSTS
ER 101131
40077670
35301
VOLTAGE TRANSFORMER INSTALL COSTS
ER 101131
40077671
35301
VOLTAGE TRANSFORMER INSTALL COSTS
ER 101131
40068046
35301
VOLTAGE TRANSFORMER INSTALL COSTS
ER 85-7780
40068047
35301
VOLTAGE TRANSFORMER INSTALL COSTS
ER 85-7780





--------------------------------------------------------------------------------




40068048
35301
VOLTAGE TRANSFORMER INSTALL COSTS
ER 85-7780
40068049
35301
VOLTAGE TRANSFORMER INSTALL COSTS
ER 85-7780
40068050
35301
VOLTAGE TRANSFORMER INSTALL COSTS
ER 85-7780
40068051
35301
VOLTAGE TRANSFORMER INSTALL COSTS
ER 85-7780 3 PH
40077611
35301
VOLTAGE TRANSFORMER INSTALL COSTS
ER 85-8709
30064810
 
 
 
40089462
 
 
 
 
 
 
 
Location: 013209 - Big Grassy substation, ID
 
Asset
FERC Class
Asset Description
2nd Line of Description
300955
35010
FEE LAND - BIG GRASSY IDJI-0040
CAATS# 100974
40051667
35201
CABLE TRAY
CAATS# 100974
40051673
35201
CONTROL BUILDING
CAATS# 100974
40051699
35205
UNIT HEATER
CAATS# 100974
40051721
35219
FOUNDATION AND SUBSTRUCTURE
CAATS# 100974 FOR CONTROL BUILDING
40051671
35227
CLEARING, GRADING, & FILL MATERIAL (SURF
CAATS# 100974
40051675
35227
CULVERT (FOR YARD DRAINAGE SYSTEM)
CAATS# 100974
40051677
35227
FENCE
CAATS# 100974
40051696
35227
SIGN
CAATS# 100974
40051668
35317
CABLE TRENCH
CAATS# 100974
40051672
35317
CONDUIT
CAATS# 100974
40051698
35317
MICROWAVE TOWER
CAATS# 100974
40012339
35319
RELAY AND CONTROL
CAATS W/O BGSY94RE 56850
40051660
35319
ANNUNCIATOR 12PT
CAATS# 100974
40051694
35319
RELAY AND CONTROL
CAATS# 100974
40048213
35319
RELAY AND CONTROL
TIDM/2003/C/030/01
40051662
35321
BATTERY CHARGER
CAATS# 100974 25A
40051661
35321
BATTERY AND RACK 125V
CAATS# 100974 ALCAD
40051679
35325
GROUND GRID SYSTEM
CAATS# 100974
40051680
35325
INSULATED PLATFORM 6'
CAATS# 100974
40051688
35327
LIGHTNING ARRESTER 132KV
CAATS# 100974
40051689
35327
LIGHTNING ARRESTER 60KV
CAATS# 100974
40051692
35327
POWER AND CONTROL CABLE
CAATS# 100974
40051687
35329
LIGHTING FIXTURE/SYSTEM
CAATS# 100974
40051695
35341
REMOTE TERMINAL UNIT (SCADA RTU)
CAATS# 100974 MG
30015863
39705
COMM. STATION ALARM CONTROL RTU
CAATS# 102273
30015859
39714
MODEM
CAATS# 102273
30015867
39723
RADIO (RF)
CAATS# 102273
30015875
39726
EQUIPMENT RACK/SHELF
CAATS# 102273
30046441
39735
COMM BATTERY CHARGER
TIDM/2005/C/046 48VDC
30046440
39735
COMM BATTERY AND RACK
TIDM/2005/C/046 East Penn Unigy II AGM
30015877
39744
PARTY LINE SELECTOR
CAATS# 102273
30015879
39744
TELEPHONE LINE DATA
CAATS# 102273
30015865
39747
ANTENNA SYSTEM
CAATS# 102273
30015869
39747
RADOME
CAATS# 102273
30015871
39747
TOWER
CAATS# 102273
30015873
39747
WAVEGUIDE
CAATS# 102273
30041045
39753
AIR CONDITIONER (EVAPORATIVE OR REFRIG.)
TIDM/2004/C/016
30063295
39700
CY2011 BIG GRASSY COMMUNICATION EQ (C/C 13688)
 
30065743
39700
CY2014 COMM EQUIPMENT (BIG GRASSY/C 13696)
 
40081301
35300
RELAY AND CONTROL
 
40082329
35300
RELAY AND CONTROL
 
40085595
35300
CABLE TRENCH
 
40085597
35300
CLEARING, GRADING, & FILL MATERIAL (SURF
 
40085598
35300
CONDUIT
 
40085599
35300
FENCE/GATE
 
40085601
35300
GROUND GRID SYSTEM
 
40085605
35300
LIGHTING FIXTURE/SYSTEM
 





--------------------------------------------------------------------------------




40085606
35300
POWER AND CONTROL CABLE
 
40085622
35300
RELAY AND CONTROL
 
40089316
35300
ANIMAL GUARDS
 
40090276
35300
RELAY AND CONTROL
 
 
 
 
 
Location: 068194 - Summer Lake Switchyard, OR
 
Asset
FERC Class
Asset Description
2nd Line of Description
40053672
35201
DUCT
ER 31-21397-184
40048909
35201
CABLE TRAY
TSOM/2003/C/004
40053668
35301
CURRENT TRANSFORMER
ER 31-21397-184
40053669
35301
CURRENT TRANSFORMER 500KV
ER 31-21397-184
40070456
35301
CCVT S/N 655488101 EQ# 373300
TORM/2004/C/009/01 RITZ 550 KV MIDPT MG
40070457
35301
CCVT S/N 655488102 EQ# 373301
TORM/2004/C/009/01 RITZ 550 KV MIDPT MG
40070458
35301
CCVT S/N 655488103 EQ# 373302
TORM/2004/C/009/01 RITZ 550 KV MIDPT MG
40053667
35309
COMPRESSOR, GAS
ER 31-21397-184
40048910
35317
CABLE TRENCH
TSOM/2003/C/004
40003362
35319
RELAY PANEL / FUNCTION
CAATS# 60808
40003370
35319
RELAY, INSTRUMENT, OR DEVICE
CAATS# 62306
40003378
35319
RELAY, INSTRUMENT, OR DEVICE
CAATS# 62306
40003374
35319
SATELLITE CLOCK
CAATS# 62306
40070460
35319
RELAY AND CONTROL
TORM/2004/C/009/01
40048914
35319
RELAY AND CONTROL
TSOM/2003/C/004
40053663
35321
BATTERY AND RACK #3 TCX-580
ER 31-21397-184
40053664
35321
BATTERY AND RACK #4 TCX-580
ER 31-21397-184
40048912
35325
GROUND GRID SYSTEM
TSOM/2003/C/004
40003358
35327
POWER AND CONTROL CABLE
CAATS# 60808
40053674
35327
INSULATOR, POST
ER 31-21397-184
40053675
35327
LIGHTNING ARRESTER 9KV
ER 31-21397-184
40053677
35327
POWER AND CONTROL CABLE
ER 31-21397-184
40070459
35327
POWER AND CONTROL CABLE
TORM/2004/C/009/01
40048913
35327
POWER AND CONTROL CABLE
TSOM/2003/C/004
40026407
35341
REMOTE TERMINAL UNIT (SCADA RTU)
ER 20286-075
40026411
35341
REMOTE TERMINAL UNIT (SCADA RTU)
ER 22892-91 LANDIS & GYR
40026415
35341
RELAY AND CONTROL
ER 91-45604-6303
40003366
35342
EQUIPMENT RACK/SHELF
CAATS# 62306
30051499
39705
REMOTE TERMINAL UNIT (SCADA RTU)
TORM/2004/C/009/01
30051500
39717
FO OPTICAL/ELECTRICAL CONVERTER
TORM/2004/C/009/01
30038166
39717
SUMMER LAKE BPA SUB FO LINK REPEATER DYMEC 5
TORM/2004/C/012/03
30038167
39717
SUMMER LAKE SUB SUB FIBER OPTIC CABLE (JUMPE
TORM/2004/C/012/03
30019697
39723
RADIO (RF)
CAATS# 59502
30019707
39723
RADIO (RF)
CAATS# 60684
30039314
39726
SUMMER LK COMMUNICATIONS RACK
ER 45557-6301
30051501
39726
EQUIPMENT RACK/SHELF
TORM/2004/C/009/01
30019711
39729
DIGITAL MULTIPLEX SYSTEM
CAATS# 106741
30051502
39729
DIGITAL MULTIPLEX SYSTEM
TORM/2004/C/009/01
30038168
39729
SUMMER LAKE DIGITAL MUX COASTCOM UNIVERSAL 2
TORM/2004/C/012/03
30038169
39729
SUMMER LAKE DIGITL MUX CHANNEL, COASTCOM 300
TORM/2004/C/012/03
30039322
39732
SUMMER LK COUPLING CAPACITOR TELEMETRY EQUIP
ER 51384-6570
30051503
39732
LINE TUNING UNIT
TORM/2004/C/009/01
30051504
39732
PLC TRANSMITTER/RECEIVER SET 10 WATT
TORM/2004/C/009/01
30019701
39735
POWER SUPPLY
CAATS# 60684
30036712
39735
BATTERY AND RACK
TSOM/2003/C/005
30019699
39738
XMITTER, RECEIVER, 125 VDC, RFL 6750
CAATS# 60808
30039313
39738
SUMMER LK RTU, 5100, LANDIS & GYR
ER 45557-6301
30038165
39738
SUMMER LAKE BPA SUB RELAY/CONTROL PANEL
TORM/2004/C/012/03
30038164
39738
SUMMER LAKE MODULE REMOTE I/O SEL 2594 TONE
TORM/2004/C/012/03





--------------------------------------------------------------------------------




30038163
39738
SUMMER LAKE TONE RFL 9745 RELAY RECEIV/TRANS
TORM/2004/C/012/03
30019695
39747
ANTENNA SYSTEM
CAATS# 59502
30019703
39747
ANTENNA SYSTEM
CAATS# 60684
40086635
35319
RELAY AND CONTROL
TZBE/2012/C/TU2/10047641
40085750
35319
RELAY AND CONTROL
TZKL/2011/C/004/10043885
40085149
35321
BATTERY CHARGER EQ# 393638
TZBE/2011/C/TR5/10044938
40085148
35321
BATTERY CHARGER EQ# 393639
TZBE/2011/C/TR5/10044938
40085749
35327
POWER AND CONTROL CABLE
TZKL/2011/C/004/10043885
30060475
39700
MODEM
CAATS# 62306
30060474
39700
MODEM
CAATS# 62306
30063479
39700
CY2012 COMM EQUIPMENT (C/C 13746)
TZKL/2011/C/004/10043885
40089369
35300
INSULATOR, POST 80KV
 
 
 
 
 
Location: 068190 - Burns Reactive Station, OR
 
Asset
FERC Class
Asset Description
2nd Line of Description
301722
35010
FEE LAND
ER 31-16546-184 SEC 18 T225 R31E
40003444
35201
CONTROL BUILDING
ER 31-16546-184
40046458
35201
BUILDINGS (EXPLOSIVES STORAGE)
TORM/2001/C/017
40003396
35205
AIR CONDITIONER (EVAPORATIVE OR REFRIG.)
ER 31-16546-184
40003432
35207
LOAD CENTER
ER 31-16546-184
40076347
35209
SECURITY SYSTEM
WBS TZBE/2007/C/002/10033499 ETC
40003420
35213
PLUMBING SYSTEM
ER 31-16546-184
40003452
35213
WATER HEATER
ER 31-16546-184
40003428
35213
WELL
ER 31-16546-184
40065680
35227
FENCE
CAATS W/O 4870
40003400
35227
CLEARING, GRADING, & FILL MATERIAL (SURF
ER 31-16546-184
40003456
35227
CULVERT (FOR YARD DRAINAGE SYSTEM)
ER 31-16546-184
40003408
35227
FENCE
ER 31-16546-184
40070759
35227
FENCE
ER 31-16546-184
40070785
35227
OIL STORAGE TANK
ER 31-16546-184
40072629
35227
ROADWAY, INC. CLRING, GRADING, SURFACE
ER 31-16546-184
40003424
35227
SIGN
ER 31-16546-184
40003404
35227
UNDERGROUND ENCLOSURE (MANHOLE)
ER 31-16546-184
40070760
35229
FLOODLIGHTS
ER 31-16546-184
40003412
35229
LIGHTING FIXTURE/SYSTEM
ER 31-16546-184
40070781
35301
STATION SERVICE TRANSFORMER
ER 31-16546-184
40070745
35301
CURRENT TRANSFORMER
ER 31-21613-183
40070505
35301
CCVT S/N 65588104 EQ# 373303
TORM/2004/C/009/03 RITZ 550KV #1 A PH MG
40070506
35301
CCVT S/N 65588105 EQ# 373304
TORM/2004/C/009/03 RITZ 550KV #1 B PH MG
40070507
35301
CCVT S/N 65588106 EQ# 373305
TORM/2004/C/009/03 RITZ 550KV #1 C PH MG
40070502
35301
CCVT S/N 65588107 EQ# 373297
TORM/2004/C/009/03 RITZ 550KV A PH MG
40070503
35301
CCVT S/N 65588108 EQ# 373298
TORM/2004/C/009/03 RITZ 550KV B PH MG
40070504
35301
CCVT S/N 65588109 EQ# 373299
TORM/2004/C/009/03 RITZ 550KV C PH MG
40070773
35315
POWER FUSE MOUNTING 14.4KV
ER 31-16546-184
40070751
35317
CABLE TRENCH
ER 31-16546-184
40070753
35317
CONDUIT
ER 31-16546-184
40070780
35317
SPILL GAP
ER 31-16546-184
40003274
35319
RELAY AND CONTROL
CAATS# 60585
40070750
35319
CABINETS
ER 31-16546-184
40070742
35319
OSCILLOGRAPH
ER 31-323-91-6089
40070744
35319
SATELLITE CLOCK
ER 31-323-91-6089
40070508
35319
RELAY AND CONTROL
TORM/2004/C/009/03
40049782
35319
RELAY AND CONTROL
TORM/2004/C/017
40076417
35319
ANNUNCIATOR
TZBE/2007/C/TU2/10031674
40076418
35319
RELAY AND CONTROL
TZBE/2007/C/TU2/10031674
40077762
35319
RELAY AND CONTROL
TZBE/2009/C/TR2/10039178
40040404
35319
SATELLITE CLOCK
WBS TORM/2001/C/001/01
40076238
35319
RELAY AND CONTROL
WBS TORM/2004/C/002/06 BRIDGER RAS





--------------------------------------------------------------------------------




40077976
35319
RELAY AND CONTROL
WBS TZBE/2007/C/001/10035772,10032860
40070746
35321
AUTOMATIC TRANSFER SWITCH
ER 31-16546-184
40070747
35321
BATTERY AND RACK
ER 31-16546-184
40070748
35321
BATTERY CHARGER
ER 31-16546-184
40068811
35321
BATTERY CHARGER
TORM/2005/C/014 AMERICAN BATTERY CHARGI
40070762
35323
GENERATOR
ER 31-16546-184
40070763
35325
GROUND GRID SYSTEM
ER 31-16546-184
40070772
35327
LIGHTNING ARRESTER 146KV
ER 31-16546-184
40070771
35327
LIGHTNING ARRESTER 354KV
ER 31-16546-184
40070774
35327
POWER AND CONTROL CABLE
ER 31-16546-184
40049781
35327
POWER AND CONTROL CABLE
TORM/2004/C/017
40076346
35327
POWER AND CONTROL CABLE
WBS TZBE/2007/C/002/10033499 ETC
40070770
35329
LIGHTING FIXTURE/SYSTEM
ER 31-16546-184
40026395
35341
REMOTE TERMINAL UNIT (SCADA RTU)
CAATS# 60585
40070779
35341
SEQUENCE OF EVENTS RECORDER
ER 31-16546-184
40078993
35341
REMOTE TERMINAL UNIT (SCADA RTU) EQ# 380030
TORM/2004/C/009/03
40049783
35341
SEQUENCE OF EVENTS RECORDER S/N 18891 EQ# 36
TORM/2004/C/017 HATHAWAY DFR
30051600
39708
FILTER SYSTEM
DZBE/2007/C/003/10031729 TELECT DUAL FEE
30019659
39711
MAS SCADA REMOTE RADIO
CAATS# 106281
30051601
39714
DATA SWITCH - ESS
DZBE/2007/C/003/10031728
30054741
39714
DATA NETWORK ROUTER - CISCO 2811
WBS TZBE/2007/C/002/10033499 ETC
30051602
39723
DEHYDRATOR SYSTEM
DZBE/2007/C/003/10031728
30051603
39723
RADIO (RF) TO BURNS BUTTE EQ# 377731
DZBE/2007/C/003/10031728
30051604
39729
DIGITAL MULTIPLEX SYSTEM EQ# 377733
DZBE/2007/C/003/10031729 COASTCOM
30051527
39732
PLC TRANSMITTER/RECEIVER SET 10 WATT
TORM/2004/C/009/03
30051526
39732
PLC TRANSMITTER/RECEIVER SET 50 WATT
TORM/2004/C/009/03
30051605
39735
BATTERY AND RACK , 48V EQ# 377734
DZBE/2007/C/003/10031729 C&D MSENDUR
30051606
39735
BATTERY CHARGER EQ# 377739
DZBE/2007/C/003/10031729 VALARE
30019655
39741
COMPUTERIZED DIAL EXCHANGE
CAATS# 51698
30051607
39747
ANTENNA SYSTEM 6 FT
DZBE/2007/C/003/10031729
30051608
39747
TOWER - 30 FT
DZBE/2007/C/003/10031729
40083194
35227
SORBWEB BERM
DORE/2011/C/830/10045073 SPCC
40083333
35319
RELAY AND CONTROL
TZBE/2011/C/TR1/10045161
40081902
35319
RELAY AND CONTROL
TZBE/2010/C/TR2/10040822
40083847
35327
INSULATOR, POST 115KV
TZBE/2011/C/TR6/10045503
30054740
39120
COMPUTER EQUIPMENT - FIREWALL
WBS TZBE/2007/C/002/10033499 ETC ASA 5510
30062754
39700
CY2011 BURNS REACTOR COMM EQUIP (C/C 13746)
 
30064760
39700
CY2013 BURNS REACTOR COMM EQUIP (C/C 13746)
 
30062755
39750
CY2011 BURNS REACTOR MOBILE RADIO (C/C 13746)
 
40089799
3520000
CLEARING, GRADING, & FILL MATERIAL (SURF
 
40090005
3520000
HVAC (HEATER)
 
40090025
3520000
BUILDINGS (TRAILER)
 
40090026
3520000
BUILDINGS (TRAILER)
 
 
 
 
 
Location: 085050 - Threemile Knoll Substation, ID
 
Asset
FERC Class
Asset description
2nd Line of Description
304274
35010
FEE LAND THREEMILE KNOLL IDCB-0151
TIDM/2005/C/037/10033667
40076973
35201
CONTROL BUILDING
TIDM/2005/C/037/10031846 +
40077028
35201
METAL CABINET
TIDM/2005/C/037/10031846 + FILING CABINET
40077040
35209
SECURITY SYSTEM EQ# 382918
TIDM/2005/C/037/10031846 +
40077010
35219
FOUNDATION AND SUBSTRUCTURE
TIDM/2005/C/037/10031846 + CONTROL BUILDING
40076971
35227
CLEARING, GRADING, & FILL MATERIAL (SURF
TIDM/2005/C/037/10031846 +
40077009
35227
FENCE
TIDM/2005/C/037/10031846 +
40077038
35227
ROADWAY, INCL CLRING, GRADING, SURFACE
TIDM/2005/C/037/10031846 +
40076970
35227
CEMENT CURB
TIDM/2005/C/037/10031846 + INSIDE SUB
40077042
35301
STATION SERVICE TRANSFORMER
TIDM/2005/C/037/10031846 + NO DETAIL
40077043
35301
STATION SERVICE TRANSFORMER
TIDM/2005/C/037/10031846 + NO DETAIL
40076969
35317
CABLE TRENCH
TIDM/2005/C/037/10031846 +





--------------------------------------------------------------------------------




40076972
35317
CONDUIT
TIDM/2005/C/037/10031846 +
40077045
35317
STORAGE CABINET
TIDM/2005/C/037/10031846 +
40076947
35319
ANNUNCIATOR
TIDM/2005/C/037/10031846 +
40077008
35319
DIGITAL FAULT RECORDER EQ# 383154
TIDM/2005/C/037/10031846 +
40077036
35319
RELAY AND CONTROL
TIDM/2005/C/037/10031846 +
40077039
35319
SATELLITE CLOCK EQ# 382426
TIDM/2005/C/037/10031846 +
40076524
35319
RELAY AND CONTROL
TIDM/2005/C/037/10033453
40077993
35319
RELAY AND CONTROL
TJBM/2004/C/002/10035564 RAS
40076948
35321
AUTOMATIC TRANSFER SWITCH
TIDM/2005/C/037/10031846 +
40076949
35321
BATTERY AND RACK EQ# 376225
TIDM/2005/C/037/10031846 +
40076950
35321
BATTERY CHARGER EQ# 376224
TIDM/2005/C/037/10031846 +
40077012
35323
GENERATOR
TIDM/2005/C/037/10031846 +
40077013
35325
GROUND GRID SYSTEM
TIDM/2005/C/037/10031846 +
40077027
35327
LIGHTNING ARRESTER 138KV
TIDM/2005/C/037/10031846 +
40077026
35327
LIGHTNING ARRESTER 345KV
TIDM/2005/C/037/10031846 +
40077033
35327
POWER AND CONTROL CABLE
TIDM/2005/C/037/10031846 +
40076523
35327
POWER AND CONTROL CABLE
TIDM/2005/C/037/10033453
40077992
35327
POWER AND CONTROL CABLE
TJBM/2004/C/002/10035564 RAS
40077025
35329
LIGHTING FIXTURE/SYSTEM
TIDM/2005/C/037/10031846 +
40077037
35341
REMOTE TERMINAL UNIT (SCADA RTU)
TIDM/2005/C/037/10031846 +
40077041
35341
SEQUENCE OF EVENTS RECORDER
TIDM/2005/C/037/10031846 +
30055078
39714
DATA NETWORK SWITCH
TIDM/2005/C/037/10031846 +
30055084
39714
MODEM
TIDM/2005/C/037/10031846 +
30055318
39714
DATA NETWORK ROUTER EQ # 382416
TIDM/2005/C/037/10033277 CISCO 2811
30055317
39714
DATA NETWORK SWITCH -
TIDM/2005/C/037/10033277 ETHERSWITCH
30055081
39717
FIBER OPTIC/TRANSMITTER RECEIVER SET EQ# 382
TIDM/2005/C/037/10031846 + DMX
30055320
39717
FIBER OPTIC CABLE - ADSS
TIDM/2005/C/037/10033277
30055321
39717
FIBER OPTIC PATCH PANELS
TIDM/2005/C/037/10033277
30055088
39720
POWER QUALITY MONITOR
TIDM/2005/C/037/10031846 +
30055080
39726
EQUIPMENT RACK/SHELF
TIDM/2005/C/037/10031846 +
30055079
39729
DIGITAL MULTIPLEX SYSTEM EQ# 382418
TIDM/2005/C/037/10031846 + 10032865
30055070
39735
BATTERY AND RACK EQ# 382414
TIDM/2005/C/037/10031846 +
30055071
39735
BATTERY CHARGER EQ# 382415
TIDM/2005/C/037/10031846 +
30055069
39738
AUDIO-TONE PROTECTIVE RELAY TERMINAL RFL 9745
TIDM/2005/C/037/10031846 +
30055085
39738
PANEL-RELAY AND CONTROL FOR RTU
TIDM/2005/C/037/10031846 +
30055090
39744
TELEPHONE LINE SHARING SWITCH
TIDM/2005/C/037/10031846 +
30058659
39744
TELEPHONE LINE SHARING SWITCH
TJBM/2004/C/002/10035564
30055089
39758
SYNCHRONOUS TIMER EQ# 382426
TIDM/2005/C/037/10031846 +
40083599
35227
CLEARING, GRADING, & FILL MATERIAL (SURF
TZPR/2009/C/001/3MLTRANS
40083613
35301
VOLTAGE TRANSFORMER 15KV
TZPR/2009/C/001/3MLTRANS
40083611
35301
STATION SERVICE TRANSFORMER
TZPR/2009/C/001/3MLTRANS
40085832
35341
HMI AUTOMATION ((SOFTWARE)
TZPR/2011/C/TR6/10045185
30064302
39700
CY2012 THREEMILE KNOLL SUB COMM EQUIP (CC 13696)
 
30064757
39700
CY2013 THREEMILE KNOLL SUB COMM EQUIP (C/C 13696)
 
40090241
35300
RELAY AND CONTROL
 
 
 
 
 
Location: 013019 - Goshen Substation, ID
 
Asset
FERC Class
Asset description
2nd Line of Description
40000610
35201
ROOF
CAATS# 105120
40050503
35201
CABLE TRAY
CAATS# 62842
40053163
35201
CABLE TRAY
ER 85-8887
40063652
35201
CONTROL BUILDING
ER 85-318
40063660
35201
CONTROL BUILDING
ER 85-1224
40063667
35201
HEATER
ER 85-2297
40063674
35201
CONTROL BUILDING
ER 85-3370
40063686
35201
CONTROL BUILDING
ER 85-3926
40063696
35201
CONTROL BUILDING
ER 85-8887





--------------------------------------------------------------------------------




40063708
35201
CONTROL BUILDING
ER 85-6053
40063710
35201
CABLE TRAY
ER 85-6207
40063717
35201
CABLE TRAY
ER 85-6999
40063720
35201
ROOF
ER 85-6999
40063744
35201
CABLE TRAY
ER 86-7028
40064214
35201
ROOF - CONTROL HOUSE
ER 101852
40065335
35201
CABLE TRAY
WBS TIID/2006/C/001/10029741,388 WOLV CR
40063715
35203
EMERGENCY GENERATOR BUILDING
ER 85-6999
40063746
35203
EMERGENCY GENERATOR BUILDING
ER 86-7028
40063706
35205
AIR CONDITIONER
ER 85-6053
40063716
35205
AIR CONDITIONER
ER 85-6999
40063721
35205
UNIT HEATER
ER 85-6999
40072736
35205
AIR CONDITIONER
TZPR/2008/C/TR6/10036543
40064178
35207
LOAD CENTER
ER 85-7028
40063719
35219
FOUNDATION AND SUBSTRUCTURE
ER 85-6999 GENERATOR BUILDING
40000613
35227
CLEARING, GRADING, & FILL MATERIAL (SURF
CAATS# 104348
40000616
35227
FENCE
CAATS# 104348
40050271
35227
CEMENT CURB
TIDM/2003/C/001
40056321
35227
CLEARING, GRADING, & FILL MATERIAL (SURF
ER 85-5942
40063654
35227
FENCE & GATES
ER 85-318 SHOP
40063655
35227
FENCE & GATES
ER 85-318
40063659
35227
CLEARING, GRADING, & FILL MATERIAL (SURF
ER 85-1818
40063661
35227
FENCE & GATES
ER 85-1332
40063668
35227
FENCE
ER 85-2019
40063675
35227
FENCE & GATES
ER 85-3370
40063690
35227
FENCE & GATES
ER 85-5942
40063691
35227
CLEARING, GRADING, & FILL MATERIAL (SURF
ER 85-7958
40063692
35227
FENCE & GATES
ER 85-7827
40063695
35227
CLEARING, GRADING, & FILL MATERIAL (SURF
ER 85-8887
40063697
35227
FENCE & GATES
ER 85-8887
40063707
35227
CLEARING, GRADING, & FILL MATERIAL (SURF
ER 85-6053
40063709
35227
FENCE & GATES
ER 85-6053
40063712
35227
CLEARING, GRADING, & FILL MATERIAL (SURF
ER 85-6890
40063718
35227
CLEARING, GRADING, & FILL MATERIAL (SURF
ER 85-6999
40063722
35227
CLEARING, GRADING, & FILL MATERIAL (SURF
ER 85-6294
40063749
35227
CLEARING, GRADING, & FILL MATERIAL (SURF
ER 86-6983
40063751
35227
ROADWAY
ER 3262748
40063771
35227
CLEARING, GRADING, & FILL MATERIAL (SURF
ER 381099
40063773
35227
FENCE & GATES
ER 381099
40063781
35227
CLEARING, GRADING, & FILL MATERIAL (SURF
ER 85-6927
40063860
35227
CLEARING, GRADING, & FILL MATERIAL (SURF
ER 85-7092
40063895
35227
FENCE & GATES
ER 85-8513
40065337
35227
CLEARING, GRADING, & FILL MATERIAL (SURF
WBS TIID/2006/C/001/10029741,388 WOLV CR
40065343
35227
FENCE
WBS TIID/2006/C/001/10029741,388 WOLV CR
40053167
35229
FLOODLIGHT
ER 85-8887
40055876
35229
FLOODLIGHT
ER 85-7959
40012091
35300
INSTALLATION LABOR AND OVERHEADS AIRBREAK SW
CAATS# 104348 138KV 2000A
40053182
35301
STATION SERVICE TRANSFORMER
ER 85-8887
40053185
35301
VOLTAGE TRANSFORMER
ER 85-8887
40053186
35301
VOLTAGE TRANSFORMER
ER 85-8887
40053187
35301
VOLTAGE TRANSFORMER
ER 85-8887
40053188
35301
VOLTAGE TRANSFORMER
ER 85-8887
40053191
35301
CURRENT TRANSFORMER
ER 85-318
40055873
35301
CURRENT TRANSFORMER
ER 85-7959
40056304
35301
CURRENT TRANSFORMER
ER 85-1332
40056928
35301
CURRENT TRANSFORMER
ER 85-6053
40056970
35301
VOLTAGE TRANSFORMER
ER 85-6053





--------------------------------------------------------------------------------




40056971
35301
VOLTAGE TRANSFORMER
ER 85-6053
40056972
35301
VOLTAGE TRANSFORMER
ER 85-6053
40056973
35301
VOLTAGE TRANSFORMER
ER 85-6053
40056974
35301
VOLTAGE TRANSFORMER
ER 85-6053
40056975
35301
VOLTAGE TRANSFORMER
ER 85-6053
40056976
35301
VOLTAGE TRANSFORMER
ER 85-6053
40056977
35301
VOLTAGE TRANSFORMER
ER 85-6053
40056978
35301
VOLTAGE TRANSFORMER
ER 85-6053
40056979
35301
VOLTAGE TRANSFORMER
ER 85-6053
40056980
35301
VOLTAGE TRANSFORMER
ER 85-6053
40057061
35301
CURRENT TRANSFORMER
ER 85-3370
40057070
35301
STATION SERVICE TRANSFORMER
ER 85-3370
40057072
35301
VOLTAGE TRANSFORMER S/N 254381
ER 85-3370
40057073
35301
VOLTAGE TRANSFORMER S/N 254382
ER 85-3370
40057074
35301
VOLTAGE TRANSFORMER S/N 254383
ER 85-3370
40057075
35301
VOLTAGE TRANSFORMER S/N 254384
ER 85-3370
40057076
35301
VOLTAGE TRANSFORMER S/N C497851
ER 85-3370
40057078
35301
VOLTAGE TRANSFORMER S/N C497852
ER 85-3370
40059034
35301
STATION SERVICE TRANSFORMER 5KVA
ER 394015
40063907
35301
STATION SERVICE TRANSFORMER 5KVA
ER 85-8513 WEST
40063947
35301
CURRENT TRANSFORMER
ER 85-8498
40063951
35301
VOLTAGE TRANSFORMER
ER 85-6207
40063952
35301
VOLTAGE TRANSFORMER
ER 85-6207
40063953
35301
VOLTAGE TRANSFORMER
ER 85-6207
40064138
35301
CURRENT TRANSFORMER
ER 393983
40064205
35301
VOLTAGE TRANSFORMER 345KV
ER 3302999
40064206
35301
VOLTAGE TRANSFORMER 345KV
ER 3302999
40064207
35301
VOLTAGE TRANSFORMER 345KV
ER 3302999
40064220
35301
VOLTAGE TRANSFORMER 161KV
ER 368899 SQUARE D
40064221
35301
VOLTAGE TRANSFORMER 161KV
ER 368899 SQUARE D
40064222
35301
VOLTAGE TRANSFORMER 161KV
ER 368899 SQUARE D
40077758
35301
FIRE PROTECTION
ER 85-3388
40053170
35315
GROUND SWITCH
ER 85-8887
40053195
35315
GROUND SWITCH
ER 85-318
40056931
35315
GROUND SWITCH
ER 85-6053
40063879
35315
GROUND SWITCH
ER 85-8512
40063901
35315
GROUND SWITCH
ER 85-8513
40064184
35315
GROUND SWITCH 345KV
ER 80-8029
40065347
35315
GROUND SWITCH
WBS TIID/2006/C/001/10029741,388 WOLV CR
40011988
35317
CABLE TRENCH
CAATS# 368834
40012067
35317
CABLE TRENCH
CAATS# 104348
40012071
35317
CONDUIT
CAATS# 104348
40047968
35317
CABLE TRENCH
TIDM/2002/C/015
40047976
35317
CABLE TRENCH
ER 85-8887
40049276
35317
CABLE TRENCH
TIDM/2003/C/006/01
40049773
35317
CABLE TRENCH
ER 85-6890
40049775
35317
CONDUIT
ER 85-6890
40050495
35317
CABLE TRENCH
ER 3269826
40052035
35317
CONDUIT
WBS DZPR/2005/C/DR4/10027933
40055872
35317
CONDUIT
ER 85-7959
40055879
35317
GUY UNIT
ER 85-7959
40056736
35317
CABLE TRENCH
TIDM/2005/C/034
40056925
35317
CABLE TRENCH
ER 85-6053
40056926
35317
CONDUIT
ER 85-6053
40059027
35317
CABLE TRENCH
ER 394015
40063854
35317
CONDUIT
ER 85-4771
40064140
35317
CABLE TRENCH
ER 393983
40064143
35317
CONDUIT
ER 393801





--------------------------------------------------------------------------------




40064166
35317
CABLE TRENCH
ER 85-6983
40064167
35317
CONDUIT
ER 85-6983
40064179
35317
CABLE TRENCH
ER 85-7028
40064216
35317
CONDUIT
ER 368899
40064224
35317
CABLE TRENCH
ER 381099
40065336
35317
CABLE TRENCH
WBS TIID/2006/C/001/10029741,388 WOLV CR
40065338
35317
CONDUIT
WBS TIID/2006/C/001/10029741,388 WOLV CR
40066372
35317
CONDUIT
WBS TIDM/2005/C/055
40076395
35317
CONDUIT
TIDM/2005/C/037/10031848
40011996
35319
RELAY AND CONTROL
CAATS# 368834
40012059
35319
SATELLITE CLOCK EQ# 354749
CAATS# 107129
40012087
35319
RELAY AND CONTROL
CAATS# 105622
40012143
35319
SATELLITE CLOCK EQ# 354748
CAATS# 107130
40036600
35319
RELAY AND CONTROL
WBS DSHE/1999/C/027 KINPORT-GOSHEN 345KV
40037996
35319
DIGITAL FAULT RECORDER
TIDM/1999/C/012/01
40047972
35319
RELAY AND CONTROL
TIDM/2002/C/015
40047980
35319
RELAY AND CONTROL
ER 85-8887
40049278
35319
RELAY AND CONTROL
TIDM/2003/C/006/01
40050501
35319
RELAY AND CONTROL
ER 3269826
40050505
35319
RELAY AND CONTROL
CAATS# 62842
40055733
35319
RELAY AND CONTROL
WBS TIDM/2005/C/013/001
40056920
35319
ANNUNCIATOR EQ# 330691
ER 85-6053 345KV
40056967
35319
RELAY AND CONTROL
ER 85-6053
40057057
35319
ANNUNCIATOR EQ# 330685
ER 85-3370 161/69KV
40057069
35319
RELAY AND CONTROL
ER 85-3370
40059033
35319
RELAY AND CONTROL
ER 394015
40063821
35319
RELAY AND CONTROL
ER 85-3189
40063866
35319
RELAY AND CONTROL
ER 85-7868
40063918
35319
RELAY AND CONTROL
ER 85-8383
40063919
35319
RELAY AND CONTROL
ER 85-8217
40063948
35319
RELAY AND CONTROL
ER 85-8498
40063949
35319
RELAY AND CONTROL
ER 85-8707
40063961
35319
RELAY AND CONTROL
ER 85-6207
40063989
35319
RELAY AND CONTROL
ER 85-6046
40064056
35319
RELAY AND CONTROL
ER 85-6143
40064068
35319
RELAY AND CONTROL
ER 85-6402
40064077
35319
RELAY AND CONTROL
ER 85-6294
40064084
35319
RELAY AND CONTROL
ER 85-6860
40064092
35319
RELAY AND CONTROL
ER 85-6671
40064122
35319
RELAY AND CONTROL
ER 85-6782
40064133
35319
RELAY AND CONTROL
ER 85-6985
40064134
35319
RELAY AND CONTROL
ER 85-9431
40064173
35319
RELAY AND CONTROL
ER 85-6983
40064183
35319
RELAY AND CONTROL
ER 495333
40064187
35319
RELAY AND CONTROL
ER 3279270
40064200
35319
RELAY AND CONTROL
ER 3300340
40064201
35319
RELAY AND CONTROL
ER 3364403
40064202
35319
RELAY AND CONTROL
ER 3379906
40064203
35319
RELAY AND CONTROL
ER 3379922
40064208
35319
RELAY AND CONTROL
ER 3214731
40064209
35319
RELAY AND CONTROL
ER 3538196
40064210
35319
RELAY AND CONTROL
ER 3576220
40064211
35319
RELAY AND CONTROL
ER 368702
40064218
35319
RELAY AND CONTROL
ER 368899
40070545
35319
RELAY AND CONTROL
TMGM/2006/C/004/10031775
40071424
35319
RELAY AND CONTROL
TZPR/2007/C/TR2/10031321
40071930
35319
RELAY AND CONTROL
TZPR/2006/C/TR4/100361244
40076404
35319
RELAY AND CONTROL
TIDM/2005/C/037/10031848





--------------------------------------------------------------------------------




40077955
35319
RELAY AND CONTROL
ER 85-6990
40077956
35319
RELAY AND CONTROL
ER 508929
40077957
35319
RELAY AND CONTROL
ER 3358371
40077969
35319
RELAY AND CONTROL
TIDM/2004/C/002/02
40078979
35319
RELAY AND CONTROL
ER 3542123
40078980
35319
RELAY AND CONTROL
ER 3664190
40078981
35319
RELAY AND CONTROL
ER 3538196
40078982
35319
RELAY AND CONTROL
ER 392340
40078983
35319
RELAY AND CONTROL
ER 85-6860
40078984
35319
RELAY AND CONTROL
ER 85-6218
40048152
35321
BATTERY AND RACK
WBS TIDM/2003/C/034 C&D IN 161KV YARD
40048153
35321
BATTERY CHARGER
WBS TIDM/2003/C/034 LAMARCHE IN 161KV YA
40053162
35321
AUTOMATIC TRANSFER SWITCH
ER 85-8887
40057255
35321
POWER PANEL
ER 65-6053
40063920
35321
BATTERY CHARGER
ER 85-8677
40064083
35321
BATTERY AND RACK
ER 85-67259
40064093
35321
BATTERY AND RACK
ER 85-6671
40064212
35321
BATTERY AND RACK
ER 100669
40064213
35321
BATTERY CHARGER
ER 100669
40064145
35323
GENERATOR
ER 393801
40064181
35323
GENERATOR
ER 85-7028
40064229
35323
GENERATOR
ER 101835
40039803
35325
INSULATED PLATFORM 4'
ER 3271749
40050522
35325
INSULATED PLATFORM 4'
ER 85-8696
40050523
35325
INSULATED PLATFORM 14'
ER 85-8696
40053169
35325
GROUND GRID SYSTEM
ER 85-8887
40053171
35325
INSULATED PLATFORM 6'
ER 85-8887
40053172
35325
INSULATED PLATFORM 4'
ER 85-8887
40055878
35325
GROUND GRID SYSTEM
ER 85-7959
40055880
35325
INSULATED PLATFORM 4'
ER 85-7959
40055881
35325
INSULATED PLATFORM 14'
ER 85-7959
40056307
35325
INSULATED PLATFORM 14'
ER 85-1332
40056308
35325
INSULATED PLATFORM 4'
ER 85-1332
40056309
35325
INSULATED PLATFORM 16'
ER 85-1332
40056323
35325
GROUND GRID SYSTEM
ER 85-5942
40056324
35325
INSULATED PLATFORM 4'
ER 85-5942
40056930
35325
GROUND GRID SYSTEM
ER 85-6053
40056932
35325
INSULATED PLATFORM 4' & 6'
ER 85-6053
40057063
35325
INSULATED PLATFORM 4'
ER 85-3370
40059029
35325
GROUND GRID SYSTEM
ER 394015
40063795
35325
INSULATED PLATFORM 4'
ER 85-1495
40063806
35325
GROUND GRID SYSTEM
ER 85-2019
40063808
35325
INSULATED PLATFORM 10'
ER 85-2019
40063848
35325
INSULATED PLATFORM 4'
ER 85-3782
40063862
35325
GROUND GRID SYSTEM
ER 85-7092
40063899
35325
GROUND GRID SYSTEM
ER 85-8513
40063962
35325
INSULATED PLATFORM 4'
ER 85-6207
40063963
35325
INSULATED PLATFORM 10'
ER 85-6707
40064076
35325
GROUND GRID SYSTEM
ER 85-6294
40064094
35325
GROUND GRID SYSTEM
ER 85-6671
40064123
35325
GROUND GRID SYSTEM
ER 85-6782
40064124
35325
INSULATED PLATFORM 4'
ER 85-6782
40064125
35325
INSULATED PLATFORM 10'
ER 85-6782
40064175
35325
GROUND GRID SYSTEM
ER 85-6983
40065346
35325
GROUND GRID SYSTEM
WBS TIID/2006/C/001/10029741,388 WOLV CR
40076400
35325
GROUND GRID SYSTEM
TIDM/2005/C/037/10031848
40011940
35327
POWER AND CONTROL CABLE
ER 3269826
40011992
35327
POWER AND CONTROL CABLE
CAATS# 368834





--------------------------------------------------------------------------------




40012083
35327
POWER AND CONTROL CABLE
CAATS# 105622
40036599
35327
POWER AND CONTROL CABLE
CAATS# 64872
40047970
35327
POWER AND CONTROL CABLE
TIDM/2002/C/015
40047978
35327
POWER AND CONTROL CABLE
ER 85-8887
40049277
35327
POWER AND CONTROL CABLE
TIDM/2003/C/006/01
40049778
35327
POWER AND CONTROL CABLE
ER 85-6890
40050504
35327
POWER AND CONTROL CABLE
CAATS# 62842
40050527
35327
POWER AND CONTROL CABLE
ER 85-8696
40053178
35327
LIGHTNING ARRESTER 264KV
ER 85-8887
40053200
35327
LIGHTNING ARRESTER
ER 85-318
40053202
35327
TERMINATOR (POTHEAD)
ER 85-318
40055732
35327
POWER AND CONTROL CABLE
WBS TIDM/2005/C/013/001
40055885
35327
POWER AND CONTROL CABLE
ER 85-7959
40056222
35327
LIGHTNING ARRESTER 264KV
TZPR/2006/C/TR6/10030119
40056328
35327
POWER AND CONTROL CABLE
ER 85-5942
40056739
35327
POWER AND CONTROL CABLE
TIDM/2005/C/034
40056940
35327
LIGHTNING ARRESTER
ER 85-6053
40056942
35327
POWER AND CONTROL CABLE
ER 85-6053
40057068
35327
POWER AND CONTROL CABLE
ER 85-3370
40059032
35327
POWER AND CONTROL CABLE
ER 394015
40063853
35327
POWER AND CONTROL CABLE
ER 85-4843
40063864
35327
POWER AND CONTROL CABLE
ER 85-7092
40063906
35327
POWER AND CONTROL CABLE
ER 85-8513
40063946
35327
POWER AND CONTROL CABLE
ER 85-8551
40063968
35327
POWER AND CONTROL CABLE
ER 85-6207
40064075
35327
POWER AND CONTROL CABLE
ER 85-6294
40064082
35327
POWER AND CONTROL CABLE
ER 85-6459
40064097
35327
POWER AND CONTROL CABLE
ER 85-6671
40064130
35327
POWER AND CONTROL CABLE
ER 85-6782
40064146
35327
POWER AND CONTROL CABLE
ER 393801
40064177
35327
POWER AND CONTROL CABLE
ER 85-6983
40064182
35327
POWER AND CONTROL CABLE
ER 85-7028
40064186
35327
POWER AND CONTROL CABLE
ER 503946
40064225
35327
POWER AND CONTROL CABLE
ER 381099
40065355
35327
POWER AND CONTROL CABLE
WBS TIID/2006/C/001/10029741,388 WOLV CR
40076403
35327
POWER AND CONTROL CABLE
TIDM/2005/C/037/10031848
40078985
35327
POWER AND CONTROL CABLE
CAATS# 104348
40012051
35329
LIGHTING FIXTURE/SYSTEM
CAATS# 104348
40050500
35329
LIGHTING FIXTURE/SYSTEM
ER 3269826
40053199
35329
LIGHTING FIXTURE/SYSTEM
ER 85-318
40056315
35329
LIGHTING FIXTURE/SYSTEM
ER 85-1332
40056327
35329
LIGHTING FIXTURE/SYSTEM
ER 85-5942
40056939
35329
LIGHTING FIXTURE/SYSTEM
ER 85-6053
40057067
35329
LIGHTING FIXTURE/SYSTEM
ER 85-3370
40063699
35329
LIGHTING FIXTURE/SYSTEM
ER 85-8887
40063704
35329
LIGHTING FIXTURE/SYSTEM
ER 85-6053
40063850
35329
LIGHTING FIXTURE/SYSTEM
ER 85-3782
40063903
35329
LIGHTING FIXTURE/SYSTEM
ER 85-8513
40063969
35329
LIGHTING FIXTURE/SYSTEM
ER 85-6207
40064131
35329
LIGHTING FIXTURE/SYSTEM
ER 85-6782
40025656
35341
REMOTE TERMINAL UNIT (SCADA RTU)
CAATS# 105656
40025660
35341
REMOTE TERMINAL UNIT (SCADA RTU)
CAATS# 105622
40025664
35341
REMOTE TERMINAL UNIT (SCADA RTU)
CAATS# 105688
40045527
35341
METER
WBS TIDM/2003/C/031/01 161 INTERTIE SCAD
40056953
35341
REMOTE TERMINAL UNIT (SCADA RTU)
CAATS# 16897 W/O 1247
40057945
35341
REMOTE TERMINAL UNIT (SCADA RTU)
TIDM/2005/C/045
40064106
35341
INTERPOSITION CABINET
ER 85-6807
40077995
35341
REMOTE TERMINAL UNIT (SCADA RTU) UPGRADE
TIDM/2004/C/002/02 WESDAC D20ME UPGRADE





--------------------------------------------------------------------------------




40038011
35342
SEQUENTIAL EVENT RECORDER EQ# 362693
CENG/1999/C/063/00000001 161KV Hathaway
40039995
35342
SEQUENTIAL EVENT RECORDER EQ# 362696
WBS TIDM/2000/C/RDF/01 345KV HATHAWAY IN
40039996
35342
EQUIPMENT RACK/SHELF
WBS TIDM/2000/C/RDF/01 FOR 345KV SOE
40063536
36127
CLEARING, GRADING, & FILL MATERIAL (SURF
ER 13-1560 GRAVEL
40063549
36201
STATION SERVICE TRANSFORMER
ER 13-1560
40063551
36217
CONDUIT
ER 13-1560
40063640
36217
CABLE TRENCH
ER 380407
40063641
36217
CONDUIT
ER 380407
40063633
36219
RELAY AND CONTROL
ER 1-6411
40063634
36219
RELAY AND CONTROL
ER 510214
40063647
36219
RELAY AND CONTROL
ER 380407
40063558
36225
GROUND GRID SYSTEM
ER 13-1560
40063643
36225
INSULATED PLATFORM 4'
ER 380407
40063644
36225
INSULATED PLATFORM 6'
ER 380407
30015435
39705
ALARM RELAY PANEL
ER 100387
30048499
39705
COMM. STATION ALARM CONTROL RTU - DSX
WBS TIID/2006/C/001/10029741,388 WOLV CR
30054615
39705
COMM. STATION ALARM CONTROL RTU - DSX
DZPR/2008/C/002/10035625
30056984
39705
AUDIO ALARM AND CONTROL-COMBUSTIBLE GAS DETE
ER 393827 GAS DETECTOR/MONITOR
30058797
39705
ALARM RELAY PANEL
ER 101623
30015446
39711
SCADA REMOTE RTU EQ# 331679
CAATS# 104218
30044697
39711
RADIO CONTROL SYSTEM*See Long Descr (Alt Cnt
CAATS# 16897 W/O 1247
30033439
39714
MODEM - UPGRADE EQUIPMENT
CAATS# 65545
30042944
39714
MODEM
CAATS# 106611
30043225
39714
DATA NETWORK CONNECTION TO CORP NETWORK
DZPR/2005/C/DU9/10028713
30046739
39714
CISCO SYSTEMS MULTI SERVICE NETWORK ROUTERS
CITC/2006/C/405/02HW INCL HW RACKS & SYS
30048506
39717
FIBER OPTIC TRANSMITTER/TRANSCEIVER EQ# 3740
WBS TIID/2006/C/001/10029741,388 WOLV CR
30057021
39717
FIBER OPTIC CABLE - ADSS
TIDM/2004/C/002/02
30057022
39717
FIBER OPTIC TRANSMITTER/TRANSCEIVER EQ# 3857
TIDM/2004/C/002/02 DMX HC
30057023
39717
FIBER OPTIC PATCH PANEL
TIDM/2004/C/002/02
30054616
39723
DIGITAL DEHYDRATOR SYSTEM
DZPR/2008/C/002/10035625
30054617
39723
RADIO (RF) CONSTELLATION HARRISPSTRATEX EQ#
DZPR/2008/C/002/10035625
30044698
39726
EQUIPMENT RACK/SHELF*See Long Descr (Alt Cnt
CAATS# 16897 W/O 1247
30053680
39726
TELEPHONE PROTECTOR BLOCKS
ER 3726213
30053681
39726
TELEPHONE PROTECTOR BLOCKS- ADDTL COSTS
ER 3726213
30054618
39726
EQUIPMENT RACK/SHELF
DZPR/2008/C/002/10035625
30057024
39726
EQUIPMENT RACK/SHELF
TIDM/2004/C/002/02
30054404
39729
DIGITAL CHANNEL
DZPR/2008/C/002/10035624
30054405
39729
SYNCHRONIZING STANDARD
DZPR/2008/C/002/10035624
30054808
39729
DIGITAL CHANNEL
TIDM/2005/C/037/10031848 + 10032861
30057025
39729
DIGITAL MULTIPLEX SYSTEM
TIDM/2004/C/002/02 COASTCOM 24 SLOT SHEL
30054809
39732
LINE TRAP 345KV
TIDM/2005/C/037/10031848
30054810
39732
LINE TUNING UNIT
TIDM/2005/C/037/10031848
30054812
39732
PLC TRANSMITTER/RECEIVER SET EQ# 385786
TIDM/2005/C/037/10031848
30015425
39735
BATTERY AND RACK 48VDC
ER 3713880 C&D 175A
30033025
39735
BATTERY AND RACK EQ# 331355
CAATS# 65746
30033026
39735
BATTERY CHARGER
CAATS# 65746
30048495
39735
BATTERY CHARGER 48VDC
WBS TIID/2006/C/001/10029741,388 WOLV CR
30054619
39735
BATTERY AND RACK
DZPR/2008/C/002/10035625
30054620
39735
BATTERY CHARGER SAGEON 161KV YARD EQ# 383338
DZPR/2008/C/002/10035625
30054621
39735
AC POWER TRANSFER PANEL
DZPR/2008/C/002/10035625
30057028
39735
GENERATOR TRANSFER PANEL
DZPR/2010/C/DR9/10039834
30058802
39735
UNINTERRUPTIBLE POWER SUPPLY (UPS)
CITC/2006/C/412/210
30015407
39738
TELEM/FSK RECEIVER ASSEMBLY
ER 3431160
30015409
39738
TELEM/FSK TRANSMITTER ASSEMBLY
ER 3431160
30015440
39738
PROTECTIVE RELAYING RECEIVER
ER 100387
30015442
39738
PROTECTIVE RELAYING TRANSMITTER
ER 100387
30033035
39738
Analog Telementry Receiver
WBS DSPT/1999/C/022/012





--------------------------------------------------------------------------------




30043124
39738
PANEL-RELAY AND CONTROL
CAATS# 101083
30057020
39738
PROTECTIVE RELAYING TERMINAL RFL 9745 EQ# 38
TIDM/2005/C/037/10031848
30057027
39738
TELEM/TRANSMITTER OR RECEIVER TERMINAL
ER 3527637 2ND BUS VOLTAGE TELEMETRY POI
30051553
39741
INTERNET PROTOCOL (IP) TELEPHONE SYSTEM
CITC/2006/C/412/210
30015413
39744
PARTY LINE SELECTOR
ER 3394145
30015421
39744
CALL SEQUENCER
ER 3541547
30048509
39744
TELEPHONE SWITCH RS-232
WBS TIID/2006/C/001/10029741,388 WOLV CR
30058371
39744
TELEPHONE LINE SHARING SWITCH
TIDM/2004/C/002/02
30032828
39747
ANTENNA SYSTEM
CAATS# 64872
30054623
39747
(2) ANTENNA SYSTEMS - 6'
DZPR/2008/C/002/10035625
30054624
39747
(2) RADOMES 6' TELGAR
DZPR/2008/C/002/10035625
30054625
39747
TOWER FOUNDATION RE-BUILD (EQ #362491)
DZPR/2008/C/002/10035625
30054626
39747
(2) WAVEGUIDE
DZPR/2008/C/002/10035625
30054627
39747
GROUNDING GRID
DZPR/2008/C/002/10035625
30055188
39753
AIR CONDITIONER - FREE STANDING OUTSIDE A/C
TZPR/2009/C/TR9/10038873
30058372
39753
UNDERGROUND ENCLOSURE - VAULT
TZPR/2009/C/TR9/10038873
40084269
35311
CAPACITOR CELL 161 kV
TZPR/2011/C/TR6/10045542
40084270
35311
CAPACITOR FUSE 161 kV
TZPR/2011/C/TR6/10045542
40083291
35311
CAPACITOR CELL 161 kV
TZPR/2011/C/TR6/10042044
40083292
35311
CAPACITOR FUSE 161 kV
TZPR/2011/C/TR6/10042044
40056319
35311
CAPACITOR CELL EQ# 331475
ER 85-5942 161KV 36MVAR GE 100KVAR
40084662
35315
GROUP OPERATED SWITCH 161KV 2000A
TZPR/2012/C/001/ESA
40084168
35319
RELAY AND CONTROL
TZPR/2011/C/TR1/10045365
40088444
35319
RELAY AND CONTROL
TZPR/2013/C/TR1/10050605
40084663
35327
INSULATOR, POST 169KV
TZPR/2012/C/001/ESA
40084664
35327
INSULATOR, POST 161KV
TZPR/2012/C/001/ESA
40084661
35327
BUS
TZPR/2012/C/001/ESA
40088443
35327
BUS
TZPR/2013/C/TR1/10050605
30054527
39005
BUILDING - COTTAGE
ER 85-318
30059607
39011
SEWER SYSTEM
ER 3326386 COTTAGE #2
30001168
39405
GENERAL MASS UNITIZATION
1998 BALANCE CONVERSION
30001166
39405
GENERAL MASS UNITIZATION
1998 BALANCE CONVERSION
30008365
39505
GENERAL MASS UNITIZATION
1998 BALANCE CONVERSION
30008367
39505
GENERAL MASS UNITIZATION
1998 BALANCE CONVERSION
30008369
39505
GENERAL MASS UNITIZATION
1998 BALANCE CONVERSION
30064756
39700
CY2013 GOSHEN 345 SUB COMM EQUIP (C/C 13696)
 
30063245
39700
CY2012 GOSHEN SUB COMM EQUIP (C/C 13696)
 
30064754
39700
CY2013 GOSHEN 161 SUB COMM EQUIP (C/C 13696)
 
30059171
39729
DIGITAL MULTIPLEX SYSTEM - ATLAS 550 & COASTCOM
TIID/2007/C/001/WCGSP2DA DAF
30065523
39700
CY2014 GOSHEN 161 COMM EQUIP (C/C 13696)
 
 
 
 
 
Location: 540060 - Jim Bridger Substation, WY
 
Asset
FERC Class
Asset description
2nd Line of Description
40007544
35201
CABLE TRAY
CAATS #13057
40007548
35201
CONTROL BUILDING
CAATS #13057
40038221
35201
CONTROL BUILDING ROOF
CAATS# 64232
40007552
35201
FLOOR
CAATS #13057
40056177
35205
HEATER (BASEMENT)
TJBM/2005/C/003
40058066
35205
HEATER 480V 10KW
TJBM/2005/C/006
40007584
35205
HVAC SYSTEM
CAATS #13057
40038222
35205
HVAC SYSTEM
CAATS# 63682 AIR CONDITIONING SYSTEM
40007568
35207
ELECTRICAL SYSTEM
CAATS #13057
40007580
35207
GROUND MAT
CAATS #13057
40007564
35207
LOAD CENTER
CAATS #13057
40007592
35207
PANEL
CAATS #13057
40075533
35209
SECURITY SYSTEM
WBS TZRS/2008/C/002/10035467 AVTEC
40007588
35215
FIRE PROTECTION SYSTEM
CAATS W/O 4329





--------------------------------------------------------------------------------




40007572
35227
CABLE TRENCH
CAATS #13057
40007512
35227
CLEARING, GRADING, & FILL MATERIAL (SURF
CAATS #10711
40007576
35227
CONDUIT
CAATS #13057
40007516
35227
CULVERT (FOR YARD DRAINAGE SYSTEM)
CAATS #10711
40007560
35227
DRAINAGE SYSTEM
CAATS #13057
40007532
35227
FENCE
CAATS #10711
40077933
35227
FENCE
ER 31-12754-517
40007524
35227
GATE
CAATS #10711
40007528
35227
GATE
CAATS #10711
40007508
35227
ROADWAY, INCL. CLRING, GRADING, SURFACE
CAATS #10711
40007536
35227
SITE PREPARATION & EXCAVATION
CAATS #13057
40063290
35227
SLIDE GATE
ER 20009
40007520
35227
WHEEL GUARD
CAATS #10711
40049623
35229
FLOODLIGHT
ER 31-17813-586
40036927
35300
RS232 SWITCH
WBS CENG/1999/C/098/W65597
40063292
35301
CURRENT TRANSFORMER
ER 16507 WEST
40063381
35301
DOBLE LINK
ER 11690
40021098
35317
CONDUIT
CAATS #10711
40077932
35317
CONDUIT
ER 31-12754-517
40063369
35317
UNDERGROUND ENCLOSURE(MANHOLE)
ER 11369 COVER ONLY
40065386
35319
ANNUNCIATOR
WBS TWYM/2005/C/030
40077929
35319
ANNUNCIATOR 36 PT
ER 31-12754-517
40058972
35319
DIGITAL FAULT RECORDER
TJBM/2006/C/001
40063383
35319
FAULT RECORDER
ER 22628
40021190
35319
LOAD CENTER
CAATS #60192
40021293
35319
OSCILLOGRAPH
CAATS #105078
40018247
35319
RELAY AND CONTROL
CAATS #60031
40021106
35319
RELAY AND CONTROL
CAATS #60031
40063273
35319
RELAY AND CONTROL
CAATS W/O 11780
40057780
35319
RELAY AND CONTROL
CAATS# 10725
40057782
35319
RELAY AND CONTROL
CAATS# 10726
40057783
35319
RELAY AND CONTROL
CAATS# 12893
40021309
35319
RELAY AND CONTROL
CAATS# 4553
40057784
35319
RELAY AND CONTROL
CAATS# 62800
40057796
35319
RELAY AND CONTROL
CAATS# 62841
40057809
35319
RELAY AND CONTROL
CAATS# 62882
40038219
35319
RELAY AND CONTROL
CAATS# 63617 MICROWAVE PANEL
40063384
35319
RELAY AND CONTROL
ER 22678
40063294
35319
RELAY AND CONTROL
ER 45293
40079126
35319
RELAY AND CONTROL
TJBM/2004/C/002/01
40078952
35319
RELAY AND CONTROL
TZRS/2009/C/TR2/10037943
40078953
35319
RELAY AND CONTROL
TZRS/2009/C/TR2/10037944
40070172
35319
RELAY AND CONTROL
WBS TMGM/2006/C/004/10031772
40070203
35319
RELAY AND CONTROL
WBS TMGM/2006/C/004/10031773
40078702
35319
RELAY AND CONTROL
WBS TZRS/2008/C/009/JBRLYS
40063374
35319
SATELLITE CLOCK
ER 11277
40077930
35321
AUTOMATIC TRANSFER SWITCH
ER 31-12754-517
40036047
35321
BATTERY AND RACK
WBS DEVA/1999/C/001/C0001575
40047847
35321
BATTERY AND RACK 125VDC
WBS TJBM/2003/C/003 200AH C&D
40021110
35321
BATTERY CHARGER
CAATS #59396
40047848
35321
BATTERY CHARGER 125VDC
WBS TJBM/2003/C/003 20A LAMARCHE
40063358
35321
RECTIFIER/INVERTER
ER 18219 120VDC TO 120VAC 250A
40077934
35323
GENERATOR
ER 31-12754-517
40021213
35325
GROUND GRID SYSTEM
CAATS #60031
40021134
35325
GROUND MAT
CAATS #10711
40021305
35327
LIGHTNING ARRESTER
ER 45410-4269
40063373
35327
LIGHTNING ARRESTER 36KV
ER 2841 ON T-3381
40077939
35327
LIGHTNING ARRESTER 36KV
ER 31-12754-517





--------------------------------------------------------------------------------




40021102
35327
POWER AND CONTROL CABLE
CAATS #10711
40021142
35327
POWER AND CONTROL CABLE
CAATS #10711
40021146
35327
POWER AND CONTROL CABLE
CAATS #10711
40021150
35327
POWER AND CONTROL CABLE
CAATS #10711
40021154
35327
POWER AND CONTROL CABLE
CAATS #10711
40021158
35327
POWER AND CONTROL CABLE
CAATS #10711
40021162
35327
POWER AND CONTROL CABLE
CAATS #10711
40021166
35327
POWER AND CONTROL CABLE
CAATS #10711
40021221
35327
POWER AND CONTROL CABLE
CAATS #60031
40057799
35327
POWER AND CONTROL CABLE
CAATS# 62841
40057807
35327
POWER AND CONTROL CABLE
CAATS# 62882
40077940
35327
POWER AND CONTROL CABLE
ER 31-12754-517
40079125
35327
POWER AND CONTROL CABLE
TJBM/2004/C/002/01
40078701
35327
POWER AND CONTROL CABLE
WBS TZRS/2008/C/009/JBRLYS
40077938
35329
LIGHTING FIXTURE/SYSTEM
ER 31-12754-517
40021301
35339
FIRE PROTECTION SYSTEM
CAATS W/O 75399-421
40040246
35340
RAZ Y2K CONTROLS
DTEC/1999/C/008/C0036801 TO BRIDGER
40040765
35340
TRAVELING WAVE FAULT LOCATOR SYSTEM
CAATS #63251
40027216
35341
REMOTE TERMINAL UNIT (SCADA RTU)
CAATS #105078
40027212
35341
REMOTE TERMINAL UNIT (SCADA RTU)
CAATS #60031
40047692
35341
REMOTE TERMINAL UNIT (SCADA RTU)
TJBM/2003/C/004
40063356
35341
SEQUENCE OF EVENT RECORDER
ER 17310
40021114
35342
SEQUENTIAL EVENT RECORDER
CAATS #59397
40021114
35342
SEQUENTIAL EVENT RECORDER REBUILD
WBS TJBM/2005/C/002
30058820
39708
TELLABS DATA BRIDGE
TJBM/2004/C/002/01
30058821
39714
DATA SWITCH
TJBM/2004/C/002/01
30058825
39714
ROUTER
TJBM/2004/C/002/01
30037062
39723
ANALOG MICROWAVE RADIO
CENG/1999/C/060
30044193
39723
MW RADIO EQUIP
CAATS# 51301 W/O 3826
30058823
39726
EQUIPMENT SHELF
TJBM/2004/C/002/01
30027198
39726
RADIO COMM, CTV, TRANSDUCER
CAATS #7540060
30044194
39729
CHANNEL BANK
CAATS# 51301 W/O 3826
30058822
39729
DIGITAL MULTIPLEX SYSTEM-COASTCOMM
TJBM/2004/C/002/01
30036272
39735
48 VDC 100 AMP BATTERY CHARGER
TJBM/2002/C/RDF/01
30036271
39735
640 AMP BATTERY BANK AND RACK
TJBM/2002/C/RDF/01
30044197
39735
AC POWER EQUIP
CAATS# 51301 W/O 3826
30044198
39735
DC POWER EQUIP
CAATS# 51301 W/O 3826
30042164
39738
AUDIO-TONE PROTECTIVE RELAYING SYSTEM
CAATS# 11380
30042165
39738
AUDIO-TONE PROTECTIVE RELAYING SYSTEM
CAATS# 14337
30042166
39738
AUDIO-TONE PROTECTIVE RELAYING SYSTEM
CAATS# 14344
30027208
39738
AUDIO-TONE PROTECTIVE RELAYING TERMINAL
CAATS W/O 840
30027210
39744
TELEPHONE
CAATS# 13057
30044199
39747
ANTENNA
CAATS# 51301 W/O 3826
30044201
39747
TOWER
CAATS# 51301 W/O 3826
40088316
35205
HVAC (AIR CONDITIONER)
TZRS/2013/C/TR6/10050422
40086963
35219
FOUNDATION AND SUBSTRUCTURE
TZRS/2011/C/700/10045042
40085954
35227
CLEARING, GRADING, & FILL MATERIAL (SURF
TZRS/2011/C/TU4/362KVCB
40085712
35227
CLEARING, GRADING, & FILL MATERIAL (SURF
TWYO/2011/C/003/JBRASCD
40086964
35227
OIL STORAGE TANK (TANK392594)
TZRS/2011/C/700/10045042
40086629
35227
ROADWAY, INCL. CLRING, GRADING, SURFACE
TZRS/2010/C/TR1/10041645
40085759
35227
ROADWAY, INCL. CLRING, GRADING, SURFACE
SJIM/20111/C/037/U1GSU
40085715
35301
REACTOR INSTALL COSTS EQ# 392863
TWYO/2011/C/003/JBRASCD 345KV 600A 2mH
40085716
35301
REACTOR INSTALL COSTS EQ# 392864
TWYO/2011/C/003/JBRASCD 345KV 600A 2mH
40085717
35301
REACTOR INSTALL COSTS EQ# 392865
TWYO/2011/C/003/JBRASCD 345KV 600A 2mH
40085715
35301
REACTOR EQ# 392863
TWYO/2011/C/003/JBRASCD 345KV 600A 2mH
40085716
35301
REACTOR EQ# 392864
TWYO/2011/C/003/JBRASCD 345KV 600A 2mH
40085717
35301
REACTOR EQ# 392865
TWYO/2011/C/003/JBRASCD 345KV 600A 2mH
40085953
35309
BREAKER EQ# 392263
TZRS/2011/C/TU4/362KVCB





--------------------------------------------------------------------------------




40086625
35309
BREAKER HEATER TANK EQ# 383502
TZRS/2010/C/TR1/10041645
40086625
35309
BREAKER S/N H362A2587201 EQ# 383502
TZRS/2010/C/TR1/10041645
40086625
35309
BREAKER INSTALL COSTS EQ# 383502
TZRS/2010/C/TR1/10041645
40084770
35317
CONDUIT
TZRS/2012/C/TR6/10046514
40085955
35317
FOUNDATION AND SUBSTRUCTURE
TZRS/2011/C/TU4/362KVCB
40085713
35317
FOUNDATION AND SUBSTRUCTURE
TWYO/2011/C/003/JBRASCD
40085718
35317
STEEL STRUCTURE
TWYO/2011/C/003/JBRASCD
40086630
35317
STEEL STRUCTURE
TZRS/2010/C/TR1/10041645
40086626
35317
CABLE TRENCH
TZRS/2010/C/TR1/10041645
40087371
35319
RELAY AND CONTROL
TZRS/2013/C/TR2/10048561
40087998
35319
RELAY AND CONTROL
TZRS/2011/C/TR2/10044576
40088124
35319
RELAY AND CONTROL
TZRS/2011/C/TR2/10044127
40086420
35319
RELAY AND CONTROL
TZRS/2011/C/TR2/10044574
40086529
35319
RELAY AND CONTROL
TZRS/2011/C/TR2/10044580
40086527
35319
RELAY AND CONTROL
TZRS/2011/C/TR2/10044579
40087372
35319
RELAY AND CONTROL
TZRS/2011/C/TR6/10044458
40087373
35319
RELAY AND CONTROL
TZRS/2011/C/TR2/10044573
40087493
35319
DIGITAL FAULT RECORDER - UPGRADE CARD TO WISP
TUTH/2011/C/003/10043452 SYNCHROPHASER SYSTEM
40087757
35319
RELAY AND CONTROL
TZRS/2013/C/TR2/10049661
40086695
35319
RELAY AND CONTROL
TWYO/2011/C/005/JBRASDAT
40086297
35319
RELAY AND CONTROL
TZRS/2011/C/TR2/10044621
40086423
35319
RELAY AND CONTROL
TZRS/2011/C/TR2/10044623
40086292
35319
RELAY AND CONTROL
TZRS/2011/C/TR2/10044622
40084142
35319
RELAY AND CONTROL
TZRS/2011/C/TR2/10043857
40086284
35319
RELAY AND CONTROL
TZRS/2011/C/TR2/10044128
40086244
35319
RELAY AND CONTROL
TZRS/2011/C/TR2/10044129
40086422
35319
RELAY AND CONTROL
TZRS/2011/C/TR2/10044577
40084660
35319
RELAY AND CONTROL
TWYO/2010/C/TMR/10042028
40081561
35319
RELAY AND CONTROL
TZRS/2011/C/TR2/10042256
40082050
35319
RELAY AND CONTROL
CWES/2007/C/002/BRGBORAH
40082051
35319
RELAY AND CONTROL
CWES/2007/C/002/BRGKNPRT
40082049
35319
RELAY AND CONTROL
CWES/2007/C/002/BRGBORAH
40086628
35319
RELAY AND CONTROL
TZRS/2010/C/TR1/10041645
40083306
35319
RELAY AND CONTROL
TWYO/2010/C/TMR/10042027
40085714
35325
GROUND GRID SYSTEM
TWYO/2011/C/003/JBRASCD
40085956
35325
GROUND GRID SYSTEM
TZRS/2011/C/TU4/362KVCB
40087756
35327
POWER AND CONTROL CABLE
TZRS/2013/C/TR2/10049661
40084659
35327
POWER AND CONTROL CABLE
TWYO/2010/C/TMR/10042028
40084771
35327
POWER AND CONTROL CABLE
TZRS/2012/C/TR6/10046514
40085711
35327
BUS
TWYO/2011/C/003/JBRASCD
40083305
35327
POWER AND CONTROL CABLE
TWYO/2010/C/TMR/10042027
40086627
35327
POWER AND CONTROL CABLE
TZRS/2010/C/TR1/10041645
40086236
35340
STEP-UP TRANSFORMER SPARE EQ# 10038321
SJIM/2011/C/051/U1GSU GE-PROLEC
40053573
35340
STEP-UP TRANSFORMER DISSOLVED GAS ANALYZER T-3487
SJIM/2012/C/085/GSUSEV
40025077
35340
STEP-UP TRANSFORMER DISSOLVED GAS ANALYZER T-3485
SJIM/2012/C/085/GSUSEV
40053620
35340
STEP-UP TRANSFORMER TEMP GAUGE EQ# 339969
SJIM/20111/C/037/U1GSU
40053620
35340
STEP-UP TRANSFORMER LOAD TAP CHANGER EQ# 339969
SJIM/20111/C/037/U1GSU
40085758
35340
RELAY AND CONTROL
SJIM/20111/C/037/U1GSU
40085757
35340
BUS
SJIM/20111/C/037/U1GSU
40053620
35340
STEP-UP TRANSFORMER INSTALL COSTS EQ# 339969
SJIM/20111/C/037/U1GSU
40083336
35341
HMI (MONITOR)
TZRS/2011/C/TR2/10044330
40081455
35341
HMI MONITOR
TZRS/2010/C/TR6/10041571
30044190
39005
SHELTER
XFERED FROM NU CAATS - Proj 51301 WO 3826
30059688
39011
SITE DEVELOPMENT
XFERED FROM NU CAATS - Proj 51301 WO 3826
30058824
39120
FIREWALL
TJBM/2004/C/002/01





--------------------------------------------------------------------------------




30064755
39700
CY2013 BRIDGER SUB COMM EQUIP (C/C 13918)
 
40037972
35319
RELAY AND CONTROL
CAATS #37855
40063425
35319
RELAY AND CONTROL
CAATS# 64841
40055241
35319
RELAY AND CONTROL
TJBM/2005/C/001/10027424
40047923
35319
RELAY AND CONTROL
TWYM/2002/C/001/10016783
40065263
35319
RELAY AND CONTROL
TWYM/2005/C/046/10025370
40065262
35327
POWER AND CONTROL CABLE
TWYM/2005/C/046/10025370
30037769
39705
SCADA L&G
TWYM/2002/C/001/10012390
30047883
39714
MODEM
CAATS# 64841
30037772
39717
FIBER OPTIC TRANSMITTER/RECEIVER
TWYM/2002/C/001/10012390
30041287
39729
JB SUB DIG MULT CARD FOR T1 CIRC JB TO CASPER
CITC/2005/C/501/51
30058806
39729
DIGITAL CHANNEL
TIDM/2005/C/037/10032866
30037773
39729
DIGITAL MULTIPLEXER
TWYM/2002/C/001/10012390
30037774
39729
DIGITAL MULTIPLEXER SHELF
TWYM/2002/C/001/10012390
30033442
39738
AUDIO-TONE PROTECTIVE RELAYING SYSTEM
CAATS #37677
30033448
39738
AUDIO-TONE PROTECTIVE RELAYING SYSTEM
CAATS #37855
30047884
39738
TRANSMITTER, RECEIVER, 125 VDC, RFL 6745
CAATS# 64841
30037771
39738
Telemetry Receiver
TWYM/2002/C/001/10012390
30037770
39738
Tone Relay Equip
TWYM/2002/C/001/10012390
40084979
35227
CLEARING, GRADING & FILL MATERIAL
TIID/2007/C/002/JBSUB
40084980
35317
CONDUIT
TIID/2007/C/002/JBSUB
40084985
35319
RELAY AND CONTROL
TIID/2007/C/002/JBSUB
40084982
35325
GROUND GRID SYSTEM
TIID/2007/C/002/JBSUB
40084984
35327
POWER AND CONTROL CABLE
TIID/2007/C/002/JBSUB
40084986
35341
SEQUENTIAL EVENT RECORDER
TIID/2007/C/002/JBSUB
30061281
39700
CY2010 JB SUM COMM EQUIP (C/C 13918)
 
 
 
 
 
 
Locations 085051 - Populus Substation, ID
 
Asset & Sub#
FERC
Asset description
 
1032660
3501000
POPULUS SUB LAND - BASTION PROP IDBA-0019
 
3043120
3501000
POPULUS SUB LAND IDBA-0016
 
3043110
3501000
POPULUS SUB LAND IDBA-0015
 
3043130
3501000
POPULUS SUB LAND IDBA-0017
 
400801440
3520000
CONTROL BUILDING
 
400801530
3520000
METAL CABINET (FOR FIBER OPTICS)
 
400802060
3520000
SECURITY SYSTEM
 
400801490
3520000
FOUNDATION AND SUBSTRUCTURE - CTRL BLDG
 
400801420
3520000
CLEARING, GRADING, & FILL MATERIAL (SURF
 
400801470
3520000
FENCE & GATES
 
400801570
3530000
STATION SERVICE TRANSFORMER
 
400801430
3530000
CONDUIT
 
400801480
3530000
FOUNDATION AND SUBSTRUCTURE - COMMON
 
400803840
3530000
CABLE TRENCH
 
400801550
3530000
RELAY AND CONTROL
 
400803040
3530000
RELAY AND CONTROL
 
400866940
3530000
RELAY AND CONTROL
 
400885860
3530000
RELAY AND CONTROL
 
400801450
3530000
DIGITAL FAULT RECORDER
 
400801340
3530000
ANNUNCIATOR
 
400801400
3530000
CABLE TERMINATION CABINET
 
400802010
3530000
METERING PACKAGE (CT/VT) 345KV
 
400801350
3530000
AUTOMATIC TRANSFER SWITCH
 
400801360
3530000
BATTERY AND RACK 125VDC EQ# 381622
 
400801370
3530000
BATTERY AND RACK 48VDC EQ# 381620
 
400801380
3530000
BATTERY CHARGER 125VDC EQ# 381623
 
400801390
3530000
BATTERY CHARGER 48VDC EQ# 381621
 
400801500
3530000
GENERATOR
 
400801510
3530000
GROUND GRID SYSTEM
 





--------------------------------------------------------------------------------




400802030
3530000
OIL SPILL CONTAINMENT
 
400866930
3530000
POWER AND CONTROL CABLE
 
400801540
3530000
POWER AND CONTROL CABLE
 
400801520
3537000
HMI AUTOMATION (PC, PRINTER, SOFTWARE)
 
400801560
3537000
REMOTE TERMINAL UNIT (SCADA RTU)
 
300586560
3900000
PREFAB BUILDING - 2 ROOM GFRC CONCRETE 11' x 24'
 
300601730
3900000
SITE CLEARING
 
300601740
3900000
SITE GROUNDING
 
300601970
3970000
CY2010 COMMUNICATION EQUIPMENT (CC 13696) JO
 
300591510
3970000
CY2010 COMMUNICATION EQUIPMENT (CC 13696) CA
 
300613090
3970000
DA CY2011 POPULUS COMMUNICATIN EQUIP (C/C 12580)
 
300643030
3970000
CY2012 POPULUS SUB COMM EQUIP (CC 13696)
 
300586410
3970000
RTU - GE CANADA
 
300586420
3970000
ROUTER - CISCO 2811
 
300586430
3970000
DEHYDRATOR SYSTEM
 
300586440
3970000
RADIO (RF) 11 GHZ 28DS1 TO RED ROCK EQ#XXXXXX
 
300586450
3970000
EQUIPMENT RACK/SHELF w FUSE PANEL
 
300586460
3970000
DIGITAL MULTIPLEX SYSTEM COASTCOM R409
 
300586470
3970000
BATTERY AND RACK DEKA EAST PENN UNIGY II EQ#XXXXXX
 
300586480
3970000
BATTERY AND RACK EQ #XXXXXX
 
300586490
3970000
BATTERY CHARGER EQ#XXXXXX
 
300586500
3970000
AC POWER TRANSFER PANEL
 
300586510
3970000
EMERGENCY POWER GENERATOR SYSTEM ONAN 35KW
 
300586520
3970000
PROPANE STORAGE TANK
 
300586530
3970000
ANTENNA SYSTEM - HP6-107-PIA EQ#XXXXXX
 
300586540
3970000
ANTENNA SYSTEM - 6' TELGAR RADOME
 
300586550
3970000
TOWER SABRE S3TL 150' EQ#XXXXXX
 
300586900
3970000
WAVEGUIDE
 











--------------------------------------------------------------------------------




EXHIBIT B
Description of Idaho Power Common Equipment2 
2 An updated list of Idaho Power’s Common Equipment that reflects any changes in
Idaho Power’s Common Equipment between the Execution Date and the Effective Date
shall be mutually agreed to by the Parties pursuant to the JPSA and the updated
list shall replace the above list effective as of the Effective Date.
Category
Adelaide Description
Vin Year
35011
LAND OWNED IN FEE TS
1974
35011
PERMANENT LAND IMPROVEMENTS TS
1975
35011
PERMANENT LAND IMPROVEMENTS TS
1977
35200
DRAINAGE SYSTEMS-CULVERTS, ETC
1976
35200
YARD SURFACING - GRAVEL, ETC.
1976
35200
YARD SURFACING - GRAVEL, ETC.
1977
35200
ENGR, SURVEYING OR CONSULTING
1976
35200
PERIMETER FENCE & GATES
1977
35200
WATER WELL PUMP
1977
35200
SEPTIC TANK & CESSPOOL
1977
35200
SEWER LINE
1977
35200
LIGHT LOWERING DEVICE & LIGHT
1977
35200
LIGHT MAST
1977
35200
FOUNDATION - STATION BUILDING
1977
35200
COMPLETE STATION BUILDING
1977
35200
BUILDING PLUMBING SYSTEM
1977
35200
BUILDING HVAC SYSTEM
1977
35200
BUILDING ELECTRICAL SYSTEM
1977
35200
BUILDING ELECTRICAL SYSTEM
1977
35200
D.C. EMERGENCY FIXTURE
1977
35200
BUILDING ELECTRICAL SYSTEM
1977
35200
BUILDING ELECTRICAL SYSTEM
1977
35200
LOCAL SERVICE FND
1977
35200
FOUNDATION - COMMUNICATION
1977
35200
EQUIPMENT PAD
1977
35200
LIGHTING MAST FND
1977
35200
CONCRETE SURFACE TRENCH W/LIDS
1977
35200
CONDUIT & FITTINGS UNDERGROUND
1977
35200
CONDUIT & FITTINGS UNDERGROUND
1995
35200
UNIWALKS
1977
35200
LOCAL SERVICE STRUCTURE
1977
35200
METAL STRUCT - COMMUNICATION
1977
35200
15KV BUS SUP, CT, PT, MISC STR
1977
35300
CABLE TRAY AND ACCESSORIES
1977
35300
CABLE TRAY AND ACCESSORIES
1995
35300
INSULATORS - PIN OR POST
1977
35300
10" DISC INSULATORS
1977
35300
266.8 MCM CONDUCTOR ALUMINUM
1977
35300
1/8" X 1" FLAT BAR COPPER
1977
35300
CONTROL WIRE - LOW VOLTAGE
1977
35300
#18 - #19 CONTROL WIRE
1995
35300
#18 - #19 CONTROL WIRE
1980
35300
#18 - #19 CONTROL WIRE
1991
35300
#18 - #19 CONTROL WIRE
1993
35300
#18 - #19 CONTROL WIRE
1995
35300
#18 - #19 CONTROL WIRE
1995
35300
#18 - #19 CONTROL WIRE
1996
35300
#18 - #19 CONTROL WIRE
1980





--------------------------------------------------------------------------------




35300
#18 - #19 CONTROL WIRE
1993
35300
#18 - #19 CONTROL WIRE
1995
35300
#18 - #19 CONTROL WIRE
1996
35300
#14 - #16 CONTROL WIRE
1995
35300
#14 - #16 CONTROL WIRE
1993
35300
#14 - #16 CONTROL WIRE
1977
35300
#14 - #16 CONTROL WIRE
1977
35300
#14 - #16 CONTROL WIRE
1980
35300
#14 - #16 CONTROL WIRE
1996
35300
#14 - #16 CONTROL WIRE
1996
35300
#14 - #16 CONTROL WIRE
1977
35300
#14 - #16 CONTROL WIRE
1980
35300
#14 - #16 CONTROL WIRE
1991
35300
#10 - #12 CONTROL WIRE
1995
35300
#10 - #12 CONTROL WIRE
1991
35300
#10 - #12 CONTROL WIRE
1993
35300
#10 - #12 CONTROL WIRE
1995
35300
#10 - #12 CONTROL WIRE
1977
35300
#10 - #12 CONTROL WIRE
1995
35300
#10 - #12 CONTROL WIRE
1991
35300
#10 - #12 CONTROL WIRE
1995
35300
#10 - #12 CONTROL WIRE
1995
35300
#10 - #12 CONTROL WIRE
1995
35300
#10 - #12 CONTROL WIRE
1977
35300
#7 - #9 CONTROL WIRE
1977
35300
#7 - #9 CONTROL WIRE
1977
35300
#7 - #9 CONTROL WIRE
1980
35300
#7 - #9 CONTROL WIRE
1977
35300
#7 - #9 CONTROL WIRE
1977
35300
#1 - #6 CONTROL WIRE
1977
35300
#1 - #6 CONTROL WIRE
1977
35300
#1 - #6 CONTROL WIRE
1977
35300
#1 - #6 CONTROL WIRE
1977
35300
#1 - #6 CONTROL WIRE
1977
35300
#1 - #6 CONTROL WIRE
1995
35300
4/0 COPPER CONTROL WIRE
1977
35300
350 MCM ALUM CONTROL WIRE
1977
35300
350 MCM COPPER CONTROL WIRE
1977
35300
500 MCM COPPER CONTROL WIRE
1977
35300
COMPOSITE CABLE - LOW VOLTAGE
1995
35300
GROUNDING AND FITTINGS
1995
35300
#6 COPPER GROUND
1977
35300
#6 COPPER GROUND MAT
1977
35300
#6 COPPER GROUND MAT
1995
35300
7/16 COPPER GROUND
1977
35300
2/0 COPPER GROUND
1977
35300
250 MCM COPPER GROUND
1977
35300
CONDUIT & FITTINGS ABOVE GROUN
1995
35300
CONDUIT & FITTINGS ABOVE GROUN
1995
35300
CONDUIT & FITTINGS ABOVE GROUN
1977
35300
CONDUIT & FITTINGS ABOVE GROUN
1977
35300
CONDUIT & FITTINGS ABOVE GROUN
1977
35300
CONDUIT & FITTINGS ABOVE GROUN
1995
35300
CONDUIT & FITTINGS ABOVE GROUN
1977
35300
CONDUIT & FITTINGS ABOVE GROUN
1977
35300
2" - 3-1/2" CONDUIT
1995
35300
2" - 3-1/2" CONDUIT
1977





--------------------------------------------------------------------------------




35300
2" - 3-1/2" CONDUIT
1977
35300
5" CONDUIT
1977
35300
SMALL ELECTRICAL ENCLOSURE
1995
35300
SMALL ELECTRICAL ENCLOSURE
1977
35300
50KVA LOCAL SERVICE XFMR
1977
35300
167-499KVA LOCAL SERVICE XFMR
1977
35300
SWITCH - POWER FUSE
1977
35300
CONTROL RACK/PANEL FRAME
1977
35300
CONTROL RACK/PANEL FRAME
1977
35300
CONTROL RACK/PANEL FRAME
1977
35300
CONTROL RACK/PANEL FRAME
1977
35300
CONTROL RACK/PANEL FRAME
1977
35300
CONTROL RACK/PANEL FRAME
1991
35300
CONTROL RACK/PANEL FRAME
1995
35300
CONTROL RACK/PANEL FRAME
1995
35300
CONTROL RACK/PANEL FRAME
1995
35300
CONTROL RACK/PANEL FRAME
1977
35300
CONTROL RACK/PANEL FRAME
1977
35300
CONTROL RACK/PANEL FRAME
1977
35300
PROTECTION EQUIPMENT
1996
35300
CONTROL COMPUTER & PERIPHERALS
1995
35300
PROTECTION EQUIPMENT
1995
35300
PROTECTION EQUIPMENT
1995
35300
PROTECTION EQUIPMENT
1995
35300
PROTECTION EQUIPMENT
1995
35300
PROTECTION EQUIPMENT
1995
35300
PROTECTION EQUIPMENT
1995
35300
PROTECTION EQUIPMENT
1995
35300
PROTECTION EQUIPMENT
1995
35300
PROTECTION EQUIPMENT
1995
35300
METERING EQUIPMENT
1993
35300
METERING EQUIPMENT
1995
35300
CONTROL EQUIPMENT
1977
35300
CONTROL EQUIPMENT
1977
35300
CONTROL EQUIPMENT
1980
35300
CONTROL EQUIPMENT
1980
35300
CONTROL EQUIPMENT
1965
35300
CONTROL EQUIPMENT
1977
35300
CONTROL EQUIPMENT
1980
35300
CONTROL EQUIPMENT
1965
35300
CONTROL EQUIPMENT
1977
35300
CONTROL EQUIPMENT
1980
35300
CONTROL EQUIPMENT
1980
35300
CONTROL EQUIPMENT
1977
35300
CONTROL EQUIPMENT
1977
35300
CONTROL EQUIPMENT
1980
35300
CONTROL EQUIPMENT
1980
35300
CONTROL EQUIPMENT
1995
35300
CONTROL EQUIPMENT
1995
35300
CONTROL EQUIPMENT
1995
35300
SCADA EQUIPMENT
1991
35300
COMM RACK/PANEL FRAME
1977
35300
COMM RACK/PANEL FRAME
1977
35300
COMMUNICATIONS EQUIP
1977
35300
AUXILIARY LOAD CENTER
1977
35300
LOAD CENTER, AC
1977
35300
LOAD CENTER, DC
1995
35300
10 - 40 AMP CIR BRKR
1991





--------------------------------------------------------------------------------




35300
10 - 40 AMP CIR BRKR
1995
35300
TRANSFER SWITCH
1977
35300
ALARM SYSTEMS-WIRED CIRCUITS
1992
35300
BOX, CABINET OR PANEL
1995
35300
OTHER METERING EQUIPMENT
1995
35300
OTHER METERING EQUIPMENT
1995
35300
MISC OFFICE FURNITURE
1975
35300
CHAIR
1952
35300
CHAIR
1953
35300
CHAIR
1964
35300
DESK
1931
35300
DESK
1950
35300
DESK
1961
35300
DESK
1977
35300
FILE CABINET
1977
35300
TABLE
1952
35300
TABLE
1954
35300
COMPUTER AND PERIPHERALS
1991
35300
PRINTER
1991
39720
MICROWAVE, ANTENNA
1999
39720
MICROWAVE, EQUIPMENT
1999
39720
MICROWAVE, EQUIPMENT
1999
39720
MICROWAVE, CARD UNIT
1999
39720
MICROWAVE, CARD UNIT
1999
35300
#18 - #19 CONTROL WIRE
1999
35300
#14 - #16 CONTROL WIRE
1999
35300
#10 - #12 CONTROL WIRE
1999
35200
SMOKE DETECTOR
2001
35300
METER
1999
39720
MICROWAVE, EQUIPMENT
2000
39720
MICROWAVE, ANTENNA
2000
39720
MICROWAVE, STRUCT(POLES&FIX)
1998
39720
MICROWAVE, STRUCT(POLES&FIX)
1998
35200
BUILDING HVAC SYSTEM
2004
35300
AUXILIARY LOAD CENTER
2004
35300
130 VOLT BATTERY CHARGER
2003
35300
130 VOLT BATTERY
2003
35300
BATTERY RACK
2003
35300
SAFETY SWITCH
2003
35300
PROTECTION EQUIPMENT
2005
35200
SITE PREPARATION & IMPROVEMENT
2005
35200
SUPERSTRUCTURE ROOF
2005
35300
CONTROL RACK/PANEL FRAME
2006
35300
DISTANCE / FAULT LOCATOR
2006
35300
COMMUNICATIONS EQUIP
2006
35200
FOUNDATION - OTHER EQUIPMENT
2006
35200
CONDUIT & FITTINGS UNDERGROUND
2006
35200
METAL STRUCT - OTHER SUPPORT
2006
35200
METAL STRUCT - EQUIPMENT
2006
35300
CONTROL WIRE - LOW VOLTAGE
2006
35300
COAXIAL CABLE
2006
35300
GROUNDING AND FITTINGS
2006
35300
CONDUIT & FITTINGS ABOVE GROUN
2006
35300
SMALL ELECTRICAL ENCLOSURE
2006
35300
CONTROL RACK/PANEL FRAME
2006
35300
CONTROL RACK/PANEL FRAME
2006
35300
CONTROL RACK/PANEL FRAME
2006
35300
CONTROL RACK/PANEL FRAME
2006





--------------------------------------------------------------------------------




35300
CONTROL RACK/PANEL FRAME
2006
35300
PROTECTION EQUIPMENT
2006
35300
PROTECTION EQUIPMENT
2006
35300
PROTECTION EQUIPMENT
2006
35300
CONTROL EQUIPMENT
2006
35300
CONTROL EQUIPMENT
2006
35300
CONTROL EQUIPMENT
2006
35300
CONTROL EQUIPMENT
2006
35300
ALARM/MONITORING EQUIPMENT
2006
35300
ALARM/MONITORING EQUIPMENT
2006
35300
ALARM/MONITORING EQUIPMENT
2006
35300
SCADA RACK/PANEL FRAME
2006
35300
SCADA RACK/PANEL FRAME
2006
35300
SCADA EQUIPMENT
2006
35300
SCADA COMPUTER AND PERIPHERALS
2006
39740
FIBER, MISC EQUIPMENT
2007
39740
FIBER, MISC EQUIPMENT
2007
39740
FIBER, CARD SHELF
2007
39740
FIBER, CARD SHELF
2007
39740
FIBER, CARD UNIT
2007
39740
FIBER, CARD UNIT
2007
39740
FIBER, WIRE/CABLE
2007
39740
FIBER, WIRE/CABLE
2007
35300
ALARM/MONITORING EQUIPMENT
2008
39120
NETWORK EQ
2009
35300
CONTROL WIRE - LOW VOLTAGE
2009
35300
COAXIAL CABLE
2009
35300
GROUNDING AND FITTINGS
2009
35300
CONDUIT & FITTINGS ABOVE GROUN
2009
35200
CONDUIT & FITTINGS UNDERGROUND
2008
35300
CONTROL WIRE - LOW VOLTAGE
2008
35300
CONTROL RACK/PANEL FRAME
2008
35300
CONTROL RACK/PANEL FRAME
2008
35300
CONTROL RACK/PANEL FRAME
2008
35300
CONTROL RACK/PANEL FRAME
2008
35300
CONTROL RACK/PANEL FRAME
2008
35300
CONTROL RACK/PANEL FRAME
2008
35300
COMMUNICATIONS EQUIP
2008
35300
COMMUNICATIONS EQUIP
2008
35300
COMMUNICATIONS EQUIP
2008
35300
COMMUNICATIONS EQUIP
2008
35300
COMMUNICATIONS EQUIP
2008
35300
COMMUNICATIONS EQUIP
2008
39500
OTHER LAB/RESEARCH EQUIPMENT
2009
39500
OTHER LAB/RESEARCH EQUIPMENT
2009
35300
CONTROL WIRE - LOW VOLTAGE
2012
35300
CONTROL RACK/PANEL FRAME
2012
35300
PROTECTION EQUIPMENT
2012
35300
PROTECTION EQUIPMENT
2012
35300
CONTROL RACK/PANEL FRAME
2008
35300
CONTROL RACK/PANEL FRAME
2008
35300
CONTROL RACK/PANEL FRAME
2008
35300
CONTROL RACK/PANEL FRAME
2008
35300
CONTROL RACK/PANEL FRAME
2008
35300
CONTROL RACK/PANEL FRAME
2008
35300
COMMUNICATIONS EQUIP
2008
35300
COMMUNICATIONS EQUIP
2008
35300
COMMUNICATIONS EQUIP
2008





--------------------------------------------------------------------------------




35300
COMMUNICATIONS EQUIP
2008
35300
COMMUNICATIONS EQUIP
2008
35300
COMMUNICATIONS EQUIP
2008
35300
CONTROL WIRE - LOW VOLTAGE
2007
35300
CONTROL WIRE - LOW VOLTAGE
2007
35300
FIBER OPTIC CABLE
2007
35300
FIBER OPTIC CABLE
2007
35300
CONDUIT & FITTINGS ABOVE GROUN
2007
35300
CONDUIT & FITTINGS ABOVE GROUN
2007
35300
COMM RACK/PANEL FRAME
2007
35300
COMM RACK/PANEL FRAME
2007
35300
COMMUNICATIONS EQUIP
2007
35300
COMMUNICATIONS EQUIP
2007
35300
48 VOLT BATTERY CHARGER
2007
35300
48 VOLT BATTERY CHARGER
2007
35300
48 VOLT BATTERY
2007
35300
48 VOLT BATTERY
2007
35300
BATTERY RACK
2007
35300
BATTERY RACK
2007
35300
TRANSFER SWITCH
2007
35300
TRANSFER SWITCH
2007
35300
METERING EQUIPMENT
2012
35300
COMMUNICATIONS EQUIP
2012

Category
Borah Description
Vin Year
35011
LAND OWNED IN FEE TS
1972
35011
LAND OWNED IN FEE TS
1983
35011
PERMANENT LAND IMPROVEMENTS TS
1975
35011
PERMANENT LAND IMPROVEMENTS TS
1983
35200
YARD SURFACING - GRAVEL, ETC.
1975
35200
YARD SURFACING - GRAVEL, ETC.
1982
35200
YARD SURFACING - GRAVEL, ETC.
1983
35200
SITE EXCAVATION
1972
35200
SITE EXCAVATION
1983
35200
ENGR, SURVEYING OR CONSULTING
1972
35200
ENGR, SURVEYING OR CONSULTING
1983
35200
ROAD EXCAVATION
1972
35200
ROAD EXCAVATION
1983
35200
PERIMETER FENCE & GATES
1975
35200
PERIMETER FENCE & GATES
1982
35200
PERIMETER FENCE & GATES
1983
35200
WATER WELL PUMP
1975
35200
WATER WELL PUMP
1983
35200
WATER SYSTEM
1975
35200
WATER SYSTEM
1983
35200
WATER WELL
1975
35200
WATER WELL
1983
35200
SEPTIC TANK & CESSPOOL
1975
35200
SEPTIC TANK & CESSPOOL
1983
35200
SEWAGE DRAIN SYSTEM
1975
35200
SEWAGE DRAIN SYSTEM
1983
35200
SEWER LINE
1975
35200
OIL CATCH BASIN
1975
35200
LIGHT LOWERING DEVICE
1975
35200
LIGHT LOWERING DEVICE
1983
35200
LIGHT MAST
1975
35200
LIGHT MAST
1983
35200
LIGHT MAST, LOWER DEVICE & LIG
1977





--------------------------------------------------------------------------------




35200
LIGHT MAST, LOWER DEVICE & LIG
1983
35200
FOUNDATION - STATION BUILDING
1975
35200
FOUNDATION - STATION BUILDING
1983
35200
COMPLETE STATION BUILDING
1975
35200
COMPLETE STATION BUILDING
1983
35200
BUILDING PLUMBING SYSTEM
1975
35200
BUILDING PLUMBING SYSTEM
1983
35200
BUILDING HVAC SYSTEM
1983
35200
AIR CONDITIONERS &/OR COOLERS
1983
35200
EXHAUST FANS & DUCT
1983
35200
HUMIDIFIER
1983
35200
BUILDING ELECTRICAL SYSTEM
1975
35200
BUILDING ELECTRICAL SYSTEM
1983
35200
BUILDING ELECTRICAL SYSTEM
1975
35200
BUILDING ELECTRICAL SYSTEM
1983
35200
BUILDING ELECTRICAL SYSTEM
1975
35200
BUILDING ELECTRICAL SYSTEM
1983
35200
BUILDING ELECTRICAL SYSTEM
1975
35200
BUILDING ELECTRICAL SYSTEM
1983
35200
AIR COMPRESSOR FND
1975
35200
FOUNDATION - COMMUNICATION
1975
35200
EQUIPMENT PAD
1975
35200
LIGHTING MAST FND
1975
35200
LIGHTING MAST FND
1977
35200
LIGHTING MAST FND
1983
35200
TUNNELS
1975
35200
TUNNELS
1983
35200
CONCRETE SURFACE TRENCH W/LIDS
1975
35200
CONCRETE ABOVE GROUND CABLEWAY
1975
35200
CONCRETE SURFACE TRENCH W/LIDS
1982
35200
CONCRETE SURFACE TRENCH W/LIDS
1983
35200
CONDUIT & FITTINGS UNDERGROUND
1975
35200
CONDUIT & FITTINGS UNDERGROUND
1979
35200
CONDUIT & FITTINGS UNDERGROUND
1983
35200
TREAD PLATES
1982
35200
TREAD PLATES
1983
35200
UNIWALKS
1975
35200
UNIWALKS
1983
35200
METAL STRUCT - COMMUNICATION
1975
35200
HEATERS
1975
35200
HEATERS
1983
35200
LIGHTING
1975
35200
LIGHTING
1983
35200
WELL HOUSE (INACTIVE)
1975
35200
WELL HOUSE (INACTIVE)
1983
35200
TOOL SHED, MAINT BLDG, ETC
1975
35200
TOOL SHED, MAINT BLDG, ETC
1983
35300
CABLE TRAY AND ACCESSORIES
1975
35300
CABLE TRAY AND ACCESSORIES
1983
35300
INSULATORS - PIN OR POST
1975
35300
BUS - RIGID WITH FITTINGS
1975
35300
15KV POWER CABLE
1975
35300
15KV POWER CABLE
1975
35300
15KV POWER CABLE
1983
35300
CONTROL WIRE - LOW VOLTAGE
1985
35300
CONTROL WIRE - LOW VOLTAGE
1991
35300
CONTROL WIRE - LOW VOLTAGE
1993





--------------------------------------------------------------------------------




35300
CONTROL WIRE - LOW VOLTAGE
1995
35300
CONTROL WIRE - LOW VOLTAGE
1975
35300
CONTROL WIRE - LOW VOLTAGE
1975
35300
#18 - #19 CONTROL WIRE
1995
35300
#18 - #19 CONTROL WIRE
1982
35300
#18 - #19 CONTROL WIRE
1983
35300
#18 - #19 CONTROL WIRE
1985
35300
#18 - #19 CONTROL WIRE
1991
35300
#18 - #19 CONTROL WIRE
1995
35300
#18 - #19 CONTROL WIRE
1996
35300
#18 - #19 CONTROL WIRE
1997
35300
#18 - #19 CONTROL WIRE
1982
35300
#18 - #19 CONTROL WIRE
1983
35300
#18 - #19 CONTROL WIRE
1985
35300
#18 - #19 CONTROL WIRE
1996
35300
#18 - #19 CONTROL WIRE
1977
35300
#18 - #19 CONTROL WIRE
1977
35300
#18 - #19 CONTROL WIRE
1982
35300
#18 - #19 CONTROL WIRE
1983
35300
#18 - #19 CONTROL WIRE
1985
35300
#18 - #19 CONTROL WIRE
1993
35300
#18 - #19 CONTROL WIRE
1995
35300
#18 - #19 CONTROL WIRE
1977
35300
#14 - #16 CONTROL WIRE
1979
35300
#14 - #16 CONTROL WIRE
1995
35300
#14 - #16 CONTROL WIRE
1975
35300
#14 - #16 CONTROL WIRE
1982
35300
#14 - #16 CONTROL WIRE
1983
35300
#14 - #16 CONTROL WIRE
1993
35300
#14 - #16 CONTROL WIRE
1995
35300
#14 - #16 CONTROL WIRE
1975
35300
#14 - #16 CONTROL WIRE
1975
35300
#14 - #16 CONTROL WIRE
1975
35300
#14 - #16 CONTROL WIRE
1985
35300
#14 - #16 CONTROL WIRE
1991
35300
#14 - #16 CONTROL WIRE
1975
35300
#14 - #16 CONTROL WIRE
1982
35300
#14 - #16 CONTROL WIRE
1983
35300
COAXIAL CABLE
1982
35300
COAXIAL CABLE
1982
35300
COAXIAL CABLE
1983
35300
#10 - #12 CONTROL WIRE
1982
35300
#10 - #12 CONTROL WIRE
1983
35300
#10 - #12 CONTROL WIRE
1985
35300
#10 - #12 CONTROL WIRE
1985
35300
#10 - #12 CONTROL WIRE
1991
35300
#10 - #12 CONTROL WIRE
1993
35300
#10 - #12 CONTROL WIRE
1995
35300
#10 - #12 CONTROL WIRE
1995
35300
#10 - #12 CONTROL WIRE
1980
35300
#10 - #12 CONTROL WIRE
1981
35300
#10 - #12 CONTROL WIRE
1982
35300
#10 - #12 CONTROL WIRE
1983
35300
#10 - #12 CONTROL WIRE
1995
35300
#10 - #12 CONTROL WIRE
1975
35300
#10 - #12 CONTROL WIRE
1975
35300
#10 - #12 CONTROL WIRE
1982
35300
#10 - #12 CONTROL WIRE
1983





--------------------------------------------------------------------------------




35300
#10 - #12 CONTROL WIRE
1985
35300
#10 - #12 CONTROL WIRE
1991
35300
#10 - #12 CONTROL WIRE
1993
35300
#10 - #12 CONTROL WIRE
1995
35300
#10 - #12 CONTROL WIRE
1996
35300
#10 - #12 CONTROL WIRE
1981
35300
#10 - #12 CONTROL WIRE
1984
35300
#10 - #12 CONTROL WIRE
1987
35300
#10 - #12 CONTROL WIRE
1995
35300
#10 - #12 CONTROL WIRE
1979
35300
#10 - #12 CONTROL WIRE
1975
35300
#10 - #12 CONTROL WIRE
1975
35300
#10 - #12 CONTROL WIRE
1975
35300
#10 - #12 CONTROL WIRE
1981
35300
#10 - #12 CONTROL WIRE
1982
35300
#10 - #12 CONTROL WIRE
1983
35300
#10 - #12 CONTROL WIRE
1991
35300
#10 - #12 CONTROL WIRE
1995
35300
#10 - #12 CONTROL WIRE
1975
35300
#7 - #9 CONTROL WIRE
1975
35300
#7 - #9 CONTROL WIRE
1975
35300
#7 - #9 CONTROL WIRE
1977
35300
#7 - #9 CONTROL WIRE
1980
35300
#7 - #9 CONTROL WIRE
1982
35300
#7 - #9 CONTROL WIRE
1983
35300
#1 - #6 CONTROL WIRE
1985
35300
#1 - #6 CONTROL WIRE
1975
35300
#1 - #6 CONTROL WIRE
1975
35300
#1 - #6 CONTROL WIRE
1975
35300
#1 - #6 CONTROL WIRE
1982
35300
#1 - #6 CONTROL WIRE
1983
35300
#1 - #6 CONTROL WIRE
1995
35300
#1 - #6 CONTROL WIRE
1982
35300
#1 - #6 CONTROL WIRE
1983
35300
#1 - #6 CONTROL WIRE
1995
35300
#1 - #6 CONTROL WIRE
1975
35300
#1 - #6 CONTROL WIRE
1982
35300
#1 - #6 CONTROL WIRE
1983
35300
#1 - #6 CONTROL WIRE
1982
35300
#1 - #6 CONTROL WIRE
1983
35300
#1 - #6 CONTROL WIRE
1995
35300
#1 - #6 CONTROL WIRE
1975
35300
1/0 COPPER CONTROL WIRE
1975
35300
2/0 COPPER CONTROL WIRE
1982
35300
2/0 COPPER CONTROL WIRE
1983
35300
500 MCM ALUM CONTROL WIRE
1975
35300
1/0 ALUM CONTROL WIRE
1975
35300
GROUNDING AND FITTINGS
1982
35300
GROUNDING AND FITTINGS
1983
35300
GROUNDING AND FITTINGS
1975
35300
GROUNDING AND FITTINGS
1982
35300
GROUNDING AND FITTINGS
1983
35300
#4 COPPER GROUND
1975
35300
#4 COPPER GROUND
1983
35300
#6 COPPER GROUND MAT
1975
35300
#6 COPPER GROUND MAT
1982
35300
#6 COPPER GROUND MAT
1983
35300
7/16 COPPER GROUND
1975





--------------------------------------------------------------------------------




35300
7/16 COPPER GROUND
1982
35300
7/16 COPPER GROUND
1983
35300
2/0 COPPER GROUND
1975
35300
2/0 COPPER GROUND
1979
35300
2/0 COPPER GROUND
1982
35300
2/0 COPPER GROUND
1983
35300
250 MCM COPPER GROUND
1975
35300
250 MCM COPPER GROUND
1979
35300
250 MCM COPPER GROUND
1980
35300
250 MCM COPPER GROUND
1982
35300
250 MCM COPPER GROUND
1983
35300
500 MCM COPPER GROUND
1975
35300
500 MCM COPPER GROUND
1983
35300
CONDUIT & FITTINGS ABOVE GROUN
1977
35300
CONDUIT & FITTINGS ABOVE GROUN
1975
35300
CONDUIT & FITTINGS ABOVE GROUN
1975
35300
CONDUIT & FITTINGS ABOVE GROUN
1975
35300
CONDUIT & FITTINGS ABOVE GROUN
1982
35300
CONDUIT & FITTINGS ABOVE GROUN
1983
35300
CONDUIT & FITTINGS ABOVE GROUN
1975
35300
CONDUIT & FITTINGS ABOVE GROUN
1982
35300
CONDUIT & FITTINGS ABOVE GROUN
1983
35300
CONDUIT & FITTINGS ABOVE GROUN
1975
35300
CONDUIT & FITTINGS ABOVE GROUN
1975
35300
CONDUIT & FITTINGS ABOVE GROUN
1981
35300
CONDUIT & FITTINGS ABOVE GROUN
1975
35300
2" - 3-1/2" CONDUIT
1975
35300
2" - 3-1/2" CONDUIT
1975
35300
2" - 3-1/2" CONDUIT
1981
35300
2" - 3-1/2" CONDUIT
1982
35300
2" - 3-1/2" CONDUIT
1983
35300
2" - 3-1/2" CONDUIT
1975
35300
2" - 3-1/2" CONDUIT
1981
35300
2" - 3-1/2" CONDUIT
1982
35300
2" - 3-1/2" CONDUIT
1983
35300
2" - 3-1/2" CONDUIT
1975
35300
2" - 3-1/2" CONDUIT
1982
35300
2" - 3-1/2" CONDUIT
1983
35300
4" CONDUIT
1975
35300
4" CONDUIT
1979
35300
4" CONDUIT
1982
35300
4" CONDUIT
1983
35300
4" CONDUIT
1982
35300
4" CONDUIT
1983
35300
5" CONDUIT
1982
35300
5" CONDUIT
1983
35300
SMALL ELECTRICAL ENCLOSURE
1975
35300
SMALL ELECTRICAL ENCLOSURE
1981
35300
SMALL ELECTRICAL ENCLOSURE
1982
35300
SMALL ELECTRICAL ENCLOSURE
1983
35300
15-49KVA LOCAL SERVICE XFMR
1975
35300
15-49KVA LOCAL SERVICE XFMR
1975
35300
15-49KVA LOCAL SERVICE XFMR
1975
35300
15-49KVA LOCAL SERVICE XFMR
1982
35300
15-49KVA LOCAL SERVICE XFMR
1983
35300
MOTOR MECHANISM
1975
35300
SWITCH - POWER FUSE
1975





--------------------------------------------------------------------------------




35300
CONTROL RACK/PANEL FRAME
1975
35300
CONTROL RACK/PANEL FRAME
1983
35300
CONTROL RACK/PANEL FRAME
1975
35300
CONTROL RACK/PANEL FRAME
1996
35300
CONTROL RACK/PANEL FRAME
1975
35300
CONTROL RACK/PANEL FRAME
1975
35300
CONTROL RACK/PANEL FRAME
1983
35300
CONTROL RACK/PANEL FRAME
1985
35300
CONTROL RACK/PANEL FRAME
1985
35300
CONTROL RACK/PANEL FRAME
1975
35300
CONTROL RACK/PANEL FRAME
1975
35300
CONTROL RACK/PANEL FRAME
1975
35300
CONTROL RACK/PANEL FRAME
1975
35300
CONTROL RACK/PANEL FRAME
1975
35300
CONTROL RACK/PANEL FRAME
1991
35300
CONTROL RACK/PANEL FRAME
1995
35300
CONTROL RACK/PANEL FRAME
1995
35300
CONTROL RACK/PANEL FRAME
1995
35300
CONTROL RACK/PANEL FRAME
1975
35300
CONTROL COMPUTER & PERIPHERALS
1995
35300
PROTECTION EQUIPMENT
1995
35300
PROTECTION EQUIPMENT
1995
35300
PROTECTION EQUIPMENT
1995
35300
PROTECTION EQUIPMENT
1995
35300
PROTECTION EQUIPMENT
1995
35300
PROTECTION EQUIPMENT
1995
35300
PROTECTION EQUIPMENT
1995
35300
PROTECTION EQUIPMENT
1995
35300
PROTECTION EQUIPMENT
1996
35300
PROTECTION EQUIPMENT
1991
35300
PROTECTION EQUIPMENT
1991
35300
METERING EQUIPMENT
1982
35300
METERING EQUIPMENT
1983
35300
CONTROL COMPUTER & PERIPHERALS
1996
35300
ALARM/MONITORING EQUIPMENT
1975
35300
METERING EQUIPMENT
1982
35300
METERING EQUIPMENT
1983
35300
CONTROL COMPUTER & PERIPHERALS
1995
35300
METERING EQUIPMENT
1993
35300
CONTROL EQUIPMENT
1996
35300
CONTROL EQUIPMENT
1974
35300
CONTROL EQUIPMENT
1975
35300
CONTROL EQUIPMENT
1975
35300
CONTROL EQUIPMENT
1975
35300
CONTROL EQUIPMENT
1975
35300
CONTROL EQUIPMENT
1980
35300
CONTROL EQUIPMENT
1985
35300
CONTROL EQUIPMENT
1975
35300
CONTROL EQUIPMENT
1985
35300
CONTROL EQUIPMENT
1975
35300
CONTROL EQUIPMENT
1980
35300
CONTROL EQUIPMENT
1983
35300
CONTROL EQUIPMENT
1985
35300
CONTROL EQUIPMENT
1975
35300
CONTROL EQUIPMENT
1977
35300
CONTROL EQUIPMENT
1985
35300
CONTROL EQUIPMENT
1975
35300
CONTROL EQUIPMENT
1977





--------------------------------------------------------------------------------




35300
CONTROL EQUIPMENT
1982
35300
CONTROL EQUIPMENT
1983
35300
CONTROL EQUIPMENT
1985
35300
CONTROL EQUIPMENT
1981
35300
CONTROL EQUIPMENT
1984
35300
CONTROL EQUIPMENT
1985
35300
CONTROL EQUIPMENT
1987
35300
CONTROL EQUIPMENT
1975
35300
CONTROL EQUIPMENT
1985
35300
CONTROL EQUIPMENT
1991
35300
CONTROL EQUIPMENT
1995
35300
CONTROL EQUIPMENT
1995
35300
CONTROL EQUIPMENT
1995
35300
CONTROL EQUIPMENT
1995
35300
CONTROL EQUIPMENT
1996
35300
SCADA RACK/PANEL FRAME
1975
35300
SCADA RACK/PANEL FRAME
1983
35300
SCADA RACK/PANEL FRAME
1975
35300
SCADA RACK/PANEL FRAME
1983
35300
SCADA RACK/PANEL FRAME
1975
35300
SCADA RACK/PANEL FRAME
1983
35300
SCADA RACK/PANEL FRAME
1985
35300
SCADA EQUIPMENT
1976
35300
SCADA EQUIPMENT
1983
35300
SCADA EQUIPMENT
1976
35300
SCADA EQUIPMENT
1983
35300
SCADA EQUIPMENT
1976
35300
SCADA EQUIPMENT
1983
35300
SCADA EQUIPMENT
1985
35300
YARD LOCAL SERV OR LOAD CENTER
1975
35300
48 VOLT BATTERY CHARGER
1982
35300
48 VOLT BATTERY CHARGER
1983
35300
48 VOLT BATTERY
1982
35300
48 VOLT BATTERY
1983
35300
BATTERY RACK
1975
35300
BATTERY RACK
1982
35300
BATTERY RACK
1983
35300
LOAD CENTER, AC
1975
35300
LOAD CENTER, AC
1975
35300
LOAD CENTER, AC
1982
35300
LOAD CENTER, AC
1983
35300
LOAD CENTER, DC
1975
35300
LOAD CENTER, DC
1982
35300
LOAD CENTER, DC
1983
35300
10 - 40 AMP CIR BRKR
1995
35300
VOLTAGE ALARM
1975
35300
VOLTAGE ALARM
1983
35300
AUXILIARY POWER XFMR 1PH
1975
35300
AUXILIARY POWER XFMR 1PH
1983
35300
25KVA 1 PH XFMR
1975
35300
25KVA 1 PH XFMR
1983
35300
50KVA 1 PH XFMR
1975
35300
50KVA 1 PH XFMR
1983
35300
75KVA 3 PH XFMR
1975
35300
75KVA 3 PH XFMR
1983
35300
112KVA 3 PH XFMR
1975
35300
112KVA 3 PH XFMR
1983
35300
500KVA 3 PH XFMR
1975





--------------------------------------------------------------------------------




35300
500KVA 3 PH XFMR
1983
35300
1KVA 480/240-120 VOLT XFMR
1975
35300
1KVA 480/240-120 VOLT XFMR
1983
35300
OTHER METERING EQUIPMENT
1982
35300
OTHER METERING EQUIPMENT
1983
35300
MISC OFFICE FURNITURE
1979
35300
MISC OFFICE FURNITURE
1983
35300
CHAIR
1975
35300
CHAIR
1983
35300
DESK
1975
35300
DESK
1983
35300
FILE CABINET
1975
35300
FILE CABINET
1979
35300
FILE CABINET
1983
35300
PRINT HOLDER
1975
35300
PRINT HOLDER
1983
35300
TABLE
1956
35300
TABLE
1983
35300
COMPUTER AND PERIPHERALS
1992
35300
INTERCOM SYSTEM
1975
39720
MICROWAVE, CARD UNIT
1999
39720
MICROWAVE, EQUIPMENT
1999
39720
MICROWAVE, EQUIPMENT
1999
39720
MICROWAVE, CARD UNIT
1999
39720
MICROWAVE, CARD SHELF
1999
39720
MICROWAVE, CARD UNIT
1999
39720
MICROWAVE, EQUIPMENT
1999
35300
#18 - #19 CONTROL WIRE
1999
35300
CONTROL RACK/PANEL FRAME
1999
35300
CONTROL COMPUTER & PERIPHERALS
1999
35200
EQUIPMENT PAD
1999
35300
15KV POWER CABLE
1999
35300
#18 - #19 CONTROL WIRE
1999
35300
#10 - #12 CONTROL WIRE
1999
35300
2" - 3-1/2" CONDUIT
1999
35300
4" CONDUIT
1999
35300
AUXILLARY GENERATOR
1999
35300
#14 - #16 CONTROL WIRE
1999
35300
CONTROL RACK/PANEL FRAME
1999
35300
CONTROL RACK/PANEL FRAME
1999
35300
ALARM/MONITORING EQUIPMENT
1999
35300
ALARM/MONITORING EQUIPMENT
1999
35300
CONTROL COMPUTER & PERIPHERALS
1999
35300
CONTROL WIRE - LOW VOLTAGE
1999
35300
#18 - #19 CONTROL WIRE
1999
35300
#14 - #16 CONTROL WIRE
1999
35300
#10 - #12 CONTROL WIRE
1999
35300
PROTECTION EQUIPMENT
1999
39720
MICROWAVE, BATTERY
1999
39720
MICROWAVE, EQUIPMENT
1999
35300
130 VOLT BATTERY CHARGER
2000
35300
130 VOLT BATTERY
2000
35300
BATTERY RACK
2000
35300
SAFETY SWITCH
2000
35300
XFM 196 133 13KV 150/250MVA 1P
2000
39720
MICROWAVE, STRUCT(POLES&FIX)
1998
39720
MICROWAVE, STRUCT(POLES&FIX)
1998
39720
MICROWAVE, PANEL UNIT
1998





--------------------------------------------------------------------------------




39720
MICROWAVE, PANEL UNIT
1998
35200
COMPLETE STATION BUILDING
2001
35200
SMOKE DETECTOR
2001
35300
METERING EQUIPMENT
1999
35300
METERING EQUIPMENT
1999
35300
METERING EQUIPMENT
1999
39720
MICROWAVE, EQUIPMENT
2000
35300
CONTROL RACK/PANEL FRAME
1998
35300
ALARM/MONITORING EQUIPMENT
1998
35200
CONDUIT & FITTINGS UNDERGROUND
2003
35300
CONTROL WIRE - LOW VOLTAGE
2003
35300
PRIMARY CURRENT XFMR
2003
35300
CONTROL RACK/PANEL FRAME
2003
35300
CONTROL RACK/PANEL FRAME
2003
35300
PROTECTION EQUIPMENT
2003
35300
MDF BOARD FOR COMMUNICATIONS
2003
35300
COMMUNICATIONS EQUIP
2003
35300
COMMUNICATIONS EQUIP
2003
35300
COMMUNICATIONS EQUIP
2003
35300
AUXILIARY LOAD CENTER
2003
35300
CONTACTOR
2003
35300
COMMUNICATIONS EQUIP
2004
35300
COMMUNICATIONS EQUIP
2004
35300
CONTROL WIRE - LOW VOLTAGE
2004
39720
MICROWAVE, EQUIPMENT
2004
35300
PROTECTION EQUIPMENT
2005
35300
DISTANCE / FAULT LOCATOR
2005
35300
COMMUNICATIONS EQUIP
2007
35300
COMMUNICATIONS EQUIP
2007
35200
CONCRETE SURFACE TRENCH W/LIDS
2007
35300
BARRIER - FENCE, EQUIP PROT
2007
35300
GRATING
2007
35300
CONTROL WIRE - LOW VOLTAGE
2007
35300
CONTROL RACK/PANEL FRAME
2007
35300
PROTECTION EQUIPMENT
2007
35300
SCADA RACK/PANEL FRAME
2007
35300
SCADA RACK/PANEL FRAME
2007
35300
SCADA RACK/PANEL FRAME
2007
35300
SCADA EQUIPMENT
2007
35300
SCADA EQUIPMENT
2007
35300
SCADA COMPUTER AND PERIPHERALS
2007
35300
AUXILIARY POWER XFMR 3 PH
2007
35300
ALARM/MONITORING EQUIPMENT
2008
35300
CONTROL RACK/PANEL FRAME
2007
35300
CONTROL RACK/PANEL FRAME
2007
35300
PROTECTION EQUIPMENT
2007
35300
PROTECTION EQUIPMENT
2007
39740
FIBER, MISC EQUIPMENT
2008
39740
FIBER, CARD SHELF
2008
39740
FIBER, CARD UNIT
2008
39740
FIBER, WIRE/CABLE
2008
35200
CONDUIT & FITTINGS UNDERGROUND
2007
35300
CONTROL WIRE - LOW VOLTAGE
2007
35300
GROUNDING AND FITTINGS
2007
35300
COMM RACK/PANEL FRAME
2007
35300
COMM RACK/PANEL FRAME
2007
35300
COMM RACK/PANEL FRAME
2007
35300
YARD LOCAL SERV OR LOAD CENTER
2007





--------------------------------------------------------------------------------




39120
NETWORK EQ
2009
35300
CONTROL WIRE - LOW VOLTAGE
2008
35300
CONTROL WIRE - LOW VOLTAGE
2008
35300
FIBER OPTIC CABLE
2008
35300
FIBER OPTIC CABLE
2008
35300
CONDUIT & FITTINGS ABOVE GROUN
2008
35300
CONDUIT & FITTINGS ABOVE GROUN
2008
35300
CONTROL RACK/PANEL FRAME
2008
35300
CONTROL RACK/PANEL FRAME
2008
35300
CONTROL RACK/PANEL FRAME
2008
35300
CONTROL RACK/PANEL FRAME
2008
35300
PROTECTION EQUIPMENT
2008
35300
PROTECTION EQUIPMENT
2008
35300
PROTECTION EQUIPMENT
2008
35300
PROTECTION EQUIPMENT
2008
35300
COMMUNICATIONS EQUIP
2008
35300
COMMUNICATIONS EQUIP
2008
35300
COMMUNICATIONS EQUIP
2008
35300
COMMUNICATIONS EQUIP
2008
39720
MICROWAVE, BATTERY
2009
39720
MICROWAVE, BATTERY CHARGER
2009
39720
MICROWAVE, EQUIPMENT
2009
35300
COMM RACK/PANEL FRAME
2009
35300
COMMUNICATIONS EQUIP
2009
35300
CONTROL WIRE - LOW VOLTAGE
2009
35300
CONDUIT & FITTINGS ABOVE GROUN
2009
35300
AUXILIARY LOAD CENTER
2009
35200
BUILDING HVAC SYSTEM
2009
35200
BUILDING HVAC SYSTEM
2010
35300
CONTROL WIRE - LOW VOLTAGE
2011
35300
GROUNDING AND FITTINGS
2011
35300
COMPOSITE CABLE - LOW VOLTAGE
2010
35300
COMMUNICATIONS EQUIP
2010
35300
COMMUNICATIONS EQUIP
2011
35300
CONTROL WIRE - LOW VOLTAGE
2012
35300
CONTROL WIRE - LOW VOLTAGE
2012
35300
COMM RACK/PANEL FRAME
2012
35300
COMM RACK/PANEL FRAME
2012
35300
COMMUNICATIONS EQUIP
2012
35300
COMMUNICATIONS EQUIP
2012
35300
CONTROL WIRE - LOW VOLTAGE
2012
35300
CONTROL WIRE - LOW VOLTAGE
2012
35300
COMM RACK/PANEL FRAME
2012
35300
COMM RACK/PANEL FRAME
2012
35300
COMMUNICATIONS EQUIP
2012
35300
COMMUNICATIONS EQUIP
2012
35300
COMMUNICATIONS EQUIP
2012
35300
COMMUNICATIONS EQUIP
2012
35200
CONDUIT & FITTINGS UNDERGROUND
2010
35200
CONDUIT & FITTINGS UNDERGROUND
2010
35300
CONTROL WIRE - LOW VOLTAGE
2010
35300
CONTROL WIRE - LOW VOLTAGE
2010
35300
COAXIAL CABLE
2010
35300
COAXIAL CABLE
2010
35300
CONTROL RACK/PANEL FRAME
2010
35300
CONTROL RACK/PANEL FRAME
2010
35300
CONTROL RACK/PANEL FRAME
2010





--------------------------------------------------------------------------------




35300
CONTROL RACK/PANEL FRAME
2010
35300
CONTROL RACK/PANEL FRAME
2010
35300
CONTROL RACK/PANEL FRAME
2010
35300
PROTECTION EQUIPMENT
2010
35300
PROTECTION EQUIPMENT
2010
35300
PROTECTION EQUIPMENT
2010
35300
PROTECTION EQUIPMENT
2010
35300
PROTECTION EQUIPMENT
2010
35300
PROTECTION EQUIPMENT
2010
35300
COMMUNICATIONS EQUIP
2010
35300
COMMUNICATIONS EQUIP
2010
35300
AUXILIARY LOAD CENTER
2010
35300
AUXILIARY LOAD CENTER
2010
35300
CONTROL WIRE - LOW VOLTAGE
2010
35300
CONTROL WIRE - LOW VOLTAGE
2010
35300
COMPOSITE CABLE - LOW VOLTAGE
2010
35300
COMPOSITE CABLE - LOW VOLTAGE
2010
35300
COAXIAL CABLE
2010
35300
COAXIAL CABLE
2010
35300
CONTROL RACK/PANEL FRAME
2010
35300
CONTROL RACK/PANEL FRAME
2010
35300
CONTROL RACK/PANEL FRAME
2010
35300
CONTROL RACK/PANEL FRAME
2010
35300
CONTROL RACK/PANEL FRAME
2010
35300
CONTROL RACK/PANEL FRAME
2010
35300
CONTROL RACK/PANEL FRAME
2010
35300
CONTROL RACK/PANEL FRAME
2010
35300
CONTROL RACK/PANEL FRAME
2010
35300
CONTROL RACK/PANEL FRAME
2010
35300
CONTROL RACK/PANEL FRAME
2010
35300
CONTROL RACK/PANEL FRAME
2010
35300
PROTECTION EQUIPMENT
2010
35300
PROTECTION EQUIPMENT
2010
35300
PROTECTION EQUIPMENT
2010
35300
PROTECTION EQUIPMENT
2010
35300
PROTECTION EQUIPMENT
2010
35300
PROTECTION EQUIPMENT
2010
35300
CONTROL EQUIPMENT
2010
35300
CONTROL EQUIPMENT
2010
35300
COMMUNICATIONS EQUIP
2010
35300
COMMUNICATIONS EQUIP
2010
35300
PROTECTION EQUIPMENT
2012
35300
CONTROL WIRE - LOW VOLTAGE
2012
35300
GROUNDING AND FITTINGS
2012
35300
CONDUIT & FITTINGS ABOVE GROUN
2012
35300
YARD LOCAL SERV OR LOAD CENTER
2012
35300
CONTROL WIRE - LOW VOLTAGE
2008
35300
CONTROL WIRE - LOW VOLTAGE
2008
35300
FIBER OPTIC CABLE
2008
35300
FIBER OPTIC CABLE
2008
35300
CONDUIT & FITTINGS ABOVE GROUN
2008
35300
CONDUIT & FITTINGS ABOVE GROUN
2008
35300
CONTROL RACK/PANEL FRAME
2008
35300
CONTROL RACK/PANEL FRAME
2008
35300
CONTROL RACK/PANEL FRAME
2008
35300
CONTROL RACK/PANEL FRAME
2008
35300
PROTECTION EQUIPMENT
2008





--------------------------------------------------------------------------------




35300
PROTECTION EQUIPMENT
2008
35300
PROTECTION EQUIPMENT
2008
35300
PROTECTION EQUIPMENT
2008
35300
COMMUNICATIONS EQUIP
2008
35300
COMMUNICATIONS EQUIP
2008
35300
COMMUNICATIONS EQUIP
2008
35300
COMMUNICATIONS EQUIP
2008
35300
COMMUNICATIONS EQUIP
2007
35300
COMMUNICATIONS EQUIP
2007
35300
METERING EQUIPMENT
2012
35200
CONCRETE SURFACE TRENCH W/LIDS
2013
35300
STN POWER CABLE AND FITTINGS
2013
36600
PAD-3PH SECT ENCLOSURE- PRIMAR
2013
36600
VAULT BASE SECTION
2013
36600
VAULT TOP SECTION
2013
36600
CONDUIT DUST-DIRECT BURIAL-PRI
2013
36700
UG CONDUCTOR-PRIMARY 15KV
2013
36700
SECT ENCLOSURE 3PH - PRIMARY
2013
35300
GROUNDING AND FITTINGS
2013

Category
Hemingway Description
Vin Year
35300
230KV CIRCUIT BREAKER
2000
35011
LAND OWNED IN FEE TS
2008
35300
COMMUNICATIONS EQUIP
2011
35200
SITE PREPARATION & IMPROVEMENT
2010
35200
PERIMETER FENCE & GATES
2010
35200
WATER SYSTEM
2010
35200
WATER WELL
2010
35200
COMPLETE SEPTIC SYSTEM
2010
35200
YARD LIGHT SYSTEM
2010
35200
FOUNDATION - STATION BUILDING
2010
35200
COMPLETE STATION BUILDING
2010
35200
BUILDING PLUMBING SYSTEM
2010
35200
BUILDING HVAC SYSTEM
2010
35200
BUILDING ELECTRICAL SYSTEM
2010
35200
BUILDING FIRE PROTECTION
2010
35200
FOUNDATION - STRUCTURE
2010
35200
FOUNDATION - OTHER EQUIPMENT
2010
35200
CONCRETE SURFACE TRENCH W/LIDS
2010
35200
CONDUIT & FITTINGS UNDERGROUND
2010
35200
METAL STRUCT - OTHER SUPPORT
2010
35200
METAL STRUCT - EQUIPMENT
2010
35200
WOOD POLE - MISC
2010
35300
CABLE TRAY AND ACCESSORIES
2010
35300
CABLE TRAY AND ACCESSORIES
2010
35300
CABLE TRAY AND ACCESSORIES
2010
35300
CABLE TRAY AND ACCESSORIES
2010
35300
CABLE TRAY AND ACCESSORIES
2010
35300
CABLE TRAY AND ACCESSORIES
2010
35300
CABLE TRAY AND ACCESSORIES
2010
35300
CABLE TRAY AND ACCESSORIES
2010
35300
CABLE TRAY AND ACCESSORIES
2010
35300
INSULATORS - PIN OR POST
2010
35300
BUS - RIGID WITH FITTINGS
2010
35300
STN POWER CABLE AND FITTINGS
2010
35300
STN POWER CABLE AND FITTINGS
2010
35300
CONTROL WIRE - LOW VOLTAGE
2010
35300
CONTROL WIRE - LOW VOLTAGE
2010





--------------------------------------------------------------------------------




35300
COAXIAL CABLE
2010
35300
FIBER OPTIC CABLE
2010
35300
GROUNDING AND FITTINGS
2010
35300
75KVA LOCAL SERVICE XFMR
2010
35300
500-1499KVA LOCAL SERVICE XFMR
2010
35300
SWITCH - POWER FUSE
2010
35300
CONTROL RACK/PANEL FRAME
2010
35300
CONTROL RACK/PANEL FRAME
2010
35300
CONTROL RACK/PANEL FRAME
2010
35300
CONTROL RACK/PANEL FRAME
2010
35300
CONTROL RACK/PANEL FRAME
2010
35300
CONTROL RACK/PANEL FRAME
2010
35300
CONTROL RACK/PANEL FRAME
2010
35300
CONTROL RACK/PANEL FRAME
2010
35300
CONTROL RACK/PANEL FRAME
2010
35300
CONTROL RACK/PANEL FRAME
2010
35300
CONTROL RACK/PANEL FRAME
2010
35300
CONTROL RACK/PANEL FRAME
2010
35300
CONTROL RACK/PANEL FRAME
2010
35300
CONTROL RACK/PANEL FRAME
2010
35300
CONTROL RACK/PANEL FRAME
2010
35300
CONTROL RACK/PANEL FRAME
2010
35300
CONTROL RACK/PANEL FRAME
2010
35300
CONTROL RACK/PANEL FRAME
2010
35300
CONTROL RACK/PANEL FRAME
2010
35300
CONTROL RACK/PANEL FRAME
2010
35300
CONTROL RACK/PANEL FRAME
2010
35300
CONTROL RACK/PANEL FRAME
2010
35300
CONTROL RACK/PANEL FRAME
2010
35300
CONTROL RACK/PANEL FRAME
2010
35300
CONTROL RACK/PANEL FRAME
2010
35300
CONTROL RACK/PANEL FRAME
2010
35300
CONTROL RACK/PANEL FRAME
2010
35300
CONTROL RACK/PANEL FRAME
2010
35300
CONTROL RACK/PANEL FRAME
2010
35300
CONTROL RACK/PANEL FRAME
2010
35300
CONTROL RACK/PANEL FRAME
2010
35300
CONTROL RACK/PANEL FRAME
2010
35300
CONTROL RACK/PANEL FRAME
2010
35300
CONTROL RACK/PANEL FRAME
2010
35300
CONTROL RACK/PANEL FRAME
2010
35300
PROTECTION EQUIPMENT
2010
35300
PROTECTION EQUIPMENT
2010
35300
PROTECTION EQUIPMENT
2010
35300
PROTECTION EQUIPMENT
2010
35300
PROTECTION EQUIPMENT
2010
35300
PROTECTION EQUIPMENT
2010
35300
PROTECTION EQUIPMENT
2010
35300
PROTECTION EQUIPMENT
2010
35300
PROTECTION EQUIPMENT
2010
35300
CONTROL EQUIPMENT
2010
35300
CONTROL EQUIPMENT
2010
35300
METERING EQUIPMENT
2010
35300
ALARM/MONITORING EQUIPMENT
2010
35300
SCADA RACK/PANEL FRAME
2010
35300
SCADA RACK/PANEL FRAME
2010
35300
SCADA RACK/PANEL FRAME
2010
35300
SCADA RACK/PANEL FRAME
2010





--------------------------------------------------------------------------------




35300
SCADA RACK/PANEL FRAME
2010
35300
SCADA EQUIPMENT
2010
35300
SCADA EQUIPMENT
2010
35300
SCADA EQUIPMENT
2010
35300
SCADA EQUIPMENT
2010
35300
SCADA EQUIPMENT
2010
35300
COMM RACK/PANEL FRAME
2010
35300
COMM RACK/PANEL FRAME
2010
35300
COMM RACK/PANEL FRAME
2010
35300
COMM RACK/PANEL FRAME
2010
35300
COMM RACK/PANEL FRAME
2010
35300
COMM RACK/PANEL FRAME
2010
35300
COMM RACK/PANEL FRAME
2010
35300
COMM RACK/PANEL FRAME
2010
35300
DISTANCE / FAULT LOCATOR
2010
35300
COMMUNICATIONS EQUIP
2010
35300
COMMUNICATIONS EQUIP
2010
35300
COMMUNICATIONS EQUIP
2010
35300
COMMUNICATIONS EQUIP
2010
35300
COMMUNICATIONS EQUIP
2010
35300
COMMUNICATIONS EQUIP
2010
35300
COMMUNICATIONS EQUIP
2010
35300
COMMUNICATIONS EQUIP
2010
35300
COMMUNICATIONS EQUIP
2010
35300
YARD LOCAL SERV OR LOAD CENTER
2010
35300
48 VOLT BATTERY CHARGER
2010
35300
48 VOLT BATTERY CHARGER
2010
35300
130 VOLT BATTERY CHARGER
2010
35300
48 VOLT BATTERY
2010
35300
130 VOLT BATTERY
2010
35300
BATTERY RACK
2010
35300
TRANSFER SWITCH
2010
35300
BUILDING SECURITY SYSTEM
2010
35300
BUILDING SECURITY SYSTEM
2010
35300
BOX, CABINET OR PANEL
2010
35300
MISC OFFICE FURNITURE
2010
35300
MISC OFFICE EQUIPMENT
2010
35300
COMMUNICATIONS EQUIP
2011

Category
Kinport Description
Vin Year
35011
LAND OWNED IN FEE TS
1970
35011
LAND OWNED IN FEE TS
1972
35011
LAND OWNED IN FEE TS
1976
35200
RETAINING WALLS
1972
35200
SITE PREPARATION & IMPROVEMENT
1972
35200
DRAINAGE SYSTEMS-CULVERTS, ETC
1972
35200
YARD SURFACING - GRAVEL, ETC.
1972
35200
YARD SURFACING - GRAVEL, ETC.
1976
35200
YARD SURFACING - GRAVEL, ETC.
1979
35200
SITE EXCAVATION
1972
35200
BLACKTOP
1972
35200
GRAVEL
1972
35200
GRAVEL
1976
35200
CULVERTS
1972
35200
ROAD EXCAVATION
1972
35200
ROAD REGRADING
1984
35200
CONCRETE WALK
1980
35200
PERIMETER FENCE & GATES
1976





--------------------------------------------------------------------------------




35200
PERIMETER FENCE & GATES
1992
35200
WATER WELL PUMP
1976
35200
WATER SYSTEM
1976
35200
WATER WELL
1976
35200
COMPLETE SEPTIC SYSTEM
1976
35200
WATER STORAGE RESERVOIR
1976
35200
YARD LIGHT SYSTEM
1976
35200
YARD LIGHT SYSTEM
1980
35200
YARD LIGHT SYSTEM
1992
35200
YARD LIGHT SYSTEM
1976
35200
YARD LIGHT SYSTEM
1980
35200
YARD LIGHT SYSTEM
1976
35200
LIGHT STANDARD
1976
35200
LIGHT STANDARD
1992
35200
FOUNDATION - CONDENSER BLDG
1980
35200
FOUNDATION - STATION BUILDING
1976
35200
COMPLETE STATION BUILDING
1976
35200
COMPLETE STATION BUILDING
1980
35200
PIPING FOR PLUMBING
1976
35200
SHOWER
1976
35200
WATER HEATER
1976
35200
BUILDING HVAC SYSTEM
1976
35200
HEATER & AIR CONDITIONER COMBI
1980
35200
HEATER & AIR CONDITIONER COMBI
1980
35200
AIR CONDITIONER TRANSFORMER
1980
35200
BUILDING ELECTRICAL SYSTEM
1976
35200
BUILDING ELECTRICAL SYSTEM
1976
35200
BUILDING LIGHT FIXTURE
1980
35200
BUILDING ELECTRICAL SYSTEM
1980
35200
BUILDING ELECTRICAL SYSTEM
1976
35200
BUILDING ELECTRICAL SYSTEM
1980
35200
D.C. EMERGENCY FIXTURE
1976
35200
BUILDING ELECTRICAL SYSTEM
1976
35200
CATWALK FND
1976
35200
FOUNDATION - COMMUNICATION
1976
35200
COMMUNICATION BOX FND
1976
35200
OUTDOOR CABINET FND
1993
35200
FOUNDATION - METAL CLAD
1976
35200
LIGHTING MAST FND
1992
35200
TUNNELS
1976
35200
CONCRETE ABOVE GROUND CABLEWAY
1976
35200
CONCRETE SURFACE TRENCH W/LIDS
1976
35200
CONCRETE SURFACE TRENCH W/LIDS
1981
35200
CONCRETE SURFACE TRENCH W/LIDS
1992
35200
CONDUIT & FITTINGS UNDERGROUND
1979
35200
CONDUIT & FITTINGS UNDERGROUND
1980
35200
CONDUIT UNDER GROUND CABLEWAY
1981
35200
CONDUIT & FITTINGS UNDERGROUND
1981
35200
UNIWALKS
1976
35200
CONCRETE MANHOLE W/COVER
1981
35200
CONCRETE MANHOLE W/COVER
1992
35200
CABLE RISER SUPPORT
1976
35200
CATWALK STRUCTURE
1976
35200
METAL STRUCT - COMMUNICATION
1976
35200
STATIC BAR SUPPORT STRUCTURE
1976
35200
WELL HOUSE (INACTIVE)
1976
35200
TOOL SHED, MAINT BLDG, ETC
1976





--------------------------------------------------------------------------------




35200
HEATERS
1976
35200
LIGHTING
1976
35200
PLUMBING
1976
35300
BARRIER - FIRE, SWITCHING, ETC
1976
35300
HANDRAIL
1976
35300
GRATING
1976
35300
CABLE TRAY AND ACCESSORIES
1976
35300
4-7KV PIN/POST INSULATORS
1976
35300
10KV PIN/POST INSULATORS
1976
35300
10KV PIN/POST INSULATORS
1981
35300
10KV PIN/POST INSULATORS
1984
35300
10KV PIN/POST INSULATORS
1987
35300
INSULATORS - PIN OR POST
1976
35300
2/0 AWG CONDUCTOR COPPER
1985
35300
250 MCM CONDUCTOR COPPER
1981
35300
266.8 MCM CONDUCTOR ALUMINUM
1976
35300
336.4 MCM CONDUCTOR ALUMINUM
1976
35300
397.5 MCM CONDUCTOR ALUMINUM
1976
35300
15KV POWER CABLE
1976
35300
15KV POWER CABLE
1976
35300
15KV POWER CABLE
1980
35300
15KV POWER CABLE
1976
35300
CONTROL WIRE - LOW VOLTAGE
1976
35300
CONTROL WIRE - LOW VOLTAGE
1976
35300
#18 - #19 CONTROL WIRE
1991
35300
#18 - #19 CONTROL WIRE
1995
35300
#18 - #19 CONTROL WIRE
1976
35300
#18 - #19 CONTROL WIRE
1980
35300
#18 - #19 CONTROL WIRE
1981
35300
#18 - #19 CONTROL WIRE
1986
35300
#18 - #19 CONTROL WIRE
1990
35300
#18 - #19 CONTROL WIRE
1991
35300
#18 - #19 CONTROL WIRE
1992
35300
#18 - #19 CONTROL WIRE
1993
35300
#18 - #19 CONTROL WIRE
1995
35300
#18 - #19 CONTROL WIRE
1996
35300
#18 - #19 CONTROL WIRE
1997
35300
#18 - #19 CONTROL WIRE
1980
35300
#18 - #19 CONTROL WIRE
1992
35300
#18 - #19 CONTROL WIRE
1976
35300
#18 - #19 CONTROL WIRE
1979
35300
#18 - #19 CONTROL WIRE
1981
35300
#18 - #19 CONTROL WIRE
1991
35300
#18 - #19 CONTROL WIRE
1992
35300
#18 - #19 CONTROL WIRE
1976
35300
#18 - #19 CONTROL WIRE
1979
35300
#18 - #19 CONTROL WIRE
1982
35300
#14 - #16 CONTROL WIRE
1976
35300
#14 - #16 CONTROL WIRE
1979
35300
#14 - #16 CONTROL WIRE
1981
35300
#14 - #16 CONTROL WIRE
1996
35300
#14 - #16 CONTROL WIRE
1992
35300
#14 - #16 CONTROL WIRE
1976
35300
#14 - #16 CONTROL WIRE
1979
35300
#14 - #16 CONTROL WIRE
1991
35300
#14 - #16 CONTROL WIRE
1992
35300
#14 - #16 CONTROL WIRE
1993
35300
#14 - #16 CONTROL WIRE
1980





--------------------------------------------------------------------------------




35300
#14 - #16 CONTROL WIRE
1980
35300
#14 - #16 CONTROL WIRE
1993
35300
#14 - #16 CONTROL WIRE
1996
35300
#14 - #16 CONTROL WIRE
1990
35300
#14 - #16 CONTROL WIRE
1980
35300
#14 - #16 CONTROL WIRE
1981
35300
#14 - #16 CONTROL WIRE
1991
35300
#14 - #16 CONTROL WIRE
1976
35300
#14 - #16 CONTROL WIRE
1980
35300
#14 - #16 CONTROL WIRE
1981
35300
#14 - #16 CONTROL WIRE
1990
35300
COAXIAL CABLE
1976
35300
#10 - #12 CONTROL WIRE
1976
35300
#10 - #12 CONTROL WIRE
1980
35300
#10 - #12 CONTROL WIRE
1981
35300
#10 - #12 CONTROL WIRE
1992
35300
#10 - #12 CONTROL WIRE
1996
35300
#10 - #12 CONTROL WIRE
1980
35300
#10 - #12 CONTROL WIRE
1980
35300
#10 - #12 CONTROL WIRE
1990
35300
#10 - #12 CONTROL WIRE
1991
35300
#10 - #12 CONTROL WIRE
1992
35300
#10 - #12 CONTROL WIRE
1995
35300
#10 - #12 CONTROL WIRE
1979
35300
#10 - #12 CONTROL WIRE
1980
35300
#10 - #12 CONTROL WIRE
1995
35300
#10 - #12 CONTROL WIRE
1976
35300
#10 - #12 CONTROL WIRE
1980
35300
#10 - #12 CONTROL WIRE
1981
35300
#10 - #12 CONTROL WIRE
1981
35300
#10 - #12 CONTROL WIRE
1991
35300
#10 - #12 CONTROL WIRE
1992
35300
#10 - #12 CONTROL WIRE
1996
35300
#10 - #12 CONTROL WIRE
1980
35300
#10 - #12 CONTROL WIRE
1992
35300
#10 - #12 CONTROL WIRE
1976
35300
#10 - #12 CONTROL WIRE
1992
35300
#10 - #12 CONTROL WIRE
1980
35300
#10 - #12 CONTROL WIRE
1981
35300
#10 - #12 CONTROL WIRE
1984
35300
#10 - #12 CONTROL WIRE
1987
35300
#10 - #12 CONTROL WIRE
1995
35300
#10 - #12 CONTROL WIRE
1979
35300
#10 - #12 CONTROL WIRE
1976
35300
#10 - #12 CONTROL WIRE
1983
35300
#10 - #12 CONTROL WIRE
1991
35300
#10 - #12 CONTROL WIRE
1992
35300
#10 - #12 CONTROL WIRE
1995
35300
#10 - #12 CONTROL WIRE
1996
35300
#10 - #12 CONTROL WIRE
1976
35300
#10 - #12 CONTROL WIRE
1981
35300
#10 - #12 CONTROL WIRE
1981
35300
#10 - #12 CONTROL WIRE
1976
35300
#10 - #12 CONTROL WIRE
1981
35300
#7 - #9 CONTROL WIRE
1981
35300
#7 - #9 CONTROL WIRE
1976
35300
#7 - #9 CONTROL WIRE
1979
35300
#7 - #9 CONTROL WIRE
1983





--------------------------------------------------------------------------------




35300
#7 - #9 CONTROL WIRE
1976
35300
#7 - #9 CONTROL WIRE
1980
35300
#7 - #9 CONTROL WIRE
1983
35300
#7 - #9 CONTROL WIRE
1981
35300
#7 - #9 CONTROL WIRE
1980
35300
#1 - #6 CONTROL WIRE
1992
35300
#1 - #6 CONTROL WIRE
1976
35300
#1 - #6 CONTROL WIRE
1981
35300
#1 - #6 CONTROL WIRE
1980
35300
#1 - #6 CONTROL WIRE
1980
35300
#1 - #6 CONTROL WIRE
1976
35300
#1 - #6 CONTROL WIRE
1976
35300
#1 - #6 CONTROL WIRE
1976
35300
#1 - #6 CONTROL WIRE
1992
35300
#1 - #6 CONTROL WIRE
1976
35300
#1 - #6 CONTROL WIRE
1979
35300
#1 - #6 CONTROL WIRE
1992
35300
1/0 ALUM CONTROL WIRE
1980
35300
2/0 COPPER CONTROL WIRE
1976
35300
250 MCM ALUM CONTROL WIRE
1976
35300
250 MCM ALUM CONTROL WIRE
1976
35300
350 MCM COPPER CONTROL WIRE
1976
35300
350 MCM COPPER CONTROL WIRE
1976
35300
350 MCM COPPER CONTROL WIRE
1980
35300
350 MCM COPPER CONTROL WIRE
1980
35300
500 MCM ALUM CONTROL WIRE
1976
35300
750 MCM COPPER CONTROL WIRE
1980
35300
1000 MCM COPPER CONTROL WIRE
1980
35300
1/0 ALUM CONTROL WIRE
1980
35300
COMPOSITE CABLE - LOW VOLTAGE
1995
35300
COMPOSITE CABLE - LOW VOLTAGE
1996
35300
GROUNDING AND FITTINGS
1992
35300
GROUNDING AND FITTINGS
1976
35300
#6 COPPER GROUND MAT
1976
35300
#6 COPPER GROUND MAT
1980
35300
#6 COPPER GROUND MAT
1992
35300
#7 COPPER GROUND
1976
35300
7/16 COPPER GROUND
1976
35300
7/16 COPPER GROUND
1992
35300
2/0 COPPER GROUND
1976
35300
2/0 COPPER GROUND
1979
35300
2/0 COPPER GROUND
1980
35300
2/0 COPPER GROUND
1981
35300
2/0 COPPER GROUND
1984
35300
2/0 COPPER GROUND
1985
35300
2/0 COPPER GROUND
1987
35300
2/0 COPPER GROUND
1992
35300
4/0 ALUMINUM GROUND
1976
35300
250 MCM COPPER GROUND
1976
35300
250 MCM COPPER GROUND
1979
35300
250 MCM COPPER GROUND
1980
35300
250 MCM COPPER GROUND
1981
35300
250 MCM COPPER GROUND
1992
35300
500 MCM COPPER GROUND
1976
35300
500 MCM COPPER GROUND
1980
35300
CONDUIT & FITTINGS ABOVE GROUN
1976
35300
CONDUIT & FITTINGS ABOVE GROUN
1979
35300
CONDUIT & FITTINGS ABOVE GROUN
1976





--------------------------------------------------------------------------------




35300
CONDUIT & FITTINGS ABOVE GROUN
1976
35300
CONDUIT & FITTINGS ABOVE GROUN
1992
35300
CONDUIT & FITTINGS ABOVE GROUN
1976
35300
CONDUIT & FITTINGS ABOVE GROUN
1976
35300
CONDUIT & FITTINGS ABOVE GROUN
1976
35300
CONDUIT & FITTINGS ABOVE GROUN
1979
35300
CONDUIT & FITTINGS ABOVE GROUN
1981
35300
CONDUIT & FITTINGS ABOVE GROUN
1976
35300
CONDUIT & FITTINGS ABOVE GROUN
1976
35300
CONDUIT & FITTINGS ABOVE GROUN
1981
35300
CONDUIT & FITTINGS ABOVE GROUN
1980
35300
CONDUIT & FITTINGS ABOVE GROUN
1976
35300
CONDUIT & FITTINGS ABOVE GROUN
1976
35300
CONDUIT & FITTINGS ABOVE GROUN
1979
35300
CONDUIT & FITTINGS ABOVE GROUN
1976
35300
2" - 3-1/2" CONDUIT
1976
35300
2" - 3-1/2" CONDUIT
1976
35300
2" - 3-1/2" CONDUIT
1992
35300
2" - 3-1/2" CONDUIT
1992
35300
2" - 3-1/2" CONDUIT
1976
35300
4" CONDUIT
1976
35300
4" CONDUIT
1979
35300
4" CONDUIT
1992
35300
4" CONDUIT
1976
35300
5" CONDUIT
1979
35300
5" CONDUIT
1992
35300
SMALL ELECTRICAL ENCLOSURE
1992
35300
SMALL ELECTRICAL ENCLOSURE
1976
35300
SMALL ELECTRICAL ENCLOSURE
1981
35300
SMALL ELECTRICAL ENCLOSURE
1992
35300
500-1499KVA LOCAL SERVICE XFMR
1980
35300
500-1499KVA LOCAL SERVICE XFMR
1980
35300
UNDER 15KVA LOCAL SERVICE XFMR
1982
35300
15-49KVA LOCAL SERVICE XFMR
1976
35300
15-49KVA LOCAL SERVICE XFMR
1992
35300
167-499KVA LOCAL SERVICE XFMR
1981
35300
500-1499KVA LOCAL SERVICE XFMR
1973
35300
500-1499KVA LOCAL SERVICE XFMR
1981
35300
CONTROL RACK/PANEL FRAME
1976
35300
CONTROL RACK/PANEL FRAME
1976
35300
CONTROL RACK/PANEL FRAME
1976
35300
SWITCHBOARD RACK OR PANEL
1980
35300
CONTROL RACK/PANEL FRAME
1980
35300
CONTROL RACK/PANEL FRAME
1976
35300
CONTROL RACK/PANEL FRAME
1976
35300
CONTROL RACK/PANEL FRAME
1976
35300
CONTROL RACK/PANEL FRAME
1976
35300
CONTROL RACK/PANEL FRAME
1976
35300
SWITCHBOARD RACK OR PANEL
1980
35300
CONTROL RACK/PANEL FRAME
1980
35300
SWITCHBOARD RACK OR PANEL
1980
35300
CONTROL RACK/PANEL FRAME
1980
35300
SWITCHBOARD RACK OR PANEL
1980
35300
CONTROL RACK/PANEL FRAME
1980
35300
SWITCHBOARD RACK OR PANEL
1980
35300
CONTROL RACK/PANEL FRAME
1980
35300
SWITCHBOARD RACK OR PANEL
1980





--------------------------------------------------------------------------------




35300
CONTROL RACK/PANEL FRAME
1980
35300
SWITCHBOARD RACK OR PANEL
1980
35300
CONTROL RACK/PANEL FRAME
1980
35300
SWITCHBOARD RACK OR PANEL
1980
35300
CONTROL RACK/PANEL FRAME
1980
35300
SWITCHBOARD RACK OR PANEL
1980
35300
CONTROL RACK/PANEL FRAME
1980
35300
SWITCHBOARD RACK OR PANEL
1980
35300
CONTROL RACK/PANEL FRAME
1980
35300
CONTROL RACK/PANEL FRAME
1992
35300
CONTROL RACK/PANEL FRAME
1976
35300
CONTROL RACK/PANEL FRAME
1991
35300
CONTROL RACK/PANEL FRAME
1991
35300
CONTROL RACK/PANEL FRAME
1995
35300
CONTROL RACK/PANEL FRAME
1976
35300
CONTROL RACK/PANEL FRAME
1976
35300
CONTROL RACK/PANEL FRAME
1976
35300
CONTROL RACK/PANEL FRAME
1990
35300
CONTROL RACK/PANEL FRAME
1996
35300
SWITCHBOARD RACK OR PANEL
1980
35300
CONTROL RACK/PANEL FRAME
1980
35300
SWITCHBOARD RACK OR PANEL
1980
35300
CONTROL RACK/PANEL FRAME
1980
35300
CONTROL RACK/PANEL FRAME
1976
35300
SWITCHBOARD RACK OR PANEL
1979
35300
CONTROL RACK/PANEL FRAME
1979
35300
CONTROL RACK/PANEL FRAME
1992
35300
CONTROL RACK/PANEL FRAME
1976
35300
CONTROL RACK/PANEL FRAME
1976
35300
PROTECTION EQUIPMENT
1992
35300
CONTROL COMPUTER & PERIPHERALS
1996
35300
PROTECTION EQUIPMENT
1996
35300
PROTECTION EQUIPMENT
1996
35300
PROTECTION EQUIPMENT
1995
35300
PROTECTION EQUIPMENT
1995
35300
PROTECTION EQUIPMENT
1981
35300
PROTECTION EQUIPMENT
1990
35300
PROTECTION EQUIPMENT
1996
35300
PROTECTION EQUIPMENT
1996
35300
PROTECTION EQUIPMENT
1992
35300
PROTECTION EQUIPMENT
1990
35300
CONTROL COMPUTER & PERIPHERALS
1996
35300
ALARM/MONITORING EQUIPMENT
1976
35300
METERING EQUIPMENT
1990
35300
METERING EQUIPMENT
1990
35300
ALARM/MONITORING EQUIPMENT
1986
35300
ALARM/MONITORING EQUIPMENT
1986
35300
ALARM/MONITORING EQUIPMENT
1980
35300
ALARM/MONITORING EQUIPMENT
1980
35300
METERING EQUIPMENT
1993
35300
CONTROL EQUIPMENT
1997
35300
CONTROL EQUIPMENT
1976
35300
CONTROL EQUIPMENT
1976
35300
CONTROL EQUIPMENT
1976
35300
CONTROL EQUIPMENT
1976
35300
CONTROL EQUIPMENT
1976
35300
CONTROL EQUIPMENT
1976
35300
CONTROL EQUIPMENT
1980





--------------------------------------------------------------------------------




35300
CONTROL EQUIPMENT
1983
35300
CONTROL EQUIPMENT
1972
35300
CONTROL EQUIPMENT
1976
35300
CONTROL EQUIPMENT
1976
35300
CONTROL EQUIPMENT
1979
35300
CONTROL EQUIPMENT
1981
35300
CONTROL EQUIPMENT
1984
35300
CONTROL EQUIPMENT
1987
35300
CONTROL EQUIPMENT
1981
35300
CONTROL EQUIPMENT
1980
35300
CONTROL EQUIPMENT
1980
35300
CONTROL EQUIPMENT
1980
35300
CONTROL EQUIPMENT
1980
35300
CONTROL EQUIPMENT
1980
35300
CONTROL EQUIPMENT
1980
35300
CONTROL EQUIPMENT
1980
35300
CONTROL EQUIPMENT
1980
35300
CONTROL EQUIPMENT
1986
35300
CONTROL EQUIPMENT
1986
35300
CONTROL EQUIPMENT
1990
35300
CONTROL EQUIPMENT
1990
35300
CONTROL EQUIPMENT
1991
35300
CONTROL EQUIPMENT
1990
35300
CONTROL EQUIPMENT
1996
35300
CONTROL EQUIPMENT
1992
35300
CONTROL EQUIPMENT
1992
35300
CONTROL EQUIPMENT
1995
35300
CONTROL EQUIPMENT
1996
35300
SCADA RACK/PANEL FRAME
1991
35300
SCADA EQUIPMENT
1992
35300
COMM RACK/PANEL FRAME
1976
35300
COMM RACK/PANEL FRAME
1976
35300
YARD LOCAL SERV OR LOAD CENTER
1976
35300
JUNCTION BOX
1980
35300
48 VOLT BATTERY CHARGER
1997
35300
48 VOLT BATTERY
1997
35300
LOAD CENTER, AC
1976
35300
LOAD CENTER, AC
1980
35300
LOAD CENTER, DC
1976
35300
LOAD CENTER, DC
1992
35300
10 - 40 AMP CIR BRKR
1992
35300
41 - 100 AMP CIR BRKR
1992
35300
3 POLE DISCONNECT
1976
35300
3 POLE DISCONNECT
1980
35300
3 POLE DISCONNECT
1997
35300
CONTACTOR
1976
35300
VOLTAGE ALARM
1976
35300
AUXILIARY POWER XFMR 1PH
1976
35300
100KVA 1 PH XFMR
1976
35300
AUXILIARY POWER XFMR 3 PH
1976
35300
500KVA 3 PH XFMR
1976
35300
45KV 480 VOLT XFMR
1976
35300
30KV 480 VOLT XFMR
1976
35300
EVENTS RECORDER (INACTIVE)
1982
35300
ALARM SYSTEMS-WIRED CIRCUITS
1992
35300
SPECIAL METERING COMPUTER
1976
35300
MISC OFFICE FURNITURE
1989
35300
MISC OFFICE FURNITURE
1982





--------------------------------------------------------------------------------




35300
MISC OFFICE FURNITURE
1982
35300
CHAIR
1976
35300
CHAIR
1981
35300
DESK
1976
35300
DESK
1952
35300
DESK
1953
35300
DESK
1980
35300
FILE CABINET
1979
35300
FILE CABINET
1976
35300
FILE CABINET
1979
35300
FILE CABINET
1980
35300
DRAFTING TABLE
1947
35300
DRAFTING TABLE
1950
35300
TABLE
1976
35300
TABLE
1949
35300
COMPUTER AND PERIPHERALS
1995
35300
COMPUTER AND PERIPHERALS
1995
35300
COMPUTER AND PERIPHERALS
1992
35300
INTERCOM SYSTEM
1976
39720
MICROWAVE, CARD UNIT
1999
39720
MICROWAVE, EQUIPMENT
1999
39720
MICROWAVE, CARD SHELF
1999
39720
MICROWAVE, CARD UNIT
1999
35300
#18 - #19 CONTROL WIRE
1999
35300
CONTROL RACK/PANEL FRAME
1999
35300
CONTROL COMPUTER & PERIPHERALS
1999
35300
#14 - #16 CONTROL WIRE
1999
35300
CONTROL RACK/PANEL FRAME
1999
35300
ALARM/MONITORING EQUIPMENT
1999
35300
CONTROL COMPUTER & PERIPHERALS
1999
35200
EQUIPMENT PAD
1999
35200
CONDUIT & FITTINGS UNDERGROUND
1999
35300
15KV POWER CABLE
1999
35300
AUXILLARY GENERATOR
1999
35300
#18 - #19 CONTROL WIRE
1999
35300
#14 - #16 CONTROL WIRE
1999
35300
#10 - #12 CONTROL WIRE
1999
35300
CONTROL RACK/PANEL FRAME
1999
35300
PROTECTION EQUIPMENT
1999
35300
ALARM/MONITORING EQUIPMENT
1999
35300
SAFETY SWITCH
1999
39720
MICROWAVE, STRUCT(POLES&FIX)
1998
39720
MICROWAVE, STRUCT(POLES&FIX)
1998
39720
MICROWAVE, RADIO
2000
35200
COMPLETE STATION BUILDING
2001
35200
SMOKE DETECTOR
2001
35300
METERING EQUIPMENT
1999
35300
METERING EQUIPMENT
1999
35300
METERING EQUIPMENT
1999
35300
ALARM/MONITORING EQUIPMENT
1999
35300
COMMUNICATIONS EQUIP
2002
35300
COMMUNICATIONS EQUIP
2002
35300
COMMUNICATIONS EQUIP
2002
35300
SWITCHBOARD RACK OR PANEL
2001
35300
CONTROL RACK/PANEL FRAME
2001
35300
ALARM/MONITORING EQUIPMENT
2001
35300
ALARM/MONITORING EQUIPMENT
2001





--------------------------------------------------------------------------------




35300
CONTROL RACK/PANEL FRAME
1998
35300
CONTROL RACK/PANEL FRAME
1998
35300
PROTECTION EQUIPMENT
1998
35300
PROTECTION EQUIPMENT
1998
35300
CONTROL RACK/PANEL FRAME
2001
35300
CONTROL RACK/PANEL FRAME
2001
35300
PROTECTION EQUIPMENT
2001
35300
ALARM/MONITORING EQUIPMENT
2001
35300
CONTROL RACK/PANEL FRAME
2001
35300
CONTROL RACK/PANEL FRAME
2001
35300
PROTECTION EQUIPMENT
2001
35300
PROTECTION EQUIPMENT
2001
35300
#18 - #19 CONTROL WIRE
2001
35300
#10 - #12 CONTROL WIRE
2001
35300
CONTROL RACK/PANEL FRAME
2001
35300
PROTECTION EQUIPMENT
2001
35300
PROTECTION EQUIPMENT
2001
35300
PROTECTION EQUIPMENT
2001
35300
CONTROL EQUIPMENT
2001
39710
TELEPHONE, CARD UNIT
2001
35300
CONTROL RACK/PANEL FRAME
2004
35300
PROTECTION EQUIPMENT
2004
35300
CABLE TRAY AND ACCESSORIES
2004
35300
CONTROL WIRE - LOW VOLTAGE
2004
35300
METERING EQUIPMENT
2004
35300
AUXILIARY LOAD CENTER
2004
39720
MICROWAVE, CARD SHELF
2004
39720
MICROWAVE, CARD UNIT
2004
39720
MICROWAVE, EQUIPMENT
2004
39740
FIBER, MISC EQUIPMENT
2004
35300
CONTROL RACK/PANEL FRAME
2005
35300
CONTROL RACK/PANEL FRAME
2005
35300
PROTECTION EQUIPMENT
2005
35300
PROTECTION EQUIPMENT
2005
35300
130 VOLT BATTERY CHARGER
2006
35300
130 VOLT BATTERY
2006
35300
BATTERY RACK
2006
35300
SAFETY SWITCH
2006
35300
130 VOLT BATTERY CHARGER
2006
35300
SAFETY SWITCH
2006
35300
MISC TEST EQUIPMENT
2007
35300
MISC TEST EQUIPMENT
2007
35300
MISC TEST EQUIPMENT
2007
35300
CABLE TRAY AND ACCESSORIES
2007
35300
CABLE TRAY AND ACCESSORIES
2007
35300
CONTROL RACK/PANEL FRAME
2007
35300
CONTROL RACK/PANEL FRAME
2007
35300
CONTROL RACK/PANEL FRAME
2007
35300
CONTROL RACK/PANEL FRAME
2007
35300
PROTECTION EQUIPMENT
2007
35300
PROTECTION EQUIPMENT
2007
35300
SCADA RACK/PANEL FRAME
2007
35300
SCADA RACK/PANEL FRAME
2007
35300
SCADA EQUIPMENT
2007
35300
SCADA EQUIPMENT
2007
35300
SCADA COMPUTER AND PERIPHERALS
2007
35300
SCADA COMPUTER AND PERIPHERALS
2007
39720
MICROWAVE, BATTERY
2007





--------------------------------------------------------------------------------




39730
BASE STATION, MISC EQUIPMENT
2007
35300
ALARM/MONITORING EQUIPMENT
2008
35200
METAL STRUCT - COMMUNICATION
2007
35200
CONDUIT & FITTINGS UNDERGROUND
2007
35300
CONTROL WIRE - LOW VOLTAGE
2007
35200
BUILDING HVAC SYSTEM
2009
35200
FOUNDATION - OTHER EQUIPMENT
2008
35200
CONDUIT & FITTINGS UNDERGROUND
2008
35200
METAL STRUCT - EQUIPMENT
2008
35300
CONTROL WIRE - LOW VOLTAGE
2008
35300
GROUNDING AND FITTINGS
2008
35300
CONTROL RACK/PANEL FRAME
2008
35300
CONTROL RACK/PANEL FRAME
2008
35300
CONTROL RACK/PANEL FRAME
2008
35300
PROTECTION EQUIPMENT
2008
35300
CONTROL EQUIPMENT
2008
35300
COMMUNICATIONS EQUIP
2008
39740
FIBER, MISC EQUIPMENT
2009
35300
CONTROL WIRE - LOW VOLTAGE
2008
35300
CONTROL WIRE - LOW VOLTAGE
2008
35300
CONTROL EQUIPMENT
2008
35300
CONTROL EQUIPMENT
2008
35300
CONTROL EQUIPMENT
2008
35300
CONTROL EQUIPMENT
2008
35300
COMMUNICATIONS EQUIP
2008
35300
COMMUNICATIONS EQUIP
2008
35300
COMM RACK/PANEL FRAME
2009
35300
COMMUNICATIONS EQUIP
2009
35300
CONTROL WIRE - LOW VOLTAGE
2009
35300
CONDUIT & FITTINGS ABOVE GROUN
2009
35300
130 VOLT BATTERY
2009
35300
BATTERY RACK
2009
35300
PROTECTION EQUIPMENT
2009
35300
PROTECTION EQUIPMENT
2009
35300
COMM RACK/PANEL FRAME
2009
35300
COMM RACK/PANEL FRAME
2009
35300
COMM RACK/PANEL FRAME
2009
35300
COMM RACK/PANEL FRAME
2009
35300
COMMUNICATIONS EQUIP
2009
35300
COMMUNICATIONS EQUIP
2009
35300
COMMUNICATIONS EQUIP
2009
35300
COMMUNICATIONS EQUIP
2009
39720
MICROWAVE, RADIO
2011
39720
MICROWAVE, ANTENNA
2011
35200
METAL STRUCT - EQUIPMENT
2011
35300
COMMUNICATIONS EQUIP
2011
39720
MICROWAVE, RADIO
2011
39720
MICROWAVE, RADIO
2011
39720
MICROWAVE, ANTENNA
2011
39720
MICROWAVE, ANTENNA
2011
39720
MICROWAVE, WIRE/CABLE
2011
39720
MICROWAVE, WIRE/CABLE
2011
35300
CONTROL WIRE - LOW VOLTAGE
2011
35300
CONDUIT & FITTINGS ABOVE GROUN
2011
35300
LARGE ELECTRICAL ENCLOSURE
2011
35300
CONTROL WIRE - LOW VOLTAGE
2010
35300
CONTROL WIRE - LOW VOLTAGE
2010





--------------------------------------------------------------------------------




35300
COMPOSITE CABLE - LOW VOLTAGE
2010
35300
COMPOSITE CABLE - LOW VOLTAGE
2010
35300
COAXIAL CABLE
2010
35300
COAXIAL CABLE
2010
35300
CONTROL RACK/PANEL FRAME
2010
35300
CONTROL RACK/PANEL FRAME
2010
35300
CONTROL RACK/PANEL FRAME
2010
35300
CONTROL RACK/PANEL FRAME
2010
35300
CONTROL RACK/PANEL FRAME
2010
35300
CONTROL RACK/PANEL FRAME
2010
35300
PROTECTION EQUIPMENT
2010
35300
PROTECTION EQUIPMENT
2010
35300
PROTECTION EQUIPMENT
2010
35300
PROTECTION EQUIPMENT
2010
35300
PROTECTION EQUIPMENT
2010
35300
PROTECTION EQUIPMENT
2010
35300
SCADA EQUIPMENT
2010
35300
SCADA EQUIPMENT
2010
35300
SCADA EQUIPMENT
2010
35300
SCADA EQUIPMENT
2010
35300
SCADA EQUIPMENT
2010
35300
SCADA EQUIPMENT
2010
35300
COMMUNICATIONS EQUIP
2010
35300
COMMUNICATIONS EQUIP
2010
35300
AUXILIARY LOAD CENTER
2010
35300
AUXILIARY LOAD CENTER
2010
35300
METERING EQUIPMENT
2012
35300
CONTROL WIRE - LOW VOLTAGE
2008
35300
CONTROL WIRE - LOW VOLTAGE
2008
35300
CONTROL EQUIPMENT
2008
35300
CONTROL EQUIPMENT
2008
35300
CONTROL EQUIPMENT
2008
35300
CONTROL EQUIPMENT
2008
35300
COMMUNICATIONS EQUIP
2008
35300
COMMUNICATIONS EQUIP
2008
35300
COMMUNICATIONS EQUIP
2002
35300
CONTROL WIRE - LOW VOLTAGE
2013
35300
TRANSFER SWITCH
2013
35200
CONDUIT & FITTINGS UNDERGROUND
2013
35300
CONTROL WIRE - LOW VOLTAGE
2013
35300
GROUNDING AND FITTINGS
2013
35200
SITE PREPARATION & IMPROVEMENT
2013
35200
YARD LIGHT SYSTEM
2013
35200
CONDUIT & FITTINGS UNDERGROUND
2013
35300
CONTROL WIRE - LOW VOLTAGE
2013
35300
COAXIAL CABLE
2013
35300
FIBER OPTIC CABLE
2013
35300
GROUNDING AND FITTINGS
2013
35300
SMALL ELECTRICAL ENCLOSURE
2013
35300
50KVA LOCAL SERVICE XFMR
2013
35300
PRIMARY POTENTIAL XFMR
2013
35300
SWITCH - POWER FUSE
2013
35300
CONTROL RACK/PANEL FRAME
2013
35300
CONTROL RACK/PANEL FRAME
2013
35300
CONTROL RACK/PANEL FRAME
2013
35300
CONTROL RACK/PANEL FRAME
2013
35300
CONTROL RACK/PANEL FRAME
2013
35300
CONTROL RACK/PANEL FRAME
2013





--------------------------------------------------------------------------------




35300
CONTROL RACK/PANEL FRAME
2013
35300
CONTROL RACK/PANEL FRAME
2013
35300
CONTROL RACK/PANEL FRAME
2013
35300
PROTECTION EQUIPMENT
2013
35300
PROTECTION EQUIPMENT
2013
35300
PROTECTION EQUIPMENT
2013
35300
PROTECTION EQUIPMENT
2013
35300
CONTROL EQUIPMENT
2013
35300
CONTROL EQUIPMENT
2013
35300
CONTROL EQUIPMENT
2013
35300
METERING EQUIPMENT
2013
35300
METERING EQUIPMENT
2013
35300
ALARM/MONITORING EQUIPMENT
2013
35300
SCADA EQUIPMENT
2013
35300
COMM RACK/PANEL FRAME
2013
35300
COMMUNICATIONS EQUIP
2013
35300
48 VOLT BATTERY CHARGER
2013
35300
BATTERY RACK
2013
35300
AUXILIARY LOAD CENTER
2013
35300
TRANSFER SWITCH
2013

Category
Midpoint Description
Vin Year
35011
LAND OWNED IN FEE TS
1965
35011
LAND OWNED IN FEE TS
1976
35011
LAND OWNED IN FEE TS
1980
35011
LAND OWNED IN FEE TS
1988
35011
PERMANENT LAND IMPROVEMENTS TS
1966
35011
PERMANENT LAND IMPROVEMENTS TS
1976
35011
PERMANENT LAND IMPROVEMENTS TS
1980
35200
DRAINAGE SYSTEMS-CULVERTS, ETC
1988
35200
YARD SURFACING - GRAVEL, ETC.
1965
35200
YARD SURFACING - GRAVEL, ETC.
1966
35200
YARD SURFACING - GRAVEL, ETC.
1977
35200
YARD SURFACING - GRAVEL, ETC.
1980
35200
YARD SURFACING - GRAVEL, ETC.
1981
35200
YARD SURFACING - GRAVEL, ETC.
1988
35200
PARKING CHOCKS
1988
35200
MANHOLES & GRATES
1988
35200
DRAIN ROCK
1980
35200
PERIMETER FENCE & GATES
1965
35200
PERIMETER FENCE & GATES
1966
35200
PERIMETER FENCE & GATES
1977
35200
PERIMETER FENCE & GATES
1980
35200
PERIMETER FENCE & GATES
1981
35200
PERIMETER FENCE & GATES
1983
35200
PERIMETER FENCE & GATES
1988
35200
WATER WELL PUMP
1977
35200
WATER WELL PUMP
1988
35200
WATER SYSTEM
1988
35200
WATER WELL
1977
35200
WATER WELL
1988
35200
COMPLETE SEPTIC SYSTEM
1988
35200
YARD LIGHT SYSTEM
1965
35200
YARD LIGHT SYSTEM
1966
35200
YARD LIGHT SYSTEM
1977
35200
YARD LIGHT SYSTEM
1981
35200
YARD LIGHT SYSTEM
1988
35200
LIGHT STANDARD
1965





--------------------------------------------------------------------------------




35200
LIGHT STANDARD
1966
35200
FOUNDATION - STATION BUILDING
1965
35200
FOUNDATION - STATION BUILDING
1983
35200
FOUNDATION - STATION BUILDING
1988
35200
COMPLETE STATION BUILDING
1965
35200
COMPLETE STATION BUILDING
1983
35200
COMPLETE STATION BUILDING
1983
35200
COMPLETE STATION BUILDING
1983
35200
COMPLETE STATION BUILDING
1988
35200
EYE WASH STATION
1983
35200
EYE WASH STATION
1988
35200
WATER HEATER
1988
35200
BUILDING HVAC SYSTEM
1988
35200
EXHAUST FANS & DUCT
1965
35200
EXHAUST FANS & DUCT
1988
35200
HEATER & AIR CONDITIONER COMBI
1992
35200
BUILDING ELECTRICAL SYSTEM
1983
35200
BUILDING ELECTRICAL SYSTEM
1988
35200
BUILDING ELECTRICAL SYSTEM
1980
35200
JUNCTION BOX MEDIUM OR LARGE
1983
35200
BUILDING ELECTRICAL SYSTEM
1980
35200
BUILDING ELECTRICAL SYSTEM
1983
35200
BUILDING ELECTRICAL SYSTEM
1988
35200
D.C. EMERGENCY FIXTURE
1983
35200
BUILDING ELECTRICAL SYSTEM
1983
35200
BUILDING ELECTRICAL SYSTEM
1988
35200
LOCAL SERVICE FND
1980
35200
LOCAL SERVICE TRANSFORMER FND
1988
35200
AIR COMPRESSOR FND
1976
35200
345KV XFMR, REG, REACTOR FND
1983
35200
AIR COMPRESSOR FND
1966
35200
CULVERTS
1981
35200
EQUIPMENT PAD
1988
35200
OUTDOOR CABINET FND
1988
35200
MISCELLANEOUS BUILDING FND
1965
35200
SPILL GAP SUPPORT FND
1988
35200
LIGHTING MAST FND
1965
35200
LIGHTING MAST FND
1966
35200
YARD MONUMENT MARK (INACTIVE)
1965
35200
YARD MONUMENT MARK (INACTIVE)
1966
35200
CONCRETE SURFACE TRENCH W/LIDS
1976
35200
CONCRETE SURFACE TRENCH W/LIDS
1988
35200
CONCRETE SURFACE TRENCH W/LIDS
1988
35200
CONCRETE SURFACE TRENCH W/LIDS
1965
35200
CONCRETE SURFACE TRENCH W/LIDS
1966
35200
CONCRETE SURFACE TRENCH W/LIDS
1976
35200
CONCRETE SURFACE TRENCH W/LIDS
1980
35200
CONCRETE SURFACE TRENCH W/LIDS
1981
35200
CONCRETE UNDER GROUND CABLEWAY
1981
35200
CONDUIT & FITTINGS UNDERGROUND
1968
35200
CONDUIT & FITTINGS UNDERGROUND
1976
35200
CONDUIT & FITTINGS UNDERGROUND
1979
35200
CONDUIT & FITTINGS UNDERGROUND
1980
35200
CROSSOVER TRENCH
1981
35200
TREAD PLATES
1981
35200
CONCRETE MANHOLE W/COVER
1965
35200
LOCAL SERVICE STRUCTURE
1980





--------------------------------------------------------------------------------




35200
LOCAL SERVICE STRUCTURE
1988
35200
OUTDOOR CABINET SUP STR
1988
35200
SPILL GAP SUPPORT STRUCTURE
1988
35200
TOOL SHED, MAINT BLDG, ETC
1965
35200
TOOL SHED, MAINT BLDG, ETC
1976
35200
TOOL SHED, MAINT BLDG, ETC
1988
35300
BARRIER - FIRE, SWITCHING, ETC
1988
35300
CABLE TRAY AND ACCESSORIES
1983
35300
4-7KV PIN/POST INSULATORS
1976
35300
3/8 STATIC WIRE
1964
35300
3/8 STATIC WIRE
1965
35300
250 MCM CONDUCTOR COPPER
1976
35300
250 MCM CONDUCTOR COPPER
1988
35300
350 MCM CONDUCTOR COPPER
1983
35300
8 SHIELD, 7 STRAND ALUM
1981
35300
3" - 3-3/4" ALUM TUBE
1983
35300
15KV POWER CABLE
1983
35300
CONTROL WIRE - LOW VOLTAGE
1976
35300
CONTROL WIRE - LOW VOLTAGE
1976
35300
CONTROL WIRE - LOW VOLTAGE
1993
35300
CONTROL WIRE - LOW VOLTAGE
1995
35300
#18 - #19 CONTROL WIRE
1995
35300
#18 - #19 CONTROL WIRE
1976
35300
#18 - #19 CONTROL WIRE
1988
35300
#18 - #19 CONTROL WIRE
1989
35300
#18 - #19 CONTROL WIRE
1976
35300
#18 - #19 CONTROL WIRE
1981
35300
#18 - #19 CONTROL WIRE
1983
35300
#18 - #19 CONTROL WIRE
1989
35300
#18 - #19 CONTROL WIRE
1990
35300
#18 - #19 CONTROL WIRE
1992
35300
#18 - #19 CONTROL WIRE
1994
35300
#18 - #19 CONTROL WIRE
1995
35300
#18 - #19 CONTROL WIRE
1996
35300
#18 - #19 CONTROL WIRE
1980
35300
#18 - #19 CONTROL WIRE
1981
35300
#18 - #19 CONTROL WIRE
1983
35300
#18 - #19 CONTROL WIRE
1989
35300
#18 - #19 CONTROL WIRE
1990
35300
#18 - #19 CONTROL WIRE
1993
35300
#18 - #19 CONTROL WIRE
1995
35300
#18 - #19 CONTROL WIRE
1996
35300
#18 - #19 CONTROL WIRE
1979
35300
#18 - #19 CONTROL WIRE
1980
35300
#18 - #19 CONTROL WIRE
1981
35300
#18 - #19 CONTROL WIRE
1983
35300
#18 - #19 CONTROL WIRE
1990
35300
#18 - #19 CONTROL WIRE
1993
35300
#18 - #19 CONTROL WIRE
1994
35300
#18 - #19 CONTROL WIRE
1995
35300
#18 - #19 CONTROL WIRE
1979
35300
#18 - #19 CONTROL WIRE
1980
35300
#14 - #16 CONTROL WIRE
1979
35300
#14 - #16 CONTROL WIRE
1980
35300
#14 - #16 CONTROL WIRE
1981
35300
#14 - #16 CONTROL WIRE
1989
35300
#14 - #16 CONTROL WIRE
1980
35300
#14 - #16 CONTROL WIRE
1993





--------------------------------------------------------------------------------




35300
#14 - #16 CONTROL WIRE
1983
35300
#14 - #16 CONTROL WIRE
1989
35300
#14 - #16 CONTROL WIRE
1993
35300
#14 - #16 CONTROL WIRE
1995
35300
#14 - #16 CONTROL WIRE
1996
35300
#14 - #16 CONTROL WIRE
1976
35300
#14 - #16 CONTROL WIRE
1976
35300
#14 - #16 CONTROL WIRE
1965
35300
#14 - #16 CONTROL WIRE
1965
35300
#14 - #16 CONTROL WIRE
1980
35300
#14 - #16 CONTROL WIRE
1981
35300
#14 - #16 CONTROL WIRE
1983
35300
#14 - #16 CONTROL WIRE
1989
35300
#14 - #16 CONTROL WIRE
1976
35300
#14 - #16 CONTROL WIRE
1980
35300
COAXIAL CABLE
1965
35300
COAXIAL CABLE
1980
35300
COAXIAL CABLE
1981
35300
#10 - #12 CONTROL WIRE
1988
35300
#10 - #12 CONTROL WIRE
1983
35300
#10 - #12 CONTROL WIRE
1988
35300
#10 - #12 CONTROL WIRE
1989
35300
#10 - #12 CONTROL WIRE
1992
35300
#10 - #12 CONTROL WIRE
1995
35300
#10 - #12 CONTROL WIRE
1989
35300
#10 - #12 CONTROL WIRE
1993
35300
#10 - #12 CONTROL WIRE
1995
35300
#10 - #12 CONTROL WIRE
1996
35300
#10 - #12 CONTROL WIRE
1965
35300
#10 - #12 CONTROL WIRE
1965
35300
#10 - #12 CONTROL WIRE
1966
35300
#10 - #12 CONTROL WIRE
1979
35300
#10 - #12 CONTROL WIRE
1980
35300
#10 - #12 CONTROL WIRE
1981
35300
#10 - #12 CONTROL WIRE
1983
35300
#10 - #12 CONTROL WIRE
1989
35300
#10 - #12 CONTROL WIRE
1995
35300
#10 - #12 CONTROL WIRE
1988
35300
#10 - #12 CONTROL WIRE
1979
35300
#10 - #12 CONTROL WIRE
1981
35300
#10 - #12 CONTROL WIRE
1983
35300
#10 - #12 CONTROL WIRE
1988
35300
#10 - #12 CONTROL WIRE
1989
35300
#10 - #12 CONTROL WIRE
1980
35300
#10 - #12 CONTROL WIRE
1983
35300
#10 - #12 CONTROL WIRE
1988
35300
#10 - #12 CONTROL WIRE
1989
35300
#10 - #12 CONTROL WIRE
1990
35300
#10 - #12 CONTROL WIRE
1995
35300
#10 - #12 CONTROL WIRE
1996
35300
#10 - #12 CONTROL WIRE
1981
35300
#10 - #12 CONTROL WIRE
1976
35300
#10 - #12 CONTROL WIRE
1976
35300
#10 - #12 CONTROL WIRE
1980
35300
#10 - #12 CONTROL WIRE
1988
35300
#10 - #12 CONTROL WIRE
1980
35300
#7 - #9 CONTROL WIRE
1965
35300
#7 - #9 CONTROL WIRE
1965





--------------------------------------------------------------------------------




35300
#7 - #9 CONTROL WIRE
1966
35300
#7 - #9 CONTROL WIRE
1979
35300
#7 - #9 CONTROL WIRE
1988
35300
#7 - #9 CONTROL WIRE
1988
35300
#7 - #9 CONTROL WIRE
1988
35300
#7 - #9 CONTROL WIRE
1988
35300
#7 - #9 CONTROL WIRE
1966
35300
#7 - #9 CONTROL WIRE
1980
35300
#7 - #9 CONTROL WIRE
1981
35300
#7 - #9 CONTROL WIRE
1965
35300
#7 - #9 CONTROL WIRE
1966
35300
#7 - #9 CONTROL WIRE
1980
35300
#7 - #9 CONTROL WIRE
1981
35300
#7 - #9 CONTROL WIRE
1966
35300
#7 - #9 CONTROL WIRE
1988
35300
#7 - #9 CONTROL WIRE
1965
35300
#1 - #6 CONTROL WIRE
1988
35300
#1 - #6 CONTROL WIRE
1992
35300
#1 - #6 CONTROL WIRE
1995
35300
#1 - #6 CONTROL WIRE
1981
35300
#1 - #6 CONTROL WIRE
1983
35300
#1 - #6 CONTROL WIRE
1976
35300
#1 - #6 CONTROL WIRE
1980
35300
#1 - #6 CONTROL WIRE
1983
35300
#1 - #6 CONTROL WIRE
1976
35300
#1 - #6 CONTROL WIRE
1981
35300
#1 - #6 CONTROL WIRE
1988
35300
#1 - #6 CONTROL WIRE
1983
35300
#1 - #6 CONTROL WIRE
1977
35300
#1 - #6 CONTROL WIRE
1965
35300
#1 - #6 CONTROL WIRE
1966
35300
#1 - #6 CONTROL WIRE
1968
35300
#1 - #6 CONTROL WIRE
1976
35300
#1 - #6 CONTROL WIRE
1981
35300
#1 - #6 CONTROL WIRE
1988
35300
#1 - #6 CONTROL WIRE
1992
35300
#1 - #6 CONTROL WIRE
1983
35300
1/0 ALUM CONTROL WIRE
1976
35300
1/0 ALUM CONTROL WIRE
1980
35300
1/0 ALUM CONTROL WIRE
1988
35300
1/0 COPPER CONTROL WIRE
1988
35300
1/0 COPPER CONTROL WIRE
1995
35300
2/0 COPPER CONTROL WIRE
1965
35300
2/0 COPPER CONTROL WIRE
1983
35300
2/0 COPPER CONTROL WIRE
1988
35300
3/0 COPPER CONTROL WIRE
1988
35300
4/0 COPPER CONTROL WIRE
1988
35300
250 MCM COPPER CONTROL WIRE
1988
35300
350 MCM ALUM CONTROL WIRE
1976
35300
350 MCM COPPER CONTROL WIRE
1983
35300
500 MCM COPPER CONTROL WIRE
1983
35300
500 MCM ALUM CONTROL WIRE
1965
35300
COMPOSITE CABLE - LOW VOLTAGE
1988
35300
COAXIAL CABLE
1988
35300
COMPOSITE CABLE - LOW VOLTAGE
1995
35300
COMPOSITE CABLE - LOW VOLTAGE
1996
35300
#1 COPPER GROUND
1965
35300
GROUNDING AND FITTINGS
1980





--------------------------------------------------------------------------------




35300
GROUNDING AND FITTINGS
1981
35300
GROUNDING AND FITTINGS
1976
35300
GROUNDING AND FITTINGS
1996
35300
GROUNDING AND FITTINGS
1965
35300
GROUNDING AND FITTINGS
1966
35300
GROUNDING AND FITTINGS
1976
35300
#6 COPPER GROUND
1976
35300
#6 COPPER GROUND
1976
35300
#6 COPPER GROUND
1981
35300
#6 COPPER GROUND MAT
1976
35300
#6 COPPER GROUND MAT
1979
35300
#6 COPPER GROUND MAT
1980
35300
#6 COPPER GROUND MAT
1981
35300
#6 COPPER GROUND MAT
1988
35300
#6 COPPER GROUND MAT
1989
35300
1/4 COPPER GROUND
1980
35300
7/16 COPPER GROUND
1976
35300
7/16 COPPER GROUND
1980
35300
7/16 COPPER GROUND
1981
35300
9/16 COPPER GROUND
1988
35300
1/0 COPPER GROUND
1988
35300
2/0 COPPER GROUND
1965
35300
2/0 COPPER GROUND
1966
35300
2/0 COPPER GROUND
1976
35300
2/0 COPPER GROUND
1979
35300
2/0 COPPER GROUND
1980
35300
2/0 COPPER GROUND
1981
35300
2/0 COPPER GROUND
1989
35300
4/0 COPPER GROUND
1988
35300
4/0 ALUMINUM GROUND
1966
35300
250 MCM COPPER GROUND
1965
35300
250 MCM COPPER GROUND
1972
35300
250 MCM COPPER GROUND
1976
35300
250 MCM COPPER GROUND
1979
35300
250 MCM COPPER GROUND
1980
35300
250 MCM COPPER GROUND
1981
35300
250 MCM COPPER GROUND
1983
35300
250 MCM COPPER GROUND
1989
35300
350 MCM COPPER GROUND
1983
35300
500 MCM COPPER GROUND
1965
35300
500 MCM COPPER GROUND
1966
35300
500 MCM COPPER GROUND
1983
35300
500 MCM COPPER GROUND
1988
35300
CONDUIT & FITTINGS ABOVE GROUN
1966
35300
CONDUIT & FITTINGS ABOVE GROUN
1976
35300
CONDUIT & FITTINGS ABOVE GROUN
1981
35300
CONDUIT & FITTINGS ABOVE GROUN
1983
35300
CONDUIT & FITTINGS ABOVE GROUN
1988
35300
CONDUIT & FITTINGS ABOVE GROUN
1988
35300
CONDUIT & FITTINGS ABOVE GROUN
1988
35300
CONDUIT & FITTINGS ABOVE GROUN
1966
35300
CONDUIT & FITTINGS ABOVE GROUN
1976
v35300
CONDUIT & FITTINGS ABOVE GROUN
1981
35300
CONDUIT & FITTINGS ABOVE GROUN
1988
35300
CONDUIT & FITTINGS ABOVE GROUN
1965
35300
CONDUIT & FITTINGS ABOVE GROUN
1983
35300
CONDUIT & FITTINGS ABOVE GROUN
1965





--------------------------------------------------------------------------------




35300
CONDUIT & FITTINGS ABOVE GROUN
1976
35300
CONDUIT & FITTINGS ABOVE GROUN
1980
35300
CONDUIT & FITTINGS ABOVE GROUN
1988
35300
CONDUIT & FITTINGS ABOVE GROUN
1966
35300
CONDUIT & FITTINGS ABOVE GROUN
1976
35300
CONDUIT & FITTINGS ABOVE GROUN
1976
35300
CONDUIT & FITTINGS ABOVE GROUN
1980
35300
CONDUIT & FITTINGS ABOVE GROUN
1980
35300
CONDUIT & FITTINGS ABOVE GROUN
1981
35300
CONDUIT & FITTINGS ABOVE GROUN
1988
35300
2" - 3-1/2" CONDUIT
1976
35300
2" - 3-1/2" CONDUIT
1980
35300
2" - 3-1/2" CONDUIT
1981
35300
2" - 3-1/2" CONDUIT
1988
35300
2" - 3-1/2" CONDUIT
1980
35300
2" - 3-1/2" CONDUIT
1965
35300
2" - 3-1/2" CONDUIT
1988
35300
2" - 3-1/2" CONDUIT
1965
35300
2" - 3-1/2" CONDUIT
1976
35300
2" - 3-1/2" CONDUIT
1988
35300
2" - 3-1/2" CONDUIT
1976
35300
2" - 3-1/2" CONDUIT
1980
35300
2" - 3-1/2" CONDUIT
1981
35300
2" - 3-1/2" CONDUIT
1983
35300
2" - 3-1/2" CONDUIT
1980
35300
2" - 3-1/2" CONDUIT
1981
35300
2" - 3-1/2" CONDUIT
1983
35300
2" - 3-1/2" CONDUIT
1988
35300
4" CONDUIT
1965
35300
4" CONDUIT
1976
35300
4" CONDUIT
1979
35300
4" CONDUIT
1980
35300
4" CONDUIT
1981
35300
4" CONDUIT
1989
35300
4" CONDUIT
1980
35300
4" CONDUIT
1989
35300
5" CONDUIT
1965
35300
5" CONDUIT
1981
35300
6" CONDUIT
1988
35300
SMALL ELECTRICAL ENCLOSURE
1988
35300
SMALL ELECTRICAL ENCLOSURE
1988
35300
SMALL ELECTRICAL ENCLOSURE
1988
35300
SMALL ELECTRICAL ENCLOSURE
1988
35300
SMALL ELECTRICAL ENCLOSURE
1976
35300
SMALL ELECTRICAL ENCLOSURE
1980
35300
SMALL ELECTRICAL ENCLOSURE
1981
35300
SMALL ELECTRICAL ENCLOSURE
1983
35300
25KVA 34KV GRND XFMR
1988
35300
UNDER 15KVA LOCAL SERVICE XFMR
1980
35300
UNDER 15KVA LOCAL SERVICE XFMR
1988
35300
75KVA LOCAL SERVICE XFMR
1983
35300
100-166KVA LOCAL SERVICE XFMR
1983
35300
100-166KVA LOCAL SERVICE XFMR
1988
35300
167-499KVA LOCAL SERVICE XFMR
1981
35300
35KV OR LESS 1 PH REGULATOR
1988
35300
35KV OR LESS 1 PH REGULATOR
1988
35300
35KV OR LESS 1 PH REGULATOR
1991





--------------------------------------------------------------------------------




35300
35KV OR LESS 1 PH REGULATOR
1988
35300
35KV OR LESS 1 PH REGULATOR
1988
35300
CONTROL RACK/PANEL FRAME
1976
35300
CONTROL RACK/PANEL FRAME
1989
35300
CONTROL RACK/PANEL FRAME
1965
35300
CONTROL RACK/PANEL FRAME
1965
35300
CONTROL RACK/PANEL FRAME
1965
35300
CONTROL RACK/PANEL FRAME
1996
35300
CONTROL RACK/PANEL FRAME
1988
35300
CONTROL RACK/PANEL FRAME
1988
35300
CONTROL RACK/PANEL FRAME
1988
35300
CONTROL RACK/PANEL FRAME
1988
35300
CONTROL RACK/PANEL FRAME
1965
35300
CONTROL RACK/PANEL FRAME
1976
35300
CONTROL RACK/PANEL FRAME
1976
35300
CONTROL RACK/PANEL FRAME
1976
35300
CONTROL RACK/PANEL FRAME
1976
35300
CONTROL RACK/PANEL FRAME
1980
35300
CONTROL RACK/PANEL FRAME
1983
35300
CONTROL RACK/PANEL FRAME
1983
35300
CONTROL RACK/PANEL FRAME
1989
35300
CONTROL RACK/PANEL FRAME
1989
35300
CONTROL RACK/PANEL FRAME
1989
35300
CONTROL RACK/PANEL FRAME
1995
35300
CONTROL RACK/PANEL FRAME
1995
35300
CONTROL RACK/PANEL FRAME
1996
35300
CONTROL RACK/PANEL FRAME
1988
35300
CONTROL RACK/PANEL FRAME
1993
35300
CONTROL RACK/PANEL FRAME
1993
35300
CONTROL RACK/PANEL FRAME
1965
35300
CONTROL RACK/PANEL FRAME
1976
35300
CONTROL RACK/PANEL FRAME
1996
35300
CONTROL RACK/PANEL FRAME
1996
35300
CONTROL RACK/PANEL FRAME
1976
35300
CONTROL RACK/PANEL FRAME
1988
35300
CONTROL RACK/PANEL FRAME
1988
35300
PROTECTION EQUIPMENT
1988
35300
PROTECTION EQUIPMENT
1988
35300
PROTECTION EQUIPMENT
1988
35300
PROTECTION EQUIPMENT
1981
35300
PROTECTION EQUIPMENT
1981
35300
PROTECTION EQUIPMENT
1989
35300
PROTECTION EQUIPMENT
1981
35300
PROTECTION EQUIPMENT
1981
35300
PROTECTION EQUIPMENT
1981
35300
PROTECTION EQUIPMENT
1981
35300
CONTROL COMPUTER & PERIPHERALS
1996
35300
CONTROL COMPUTER & PERIPHERALS
1995
35300
PROTECTION EQUIPMENT
1995
35300
PROTECTION EQUIPMENT
1995
35300
PROTECTION EQUIPMENT
1996
35300
PROTECTION EQUIPMENT
1995
35300
PROTECTION EQUIPMENT
1995
35300
PROTECTION EQUIPMENT
1996
35300
PROTECTION EQUIPMENT
1996
35300
PROTECTION EQUIPMENT
1996
35300
PROTECTION EQUIPMENT
1981
35300
PROTECTION EQUIPMENT
1995





--------------------------------------------------------------------------------




35300
PROTECTION EQUIPMENT
1995
35300
PROTECTION EQUIPMENT
1996
35300
PROTECTION EQUIPMENT
1996
35300
PROTECTION EQUIPMENT
1988
35300
PROTECTION EQUIPMENT
1994
35300
ALARM/MONITORING EQUIPMENT
1994
35300
ALARM/MONITORING EQUIPMENT
1993
35300
ALARM/MONITORING EQUIPMENT
1981
35300
ALARM/MONITORING EQUIPMENT
1994
35300
ALARM/MONITORING EQUIPMENT
1994
35300
ALARM/MONITORING EQUIPMENT
1989
35300
CONTROL COMPUTER & PERIPHERALS
1989
35300
CONTROL COMPUTER & PERIPHERALS
1989
35300
PROTECTION EQUIPMENT
1989
35300
PROTECTION EQUIPMENT
1989
35300
PROTECTION EQUIPMENT
1989
35300
PROTECTION EQUIPMENT
1989
35300
CONTROL EQUIPMENT
1982
35300
CONTROL EQUIPMENT
1984
35300
CONTROL EQUIPMENT
1983
35300
CONTROL EQUIPMENT
1965
35300
CONTROL EQUIPMENT
1976
35300
CONTROL EQUIPMENT
1965
35300
CONTROL EQUIPMENT
1976
35300
CONTROL EQUIPMENT
1980
35300
CONTROL EQUIPMENT
1980
35300
CONTROL EQUIPMENT
1965
35300
CONTROL EQUIPMENT
1976
35300
CONTROL EQUIPMENT
1980
35300
CONTROL EQUIPMENT
1981
35300
CONTROL EQUIPMENT
1980
35300
CONTROL EQUIPMENT
1976
35300
CONTROL EQUIPMENT
1979
35300
CONTROL EQUIPMENT
1980
35300
CONTROL EQUIPMENT
1981
35300
CONTROL EQUIPMENT
1976
35300
CONTROL EQUIPMENT
1976
35300
CONTROL EQUIPMENT
1980
35300
CONTROL EQUIPMENT
1980
35300
CONTROL EQUIPMENT
1981
35300
CONTROL EQUIPMENT
1980
35300
CONTROL EQUIPMENT
1983
35300
CONTROL EQUIPMENT
1984
35300
CONTROL EQUIPMENT
1985
35300
CONTROL EQUIPMENT
1983
35300
CONTROL EQUIPMENT
1985
35300
CONTROL EQUIPMENT
1988
35300
CONTROL EQUIPMENT
1988
35300
CONTROL EQUIPMENT
1988
35300
CONTROL EQUIPMENT
1988
35300
CONTROL EQUIPMENT
1988
35300
CONTROL EQUIPMENT
1989
35300
CONTROL EQUIPMENT
1989
35300
CONTROL EQUIPMENT
1989
35300
CONTROL EQUIPMENT
1989
35300
CONTROL EQUIPMENT
1996
35300
CONTROL EQUIPMENT
1993
35300
CONTROL EQUIPMENT
1993





--------------------------------------------------------------------------------




35300
CONTROL EQUIPMENT
1995
35300
CONTROL EQUIPMENT
1995
35300
CONTROL EQUIPMENT
1996
35300
CONTROL EQUIPMENT
1996
35300
CONTROL EQUIPMENT
1996
35300
CONTROL EQUIPMENT
1989
35300
CONTROL EQUIPMENT
1985
35300
CONTROL EQUIPMENT
1985
35300
SCADA RACK/PANEL FRAME
1981
35300
SCADA RACK/PANEL FRAME
1990
35300
SCADA EQUIPMENT
1991
35300
SCADA EQUIPMENT
1990
35300
COMMUNICATIONS EQUIP
1965
35300
COMMUNICATIONS EQUIP
1983
35300
COMMUNICATIONS EQUIP
1984
35300
OIL STORAGE TANKS
1988
35300
YARD LOCAL SERV OR LOAD CENTER
1966
35300
YARD LOCAL SERV OR LOAD CENTER
1983
35300
YARD LOCAL SERV OR LOAD CENTER
1988
35300
LOAD CENTER, AC
1976
35300
LOAD CENTER, AC
1980
35300
LOAD CENTER, AC
1981
35300
LOAD CENTER, AC
1983
35300
LOAD CENTER, AC
1988
35300
LOAD CENTER, DC
1965
35300
LOAD CENTER, DC
1976
35300
LOAD CENTER, DC
1979
35300
LOAD CENTER, DC
1981
35300
LOAD CENTER, DC
1983
35300
LOAD CENTER, DC
1995
35300
10 - 40 AMP CIR BRKR
1989
35300
10 - 40 AMP CIR BRKR
1995
35300
41 - 100 AMP CIR BRKR
1992
35300
3 POLE DISCONNECT
1988
35300
TRANSFER SWITCH
1988
35300
TRANSFER SWITCH
1990
35300
ALARM SYSTEMS-WIRED CIRCUITS
1992
35300
MISC OFFICE FURNITURE
1968
35300
MISC OFFICE FURNITURE
1938
35300
MISC OFFICE FURNITURE
1981
35300
MISC OFFICE FURNITURE
1981
35300
CRT / MONITOR
1954
35300
CHAIR
1976
35300
CHAIR
1956
35300
CHAIR
1968
35300
CHAIR
1974
35300
CHAIR
1974
35300
CHAIR
1975
35300
DESK
1976
35300
DESK
1950
35300
FILE CABINET
1976
35300
FILE CABINET
1934
35300
FILE CABINET
1966
35300
DRAFTING TABLE
1975
35300
TABLE
1938
35300
TABLE
1968
35300
HYDROGEN ANALYZER
1988
35300
LOCKER
1954





--------------------------------------------------------------------------------




35300
MODEM
1988
35300
VACUUM GAUGE
1988
35300
VISE
1984
35300
SIGN
1988
35300
COMPUTER AND PERIPHERALS
1992
35300
PRINTER
1988
35300
PRINTER
1989
35300
PRINTER
1992
35300
PRINTER
1992
35300
INTERCOM SYSTEM
1976
39720
MICROWAVE, PANEL UNIT
1999
39720
MICROWAVE, CARD UNIT
1999
39720
MICROWAVE, RADIO
1999
39720
MICROWAVE, CARD UNIT
1999
39720
MICROWAVE, EQUIPMENT
1999
39720
MICROWAVE, CARD UNIT
1999
39720
MICROWAVE, EQUIPMENT
1999
39720
MICROWAVE, CARD UNIT
1999
35300
CONTROL RACK/PANEL FRAME
1999
35300
CONTROL COMPUTER & PERIPHERALS
1999
35200
OUTDOOR CABINET FND
1999
35300
#18 - #19 CONTROL WIRE
1999
35300
#14 - #16 CONTROL WIRE
1999
35300
#10 - #12 CONTROL WIRE
1999
35300
#1 - #6 CONTROL WIRE
1999
35300
#6 COPPER GROUND MAT
1999
35300
250 MCM COPPER GROUND
1999
35300
4" CONDUIT
1999
35300
SMALL ELECTRICAL ENCLOSURE
1999
35300
#10 - #12 CONTROL WIRE
1999
35300
ALARM/MONITORING EQUIPMENT
1999
35300
CONTROL COMPUTER & PERIPHERALS
1999
35300
CONTROL WIRE - LOW VOLTAGE
1999
35300
#18 - #19 CONTROL WIRE
1999
35300
#10 - #12 CONTROL WIRE
1999
35300
FIBER OPTIC CABLE
2001
39720
MICROWAVE, BATTERY
2000
39720
MICROWAVE, EQUIPMENT
2000
35300
CONTROL WIRE - LOW VOLTAGE
2001
35300
#10 - #12 CONTROL WIRE
2001
35300
COAXIAL CABLE
2001
35300
FIBER OPTIC CABLE
2001
35300
COMPUTER AND PERIPHERALS
2001
35200
COMPLETE STATION BUILDING
2001
35200
SMOKE DETECTOR
2001
35200
CEMENT WALL (FENCE)
1998
35300
CONTROL RACK/PANEL FRAME
1998
35300
CONTROL RACK/PANEL FRAME
1998
35300
ALARM/MONITORING EQUIPMENT
1998
35300
ALARM/MONITORING EQUIPMENT
2002
35300
SCADA RACK/PANEL FRAME
2002
35300
SCADA RACK/PANEL FRAME
2002
35300
SCADA RACK/PANEL FRAME
2002
35300
SCADA RACK/PANEL FRAME
2002
35300
SCADA RACK/PANEL FRAME
2002
35300
SCADA EQUIPMENT
2002
35300
SCADA EQUIPMENT
2002
35300
SCADA EQUIPMENT
2002





--------------------------------------------------------------------------------




35300
2/0 AWG CONDUCTOR COPPER
2002
35300
250 MCM CONDUCTOR COPPER
2002
35300
500 MCM CONDUCTOR COPPER
2002
35300
#18 - #19 CONTROL WIRE
2002
35300
#14 - #16 CONTROL WIRE
2002
35300
#10 - #12 CONTROL WIRE
2002
35300
#6 COPPER GROUND
2002
35300
2" - 3-1/2" CONDUIT
2002
35300
4" CONDUIT
2002
35300
PROTECTION EQUIPMENT
2002
35300
PROTECTION EQUIPMENT
2004
35300
PROTECTION EQUIPMENT
2004
35300
PROTECTION EQUIPMENT
2004
35300
PROTECTION EQUIPMENT
2004
35300
COMMUNICATIONS EQUIP
2004
35300
COMMUNICATIONS EQUIP
2004
35300
COMMUNICATIONS EQUIP
2004
35300
COMMUNICATIONS EQUIP
2004
35200
CONDUIT & FITTINGS UNDERGROUND
2004
35300
CONTROL WIRE - LOW VOLTAGE
2004
35300
GROUNDING AND FITTINGS
2004
35300
CONTROL RACK/PANEL FRAME
2004
35300
CONTROL RACK/PANEL FRAME
2004
35300
PROTECTION EQUIPMENT
2004
35300
SCADA EQUIPMENT
2004
39720
MICROWAVE, RADIO
2005
39720
MICROWAVE, EQUIPMENT
2005
35300
SCADA EQUIPMENT
2005
35300
CONTROL WIRE - LOW VOLTAGE
2005
35300
CONTROL EQUIPMENT
2005
35300
METERING EQUIPMENT
2005
35300
METERING EQUIPMENT
2005
35300
METER
2005
35300
130 VOLT BATTERY CHARGER
2004
35300
130 VOLT BATTERY
2004
35300
BATTERY RACK
2004
35300
SAFETY SWITCH
2004
35200
WOOD POLE - COMMUNICATION
2006
35300
FIBER OPTIC CABLE
2006
35300
COMMUNICATIONS EQUIP
2006
35300
COMPUTER AND PERIPHERALS
2006
35300
CONTROL WIRE - LOW VOLTAGE
2006
35300
CONTROL RACK/PANEL FRAME
2006
35300
PROTECTION EQUIPMENT
2006
35300
CONTROL EQUIPMENT
2006
35300
CONTROL EQUIPMENT
2006
35300
130 VOLT BATTERY CHARGER
2006
35300
130 VOLT BATTERY
2006
35300
BATTERY RACK
2006
35300
SAFETY SWITCH
2006
35200
CONDUIT & FITTINGS UNDERGROUND
2007
35200
CONDUIT & FITTINGS UNDERGROUND
2007
35200
WOOD POLE - COMMUNICATION
2007
35200
WOOD POLE - COMMUNICATION
2007
35200
WOOD POLE - COMMUNICATION
2007
35200
WOOD POLE - COMMUNICATION
2007
35300
MISC TEST EQUIPMENT
2007





--------------------------------------------------------------------------------




35200
CONDUIT & FITTINGS UNDERGROUND
2006
35300
BARRIER - FENCE, EQUIP PROT
2006
35300
CONTROL WIRE - LOW VOLTAGE
2006
35300
CONTROL RACK/PANEL FRAME
2006
35300
CONTROL RACK/PANEL FRAME
2006
35300
PROTECTION EQUIPMENT
2006
35300
SCADA RACK/PANEL FRAME
2006
35300
SCADA EQUIPMENT
2006
35300
SCADA COMPUTER AND PERIPHERALS
2006
35300
CONTROL WIRE - LOW VOLTAGE
2006
35300
GROUNDING AND FITTINGS
2006
35300
CONTROL EQUIPMENT
2006
35300
ALARM/MONITORING EQUIPMENT
2007
35300
CONTROL RACK/PANEL FRAME
2007
35300
CONTROL RACK/PANEL FRAME
2007
35300
CONTROL RACK/PANEL FRAME
2007
35300
CONTROL RACK/PANEL FRAME
2007
35300
CONTROL RACK/PANEL FRAME
2007
35300
CONTROL RACK/PANEL FRAME
2007
35300
CONTROL RACK/PANEL FRAME
2007
35300
CONTROL RACK/PANEL FRAME
2007
35300
CONTROL RACK/PANEL FRAME
2007
35300
CONTROL RACK/PANEL FRAME
2007
35300
PROTECTION EQUIPMENT
2007
35300
PROTECTION EQUIPMENT
2007
35300
PROTECTION EQUIPMENT
2007
35300
PROTECTION EQUIPMENT
2007
35300
ALARM/MONITORING EQUIPMENT
2007
35300
ALARM/MONITORING EQUIPMENT
2007
35300
SCADA RACK/PANEL FRAME
2007
35300
SCADA RACK/PANEL FRAME
2007
35300
SCADA EQUIPMENT
2007
35300
SCADA EQUIPMENT
2007
35300
SCADA COMPUTER AND PERIPHERALS
2007
35300
SCADA COMPUTER AND PERIPHERALS
2007
35300
COMM RACK/PANEL FRAME
2007
35300
COMM RACK/PANEL FRAME
2007
35300
COMM RACK/PANEL FRAME
2007
35300
COMM RACK/PANEL FRAME
2007
35300
DISTANCE / FAULT LOCATOR
2007
35300
DISTANCE / FAULT LOCATOR
2007
35300
COMMUNICATIONS EQUIP
2007
35300
COMMUNICATIONS EQUIP
2007
35300
COMMUNICATIONS EQUIP
2007
35300
COMMUNICATIONS EQUIP
2007
35300
COMMUNICATIONS EQUIP
2007
35300
COMMUNICATIONS EQUIP
2007
35300
48 VOLT BATTERY CHARGER
2007
35300
48 VOLT BATTERY CHARGER
2007
35300
48 VOLT BATTERY
2007
35300
48 VOLT BATTERY
2007
35300
BATTERY RACK
2007
35300
BATTERY RACK
2007
35300
BATTERY RACK
2007
35300
BATTERY RACK
2007
35300
AUXILIARY LOAD CENTER
2007
35300
AUXILIARY LOAD CENTER
2007





--------------------------------------------------------------------------------




35300
TRANSFER SWITCH
2007
35300
TRANSFER SWITCH
2007
35200
CONDUIT & FITTINGS UNDERGROUND
2008
35300
CONTROL WIRE - LOW VOLTAGE
2008
39710
TELEPHONE, MISC EQUIPMENT
2009
39740
FIBER, MISC EQUIPMENT
2009
39740
FIBER, WIRE/CABLE
2009
35300
CONTROL WIRE - LOW VOLTAGE
2009
35300
GROUNDING AND FITTINGS
2009
35300
CONDUIT & FITTINGS ABOVE GROUN
2009
35300
COMMUNICATIONS EQUIP
2006
35200
SUPERSTRUCTURE ROOF
2009
35300
CONTROL WIRE - LOW VOLTAGE
2009
35300
PROTECTION EQUIPMENT
2009
35300
CONTROL WIRE - LOW VOLTAGE
2010
35300
GROUNDING AND FITTINGS
2010
35300
CONDUIT & FITTINGS ABOVE GROUN
2010
35300
SMALL ELECTRICAL ENCLOSURE
2010
35300
CONTROL WIRE - LOW VOLTAGE
2009
35300
CONDUIT & FITTINGS ABOVE GROUN
2009
35300
SMALL ELECTRICAL ENCLOSURE
2009
35300
BUS - CONDUCTOR WITH FITTINGS
2010
35300
CONTROL WIRE - LOW VOLTAGE
2010
35300
YARD LOCAL SERV OR LOAD CENTER
2010
35300
TRANSFER SWITCH
2010
35200
CONDUIT & FITTINGS UNDERGROUND
2009
35300
COAXIAL CABLE
2009
35300
COMM RACK/PANEL FRAME
2009
35300
COMMUNICATIONS EQUIP
2009
35300
CONTROL WIRE - LOW VOLTAGE
2010
35300
CONDUIT & FITTINGS ABOVE GROUN
2010
35200
CONDUIT & FITTINGS UNDERGROUND
2010
35300
CONTROL WIRE - LOW VOLTAGE
2010
35300
CONTROL WIRE - LOW VOLTAGE
2010
35300
CONTROL WIRE - LOW VOLTAGE
2011
35300
COAXIAL CABLE
2011
35300
CONDUIT & FITTINGS ABOVE GROUN
2011
35300
MISC TEST EQUIPMENT
2011
35200
CONDUIT & FITTINGS UNDERGROUND
2010
35200
CONDUIT & FITTINGS UNDERGROUND
2010
35200
CONCRETE MANHOLE W/COVER
2010
35200
CONCRETE MANHOLE W/COVER
2010
35300
COMPOSITE CABLE - LOW VOLTAGE
2010
35300
COMPOSITE CABLE - LOW VOLTAGE
2010
35300
CONTROL RACK/PANEL FRAME
2010
35300
CONTROL RACK/PANEL FRAME
2010
35300
CONTROL RACK/PANEL FRAME
2010
35300
CONTROL RACK/PANEL FRAME
2010
35300
CONTROL RACK/PANEL FRAME
2010
35300
CONTROL RACK/PANEL FRAME
2010
35300
CONTROL RACK/PANEL FRAME
2010
35300
CONTROL RACK/PANEL FRAME
2010
35300
CONTROL RACK/PANEL FRAME
2010
35300
CONTROL RACK/PANEL FRAME
2010
35300
CONTROL RACK/PANEL FRAME
2010





--------------------------------------------------------------------------------




35300
CONTROL RACK/PANEL FRAME
2010
35300
CONTROL RACK/PANEL FRAME
2010
35300
CONTROL RACK/PANEL FRAME
2010
35300
PROTECTION EQUIPMENT
2010
35300
PROTECTION EQUIPMENT
2010
35300
PROTECTION EQUIPMENT
2010
35300
PROTECTION EQUIPMENT
2010
35300
PROTECTION EQUIPMENT
2010
35300
PROTECTION EQUIPMENT
2010
35300
PROTECTION EQUIPMENT
2010
35300
PROTECTION EQUIPMENT
2010
35300
CONTROL COMPUTER & PERIPHERALS
2010
35300
CONTROL COMPUTER & PERIPHERALS
2010
35300
CONTROL COMPUTER & PERIPHERALS
2010
35300
CONTROL COMPUTER & PERIPHERALS
2010
35300
CONTROL COMPUTER & PERIPHERALS
2010
35300
CONTROL COMPUTER & PERIPHERALS
2010
35300
COMMUNICATIONS EQUIP
2010
35300
COMMUNICATIONS EQUIP
2010
35300
COMMUNICATIONS EQUIP
2010
35300
COMMUNICATIONS EQUIP
2010
35300
COMMUNICATIONS EQUIP
2010
35300
COMMUNICATIONS EQUIP
2010
35300
COMMUNICATIONS EQUIP
2010
35300
COMMUNICATIONS EQUIP
2010
35300
COMMUNICATIONS EQUIP
2010
35300
COMMUNICATIONS EQUIP
2010
35300
COMMUNICATIONS EQUIP
2010
35300
COMMUNICATIONS EQUIP
2010
35300
COMMUNICATIONS EQUIP
2010
35300
COMMUNICATIONS EQUIP
2010
35200
COMPLETE STATION BUILDING
2011
35200
CONCRETE SURFACE TRENCH W/LIDS
2011
35300
GROUNDING AND FITTINGS
2011
35300
CONTROL WIRE - LOW VOLTAGE
2011
35300
SMALL ELECTRICAL ENCLOSURE
2011
35300
SWITCH - AIR BREAK OR BYPASS
2011
35300
CONTROL RACK/PANEL FRAME
2011
35300
CONTROL RACK/PANEL FRAME
2011
35300
CONTROL RACK/PANEL FRAME
2011
35300
CONTROL RACK/PANEL FRAME
2011
35300
PROTECTION EQUIPMENT
2011
35300
PROTECTION EQUIPMENT
2011
35300
PROTECTION EQUIPMENT
2011
35300
COMMUNICATIONS EQUIP
2011
35300
COMMUNICATIONS EQUIP
2011
35300
CONTROL WIRE - LOW VOLTAGE
2011
35300
CONTROL RACK/PANEL FRAME
2011
35300
PROTECTION EQUIPMENT
2011
35300
COMMUNICATIONS EQUIP
2011
35300
COMMUNICATIONS EQUIP
2011
35300
COMMUNICATIONS EQUIP
2011
39720
MICROWAVE, EQUIPMENT
2010
39720
MICROWAVE, WIRE/CABLE
2010
35300
CONTROL WIRE - LOW VOLTAGE
2012
35300
COMM RACK/PANEL FRAME
2012
35300
COMMUNICATIONS EQUIP
2012





--------------------------------------------------------------------------------




35300
CONTROL WIRE - LOW VOLTAGE
2012
35300
FIBER OPTIC CABLE
2012
35300
CONDUIT & FITTINGS ABOVE GROUN
2012
35300
SCADA EQUIPMENT
2012
35300
PROTECTION EQUIPMENT
2012
35300
MISC TEST EQUIPMENT
2011
35300
PROTECTION EQUIPMENT
2012
35300
PROTECTION EQUIPMENT
2012
35300
COMMUNICATIONS EQUIP
2012
35300
COMMUNICATIONS EQUIP
2012
35300
PROTECTION EQUIPMENT
2004
35300
PROTECTION EQUIPMENT
2004
35300
PROTECTION EQUIPMENT
2004
35300
PROTECTION EQUIPMENT
2004
35300
COMMUNICATIONS EQUIP
2004
35300
COMMUNICATIONS EQUIP
2004
35300
COMMUNICATIONS EQUIP
2004
35300
COMMUNICATIONS EQUIP
2004
35200
CONDUIT & FITTINGS UNDERGROUND
2010
35200
CONDUIT & FITTINGS UNDERGROUND
2010
35200
CONCRETE MANHOLE W/COVER
2010
35200
CONCRETE MANHOLE W/COVER
2010
35300
COMPOSITE CABLE - LOW VOLTAGE
2010
35300
COMPOSITE CABLE - LOW VOLTAGE
2010
35300
CONTROL RACK/PANEL FRAME
2010
35300
CONTROL RACK/PANEL FRAME
2010
35300
CONTROL RACK/PANEL FRAME
2010
35300
CONTROL RACK/PANEL FRAME
2010
35300
CONTROL RACK/PANEL FRAME
2010
35300
CONTROL RACK/PANEL FRAME
2010
35300
CONTROL RACK/PANEL FRAME
2010
35300
CONTROL RACK/PANEL FRAME
2010
35300
CONTROL RACK/PANEL FRAME
2010
35300
CONTROL RACK/PANEL FRAME
2010
35300
CONTROL RACK/PANEL FRAME
2010
35300
CONTROL RACK/PANEL FRAME
2010
35300
CONTROL RACK/PANEL FRAME
2010
35300
CONTROL RACK/PANEL FRAME
2010
35300
PROTECTION EQUIPMENT
2010
35300
PROTECTION EQUIPMENT
2010
35300
PROTECTION EQUIPMENT
2010
35300
PROTECTION EQUIPMENT
2010
35300
PROTECTION EQUIPMENT
2010
35300
PROTECTION EQUIPMENT
2010
35300
PROTECTION EQUIPMENT
2010
35300
PROTECTION EQUIPMENT
2010
35300
CONTROL COMPUTER & PERIPHERALS
2010
35300
CONTROL COMPUTER & PERIPHERALS
2010
35300
CONTROL COMPUTER & PERIPHERALS
2010
35300
CONTROL COMPUTER & PERIPHERALS
2010
35300
CONTROL COMPUTER & PERIPHERALS
2010
35300
CONTROL COMPUTER & PERIPHERALS
2010
35300
COMMUNICATIONS EQUIP
2010
35300
COMMUNICATIONS EQUIP
2010
35300
COMMUNICATIONS EQUIP
2010
35300
COMMUNICATIONS EQUIP
2010





--------------------------------------------------------------------------------




35300
COMMUNICATIONS EQUIP
2010
35300
COMMUNICATIONS EQUIP
2010
35300
COMMUNICATIONS EQUIP
2010
35300
COMMUNICATIONS EQUIP
2010
35300
COMMUNICATIONS EQUIP
2010
35300
COMMUNICATIONS EQUIP
2010
35300
COMMUNICATIONS EQUIP
2010
35300
COMMUNICATIONS EQUIP
2010
35300
COMMUNICATIONS EQUIP
2010
35300
COMMUNICATIONS EQUIP
2010
35200
CONDUIT & FITTINGS UNDERGROUND
2007
35200
CONDUIT & FITTINGS UNDERGROUND
2007
35200
CONCRETE MANHOLE W/COVER
2007
35200
CONCRETE MANHOLE W/COVER
2007
35200
WOOD POLE - COMMUNICATION
2007
35200
WOOD POLE - COMMUNICATION
2007
35200
WOOD POLE - COMMUNICATION
2007
35200
WOOD POLE - COMMUNICATION
2007
35300
COMMUNICATIONS EQUIP
2007
35300
COMMUNICATIONS EQUIP
2007
35300
CONTROL WIRE - LOW VOLTAGE
2012
35300
CONTROL RACK/PANEL FRAME
2012
35300
PROTECTION EQUIPMENT
2012
35300
METERING EQUIPMENT
2012
35200
CONCRETE SURFACE TRENCH W/LIDS
2013
35200
CONDUIT & FITTINGS UNDERGROUND
2013
35300
CONTROL WIRE - LOW VOLTAGE
2013
35300
GROUNDING AND FITTINGS
2013
35300
UNDER 15KVA LOCAL SERVICE XFMR
2013
35200
SITE PREPARATION & IMPROVEMENT
2013
35200
YARD LIGHT SYSTEM
2013
35200
CONCRETE SURFACE TRENCH W/LIDS
2013
35300
CONTROL WIRE - LOW VOLTAGE
2013
35300
GROUNDING AND FITTINGS
2013
35300
AUXILIARY LOAD CENTER
2013
35300
AUXILIARY POWER XFMR 3 PH
2013
35200
CONDUIT & FITTINGS UNDERGROUND
2011
35300
CONTROL WIRE - LOW VOLTAGE
2011
35300
GROUNDING AND FITTINGS
2011
35200
SITE PREPARATION & IMPROVEMENT
2013
35200
CONDUIT & FITTINGS UNDERGROUND
2013
35300
CONTROL WIRE - LOW VOLTAGE
2013
35300
CONTROL RACK/PANEL FRAME
2013
35300
CONTROL RACK/PANEL FRAME
2013
35300
YARD LOCAL SERV OR LOAD CENTER
2013







--------------------------------------------------------------------------------




EXHIBIT C
Ownership Interests; Directional Capacity Allocations; Directional Capacity
Allocation Percentages3
3 An updated list of Directional Capacity Allocations and Directional Capacity
Allocation Percentages that reflects any changes between the Execution Date and
the Effective Date shall be mutually agreed to by the Parties pursuant to the
JPSA and the updated list shall replace the above list effective as of the
Effective Date.
 
A
B
C
D
E
F
G
H
I
J
K
L
M
Transmission Lines
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Directional Capacity Allocation (MW)
Directional Capacity Allocation (%)
 
 
Segment Ownership Interests
West to East
East to West
West to East
East to West
 
Jim Bridger West Transmission Path (19)
IPC
PAC
IPC
PAC
TOTAL
IPC
PAC
TOTAL
IPC
PAC
IPC
PAC
Operator
Bridger-Goshen 345 kV
29.0%
71.0%
33.3
200.0
233.3
266.7
533.3
800.0
14.3%
85.7%
33.3%
66.7%
PAC
Bridger-Populus #1 345 kV
29.0%
71.0%
33.3
200.0
233.3
266.7
533.3
800.0
14.3%
85.7%
33.3%
66.7%
PAC
Bridger-Populus #2 345 kV
29.0%
71.0%
33.3
200.0
233.3
266.7
533.3
800.0
14.3%
85.7%
33.3%
66.7%
PAC
Bridger West Transmission Path (19)
 
 
100.0
600.0
700.0
800.0
1600.0
2400.0
14.3%
85.7%
33.3%
66.7%
PAC
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Directional Capacity Allocation (MW)
Directional Capacity Allocation (%)
 
 
Segment Ownership
Interests
West to East
East to West
West to East
East to West
 
Populus West Transmission
IPC
PAC
IPC
PAC
TOTAL
IPC
PAC
TOTAL
IPC
PAC
IPC
PAC
Operator
Populus-Kinport 345 kV
29.0%
71.0%
33.3
200.0
233.3
266.7
533.3
800.0
14.3%
85.7%
33.3%
66.7%
PAC
Populus-Borah #1 345 kV
29.0%
71.0%
33.3
200.0
233.3
266.7
533.3
800.0
14.3%
85.7%
33.3%
66.7%
PAC
Populus-Borah #2 345 kV
0.0%
100.0%
0.0
800.0
800.0
0.0
800.0
800.0
0.0%
100.0%
0.0%
100.0%
PAC
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Directional Capacity Allocation (MW)
Directional Capacity Allocation (%)
 
 
Segment Ownership
Interests
West to East
East to West
West to East
East to West
 
Goshen Kinport Transmission
IPC
PAC
IPC
PAC
TOTAL
IPC
PAC
TOTAL
IPC
PAC
IPC
PAC
Operator
Goshen-Kinport 345 kV
15.7%
84.3%
57.1
922.7
956.0
266.7
689.3
956.0
6.0%
96.5%
27.9%
72.1%
PAC
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Directional Capacity Allocation (MW)
Directional Capacity Allocation (%)
 
 
Segment Ownership
Interests
West to East
East to West
West to East
East to West
 
Jim Bridger 230 kV Transmission
IPC
PAC
IPC
PAC
TOTAL
IPC
PAC
TOTAL
IPC
PAC
IPC
PAC
Operator
Bridger-Point of Rocks 230 kV
0.0%
100.0%
0.0
600.0
600.0
0.0
600.0
600.0
0.0%
100.0%
0.0%
100.0%
PAC
Bridger-Rock Springs 230 kV
0.0%
100.0%
0.0
600.0
600.0
0.0
600.0
600.0
0.0%
100.0%
0.0%
100.0%
PAC
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Directional Capacity Allocation (MW)
Directional Capacity Allocation (%)
 
 
Segment Ownership
Interests
West to East
East to West
West to East
East to West
 
Borah West Transmission Path (17)
IPC
PAC
IPC
PAC
TOTAL
IPC
PAC
TOTAL
IPC
PAC
IPC
PAC
Operator
Kinport-Midpoint 345 kV
73.2%
26.8%
521.5
0.0
521.5
470.1
363.3
833.4
100.0%
0.0%
56.4%
43.6%
IPC





--------------------------------------------------------------------------------




Borah-Adelaide-Midpoint #1 345 kV
64.4%
35.6%
393.4
0.0
393.4
265.3
363.3
628.6
100.0%
0.0%
42.2%
57.8%
IPC
Borah-Adelaide-Midpoint #2 345 kV
64.4%
35.6%
393.4
0.0
393.4
265.3
363.3
628.6
100.0%
0.0%
42.2%
57.8%
IPC
Borah West Transmission Path (17)
 
 
1600.0
0.0
1600.0
1467.0
1090.0
2557.0
100.0%
0.0%
57.4%
42.6%
IPC
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Directional Capacity Allocation (MW)
Directional Capacity Allocation (%)
 
 
Segment Ownership
Interests
North to South
South to North
North to South
South to North
 
Goshen-Big Grassy Transmission
IPC
PAC
IPC
PAC
TOTAL
IPC
PAC
TOTAL
IPC
PAC
IPC
PAC
Operator
Goshen-Jefferson 161 kV
37.8%
62.2%
108.0
35.0
143.0
0.0
143.0
143.0
75.5%
24.5%
0.0%
100.0%
PAC
Jefferson-Big Grassy 161 kV
37.8%
62.2%
108.0
35.0
143.0
0.0
143.0
143.0
75.5%
24.5%
0.0%
100.0%
PAC
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Directional Capacity Allocation (MW)
Directional Capacity Allocation (%)
 
 
Segment Ownership
Interests
West to East
East to West
West to East
East to West
 
Idaho - Northwest Transmission
IPC
PAC
IPC
PAC
TOTAL
IPC
PAC
TOTAL
IPC
PAC
IPC
PAC
Operator
Hemingway-Summer Lake 500 kV
22.0%
78.0%
450.0
100.0
550.0
0.0
1500.0
1500.0
81.8%
18.2%
0.0%
100.0%
PAC
Walla Walla-Hurricane 230 kV
40.8%
59.2%
325.0
73.0
398.0
0.0
398.0
398.0
81.7%
18.3%
0.0%
100.0%
PAC

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Directional Capacity Allocation (MW)
Directional Capacity Allocation (%)
 
 
Segment Ownership
Interests
West to East
East to West
West to East
East to West
 
Midpoint-Hemingway Transmission
IPC
PAC
IPC
PAC
TOTAL
IPC
PAC
TOTAL
IPC
PAC
IPC
PAC
Operator
Midpoint-Hemingway 500 kV
37.0%
63.0%
700.0
800.0
1500.0
410.0
1090.0
1500.0
46.7%
53.3%
27.3%
72.7%
PAC

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Directional Capacity Allocation (MW)
Directional Capacity Allocation (%)
 
 
Segment Ownership
Interests
West to East
East to West
West to East
East to West
 
Antelope-Goshen Transmission
IPC
PAC
IPC
PAC
TOTAL
IPC
PAC
TOTAL
IPC
PAC
IPC
PAC
Operator
Antelope-Goshen 161 kV (25 of 44 segment miles)
21.9%
78.1%
0.0
160.0
160.0
70.0
90.0
160.0
0.0%
100.0%
43.8%
56.3%
PAC
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Directional Capacity Allocation (MW)
Directional Capacity Allocation (%)
 
 
Segment Ownership
Interests
North to South
South to North
North to South
South to North
 
American Falls-Malad Transmission
IPC
PAC
IPC
PAC
TOTAL
IPC
PAC
TOTAL
IPC
PAC
IPC
PAC
Operator
American Falls-Malad 138 kV (29 of 68 segment miles)
3.6%
96.4%
10.0
128.0
138.0
0.0
138.0
138.0
7.2%
92.8%
0.0%
100.0%
PAC
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Directional Capacity Allocation (MW)
Directional Capacity Allocation (%)
 
 
Segment Ownership
Interests
West to East
East to West
West to East
East to West
 
Antelope-Scoville Transmission
IPC
PAC
IPC
PAC
TOTAL
IPC
PAC
TOTAL
IPC
PAC
IPC
PAC
Operator
Antelope-Scoville 138 kV (two circuits)
11.5%
88.5%
0.0
260.0
260.0
60.0
200.0
260.0
0.0%
100.0%
23.1%
76.9%
PAC







--------------------------------------------------------------------------------




 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
A
B
C
D
E
F
G
H
I
J
K
L
M
Substations
 
 
 
 
 
 
 
 
 
 
 
 
 
Note: The capacity of a Transformer Terminal may be in only one direction.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Directional Capacity Allocation (MW)
Directional Capacity Allocation (%)
 
 
Segment Ownership
Interests
West to East
East to West
West to East
East to West
 
Three Mile Knoll Substation
IPC
PAC
IPC
PAC
TOTAL
IPC
PAC
TOTAL
IPC
PAC
IPC
PAC
Operator
Jim Bridger Terminal (Sh. Reactor)
29.0%
71.0%
33.3
200.0
233.3
266.7
533.3
800.0
14.3%
85.7%
33.3%
66.7%
PAC
Jim Bridger Terminal (Series Cap.)
29.0%
71.0%
33.3
200.0
233.3
266.7
533.3
800.0
14.3%
85.7%
33.3%
66.7%
 
Goshen Terminal
29.0%
71.0%
33.3
200.0
233.3
266.7
533.3
800.0
14.3%
85.7%
33.3%
66.7%
 
Transformer Terminal
0.0%
100.0%
 
 
 
0.0
700.0
700.0
 
 
0.0%
100.0%
 
345 kV Assets - Substation O&M Allocation
19.4%
80.6%
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Directional Capacity Allocation (MW)
Directional Capacity Allocation (%)
 
 
Segment Ownership
Interests
West to East
East to West
West to East
East to West
 
Goshen 345 kV Substation
IPC
PAC
IPC
PAC
TOTAL
IPC
PAC
TOTAL
IPC
PAC
IPC
PAC
Operator
Three Mile Knoll Terminal
29.0%
71.0%
57.1
342.9
400.0
266.7
533.3
800.0
14.3%
85.7%
33.3%
66.7%
PAC
Kinport Terminal
15.7%
84.3%
57.1
898.9
956.0
266.7
689.3
956.0
6.0%
94.0%
27.9%
72.1%
 
Transformer Terminal #1 (345/161 kV)
5.6%
94.4%
 
 
 
25.0
423.0
448.0
 
 
5.6%
94.4%
 
Transformer Terminal #2 (345/161 kV)
5.6%
94.4%
 
 
 
25.0
423.0
448.0
 
 
5.6%
94.4%
 
345 kV Assets - Substation O&M Allocation
14.0%
86.0%
 
 
 
 
 
 
 

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Directional Capacity Allocation (MW)
Directional Capacity Allocation (%)
 
 
Segment Ownership
Interests
West to East
East to West
West to East
East to West
 
Goshen 161 kV Substation
IPC
PAC
IPC
PAC
TOTAL
IPC
PAC
TOTAL
IPC
PAC
IPC
PAC
Operator
Transformer Terminal #1 (345/161 kV)
5.6%
94.4%
0.0
0.0
0.0
25.0
423.0
448.0
5.6%
94.4%
5.6%
94.4%
PAC
Transformer Terminal #2 (345/161 kV)
5.6%
94.4%
0.0
0.0
0.0
25.0
423.0
448.0
5.6%
94.4%
5.6%
94.4%
 
Transformer Terminal #3 (161/115 kV)
0.0%
100.0%
0.0
62.0
62.0
0.0
62.0
62.0
0.0%
100.0%
0.0%
100.0%
 
Transformer Terminal #4 (161/115 kV)
0.0%
100.0%
0.0
62.0
62.0
0.0
62.0
62.0
0.0%
100.0%
0.0%
100.0%
 
Transformer Terminal #5 (161/69 kV)
0.0%
100.0%
0.0
60.0
60.0
0.0
60.0
60.0
0.0%
100.0%
0.0%
100.0%
 
Transformer Terminal #6 (161/46 kV)
0.0%
100.0%
 
 
 
0.0
40.0
40.0
 
 
0.0%
100.0%
 
Grace Terminal
0.0%
100.0%
0.0
148.0
148.0
0.0
148.0
148.0
0.0%
100.0%
0.0%
100.0%
 





--------------------------------------------------------------------------------




Wolverine Creek Terminal
0.0%
100.0%
0.0
335.0
335.0
0.0
335.0
335.0
0.0%
100.0%
0.0%
100.0%
 
Drummond Terminal
0.0%
100.0%
0.0
190.0
190.0
0.0
190.0
190.0
0.0%
0.0%
0.0%
100.0%
 
Swan Valley Terminal
0.0%
100.0%
0.0
179.0
179.0
0.0
179.0
179.0
0.0%
0.0%
0.0%
100.0%
 
Sugarmill Terminal
0.0%
100.0%
0.0
160.0
160.0
0.0
160.0
160.0
0.0%
100.0%
0.0%
100.0%
 
Rigby Terminal
0.0%
100.0%
0.0
160.0
160.0
0.0
160.0
160.0
0.0%
100.0%
0.0%
100.0%
 
Antelope Terminal
21.9%
78.1%
0.0
160.0
160.0
70.0
90.0
160.0
0.0%
100.0%
43.8%
56.3%
 
Jefferson Terminal
37.8%
62.2%
108.0
35.0
143.0
0.0
143.0
143.0
75.5%
24.5%
0.0%
100.0%
 
Cinder Butte Terminal
0.0%
100.0%
0.0
277.0
277.0
0.0
277.0
277.0
0.0%
100.0%
0.0%
100.0%
 
Blackfoot Terminal
100.0%
0.0%
145.0
0.0
145.0
145.0
0.0
145.0
100.0%
0.0%
100.0%
0.0%
 
161 kV Assets - Substation O&M Allocation
10.7%
89.3%
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Directional Capacity Allocation (MW)
Directional Capacity Allocation (%)
 
 
Segment Ownership
Interests
West to East
East to West
West to East
East to West
 
Burns Substation
IPC
PAC
IPC
PAC
TOTAL
IPC
PAC
TOTAL
IPC
PAC
IPC
PAC
Operator
Hemingway Terminal ( Sh. Reactor)
22.0%
78.0%
450.0
100.0
550.0
0.0
1500.0
1500.0
81.8%
18.2%
0.0%
100.0%
PAC
Summer Lake Terminal (Sh. Reactor)
22.0%
78.0%
450.0
100.0
550.0
0.0
1500.0
1500.0
81.8%
18.2%
0.0%
100.0%
 
500 kV Assets - Substation O&M Allocation
22.0%
78.0%
 
 
 
 
 
 
 







--------------------------------------------------------------------------------




 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Directional Capacity Allocation (MW)
Directional Capacity Allocation (%)
 
 
Segment Ownership
Interests
West to East
East to West
West to East
East to West
 
Summer Lake Substation
IPC
PAC
IPC
PAC
TOTAL
IPC
PAC
TOTAL
IPC
PAC
IPC
PAC
Operator
Hemingway Terminal
22.0%
78.0%
450.0
100.0
550.0
0.0
1500.0
1500.0
81.8%
18.2%
0.0%
100.0%
PAC
Malin Terminal
0.0%
100.0%
0.0
1200.0
1200.0
0.0
1200.0
1200.0
0.0%
100.0%
0.0%
100.0%
 
500 kV Assets - Substation O&M Allocation
11.0%
89.0%
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Directional Capacity Allocation (MW)
Directional Capacity Allocation (%)
 
 
Segment Ownership
Interests
North to South
South to North
North to South
South to North
 
Jefferson Substation
IPC
PAC
IPC
PAC
TOTAL
IPC
PAC
TOTAL
IPC
PAC
IPC
PAC
Operator
Goshen Terminal
37.8%
62.2%
108.0
35.0
143.0
0.0
143.0
143.0
75.5%
24.5%
0.0%
100.0%
PAC
Big Grassy Terminal (Phase Shifter)
37.8%
62.2%
108.0
35.0
143.0
0.0
143.0
143.0
75.5%
24.5%
0.0%
100.0%
 
Rigby Terminal
0.0%
100.0%
0.0
160.0
160.0
0.0
160.0
160.0
0.0%
100.0%
0.0%
100.0%
 
Transformer Terminal #1 (161/69 kV)
0.0%
100.0%
 
 
 
0.0
40.0
40.0
 
 
0.0%
100.0%
 
Transformer Terminal #2 (161/69 kV)
0.0%
100.0%
 
 
 
0.0
40.0
40.0
 
 
0.0%
100.0%
 
161 kV Assets - Substation O&M Allocation
15.1%
84.9%
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Directional Capacity Allocation (MW)
Directional Capacity Allocation (%)
 
 
Segment Ownership
Interests
North to South
South to North
North to South
South to North
 
Big Grassy Substation
IPC
PAC
IPC
PAC
TOTAL
IPC
PAC
TOTAL
IPC
PAC
IPC
PAC
Operator
Jefferson Terminal
37.8%
62.2%
108.0
35.0
143.0
0.0
143.0
143.0
75.5%
24.5%
0.0%
100.0%
PAC
Dillon Terminal
100.0%
0.0%
87.0
0.0
87.0
72.0
0.0
72.0
100.0%
0.0%
100.0%
0.0%
 
Transformer Terminal #1 (161/69 kV)
0.0%
100.0%
 
 
 
0.0
410.0
40.0
 
 
0.0%
100.0%
 
161 kV Assets - Substation O&M Allocation
45.9%
54.1%
 
 
 
 
 
 
 







--------------------------------------------------------------------------------




 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Directional Capacity Allocation (MW)
Directional Capacity Allocation (%)
 
 
Segment Ownership
Interests
West to East
East to West
West to East
East to West
 
Walla Walla Substation
IPC
PAC
IPC
PAC
TOTAL
IPC
PAC
TOTAL
IPC
PAC
IPC
PAC
Operator
Hurricane Terminal (Series Cap.)
40.8%
59.2%
325.0
73.0
398.0
0.0
398.0
398.0
81.7%
18.3%
0.0%
100.0%
PAC
Vantage Terminal
0.0%
100.0%
0.0
480.0
480.0
0.0
480.0
480.0
0.0%
100.0%
0.0%
100.0%
 
Wallula Terminal
0.0%
100.0%
0.0
478.0
478.0
0.0
478.0
478.0
0.0%
100.0%
0.0%
100.0%
 
Talbot Terminal
0.0%
100.0%
0.0
402.0
402.0
0.0
402.0
402.0
0.0%
100.0%
0.0%
100.0%
 
Transformer Terminal #1 (230/69 kV)
0.0%
100.0%
0.0
150.0
150.0
 
 
 
0.0%
100.0%
 
 
 
Transformer Terminal #2 (230/69 kV)
0.0%
100.0%
0.0
150.0
150.0
 
 
 
0.0%
100.0%
 
 
 
230 kV Assets - Substation O&M Allocation
6.8%
93.2%
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Directional Capacity Allocation (MW)
Directional Capacity Allocation (%)
 
 
Segment Ownership
Interests
West to East
East to West
West to East
East to West
 
Hurricane Substation
IPC
PAC
IPC
PAC
TOTAL
IPC
PAC
TOTAL
IPC
PAC
IPC
PAC
Operator
Walla Walla Terminal
40.8%
59.2%
325.0
73.0
398.0
0.0
398.0
398.0
81.7%
18.3%
0.0%
100.0%
PAC
Hells Canyon Terminal
40.8%
59.2%
325.0
73.0
398.0
0.0
398.0
398.0
81.7%
18.3%
0.0%
100.0%
 
Transformer Terminal #1 (230/69 kV)
0.0%
100.0%
 
 
 
0.0
150.0
150.0
0.0%
100.0%
0.0%
100.0%
 
230 kV Assets - Substation O&M Allocation
27.2%
72.8%
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Directional Capacity Allocation (MW)
Directional Capacity Allocation (%)
 
 
Segment Ownership
Interests
West to East
East to West
West to East
East to West
 
Antelope 230 kV Substation
IPC
PAC
IPC
PAC
TOTAL
IPC
PAC
TOTAL
IPC
PAC
IPC
PAC
Operator
Brady Terminal
12.2%
87.8%
0.0
246.5
246.5
60.0
186.5
246.5
0.0%
100.0%
24.3%
75.7%
PAC
Lost River Terminal
0.0%
100.0%
0.0
192.0
192.0
0.0
192.0
192.0
0.0%
100.0%
0.0%
100.0%
 
Anaconda Terminal
0.0%
100.0%
0.0
155.0
155.0
0.0
155.0
155.0
0.0%
100.0%
0.0%
100.0%
 
Transformer Terminal (230/161 kV)
26.8%
73.2%
 
 
 
60.0
164.0
224.0
 
 
26.8%
73.2%
 
230 kV Assets - Substation O&M Allocation
9.7%
90.3%
 
 
 
 
 
 
 







--------------------------------------------------------------------------------




 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Directional Capacity Allocation (MW)
Directional Capacity Allocation (%)
 
 
Segment Ownership
Interests
West to East
East to West
West to East
East to West
 
Antelope 161 kV Substation
IPC
PAC
IPC
PAC
TOTAL
IPC
PAC
TOTAL
IPC
PAC
IPC
PAC
Operator
Goshen Terminal
0.0%
100.0%
0.0
160.0
160.0
0.0
160.0
160.0
0.0%
100.0%
0.0%
100.0%
PAC
Transformer Terminal (230/161 kV)
26.8%
73.2%
 
 
 
60.0
164.0
224.0
 
 
26.8%
73.2%
 
Transformer Terminal #1 (161/138 kV)
66.7%
33.3%
 
 
 
68.5
34.2
102.7
 
 
66.7%
33.3%
 
Transformer Terminal #2 (161/138 kV)
66.7%
33.3%
 
 
 
61.1
30.6
91.7
 
 
66.7%
33.3%
 
161 kV Assets - Substation O&M Allocation
40.0%
60.0%
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Directional Capacity Allocation (MW)
Directional Capacity Allocation (%)
 
 
Segment Ownership
Interests
West to East
East to West
West to East
East to West
 
Antelope 138 kV Substation
IPC
PAC
IPC
PAC
TOTAL
IPC
PAC
TOTAL
IPC
PAC
IPC
PAC
Operator
Scoville Terminal #1
66.7%
33.3%
 
 
 
86.7
43.3
130.0
 
 
66.7%
33.3%
PAC
Scoville Terminal #2
66.7%
33.3%
 
 
 
86.7
43.3
130.0
 
 
66.7%
33.3%
 
Transformer Terminal #1 (161/138 kV)
66.7%
33.3%
 
 
 
68.5
34.2
102.7
 
 
66.7%
33.3%
 
Transformer Terminal #2 (161/138 kV)
66.7%
33.3%
 
 
 
61.1
30.6
91.7
 
 
66.7%
33.3%
 
138 kV Assets - Substation O&M Allocation
66.7%
33.3%
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Directional Capacity Allocation (MW)
Directional Capacity Allocation (%)
 
 
Segment Ownership
Interests
West to East
East to West
West to East
East to West
 
Populus Substation
IPC
PAC
IPC
PAC
TOTAL
IPC
PAC
TOTAL
IPC
PAC
IPC
PAC
Operator
Bridger #1 Terminal (Series Cap. & Sh. Reactor)
29.0%
71.0%
33.3
200.0
233.3
266.7
533.3
800.0
14.3%
85.7%
33.3%
66.7%
PAC
Bridger #2 Terminal (Series Cap. & Sh. Reactor)
29.0%
71.0%
33.3
200.0
233.3
266.7
533.3
800.0
14.3%
85.7%
33.3%
66.7%
 
Kinport Terminal
29.0%
71.0%
33.3
200.0
233.3
266.7
533.3
800.0
14.3%
85.7%
33.3%
66.7%
 
Borah #1 Terminal
29.0%
71.0%
33.3
200.0
233.3
266.7
533.3
800.0
14.3%
85.7%
33.3%
66.7%
 
Borah #2 Terminal
0.0%
100.0%
0.0
986.0
986.0
0.0
986.0
986.0
0.0%
100.0%
0.0%
100.0%
 
Ben Lomond #1 Terminal
0.0%
100.0%
0.0
1331.0
1331.0
0.0
1331.0
1331.0
0.0%
100.0%
0.0%
100.0%
 
Ben Lomond #2 Terminal
0.0%
100.0%
0.0
1331.0
1331.0
0.0
1331.0
1331.0
0.0%
100.0%
0.0%
100.0%
 
Terminal Terminal
0.0%
100.0%
0.0
1186.0
1186.0
0.0
1186.0
1186.0
0.0%
100.0%
0.0%
100.0%
 
345 kV Assets - Substation O&M Allocation
14.5%
85.5%
 
 
 
 
 
 
 







--------------------------------------------------------------------------------




 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Directional Capacity Allocation (MW)
Directional Capacity Allocation (%)
 
 
Segment Ownership
Interests
West to East
East to West
West to East
East to West
 
Bridger 345 kV Substation
IPC
PAC
IPC
PAC
TOTAL
IPC
PAC
TOTAL
IPC
PAC
IPC
PAC
Operator
Three Mile Knoll Terminal (Sh. Reactor)
29.0%
71.0%
33.3
200.0
233.3
266.7
533.3
800.0
14.3%
85.7%
33.3%
66.7%
PAC
Populus #1 Terminal (Sh. Reactor)
29.0%
71.0%
33.3
200.0
233.3
266.7
533.3
800.0
14.3%
85.7%
33.3%
66.7%
 
Populus #2 Terminal (Sh. Reactor)
29.0%
71.0%
33.3
200.0
233.3
266.7
533.3
800.0
14.3%
85.7%
33.3%
66.7%
 
Transformer Terminal #1 (345/230 kV)
0.0%
100.0%
0.0
200.0
200.0
0.0
200.0
200.0
0.0%
100.0%
0.0%
100.0%
 
Transformer Terminal #2 (345/230 kV)
0.0%
100.0%
0.0
200.0
200.0
0.0
200.0
200.0
0.0%
100.0%
0.0%
100.0%
 
Transformer Terminal #3 (345/230 kV)
0.0%
100.0%
0.0
200.0
200.0
0.0
200.0
200.0
0.0%
100.0%
0.0%
100.0%
 
Transformer Terminal #4 (345/22 kV)
33.3%
66.7%
 
 
 
187.0
374.0
561.0
 
 
33.3%
66.7%
 
Transformer Terminal #5 (345/22 kV)
33.3%
66.7%
 
 
 
187.0
374.0
561.0
 
 
33.3%
66.7%
 
Transformer Terminal #6 (345/22 kV)
33.3%
66.7%
 
 
 
187.0
374.0
561.0
 
 
33.3%
66.7%
 
Transformer Terminal #7 (345/22 kV)
33.3%
66.7%
 
 
 
187.0
374.0
561.0
 
 
33.3%
66.7%
 
345 kV Assets - Substation O&M Allocation
22.0%
78.0%
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Directional Capacity Allocation (MW)
Directional Capacity Allocation (%)
 
 
Segment Ownership
Interests
West to East
East to West
West to East
East to West
 
Bridger 230 kV Substation
IPC
PAC
IPC
PAC
TOTAL
IPC
PAC
TOTAL
IPC
PAC
IPC
PAC
Operator
230 kV Substation Assets (excluding 230/34.5 kV transformer)
0.0%
100.0%
0.0
1200.0
1200.0
0.0
1200.0
1200.0
0.0%
100.0%
0.0%
100.0%
PAC
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Directional Capacity Allocation (MW)
Directional Capacity Allocation (%)
 
 
Segment Ownership
Interests
West to East
East to West
West to East
East to West
 
Kinport Substation
IPC
PAC
IPC
PAC
TOTAL
IPC
PAC
TOTAL
IPC
PAC
IPC
PAC
Operator
Goshen Terminal (Sh. Reactor)
15.7%
84.3%
33.3
922.7
956.0
266.7
689.3
956.0
3.5%
96.5%
27.9%
72.1%
IPC
Populus Terminal (Series Cap. & Sh. Reactor)
29.0%
71.0%
33.3
200.0
233.3
266.7
533.3
800.0
14.3%
85.7%
33.3%
66.7%
 
Midpoint Terminal
73.2%
26.8%
521.5
0.0
521.5
470.1
363.3
833.4
100.0%
0.0%
56.4%
43.6%
 
Transformer Terminal (345/230 kV)
100.0%
0.0%
 
 
 
1000.0
0.0
1000.0
 
 
100.0%
0.0%
 
345 kV Assets - Substation O&M Allocation
54.5%
45.5%
 
 
 
 
 
 
 

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Directional Capacity Allocation (MW)
Directional Capacity Allocation (%)
 
 
Segment Ownership
Interests
West to East
East to West
West to East
East to West
 
Borah Substation
IPC
PAC
IPC
PAC
TOTAL
IPC
PAC
TOTAL
IPC
PAC
IPC
PAC
Operator
Populus #1 Terminal (Series Cap. & Sh. Reactor)
29.0%
71.0%
33.3
200.0
233.3
266.7
533.3
800.0
14.3%
85.7%
33.3%
66.7%
IPC
Populus #2 Terminal (Series Cap. & Sh. Reactor)
0.0%
100.0%
0.0
986.0
986.0
0.0
986.0
986.0
0.0%
100.0%
0.0%
100.0%
 
Midpoint #1 Terminal
64.4%
35.6%
393.4
0.0
393.4
265.3
363.3
628.6
100.0%
0.0%
42.2%
57.8%
 
Midpoint #2 Terminal
64.4%
35.6%
393.4
0.0
393.4
265.3
363.3
628.6
100.0%
0.0%
42.2%
57.8%
 
Transformer Terminal (345/230 kV)
100.0%
0.0%
 
 
 
750.0
0.0
750.0
 
 
100.0%
0.0%
 
345 kV Assets - Substation O&M Allocation
51.6%
48.4%
 
 
 
 
 
 
 





--------------------------------------------------------------------------------




 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Directional Capacity Allocation (MW)
Directional Capacity Allocation (%)
 
 
Segment Ownership
Interests
West to East
East to West
West to East
East to West
 
Adelaide Substation
IPC
PAC
IPC
PAC
TOTAL
IPC
PAC
TOTAL
IPC
PAC
IPC
PAC
Operator
Borah/Midpoint #1 Terminal
100.0%
0.0%
393.4
0.0
393.4
265.3
363.3
628.6
100.0%
0.0%
42.2%
57.8%
IPC
Borah #2 Terminal
64.4%
35.6%
393.4
0.0
393.4
265.3
363.3
628.6
100.0%
0.0%
42.2%
57.8%
 
Midpoint #2 Terminal
64.4%
35.6%
393.4
0.0
393.4
265.3
363.3
628.6
100.0%
0.0%
42.2%
57.8%
 
Transformer Terminal #1 (345/138 kV)
100.0%
0.0%
 
 
 
250.0
0.0
250.0
 
 
100.0%
0.0%
 
Transformer Terminal #2 (345/138 kV)
100.0%
0.0%
 
 
 
250.0
0.0
250.0
 
 
100.0%
0.0%
 
345 kV Assets - Substation O&M Allocation
78.7%
21.3%
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Directional Capacity Allocation (MW)
Directional Capacity Allocation (%)
 
 
Segment Ownership
Interests
West to East
East to West
West to East
East to West
 
Midpoint 345 kV Substation
IPC
PAC
IPC
PAC
TOTAL
IPC
PAC
TOTAL
IPC
PAC
IPC
PAC
Operator
Kinport Terminal (Sh. Reactor)
73.2%
26.8%
521.5
0.0
521.5
470.1
363.3
833.4
100.0%
0.0%
56.4%
43.6%
IPC
Borah #1 Terminal (Sh. Reactor)
64.4%
35.6%
393.4
0.0
393.4
265.3
363.3
628.6
100.0%
0.0%
42.2%
57.8%
 
Borah #2 Terminal (Sh. Reactor)
64.4%
35.6%
393.4
0.0
393.4
265.3
363.3
628.6
100.0%
0.0%
42.2%
57.8%
 
Humboldt Terminal (Sh. Reactor)
100.0%
0.0%
500.0
0.0
500.0
360.0
0.0
360.0
100.0%
0.0%
100.0%
0.0%
 
500 kV Tie Terminal
63.7%
36.3%
1500.0
0.0
1500.0
410.0
1090.0
1500.0
100.0%
0.0%
27.3%
72.7%
 
Transformer Terminal #1 (345/230 kV)
100.0%
0.0%
700.0
0.0
700.0
700.0
0.0
700.0
100.0%
0.0%
100.0%
0.0%
 
Transformer Terminal #2 (345/230 kV)
100.0%
0.0%
700.0
0.0
700.0
700.0
0.0
700.0
100.0%
0.0%
100.0%
0.0%
 
345 kV Assets - Substation O&M Allocation
80.8%
19.2%
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Directional Capacity Allocation (MW)
Directional Capacity Allocation (%)
 
 
Segment Ownership
Interests
West to East
East to West
West to East
East to West
 
Midpoint 500 kV Substation
IPC
PAC
IPC
PAC
TOTAL
IPC
PAC
TOTAL
IPC
PAC
IPC
PAC
Operator
Hemingway Terminal (Series Cap. & Sh. Reactor)
63.7%
36.3%
1500.0
0.0
1500.0
410.0
1090.0
1500.0
100.0%
0.0%
27.3%
72.7%
IPC
Transformer Terminal (500/345 kV)
63.7%
36.3%
1500.0
0.0
1500.0
410.0
1090.0
1500.0
100.0%
0.0%
27.3%
72.7%
 
500 kV Assets - Substation O&M Allocation
63.7%
36.3%
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Directional Capacity Allocation (MW)
Directional Capacity Allocation (%)
 
 
Segment Ownership
Interests
West to East
East to West
West to East
East to West
 
Hemingway Substation
IPC
PAC
IPC
PAC
TOTAL
IPC
PAC
TOTAL
IPC
PAC
IPC
PAC
Operator
Midpoint Terminal
37.0%
63.0%
700.0
800.0
1500.0
410.0
1090.0
1500.0
46.7%
53.3%
27.3%
72.7%
IPC
Summer Lake Terminal (Sh. Reactor)
22.0%
78.0%
450.0
100.0
550.0
0.0
1500.0
1500.0
81.8%
18.2%
0.0%
100.0%
 
Transformer Terminal (500/230 kV)
100.0%
0.0%
 
 
 
1000.0
0.0
1000.0
 
 
100.0%
0.0%
 
500 kV Assets - Substation O&M Allocation
53.0%
47.0%
 
 
 
 
 
 
 







--------------------------------------------------------------------------------




EXHIBIT D
Monthly Transmission Facilities O& M Charge; Monthly Substation O&M Charge;
Monthly Common Equipment Charge
1.
Interpretation; Cooperation.

(a)Capitalized terms not defined in this Exhibit D are defined in Article I of
this Agreement.
(b)The Parties shall cooperate as necessary to update this Exhibit D in the
event that FERC formula rate filing references change over time.
2.
Monthly Transmission Facilities O&M Charge.

(a)    The Monthly Transmission Facilities O&M Charge for each Transmission
Segment each month during the Term shall be equal to: (i) the product of: (A)
the Acquisition Cost of the Transmission Segment as of such month; and (B) the
O&M Expense Factor as of such month; divided by (ii) twelve (12).
(b)    Beginning the first month after the Effective Date and each month
thereafter throughout the Term, pursuant to Section 4.7 of this Agreement, each
Operator shall invoice the Non-Operating Owner for its Pro Rata Share (based on
its Ownership Interest in the Transmission Segment) of the Monthly Transmission
Facilities O&M Charge with respect to each Transmission Segment for which it is
responsible. The invoice shall show the total Monthly Transmission Facilities
O&M Charge with respect to each Transmission Segment for which it is responsible
as well as each Owner’s Pro Rata Share (based on its respective Ownership
Interest in the Transmission Segment).
3.
Monthly Substation O&M Charge.

(a)    The Monthly Substation O&M Charge for each Substation each month during
the Term shall be calculated as follows:
(i)If the description of any Substation Segment in such Substation on Exhibit C
indicates that any Substation Segment contains Line Terminal Equipment, then the
Monthly Substation O&M Charge for such Substation shall be calculated as the sum
of the following:
(A)For each Substation Segment in the Substation, the portion of the Monthly
Substation O&M Charge for the Line Terminal Equipment in each such Substation
Segment shall be equal to: (1) the product of: (x) the Acquisition Cost of the
Line Terminal Equipment in each such Substation Segment as of such month; and
(y) the O&M Expense Factor as of such month; divided by (2) twelve (12); and
(B)The portion of the Monthly Substation O&M Charge for the Substation Bus
Equipment in the Substation shall be equal to: (1) the product of: (x) the
Acquisition Cost of the Substation Bus Equipment of such Substation as of such
month; and (y) the O&M Expense Factor as of such month; divided by (2) twelve
(12)..
(ii)If the description of the Substation Segments in the Substation on Exhibit C
does not indicate that any of the Substation Segments contain Line Terminal
Equipment, then the Monthly Substation O&M Charge for such Substation shall be
equal to: (A) the product of: (1) the Acquisition Cost of the Substation Bus
Equipment of such Substation as of such month; and (2) the O&M Expense Factor as
of such month; divided by (B) twelve (12).
(b)    Beginning the first month after the Effective Date and each month
thereafter throughout the Term, pursuant to Section 4.7 of this Agreement, each
Operator shall invoice the Non-Operating Owner for its Pro Rata Share of the
Monthly Substation O&M Charge with respect to each Substation it is responsible
for as follows.
(i)    For any Monthly Substation O&M Chargre calclulated pursuant to Section
3(a)(i), the Non-Operating Owner’s Pro Rata Share of the Montly O&M Substation
Charge shall equal the sum of:
(A)For each portion of the Monthly Substation O&M Charge calculated pursuant to
Section 3(a)(i)(A), with respect to each Substation Segment, the Non-Operating
Owner’s Pro Rata Share shall be based on its Ownership Interest in each
Substation Segment in such Substation; and.
(B)For the portion of the Monthly Substation O&M Charge calculated pursuant to
Section 3(a)(i)(B), the Non-Operating Owner’s Pro Rata Share shall be based on
the applicable Substation O&M Allocation.




--------------------------------------------------------------------------------




(ii)    For any Monthly Substation O&M Charge calculated pursuant to Section
3(a)(ii), the Non-Operating Owner’s Pro Rata Share shall be based on the
applicable Substation O&M Allocation.
4.
Monthly Common Equipment Charge.

(a)    The Monthly Common Equipment Charge for the Common Equipment at each
Substation each month during the Term shall be equal to: (i) the sum of the
Return on Capital, the Recovery of Capital, the State and Federal Income Taxes,
the Local Property Taxes and the Transmission O&M Expense, in each case, with
respect to the Common Equipment; divided by (ii) twelve (12).
(b)    Beginning the first month following the Effective Date and each month
thereafter throughout the Term, pursuant to Section 4.7 of this Agreement, each
Operator shall invoice the Non-Operating Owner for its Pro Rata Share (based on
its Common Equipment Allocation Factor in the Substation) of the Monthly Common
Equipment Charge with respect to each Substation for which it is responsible.
The invoice shall show the total Monthly Common Equipment Charge with respect to
each Substation for which it is responsible as well as each Owner’s Pro Rata
Share (based on its respective Common Equipment Allocation Factor in the
Substation).
5.Annual Adjustment. The following terms shall be adjusted each June (in the
case of PacifiCorp) and each October (in the case of Idaho Power) following the
Effective Date by the Operator responsible for the Transmission Segment, the
Substation Segment or the Common Equipment, as appropriate, as follows
(collectively, the “Annual Adjustment”):
(a)    the Acquisition Cost of the Common Equipment, the Acquisition Cost of the
Line Terminal Equipment, the Acquisition Cost of the Substation Bus Equipment,
the Acquisition Cost of the Substation Segment, the Acquisition Cost of the
Transmission Segment, and Net Book Value, all of which shall: (i) exclude any
costs included in CWIP; (ii) not be reduced for accumulated depreciation (except
for Net Book Value); and (iii) be adjusted as follows:
(1)    Increased to reflect the cost of capital upgrades to such Transmission
Segment, Substation Segment or Common Equipment placed in service during the
months since the Effective Date or the last date of the immediate, prior annual
adjustment; and
(2)    Decreased to reflect the cost of equipment comprising such Transmission
Segment, Substation Segment or Common Equipment which has been retired (and no
longer placed in service) during the months since the Effective Date or the date
of the immediate, prior annual adjustment.
(b)    The following factors from each Party’s annual rate filing:
(i)    Return on Capital;
(ii)    Recovery of Capital;
(iii)    State and Federal Income Taxes;
(iv)    Local Property Taxes;
(v)    Accumulated Deferred Income Taxes:
(1)    Account 190;
(2)    Account 281;
(3)    Account 282;
(4)    Account 283;
(vi)    Transmission Net Property, Plant & Equipment; and
(vii)    Transmission Plant in Service.
Each of the Annual Adjustments shall be reasonably determined by the Operator
responsible for such Transmission Segment, Substation Segment or Common
Equipment.
6.Definitions.
“Accumulated Deferred Income Taxes” means:




--------------------------------------------------------------------------------




(A)
In respect of the Common Equipment at each Substation owned by Idaho Power, an
amount equal to the sum of Sections (A)(1) and (A)(2) below:

(1)
Account 282 based on the product of:

(a)
Transmission-related Account 282 is the product of:

(i)
Total Account 282 (Idaho Power Rate Filing - Schedule 1, Line 4); and

(ii)
the sum of (1) Transmission Plant Allocator (Idaho Power Rate Filing - Schedule
1, Line 8) and (2) General & Intangible Plant Allocator (Idaho Power Rate Filing
- Schedule 1, Line 47); and

(b)
The quotient of:

(i)    Net Book Value of the Common Equipment; and
(ii)
Transmission Rate Base (Idaho Power Rate Filing - Rate Calculation, Line 20).

(2)
Accounts 281, 283 and 190 based on the product of:

(a)
Transmission related Accounts 281, 283 and 190 is the product of:

(i)
Total Accounts 281, 283 and 190 (Idaho Power Rate Filing - Schedule 1, Lines 3,
5 and 6); and

(ii)
The sum of (1) Transmission Plant Allocator (Idaho Power Rate Filing - Schedule
1, Line 8) and (2) General & Intangible Plant Allocator (Idaho Power Rate Filing
- Schedule 1, Line 47); and

(b)
The quotient of:

(i)    The Acquisition Cost of the Common Equipment, and
(ii)
Acquisition Value of Transmission Plant, Property and Equipment (Idaho Power
Rate Filing - Rate Calculation, the sum of Lines 1 through 8).

(B)
In respect of the Common Equipment at each Substation owned by PacifiCorp, an
amount equal to the sum of Sections (B)(1) and (B)(2) below:

(1)
Account 282 based on the product of:

(a)
Transmission-related Account 282 is the product of:

(i)
Account 282 (PacifiCorp Rate Filing, Attachment 1A, Line 1); and

(ii)
The Allocator (PacifiCorp Rate Filing, Attachment 1A, Line 6); and

(b)
The quotient of:

(aa)    The Net Book Value of the Common Equipment; and
(bb)    Total Net Property, Plant & Equipment (PacifiCorp Rate Filing, Line 32).
(2)
Accounts 281, 283 and 190 based on the product of:

(a)
Transmission-related Accounts 281, 283 and 190 is the product of:

(i)
The sum of Accounts 281, 283 and 190 (PacifiCorp Rate Filing, Attachment 1A,
Lines 2, 3 and 4); and

(ii)
The Allocator (PacifiCorp Rate Filing, Attachment 1A, Line 6); and

(b)
The quotient of:

(aa)    the Acquisition Cost of the Common Equipment; and




--------------------------------------------------------------------------------




(bb)    Total Plant in Rate Base (PacifiCorp Rate Filing, Line 24).
“Acquisition Cost of the Line Terminal Equipment” means, in respect of a
Substation Segment, the cost of the Line Terminal Equipment in the Substation
Segment as initially determined on the Effective Date and set forth on Exhibit
F, as the same may be adjusted from time to time by the Annual Adjustment.
“Acquisition Cost of the Substation Bus Equipment” means, in respect of a
Substation, the cost of the Substation Bus Equipment in the Substation as
initially determined on the Effective Date and set forth on Exhibit F, as the
same may be adjusted from time to time by the Annual Adjustment.
“Acquisition Cost of the Substation Segment” means, in respect of a Substation,
the cost of the Substation Segment as initially determined on the Effective Date
and set forth on Exhibit F, as the same may be adjusted from time to time by the
Annual Adjustment.
“Acquisition Cost of the Transmission Segment” means, in respect of each
Transmission Segment, the cost of the Transmission Segment as initially
determined on the Effective Date and set forth on Exhibit F, as the same may be
adjusted from time to time by the Annual Adjustment; provided, however, that (i)
in the case of the Antelope-Goshen Transmission Segment, the Acquisition Cost of
the Transmission Segment shall be reduced by 44.44% to account for the fact that
only approximately 25 miles of the approximately 45-mile Antelope-Goshen
Transmission Segment is jointly-owned Transmission Facilities and (ii) in the
case of the American Fall - Malad Transmission Segment, the Acquisition Cost of
the Transmission Segment shall be reduced by 57.28% to account for the fact that
only approximately 29 miles of the approximately 68-mile American Fall - Malad
Transmission Segment is jointly-owned Transmission Facilities.
“Acquisition Cost of the Common Equipment” means, in respect of Common Equipment
in a Substation, the cost to the Owner of such Common Equipment as initially
determined on the Effective Date and set forth on Exhibit F, as the same may be
adjusted from time to time by the Annual Adjustment.
“Annual Adjustment” is defined in Section 5 of this Exhibit D.
“Common Equipment Allocation Factor” means, in respect of each Substation and
each Owner, the Substation O&M Allocation for such Substation and such Owner,
provided that prior to the Effective Date the Parties shall work together to
determine whether an alternative allocation factor should be used for purposes
of allocating the Monthly Common Equipment Charge as between the Owners.
“CWIP” means Construction Work in Progress.
“Idaho Power Rate Filing - Rate Calculation” means the rate calculation tab of
Idaho Power’s current year annual FERC formula rate filing.
“Idaho Power Rate Filing - Schedule 1” means the schedule 1 tab of Idaho Power’s
current year annual FERC formula rate filing.
“Line Terminal Equipment” means all series capacitors, shunt reactors and phase
shifters and all other equipment that the Parties mutually agree is “Line
Terminal Equipment.” All Line Terminal Equipment which is part of a Substation
Segment on the Effective Date, sorted by Substation Segment, is identified on
Exhibit F.
“Local Property Taxes” means, in respect of the Common Equipment at each
Substation, an amount equal to the product of:
(A)
The Acquisition Cost of the Common Equipment; and

(B)
The Property Tax Rate for the State of Idaho.

“Net Book Value” means, in respect of the Common Equipment at each Substation,
an amount equal to:
(A)
The Acquisition Cost of the Common Equipment;

(B)
Less, the Accumulated Depreciation.

“O&M Expense Factor” means, in respect of each Operator, an amount equal to the
quotient of:
(A)
The Total Transmission O&M Expense of the Operator; and

(B)
The Transmission Plant in Service of the Operator.





--------------------------------------------------------------------------------




“PacifiCorp Rate Filing” means PacifiCorp’s current year formula rate true-up.
“Rate Base” means, in respect of the Common Equipment at each Substation, an
amount equal to:
(A)
The Net Book Value;

(B)
Less, the Accumulated Deferred Income Taxes.

“Recovery of Capital” means, in respect of the Common Equipment at each
Substation, an amount equal to the product of:
(A)
The Acquisition Cost of the Common Equipment; and

(B)
The FERC approved depreciation rate for Account 353 Transmission Plant
Substation Equipment.

“Return on Capital” means:
(A)
In respect of the Common Equipment at each Substation owned by Idaho Power, an
amount equal to the product of:

(1)
The Rate Base; and

(2)
The Rate of Return (Idaho Power annual FERC Formula Rate Filing, Rate
Calculation, Line 23).

(B)
In respect of the Common Equipment at each Substation owned by PacifiCorp, an
amount equal to the product of:

(1)
the Rate Base; and

(2)
the Rate of Return (PacifiCorp annual True-Up Rate Filing, Schedule 1, Line
126).

“State and Federal Income Taxes” means:
(A)
In respect of the Common Equipment at each Substation owned by Idaho Power, an
amount equal to the product of:

(1)
the Rate Base; and

(2)
the Composite Income Tax (Federal and State) (Idaho Power annual FERC Formula
Rate Filing, Rate Calculation, Line 24).

(B)
In respect of the Common Equipment at each Substation owned by PacifiCorp, an
amount equal to the product of:

(1)
the Rate Base; and

(2)
the Composite Income Tax (Federal and State) Factor, which shall be equal to the
product of:

(a)
the weighted cost of preferred and common (PacifiCorp annual True-Up Rate
Filing, Schedule 1, Lines 124 and 125); and

(b)
the income tax factor (PacifiCorp annual True-Up Rate Filing, Schedule 1, Line
132).

“Substation Bus Equipment” means all equipment necessary to support the
operation of the substation bus, including foundations, lally columns, bus
conductor, fittings, circuit breakers, air break switches, shunt capacitor
banks, potential transformers, current transformers, ground switches and
enclosures attached to or associated with the bus. All Substation Bus Equipment
which is part of a Substation Segment on the Effective Date, sorted by
Substation Segment, is identified on Exhibit F.
“Substation O&M Allocation” means, with respect to each Substation, the
“Substation O&M Allocation” set forth in Exhibit C, as the same may be amended
from time to time pursuant to Section 3.3(b) of this Agreement.
“Substation Segmenets” means, with respect to a Substation, the Substation
Segments which are listed on specific rows under the Substation on Exhibit C.
“Total Transmission O&M Expense” means:




--------------------------------------------------------------------------------




(A)
In respect of Idaho Power, the amount calculated as follows based on items
identified in Idaho Power’s annual FERC Formula Rate Filing:

(1)
the Transmission O&M Expense (Idaho Power annual FERC Formula Rate Filing, Rate
Calculation, Line 33);

(2)
less, Account 561 (Load Dispatching) (Idaho Power annual FERC Formula Rate
Filing, Rate Calculation, Line 34);

(3)
less, Account 565 (Transmission of Electricity By Others) (Idaho Power annual
FERC Formula Rate Filing, Rate Calculation, Line 35); and

(4)
plus, O&M Expense: A&G (Idaho Power annual FERC Formula Rate Filing, Rate
Calculation, Line 36).

A sample calculation of Idaho Power’s Total Transmission O&M Expense based on
Idaho Power’s 2013 FERC Formula Rate Filing is attached hereto as Attachment 1
for information purposes only.
(B)
In respect of PacifiCorp, the amount calculated as follows based on items
identified in PacifiCorp’s annual FERC Formula True-Up Rate Filing:

(1)
the Transmission O&M Expense (PacifiCorp annual True-Up Rate Filing, Schedule 1,
Line 53);

(2)
less, Cost of Providing Ancillary Services Accounts 561.0-5 (PacifiCorp annual
True-Up Rate Filing, Schedule 1, Line 54);

(3)
less, Account 565 (PacifiCorp annual True-Up Rate Filing, Schedule 1, Line 55);

(4)
plus, A&G Expense Allocated to Transmission (PacifiCorp annual True-Up Rate
Filing, Schedule 1, Line 66);

(5)
plus, Accounts 928 and 930.1 - Transmission Related (PacifiCorp annual True-Up
Rate Filing, Schedule 1, Line 69); and

(6)
plus, A&G Directly Assigned to Transmission (PacifiCorp annual True-Up Rate
Filing, Schedule 1, Line 74).

A sample calculation of PacifiCorp’s Total Transmission O&M Expense based on
PacifiCorp’s 2013 FERC True-Up Rate Filing is attached hereto as Attachment 2
for information purposes only.
“Transmission O&M Expense” means, in respect of the Common Equipment at each
Substation, an amount equal to the product of:
(A)
the Acquisition Cost of the Common Equipment; and

(B)
the O&M Expense Factor.

“Transmission Plant in Service” means:
(A)
in respect of Idaho Power, the amount calculated as follows based on items
identified in Idaho Power’s annual FERC Formula Rate Filing:

(1)
the Transmission Plant in Service (Idaho Power Rate Filing - Rate Calculation,
Line 1);

(2)
less, Generator Step-Up Facilities (Idaho Power Rate Filing - Rate Calculation
Line 2); and

(3)
less, Large Generator Interconnects (Idaho Power Rate Filing - Rate Calculation,
Line 3).

(B)
in respect of PacifiCorp, the amount calculated as follows based on items
identified in PacifiCorp’s annual FERC Formula True-Up Rate Filing:

(1)
the Average Transmission Plant in Service (PacifiCorp Rate Filing, Line 15).







--------------------------------------------------------------------------------




EXHIBIT E
Department of Energy Equipment Located in the Antelope Substation
1.
Oil Circuit Breaker B103, Govt. Prop, No. 85420

Westinghouse Type BM-4B, De-ion Grid Oil Circuit Breaker.
Acquired 1957, Moved from TRA 1981.
Serial No. 1-71-578-B
Rated Voltage 138 kV
Rate Amps 1200 A
Impulse kV 650kV
Interrupting MVA 3500 MVA
810 gallons of oil per tank
Weight 39,500 lbs.


2.
Oil Circuit Breaker B164, Bus Tie Breaker

Westinghouse Type 16GM31.5, Acquired 1982.
Serial No. 1-38Y5468
Rated Voltage 169kV
Impulse kV 750kV
Short Circuit Amps 31,500 A
1315 Gallons of oil per tank
Weight 54,000 lbs.


3.
Circuit Switcher 165A, Govt. Prop. No. 83712

S&C Circuit Switcher/Mark V, Acquired 1982.
Catalog No. 157320-
Serial No. 81-31857
kV Nominal 161 kV
Maximum Design Voltage 169 kV
BIL 750kV
Amps, Continuous 1200 A
Amps, RMS Symmetrical Fault, Closing, 30 duty cycle 30,000


S&C Operator, Type CS-1A
Operator Voltage 125 V DC
Catalog No. 38846R3-BBHPW
Serial No. 181400


4.
Circuit Switcher 162A, Acquired 1982

S& C Circuit Switcher/Mark V
Serial No. 81-31735
Same information as item 3 above


S&C Operator Type CS-1A
Serial No. 81-31735


5.
Transformer, Govt. Prop. No. 5-220, Acquired 1957.

161 kV/138 kV
Feeds #1 Antelope-Scoville Tie Line
Westinghouse
137,600 lbs
Serial No. 6534543
55 MVA, OA
73-1/3 MVA, FOA, with fans on both sets of fins
(3 fans are already on 1 set of fins)
91-2/3 MVA, FOA, with 3rd stage cooling (addition of 2 oil pumps, one pump is
already installed).
Y-Y auto transformer with delta tertiary
Includes no-load tap changer, 5 steps, for voltages from 16905 volts to 152950.




--------------------------------------------------------------------------------




Tap lever is locked on step 3.
% Z -1.5% at 55 MVA. 161 kV/138 kV


6.
Transformer, Govt. Prop. No. 5-587, Acquired 1982

161 kV/138kV
Feeds #2 Antelope-Scoville Tie Line
General Electric
Serial No. M101875
167,000 lbs.
55 MVA, O(A)
73.3 MVA, FA
91.6 MVA, FOA, 55º C, has 1 set of fins with oil pump and 3 fans and oil.
102.7 MVA, FOA, 65 º C, expansion tank on top, Y-Y auto transformer with delta
tertiary. Includes no-load tap changers, 5 steps for voltages from 109050 volts
to 152950 volts. Tape lever is locked on step 3.
% Z volts- 1.47 at 55 MVA, 161 kV/138 kV


7.
Quindar Transfer Trip Control System

QP-11/125
(Aerojet Nuclear Co. E-45408C-3)








--------------------------------------------------------------------------------




EXHIBIT F
Acquisition Costs4
 
Acquisition Value
Net Book Value
 
 
 
 
 
 
 
 
Substation
Common Equipment
IPC Substation Bus Equipment
PAC Substation Bus Equipment
Common Equipment
 
 
 
 
 
 
 
 
Adelaide
$2,048,868.19
$2,048,263.02
$339,553.40
$1,513,476.69
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Acquisition Value
Net Book Value
 
 
 
 
Substation
Common
Equipment
IPC Substation Bus Equipment
PAC Substation Bus Equipment
IPC Populus #1 Line Equipment
PAC Populus #1 Line Equipment
IPC Populus #2 Line Equipment
PAC Populus #1 Line Equipment
Common Equipment
 
 
 
 
Borah
$3,801,577.46
$1,930,655.14
$1,811,928.53
$823,674.09
$2,013,445.16
$0.00
$51,146.30
$2,694,557.29
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Acquisition Value
Net Book Value
 
 
 
 
Substation
Common Equipment
IPC Substation Bus Equipment
PAC Substation Bus Equipment
IPC Goshen Line Equipment
PAC Goshen Line Equipment
IPC Populus Line Equipment
PAC Populus Line Equipment
Common Equipment
 
 
 
 
Kinport
$5,949,326.86
$6,982,685.95
$5,835,106.24
$112,428.31
$604,122.72
$709,869.18
$1,735,255.06
$4,078,919.86
 
 
 
 

____________________
4 An updated list of Acquisition Costs that reflects any changes between the
Execution Date and the Effective Date shall be mutually agreed to by the Parties
pursuant to the JPSA and the updated list shall replace the above list effective
as of the Effective Date. In addition, the updated list shall be on a Substation
Segment basis, including a breakdown of the Acquisition Value of the Substation
Bus Equipment and the Acquisition Value of Line Terminal Equipment.






--------------------------------------------------------------------------------




 
 
 
 
 
 
 
 
 
 
 
 
 
 
Acquisition Value
Net Book Value
Substation
Common Equipment
IPC Substation 345 Bus Equipment
PAC Substation 345 Bus Equipment
IPC Borah #1 Line Equipment
PAC Borah #1 Line Equipment
IPC Borah #2 Line Equipment
PAC Borah #2 Line Equipment
IPC Kinport Line Equipment
PAC Kinport Line Equipment
IPC Substation 500 Bus Equipment
PAC Substation 500 Bus Equipment
Common Equipment
Midpoint
$9,382,988.05
$5,517,632.32
$1,309,319.15
$314,207.95
$173,318.75
$472,108.78
$260,417.68
$509,366.33
$186,643.23
$11,843,002.42
$6,758,572.06
$6,741,145.53
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Acquisition Value
Net Book Value
 
 
 
 
 
 
Substation
Common Equipment
IPC Substation Bus Equipment
PAC Substation Bus Equipment
IPC S Lake Line Equipment
PAC S Lake Line Equipment
Common Equipment
 
 
 
 
 
 
Hemingway
$17,855,675.69
$8,321,240.08
$7,383,955.72
$969,426.59
$3,446,850.09
$16,558,332.97
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Transmission Segment
Acquisition Value
 
 
 
 
 
 
 
 
 
 
Jim Bridger-Goshen
$17,314,290.57
 
 
 
 
 
 
 
 
 
 
Kinport-Midpoint
$28,437,066.04
 
 
 
 
 
 
 
 
 
 
Borah-Midpoint #1
$9,579,861.68
 
 
 
 
 
 
 
 
 
 
Borah-Midpoint #2
$15,782,823.53
 
 
 
 
 
 
 
 
 
 
Jefferson-Big Grassy
$664,537.40
 
 
 
 
 
 
 
 
 
 







--------------------------------------------------------------------------------




 
Acquisition Value
NBV
 
 
 
 
 
 
Substation
Common Equipment
IPC Bus Equipment
PAC Substation Bus Equipment
Common Equipment
 
 
 
 
 
 
Big Grassy (Sandune) 161/69 kV Sub
$1,059,800.25
$620,075.85
$764,323.44
$729,383.94
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Acquisition Value
NBV
 
 
 
 
 
 
Substation
Common Equipment
IPC Bus Equipment
PAC Substation Bus Equipment
Common Equipment
 
 
 
 
 
 
Hurricane 230 & 69kV Sub
$175,433.08
$85,589.79
$228,847.35
$123,380.32
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Acquisition Value 
NBV
 
 
 
 
 
 
Substation
Common Equipment
IPC Bus Equipment
PAC Substation Bus Equipment
Common Equipment
 
 
 
 
 
 
Summer Lake Switchyard (BPA) 500kV
$2,283,153.14
$236,177.88
$1,914,804.62
$1,715,074.72
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Acquisition Value 
NBV
 
 
 
 
Substation
Common Equipment
IPC Substation Bus Equipment
PAC Substation Bus Equipment
IPC Line Equipment - Reactive Capacitor
PAC Line Equipment - Reactive Capacitor
Common Equipment
 
 
 
 
Burns Reactive Station 500kV
$3,437,145.56
$587,818.59
$2,090,170.41
$2,799,440.31
$9,954,274.05
$2,586,679.15
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Acquisition Value
NBV
 
 
 
 
Substation
Common Equipment
IPC Substation Bus Equipment
PAC Substation Bus Equipment
IPC Line Equipment - Phase Shifter
PAC Line Equipment - Phase Shifter
Common Equipment
 
 
 
 
Jefferson 161/69 kV Substation
$886,156.53
$69,806.08
$392,485.88
$245978.37
$405,447.40
$520,992.00
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Acquisition Value
NBV
 
 
 
 
Substation
Common Equipment
IPC Substation Bus Equipment
PAC Substation Bus Equipment
IPC Line Equipment - Series Capacitor
PAC Line Equipment - Series Capacitor
Common Equipment
 
 
 
 
Threemile Knoll Substation
$11,150,130.74
$1,526,408.01
$6,362,005.49
$878,480.91
$2,146,591.09
$10,139,041.20
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 







--------------------------------------------------------------------------------




 
Acquisition Value
NBV
 
 
 
 
Substation
Common Equipment
IPC Substation Bus Equipment
PAC Substation Bus Equipment
IPC Line Equipment - Capacitor Bank
PAC Line Equipment - Capacitor Bank
Common Equipment
 
 
 
 
Walla Walla 230kV Substation
$4,048,249.47
$92,292.93
$1,264,956.07
$430,493.96
$623,863.04
$3,066,902.32
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Acquisition Value 
NBV
 
 
Substation
Common Equipment
IPC Substation Bus Equipment - Goshen 345kV Substation
PAC Substation Bus Equipment - Goshen 345kV Substation
IPC Substation Bus Equipment - 161 kV
PAC Substation Bus Equipment - 161 kV
IPC Substation 345/161 Bus Equipment
PAC Substation 345/161 Bus Equipment
Common Equipment
 
 
Goshen Substation and Maint Shop
$8,096,018.00
$754,634.56
$4,643,162.03
$984,279.65
$8,236,249.21
$58,252.85
$985,638.28
$6,128,637.00
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Acquisition Value
NBV
Substation
Common Equipment
IPC Substation Bus Equipment - Antelope 230kV Substation
PAC Substation Bus Equipment - Antelope 230kV Substation
IPC Substation Bus Equipment - Antelope 161kV Substation
PAC Substation Bus Equipment - Antelope 161kV Substation
IPC Substation Bus Equipment - Antelope 138kV Substation
PAC Substation Bus Equipment - Antelope 138kV Substation
IPC Substation Bus Equipment - Transformer
PAC Substation Bus Equipment - Transformer
Common Equipment
Antelope Substation
$1,868,295.93
$133,551.22
$1,237.748.50
$158,587.89
$237,587.07
$35,287.20
$27,267.38
$178,758.65
$488,606.68
$1,356,552.06
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Transmission Segments
 
 
 
 
 
 
 
 
 
 
LOCATION DESCRIPTION
 
 
 
 
 
 
 
 
 
 
MIDPOINT - HEMMINGWAY
$45,489,877.89
 
 
 
 
 
 
 
 
 
SUMMER LAKE - HEMMINGWAY
$84,331,235.17
 
 
 
 
 
 
 
 
 
JBRIDGER-KINPORT 345KV WY
$14,268,881.41
 
 
 
 
 
 
 
 
 
JBRIDGER - POPULUS 345KV ID
$9,839,798.54
 
 
 
 
 
 
 
 
 
POPULUS - KINPORT 345KV ID
$5,820,320.08
 
 
 
 
 
 
 
 
 
JBRIDGER-BORAH 345KV ID LN3
$13,719,720.53
 
 
 
 
 
 
 
 
 
JBRIDGER-BORAH 345KV WY
$14,683,116.46
 
 
 
 
 
 
 
 
 
GOSHEN - KINPORT
$3,096,510.03
 
 
 
 
 
 
 
 
 
Walla Walla - Enterprise
$15,016,821.35
 
 
 
 
 
 
 
 
 
Antelope - Scolville
$27,774.70
 
 
 
 
 
 
 
 
 
Goshen - Antelope
$3,610,351.75
 
 
 
 
 
 
 
 
 
American Falls - Wheelon
$2,713,279.49
 
 
 
 
 
 
 
 
 







--------------------------------------------------------------------------------




 
 
 
 
 
 
 
 
 
 
 
 
 
 
NBV
 
 
 
 
Substation
Common Equipment
IPC Substation Bus Equipment
PAC Substation Bus Equipment
IPC Line Equipment - Reactive Capacitor
PAC Line Equipment - Reactive Capacitor
Common Equipment
 
 
 
 
Burns Reactive Station 500kV
$3,437,145.56
$587,818.59
$2,090,170.41
$2,775,351.42
$9,868,618.59
$2,586,679.15
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Acquisition Value
NBV
 
 
 
 
Substation
Common Equipment
IPC Substation Bus Equipment
PAC Substation Bus Equipment
IPC Line Equipment - Phase Shifter
PAC Line Equipment - Phase Shifter
Common Equipment
 
 
 
 
Jefferson 161/69 kV Substation
$886,156.53
$103,192.19
$580,199.81
$162,491.10
$267,834.90
$520,992.00
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Acquisition Value
NBV
 
 
 
 
Substation
Common Equipment
IPC Substation Bus Equipment
PAC Substation Bus Equipment
IPC Line Equipment - Series Capacitor
PAC Line Equipment - Series Capacitor
Common Equipment
 
 
 
 
Threemile Knoll Substation
$11,150,130.74
$1,526,408.01
$6,362,005.49
$878,480.91
$2,146,591.09
$10,139,041.20
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Acquisition Value
NBV
 
 
 
 
Substation
Common Equipment
IPC Substation Bus Equipment
PAC Substation Bus Equipment
IPC Line Equipment - Capacitor Bank
PAC Line Equipment - Capacitor Bank
Common Equipment
 
 
 
 
Walla Walla 230kV Substation
$4,048,249.47
$92,292.93
$1,264,956.07
$430,493.96
$623,863.04
$3,066,902.32
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
NBV
 
 
Substation
Common Equipment
IPC Substation Bus Equipment - Goshen 345kV Substation
PAC Substation Bus Equipment - Goshen 345kV Substation
IPC Bus Equipment - Transformer
PAC Bus Equipment - Transformer
IPC Bus Equipment - Transformer
PAC Line Equipment - Reactive Capacitor
Common Equipment
 
 
Goshen Substation and Maint Shop
$8,096,018.00
$753,988.41
$4,643,208.48
$983,830.44
$8,236,698.56
$0.00
$1,043,891.13
$6,128,637.00
 
 
 
 
 
 
 
 
 
 
 
 
 







--------------------------------------------------------------------------------




 
 
 
 
 
 
 
 
 
 
 
 
Acquisition Value
NBV
Substation
Common Equipment
IPC Substation Bus Equipment - Antelope 230kV Substation
PAC Substation Bus Equipment - Antelope 230kV Substation
IPC Bus Equipment - Antelope 161kV Substation
PAC Bus Equipment - Antelope 161kV Substation
IPC Bus Equipment - Antelope 138kV Substation
PAC Bus Equipment - Antelope 138kV Substation
IPC Bus Equipment - Transformer
PAC Bus Equipment - Transformer
Common Equipment
Antelope Substation
$1,868,295.93
$87,626.07
$1,283,673.93
$267,146.61
$400,219.39
$264,129.87
$132,045.13
$8,376.11
$54,178.89
$1,356,552.06
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Transmission Segments
 
 
 
 
 
 
 
 
 
 
LOCATION DESCRIPTION
 
 
 
 
 
 
 
 
 
 
MIDPOINT - HEMMINGWAY
$45,489,877.89
 
 
 
 
 
 
 
 
 
SUMMER LAKE - HEMMINGWAY
$84,331,235.17
 
 
 
 
 
 
 
 
 
JBRIDGER-KINPORT 345KV WY
$14,268,881.41
 
 
 
 
 
 
 
 
 
JBRIDGER - POPULUS 345KV ID
$9,839,798.54
 
 
 
 
 
 
 
 
 
POPULUS - KINPORT 345KV ID
$5,820,320.08
 
 
 
 
 
 
 
 
 
JBRIDGER-BORAH 345KV ID LN3
$13,719,720.53
 
 
 
 
 
 
 
 
 
JBRIDGER-BORAH 345KV WY
$14,683,116.46
 
 
 
 
 
 
 
 
 
GOSHEN - KINPORT
$3,096,510.03
 
 
 
 
 
 
 
 
 
Walla Walla - Enterprise
$15,016,821.35
 
 
 
 
 
 
 
 
 
Antelope - Scolville
$27,774.70
 
 
 
 
 
 
 
 
 
Goshen - Antelope
$3,610,351.75
 
 
 
 
 
 
 
 
 
American Falls - Malad
$2,713,279.49
 
 
 
 
 
 
 
 
 







--------------------------------------------------------------------------------






SCHEDULE 13.1(f)
Idaho Power Governmental Authorizations
1.
Federal Power Act, Section 203 Approval

2.
Federal Power Act, Section 205 Approval

3.
Approval of the transaction by the Idaho Public Utilities Commission

4.
Approval of the transaction by the Oregon Public Utility Commission









--------------------------------------------------------------------------------




SCHEDULE 13.2(f)
PacifiCorp Governmental Authorizations
1.
Federal Power Act, Section 203 Approval

2.
Federal Power Act, Section 205 Approval

3.
Approval of the transaction by the California Public Utilities Commission

4.
Approval of the transaction by the Idaho Public Utilities Commission

5.
Approval of the transaction by the Oregon Public Utility Commission

6.
Approval of the transaction by the Utah Public Service Commission

7.
Approval of the transaction by the Washington Utilities and Transportation
Commission

8.
Approval of the transaction by the Wyoming Public Service Commission







